Exhibit 10.3

Execution

 

 

 

$550,000,000

CREDIT AGREEMENT

Dated as of March 22, 2017

among

SUPERIOR INDUSTRIES INTERNATIONAL, INC.,

as the Borrower,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent and Issuing Bank,

and

THE OTHER LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

RBC CAPITAL MARKETS1 and

DEUTSCHE BANK SECURITIES, INC.,

as Joint Lead Arrangers and Joint Lead Bookrunners

 

 

 

 

1  RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Table of Contents

 

         Page     Article I Definitions and Accounting Terms   

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      81  

SECTION 1.03

  Accounting Terms      82  

SECTION 1.04

  Rounding      82  

SECTION 1.05

  References to Agreements, Laws, etc      82  

SECTION 1.06

  Times of Day and Timing of Payment and Performance      82  

SECTION 1.07

  Pro Forma and Other Calculations      82  

SECTION 1.08

  Available Amount Transaction      85  

SECTION 1.09

  Guaranties of Hedging Obligations      85  

SECTION 1.10

  Currency Equivalents Generally      85  

SECTION 1.11

  Letters of Credit      86    

Article II The Commitments and Borrowings

  

SECTION 2.01

  The Loans      86  

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans      87  

SECTION 2.03

  Letters of Credit      89  

SECTION 2.04

  [Reserved]      97  

SECTION 2.05

  Prepayments      97  

SECTION 2.06

  Termination or Reduction of Commitments      107  

SECTION 2.07

  Repayment of Loans      108  

SECTION 2.08

  Interest      108  

SECTION 2.09

  Fees      109  

SECTION 2.10

  Computation of Interest and Fees      109  

SECTION 2.11

  Evidence of Indebtedness      109  

SECTION 2.12

  Payments Generally      110  

SECTION 2.13

  Sharing of Payments      111  

SECTION 2.14

  Incremental Facilities      112  

SECTION 2.15

  Refinancing Amendments      118  

SECTION 2.16

  Extensions of Loans      119  

SECTION 2.17

  Defaulting Lenders      123  

SECTION 2.18

  Loan Repricing Protection      124    

Article III Taxes, Increased Costs Protection and Illegality

  

SECTION 3.01

  Taxes      124  

SECTION 3.02

  Illegality      127  

SECTION 3.03

  Inability to Determine Rates      128  

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on      128  

SECTION 3.05

  Funding Losses      129  

SECTION 3.06

  Matters Applicable to All Requests for Compensation      130  

SECTION 3.07

  Replacement of Lenders under Certain Circumstances      130  

SECTION 3.08

  Survival      132     Article IV Conditions Precedent   

SECTION 4.01

  Conditions Precedent to Effectiveness      132  

SECTION 4.02

  Conditions to Credit Extensions on the Closing Date      134  

SECTION 4.03

  Conditions to Credit Extensions after the Closing Date      134    

Article V Representations and Warranties

  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      135  

SECTION 5.02

  Authorization; No Contravention      135  

 

i



--------------------------------------------------------------------------------

SECTION 5.03

  Governmental Authorization      136  

SECTION 5.04

  Binding Effect      136  

SECTION 5.05

  Financial Statements; No Material Adverse Effect      136  

SECTION 5.06

  Litigation      137  

SECTION 5.07

  Labor Matters      137  

SECTION 5.08

  Ownership of Property; Liens      137  

SECTION 5.09

  Environmental Matters      137  

SECTION 5.10

  Taxes      137  

SECTION 5.11

  ERISA Compliance      137  

SECTION 5.12

  Subsidiaries      138  

SECTION 5.13

  Margin Regulations; Investment Company Act      138  

SECTION 5.14

  Disclosure      138  

SECTION 5.15

  Intellectual Property; Licenses, etc      138  

SECTION 5.16

  Solvency      139  

SECTION 5.17

  USA PATRIOT Act; Anti-Corruption Compliance; Sanctions      139  

SECTION 5.18

  Collateral Documents      139    

Article VI Affirmative Covenants

  

SECTION 6.01

  Financial Statements      139  

SECTION 6.02

  Certificates; Other Information      141  

SECTION 6.03

  Notices      142  

SECTION 6.04

  Payment of Taxes      143  

SECTION 6.05

  Preservation of Existence, etc      143  

SECTION 6.06

  Maintenance of Properties      143  

SECTION 6.07

  Maintenance of Insurance      143  

SECTION 6.08

  Compliance with Laws      144  

SECTION 6.09

  Books and Records      144  

SECTION 6.10

  Inspection Rights      144  

SECTION 6.11

  Covenant to Guarantee Obligations and Give Security      144  

SECTION 6.12

  Compliance with Environmental Laws      147  

SECTION 6.13

  Further Assurances and Post-Closing Covenant      147  

SECTION 6.14

  Use of Proceeds      148  

SECTION 6.15

  Maintenance of Ratings      148  

SECTION 6.16

  Tender Documents; Etc      148  

SECTION 6.17

  Anti-Corruption Compliance      148  

SECTION 6.18

  Controlled Account      148    

Article VII Negative Covenants

  

SECTION 7.01

  Liens      149  

SECTION 7.02

  Indebtedness      149  

SECTION 7.03

  Fundamental Changes      158  

SECTION 7.04

  Asset Sales      160  

SECTION 7.05

  Restricted Payments      161  

SECTION 7.06

  Change in Nature of Business      168  

SECTION 7.07

  Transactions with Affiliates      168  

SECTION 7.08

  Burdensome Agreements      171  

SECTION 7.09

  Accounting Changes      174  

SECTION 7.10

  Modification of Terms of Subordinated Indebtedness      174  

SECTION 7.11

  [Reserved]      174  

SECTION 7.12

  Financial Covenant      174  

SECTION 7.13

  Controlled Account      174  

SECTION 7.14

  Equity Contribution      175  

 

ii



--------------------------------------------------------------------------------

 

Article VIII Events of Default and Remedies

  

SECTION 8.01

  Events of Default      175  

SECTION 8.02

  Remedies upon Event of Default      177  

SECTION 8.03

  Application of Funds      177  

SECTION 8.04

  Right to Cure      178    

Article IX Administrative Agent and Other Agents

  

SECTION 9.01

  Appointment and Authorization of the Administrative Agent      179  

SECTION 9.02

  Rights as a Lender      180  

SECTION 9.03

  Exculpatory Provisions      180  

SECTION 9.04

  Lack of Reliance on the Administrative Agent      181  

SECTION 9.05

  Certain Rights of the Administrative Agent      181  

SECTION 9.06

  Reliance by the Administrative Agent      181  

SECTION 9.07

  Delegation of Duties      182  

SECTION 9.08

  Indemnification      182  

SECTION 9.09

  The Administrative Agent in Its Individual Capacity      182  

SECTION 9.10

  [Reserved]      183  

SECTION 9.11

  Resignation by the Administrative Agent      183  

SECTION 9.12

  Collateral Matters      184  

SECTION 9.13

  [Reserved]      184  

SECTION 9.14

  Administrative Agent May File Proofs of Claim      185  

SECTION 9.15

  Appointment of Supplemental Administrative Agents      186  

SECTION 9.16

  Intercreditor Agreements      186  

SECTION 9.17

  Secured Cash Management Agreements and Secured Hedge Agreements      187  

SECTION 9.18

  Withholding Tax      187    

Article X Miscellaneous

  

SECTION 10.01

  Amendments, etc      187  

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      192  

SECTION 10.03

  No Waiver; Cumulative Remedies      193  

SECTION 10.04

  Costs and Expenses      194  

SECTION 10.05

  Indemnification by the Borrower      194  

SECTION 10.06

  Marshaling; Payments Set Aside      195  

SECTION 10.07

  Successors and Assigns      195  

SECTION 10.08

  Resignation of Issuing Bank      202  

SECTION 10.09

  Confidentiality      202  

SECTION 10.10

  Setoff      203  

SECTION 10.11

  Interest Rate Limitation      204  

SECTION 10.12

  Counterparts; Integration; Effectiveness      204  

SECTION 10.13

  Electronic Execution of Assignments and Certain Other Documents      204  

SECTION 10.14

  Survival of Representations and Warranties      204  

SECTION 10.15

  Severability      204  

SECTION 10.16

  GOVERNING LAW      205  

SECTION 10.17

  WAIVER OF RIGHT TO TRIAL BY JURY      205  

SECTION 10.18

  Binding Effect      205  

SECTION 10.19

  Lender Action      206  

SECTION 10.20

  Use of Name, Logo, etc      206  

SECTION 10.21

  USA PATRIOT Act      206  

SECTION 10.22

  Service of Process      206  

SECTION 10.23

  No Advisory or Fiduciary Responsibility      206  

SECTION 10.24

  Release of Collateral and Guarantee Obligations; Subordination of Liens     
207  

SECTION 10.25

  Entire Agreement      207  

SECTION 10.26

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      207
 

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

   1.01(1)    Closing Date Guarantors 1.01(2)    Mortgaged Properties 1.01(3)   
Hedge Banks 2.01    Commitments 4.01(1)(c)    Certain Collateral Documents 5.12
   Subsidiaries and Other Equity Investments 6.13(2)    Post-Closing Matters
7.01    Existing Liens 7.02    Existing Indebtedness 7.05    Existing
Investments 10.02    Administrative Agent’s Office, Certain Addresses for
Notices EXHIBITS       Form of A    Committed Loan Notice B-1    Term Note B-2
   Revolving Note C    Compliance Certificate D-1    Assignment and Assumption
D-2    Affiliated Lender Assignment and Assumption E    Guaranty F    Security
Agreement G-1    Equal Priority Intercreditor Agreement G-2    Junior Lien
Intercreditor Agreement H    United States Tax Compliance Certificates I   
Solvency Certificate J    Discount Range Prepayment Notice K    Discount Range
Prepayment Offer L    Solicited Discounted Prepayment Notice M    Acceptance and
Prepayment Notice N    Specified Discount Prepayment Notice O    Solicited
Discounted Prepayment Offer P    Specified Discount Prepayment Response Q   
Intercompany Note R    Letter of Credit Report

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 22, 2017 by
and among SUPERIOR INDUSTRIES INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), CITIBANK, N.A., as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) under the Loan
Documents, as collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”) under the Loan Documents and as an Issuing
Bank, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower intends to acquire (the “Closing Date Acquisition”), directly or
indirectly, Uniwheels AG, a stock corporation under German law (the “Target”),
by way of a tender offer for not less than 75% of the shares of the Target (the
“Offer”) with support of the Significant Holder (as defined herein).

In connection therewith, the Borrower has requested that (a) substantially
simultaneously with the consummation of the Offer, the Lenders extend credit to
the Borrower in the form of $400.0 million of Closing Date Term Loans and
$150.0 million of Revolving Commitments on the Closing Date as secured credit
facilities and (b) from time to time on and after the Closing Date, the Lenders
lend to the Borrower and the Issuing Banks issue Letters of Credit for the
account of the Borrower, each to provide working capital for, and for other
general corporate purposes of, the Borrower and its Subsidiaries, pursuant to
the Revolving Commitments hereunder and pursuant to the terms of, and subject to
the conditions set forth in, this Agreement.

On the Effective Date, the Borrower will enter into the Bridge Loan Agreement
(as defined herein) pursuant to which the lenders thereunder have agreed to make
the Bridge Loans (as defined herein) to the Borrower on the Closing Date in an
aggregate amount of €240.0 million.

The proceeds of the Closing Date Term Loans and the Closing Date Revolving
Borrowings, together with the proceeds of the Bridge Loans, the Equity
Contribution and cash on hand, will be used on the Closing Date, (i) to fund the
Closing Date Refinancing and (ii) to pay (A) the Transaction Consideration,
(B) the Transaction Expenses and (C) amounts required for working capital.

The applicable Lenders have indicated their willingness to lend, and the
applicable Issuing Banks have indicated their willingness to issue Letters of
Credit, in each case on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement (including the
introductory paragraph hereof and the preliminary statements hereto), the
following terms have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(I).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(J).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M.

“Acceptance Date” has the meaning specified in Section 2.05(1)(e)(I).



--------------------------------------------------------------------------------

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging, amalgamating
or consolidating with or into, or becoming a Restricted Subsidiary of, such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“AcquisitionCo” means Blitz F17-641 AG, having its registered office in
Frankfurt am Main registered with the commercial register of the local court in
Frankfurt am Main under docket number HRB 107708.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Loan in accordance
with Section 2.14, (b) Other Loans pursuant to a Refinancing Amendment in
accordance with Section 2.15 or (c) Replacement Loans pursuant to Section 10.01;
provided that each Additional Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, in each case solely to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender, and in the case of Incremental
Revolving Commitments and Other Revolving Commitments and the Issuing Bank, such
approval not to be unreasonably withheld, conditioned or delayed, in each case
solely to the extent such consent would be required for any assignment to such
Additional Lender under Section 10.07(b)(iii).

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 7.07.

“Affiliated Lender” means, at any time, any Lender that is an Investor or an
Affiliate of an Investor (other than (a) the Borrower or any Subsidiary, (b) any
Debt Fund Affiliate or (c) any natural person) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.07(h)(vi).

“Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

“Agent Parties” has the meaning specified in Section 10.02(4).

 

2



--------------------------------------------------------------------------------

“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any other Person that directly or indirectly controls the Administrative
Agent (each, a “Distressed Person”), (a) that such Distressed Person is or
becomes subject to a voluntary or involuntary case under any Debtor Relief Law,
(b) a custodian, conservator, receiver, or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or (c) such Distressed Person is subject to a forced liquidation, makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt; provided that
an Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof
so long as such ownership interest does not result in or provide the
Administrative Agent with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit the Administrative Agent (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with the Administrative Agent.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“Agreement for Standby Letter of Credit” means the Agreement for Standby Letter
of Credit, dated as of the Effective Date, among the Tender Issuing Bank and the
Borrower as Applicant.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a LIBO Rate floor or Base Rate
floor (with such increased amount being determined in the manner described in
the final proviso of this definition), or otherwise, in each case, incurred or
payable by the Borrower ratably to all lenders of such Indebtedness; provided
that OID and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness); provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees, success fees, advisory fees, ticking fees, consent or
amendment fees and any similar fees (regardless of how such fees are computed
and whether shared or paid, in whole or in part, with or to any or all lenders)
and any other fees not generally paid ratably to all lenders of such
Indebtedness; provided further that, with respect to any Loans of an applicable
Class that includes a LIBO Rate floor or Base Rate floor, (1) to the extent that
the reference rate on the date that the All-In Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
Applicable Rate for such Loans of such Class for the purpose of calculating the
All-In Yield and (2) to the extent that the reference rate on the date that the
All-In Yield is being calculated is greater than such floor, then the floor
shall be disregarded in calculating the All-In Yield.

“Alternative Currency” shall mean Euros.

“Alternative Currency Loan” shall mean a Loan denominated in an Alternative
Currency, which shall include each Revolving Loan denominated in Euros.

“Applicable Discount” has the meaning specified in Section 2.05(1)(e)(I).

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitments at such time, subject to adjustment as provided
in Section 2.17. If the commitment of each Revolving Lender to make Revolving
Loans and the obligation of the Issuing Banks to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Revolving Commitments have
otherwise expired in full, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Closing Date Term Loans, (i) 3.50% for LIBO Rate Loans and
(ii) 2.50% for Base Rate Loans.

(b) with respect to Revolving Loans and unused Revolving Commitments under the
Closing Date Revolving Facility and Letter of Credit fees (i) until delivery of
financial statements for the first full fiscal quarter ending after the Closing
Date pursuant to Section 6.01, (A) 3.50% for LIBO Rate Loans and Letter of
Credit fees, (B) 2.50% for Base Rate Loans and (C) 0.50% for the Commitment Fee
Rate for unused Revolving Commitments and (ii) thereafter, the following
percentages per annum, based upon the First Lien Net Leverage Ratio as specified
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(1):

 

Pricing
Level

   First Lien Net
Leverage Ratio   

LIBO Rate

and Letter of Credit Fees

   Base
Rate   Commitment
Fee Rate

1

   >1.50 to 1.00    3.50%    2.50%   0.50%

2

   <1.50 to 1.00 and >1.25 to 1.00    3.25%    2.25%   0.375%

3

   <1.25 to 1.00    3.00%    2.00%   0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(1); provided that, at the option of the Required
Facility Lenders under the Closing Date Revolving Facility, “Pricing Level 1”
(as set forth above) shall apply as of (x) the first Business Day after the date
on which a Compliance Certificate was required to have been delivered but was
not delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) or (y) the
first Business Day after an Event of Default under Section 8.01(1) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant Issuing Banks and (ii) the relevant Revolving Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., RBC
Capital Markets and Deutsche Bank Securities, Inc., each in its capacity as a
joint lead arranger under this Agreement.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions of property or assets of the
Borrower or any Restricted Subsidiary (each referred to in this definition as a
“disposition”); or

 

4



--------------------------------------------------------------------------------

(2) the issuance or sale of Equity Interests (other than Preferred Stock or
Disqualified Stock of Restricted Subsidiaries issued in compliance with
Section 7.02 and directors’ qualifying shares or shares or interests required to
be held by foreign nationals or other third parties to the extent required by
applicable Law) of any Restricted Subsidiary (other than to the Borrower or
another Restricted Subsidiary), whether in a single transaction or a series of
related transactions;

in each case, other than:

(a) any disposition of:

(i) Cash Equivalents or Investment Grade Securities,

(ii) obsolete, damaged or worn out property or assets in the ordinary course of
business or consistent with industry practice or any disposition of inventory or
goods (or other assets) held for sale or no longer used or useful in the
ordinary course,

(iii) assets no longer economically practicable or commercially reasonable to
maintain (as determined in good faith by the management of the Borrower),

(iv) improvements made to leased real property to landlords pursuant to
customary terms of leases entered into in the ordinary course of business and

(v) assets for purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to Section 7.03 (other than Section 7.03(6) or
Section 7.03(7));

(c) any disposition in connection with the making of any Restricted Payment that
is permitted to be made, and is made, under Section 7.05, any Permitted
Investment or any acquisition otherwise permitted under this Agreement;

(d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary with an aggregate fair market value for
any individual transaction or series of related transactions of less than
$5.0 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

(g) (i) the lease, assignment or sublease, license or sublicense of any real or
personal property in the ordinary course of business or consistent with industry
practice and (ii) the exercise of termination rights with respect to any lease,
sublease, license or sublicense or other agreement;

(h) any issuance, disposition or sale of Equity Interests in, or Indebtedness,
assets or other securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation, expropriation, eminent domain or any similar
action (including for the avoidance of doubt, any Casualty Event) with respect
to assets or the granting of Liens not prohibited by this Agreement;

 

5



--------------------------------------------------------------------------------

(j) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility, sales of receivables in connection with Receivables Financing
Transactions or the disposition of an account receivable in connection with the
collection or compromise thereof in the ordinary course of business or
consistent with industry practice or in bankruptcy or similar proceedings;

(k) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including asset
securitizations permitted hereunder;

(l) the sale, lease, assignment, license, sublease or discount of inventory,
equipment, accounts receivable, notes receivable or other current assets in the
ordinary course of business or consistent with industry practice or the
conversion of accounts receivable to notes receivable or other dispositions of
accounts receivable in connection with the collection thereof in the ordinary
course of business or consistent with past practice;

(m) the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business or consistent with industry
practice;

(n) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business or consistent with industry practice;

(o) the unwinding of any Hedging Obligations;

(p) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(q) the lapse, abandonment or other disposition of intellectual property rights
in the ordinary course of business or consistent with industry practice, which
in the reasonable good faith determination of the Borrower, are not material to
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole;

(r) the granting of a Lien that is permitted under Section 7.01;

(s) the issuance of directors’ qualifying shares and shares of Capital Stock of
Foreign Subsidiaries issued to foreign nationals as required by applicable Law;

(t) the disposition of any assets (including Equity Interests) (i) acquired in a
transaction permitted hereunder, which assets are not used or useful in the
principal business of the Borrower and its Restricted Subsidiaries or (ii) made
in connection with the approval of any applicable antitrust authority or
otherwise necessary or advisable in the good faith determination of the Borrower
to consummate any acquisition permitted hereunder;

(u) dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property;

(v) dispositions of property in connection with any Sale-Leaseback Transaction;

(w) [reserved]; and

(x) the sales of property or assets for an aggregate fair market value since the
date of this Agreement not to exceed $50.0 million.

 

6



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel, to the extent documented in reasonable
detail and invoiced.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease Obligation of any Person, the amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(1)(e); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided further that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(2)(c).

“Available Incremental Amount” has the meaning specified in Section 2.14(4).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” has the meaning specified in Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum (subject solely in
the case of the Term Facility to a floor of 2.00% per annum) equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate” and (c) the LIBO Rate on such day for an Interest
Period of one (1) month plus 1.00% (or, if such day is not a Business Day, the
immediately preceding Business Day); provided that, if the Base Rate determined
based on the foregoing is less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basket” means any amount, threshold or other value permitted or prescribed with
respect to any Lien, Indebtedness, Asset Sale, Investment, Restricted Payment,
transaction value, judgment or other amount under any provision in Articles V,
VI, VII or VIII and the definitions related thereto.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an assignee
may have information regarding the Borrower and any Subsidiary of the Borrower,
their ability to perform the Obligations or any other material information that
has not previously been disclosed to the Administrative Agent and the Lenders
(“Excluded Information”), (2) the Excluded Information may not be available to
such Lender, (3) such Lender has

 

7



--------------------------------------------------------------------------------

independently and without reliance on any other party made its own analysis and
determined to assign Term Loans to such assignee pursuant to Section 10.07(h) or
(l) notwithstanding its lack of knowledge of the Excluded Information and
(4) such Lender waives and releases any claims it may have against the
Administrative Agent, such assignee, the Borrower and the Subsidiaries of the
Borrower with respect to the nondisclosure of the Excluded Information; or
otherwise in form and substance reasonably satisfactory to such assignee, the
Administrative Agent and assigning Lender.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement. Upon the consummation of any transaction permitted by
Section 7.03(4), “Borrower” shall mean the Successor Borrower.

“Borrower Annual Financial Statements” means the audited consolidated balance
sheets and related audited consolidated statements of operations, members’
equity (deficit) and cash flows of the Borrower and its Subsidiaries for the
fiscal years ended December 31, 2014 and December 31, 2015.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means any offer by any
Borrower Party to make a voluntary prepayment of Loans at a specified discount
to par pursuant to Section 2.05(1)(e)(B).

“Borrower Parties” means the collective reference to the Borrower and each
Subsidiary of the Borrower and “Borrower Party” means any of them.

“Borrower Quarterly Financial Statements” means the unaudited consolidated
balance sheets and related unaudited consolidated statements of income, cash
flows and members’ equity (deficit) of the Borrower and its Subsidiaries for the
fiscal quarters ended March 31, 2016, June 30, 2016, September 30, 2016 and
December 31, 2016.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(1)(e)(E).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(1)(e)(H).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of LIBO Rate
Loans, having the same Interest Period.

“Bridge Loan Agreement” means that certain Bridge Credit Agreement, dated as of
the Effective Date, among the Borrower and the lenders named therein, and
Citibank, N.A., as administrative agent, as amended, restated or otherwise
modified from time to time.

“Bridge Loans” means the €240 million senior unsecured increasing rate loans
borrowed by the Borrower under the Bridge Loan Agreement; provided that if at
any time after the Closing Date the Bridge Loans have been refinanced with the
proceeds of any Senior Notes, “Bridge Loans” shall mean the Senior Notes (and,
to the extent not so refinanced in full, the Bridge Loans).

“Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Borrower that
is registered as a broker-dealer under the Exchange Act or any other applicable
Laws requiring such registration.

 

8



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Legal Holiday and, (i) with respect
to any interest rate settings as to a LIBO Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in respect of any such LIBO
Rate Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such LIBO Rate Loan, any day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market and (ii) with respect to any interest rate settings as to a LIBO Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
of any such LIBO Rate Loan denominated in Euros, or any other dealings in Euros
to be carried out pursuant to this Agreement in respect of any such LIBO Rate
Loan, shall mean a TARGET Day.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Lease Obligations) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into or exchangeable for Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would have been
treated as operating leases for purposes of GAAP prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update (the “ASU”) shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purpose of
this Agreement (whether or not such operating lease obligations were in effect
on such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capitalized Lease Obligations in the financial statements to be
delivered pursuant to Section 6.01.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
cash or Cash Equivalents in Dollars as collateral, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or the relevant Issuing Bank with respect to any Letter of
Credit, as applicable (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” has a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

9



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(1) Dollars;

(2) (a) Euros, Yen, Canadian Dollars, Sterling, Polish Zloty, Mexican Pesos or
any national currency of any Participating Member State;

(b) in the case of any Foreign Subsidiary or any jurisdiction in which the
Borrower or any Restricted Subsidiary conducts business, such local currencies
held by it from time to time in the ordinary course of business or consistent
with industry practice;

(3) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 36
months or less from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of three years or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding three years and overnight
bank deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500.0 million in the case of U.S. banks
and $100.0 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above or clauses (7) and (8) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is
rating such obligations, an equivalent rating from another Rating Agency
selected by the Borrower) and in each case maturing within 36 months after the
date of acquisition thereof;

(7) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P is rating such obligations, an equivalent rating
from another Rating Agency selected by the Borrower);

(8) securities issued or directly and fully and unconditionally guaranteed by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof having maturities of not more than 36 months
from the date of acquisition thereof;

(9) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an Investment
Grade Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor
S&P is rating such obligations, an equivalent rating from another Rating Agency
selected by the Borrower) with maturities of 36 months or less from the date of
acquisition;

(10) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s (or, if at any time neither
Moody’s nor S&P is rating such obligations, an equivalent rating from another
Rating Agency selected by the Borrower) with maturities of 36 months or less
from the date of acquisition;

 

10



--------------------------------------------------------------------------------

(11) Investments with average maturities of 36 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P is rating such obligations, an equivalent
rating from another Rating Agency selected by the Borrower);

(12) investment funds investing substantially all of their assets in securities
of the types described in clauses (1) through (11) above; and

(13) solely with respect to any Captive Insurance Subsidiary, any investment
that the Captive Insurance Subsidiary is not prohibited to make in accordance
with applicable Law.

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States of America, Cash Equivalents will also include
(i) investments of the type and maturity described in clauses (1) through (13)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments in
clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents will include amounts denominated
in currencies other than those set forth in clauses (1) and (2) above, provided
that such amounts, except amounts used to pay non-Dollar denominated obligations
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
are converted into any currency listed in clause (1) or (2) above as promptly as
practicable and in any event within ten (10) Business Days following the receipt
of such amounts.

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with cash management
services for collections, other Cash Management Services and for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services.

“Cash Management Bank” means any Person that is an Agent, a Lender or an
Arranger or an Affiliate of an Agent or Lender or Arranger on the Effective Date
or at the time it entered into a Secured Cash Management Agreement, whether or
not such Person subsequently ceases to be an Agent, a Lender or an Affiliate of
an Agent or Lender.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automatic clearing house fund transfer services, return items and interstate
depository network services), (c) foreign exchange, netting and currency
management services and (d) any other demand deposit or operating account
relationships or other cash management services, including under any Cash
Management Agreements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary that is treated as a disregarded entity
for U.S. federal income tax purposes substantially all of whose assets consists
(directly or indirectly through disregarded entities) of the Capital Stock or
indebtedness of one or more Subsidiaries that are CFCs.

 

11



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty (excluding
the taking effect after the Effective Date of a law, rule, regulation or treaty
adopted prior to the Effective Date), (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall
Street Reform and Consumer Protection Act (Public Law 111-203, H.R. 4173), all
Laws relating thereto and all interpretations and applications thereof and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, for the purpose of this Agreement, be
deemed to be adopted subsequent to the Effective Date.

“Change of Control” means the occurrence of any of the following after the
Closing Date:

(1) (a) any Person (other than a Permitted Holder) or (b) Persons (other than
one or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), becoming the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of Equity Interests of the Borrower representing more than
thirty-five percent (35%) of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower and the percentage
of aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests of the
Borrower beneficially owned, directly or indirectly, in the aggregate by the
Permitted Holders (it being understood and agreed that for purposes of measuring
beneficial ownership held by any Person that is not a Permitted Holder, Equity
Interests held by any Permitted Holder will be excluded); or

(2) any “Change of Control” (or any comparable term) in any document pertaining
to the Bridge Loans or any Refinancing Indebtedness thereof, in each case with
an aggregate outstanding principal amount in excess of the Threshold Amount;

unless, in the case of clause (1) above, the Permitted Holders have, at such
time, directly or indirectly, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of the Borrower.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Closing Date Term Loan Commitments, Revolving Commitments,
Incremental Revolving Commitments, Other Revolving Commitments, Incremental Term
Commitments, Commitments in respect of any Class of Replacement Loans, Extended
Revolving Commitments of a given Extension Series or Other Term Loan Commitments
of a given Class of Other Loans, in each case not designated part of another
existing Class and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Closing Date
Term Loans, Revolving Loans under the Closing Date Revolving Facility,
Incremental Term Loans, Incremental Revolving Loans, Other Revolving Loans,
Replacement Loans, Extended Term Loans, Loans made pursuant to Extended
Revolving Commitments, or Other Term Loans, in each case not designated part of
another existing Class. Commitments (and, in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in different Classes. Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have identical terms and conditions shall be
construed to be in the same Class.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01, and the
Closing Date Term Loans are made to the Borrower pursuant to Section 2.01(1).

“Closing Date Acquisition” has the meaning specified in the introductory
paragraph to this Agreement; for the avoidance of doubt, the Closing Date
Acquisition shall include (i) the acquisition of any minority Equity Interests
in the Target following the Closing Date, whether by way of a “squeeze out”
process or otherwise and (ii) the execution and delivery of the Domination
Agreement.

 

12



--------------------------------------------------------------------------------

“Closing Date First Lien Net Leverage Ratio” means 1.80 to 1.00.

“Closing Date Loans” means the Closing Date Term Loans and any Closing Date
Revolving Borrowing.

“Closing Date Refinancing” means the repayment of (i) all outstanding
Indebtedness under the Existing Credit Agreement (it being understood that
letters of credit may remain outstanding to the extent collateralized or
backstopped on the Closing Date) and (ii) certain outstanding Indebtedness of
the Target to be mutually agreed by the Borrower and the Administrative Agent
being repaid in connection with the Tender Effectiveness and, in each case, the
termination of all commitments, guarantees and security interests in respect of
such Indebtedness.

“Closing Date Revolving Borrowing” means one or more Borrowings of Revolving
Loans on the Closing Date pursuant to Section 2.01(2) in accordance with the
requirements specified or referred to in Section 6.14; provided, that, without
limitation, Letters of Credit may be issued on the Closing Date to backstop or
replace letters of credit outstanding on the Closing Date (other than any letter
of credit issued in connection with the Offer) (including deemed issuances of
Letters of Credit under this Agreement resulting from an existing issuer of
letters of credit outstanding on the Closing Date agreeing to become an Issuing
Bank under this Agreement).

“Closing Date Revolving Facility” means the Revolving Facility made available by
the Revolving Lenders as of the Closing Date.

“Closing Date Secured Net Leverage Ratio” means 1.80 to 1.00.

“Closing Date Term Loan Commitment” means, as to each Term Lender, its
obligation to make a Closing Date Term Loan to the Borrower in an aggregate
amount not to exceed the amount specified opposite such Lender’s name on
Schedule 2.01 under the caption “Closing Date Term Loan Commitment” or in the
Assignment and Assumption (or Affiliated Lender Assignment and Assumption)
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including pursuant to Section 2.14, 2.15 or 2.16). The initial aggregate amount
of the Closing Date Term Loan Commitments is $400.0 million.

“Closing Date Term Loans” means the Term Loans made by the Term Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(1).

“Closing Date Total Net Leverage Ratio” means 2.95 to 1.00.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and the Mortgaged Properties, if any.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral and Guarantee Requirement” means, at any time (from and after the
Closing Date), the requirement that:

(1) the Collateral Agent shall have received each Collateral Document required
to be delivered (a) on the Effective Date pursuant to Section 4.01(1)(c) or
(b) pursuant to the Security Agreement or Section 6.11 or 6.13 at such time
required by the Security Agreement or by such Sections to be delivered, in each
case, duly executed by each Loan Party that is party thereto;

 

13



--------------------------------------------------------------------------------

(2) except to the extent otherwise provided hereunder or under any Collateral
Document, all Obligations shall have been unconditionally guaranteed by (a) the
Borrower (other than in respect of its own Obligations) and each Restricted
Subsidiary of the Borrower that is a wholly owned Material Subsidiary (other
than any Excluded Subsidiary), which as of the Effective Date shall include
those that are listed on Schedule 1.01(1) hereto and (b) any Restricted
Subsidiary of the Borrower that Guarantees (or is the borrower or issuer of) (i)
any Subordinated Indebtedness, (ii) the Bridge Loans, (iii) any Permitted
Incremental Equivalent Debt or (iv) any Credit Agreement Refinancing
Indebtedness (the Persons in the preceding clauses (a) through (b) collectively,
the “Guarantors”);

(3) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject only to Liens permitted by Section 7.01, in

(a) all Equity Interests of each direct, wholly owned Material Domestic
Subsidiary (other than any CFC Holdco) that is directly owned by any Loan Party
and

(b) 65% of the issued and outstanding Equity Interests of each class of each
(i) wholly owned Material Domestic Subsidiary that is (a) a CFC Holdco and
(b) directly owned by a Loan Party and (ii) wholly owned Material Foreign
Subsidiary that is directly owned by a Loan Party;

(4) except to the extent otherwise provided hereunder or under any Collateral
Document, including subject to Liens permitted by Section 7.01, and in each case
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents, the Obligations and the Guaranty shall have been
secured by a security interest in substantially all tangible and intangible
personal property of the Borrower and each Guarantor (including accounts other
than Securitization Assets), inventory, equipment, investment property, contract
rights, applications and registrations of intellectual property filed in the
United States, other general intangibles, and proceeds of the foregoing (in each
case, other than Excluded Assets), in each case,

(a) that has been perfected (to the extent such security interest may be
perfected) by

(i) delivering certificated securities and instruments, in which a security
interest can be perfected by physical control, in each case to the extent
required hereunder or the Security Agreement;

(ii) filing financing statements under the Uniform Commercial Code of any
applicable jurisdiction,

(iii) making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office or

(iv) filings in the applicable real estate records with respect to Mortgaged
Properties (or any fixtures related to Mortgaged Properties) to the extent
required by the Collateral Documents and

(b) with the priority required by the Collateral Documents; provided that any
such security interests in the Collateral shall be subject to the terms of the
Intercreditor Agreements to the extent applicable; and

(5) the Collateral Agent shall have received counterparts of a Mortgage,
together with the other deliverables described in Section 6.11(2)(b), with
respect to each Material Real Property listed on Schedule 1.01(2) to the extent
required to be delivered pursuant to Section 6.11 or Section 6.13 (the
“Mortgaged Properties”) duly executed and delivered by the record owner of such
property within the time periods set forth in said Sections; provided that to
the extent any Mortgaged Property is located in a jurisdiction which imposes
mortgage recording taxes, intangibles tax, documentary tax or similar recording
fees or taxes, (a) the relevant Mortgage shall not secure an amount in excess of
the fair market value of the Mortgaged Property subject thereto and (b) the
relevant Mortgage shall not secure the Indebtedness in respect of Letters of
Credit or the Revolving Facility to the extent those jurisdictions impose such
aforementioned taxes on paydowns or re-advances applicable to such Indebtedness
unless it is feasible to limit recovery to a capped amount that would not be
subject to re-borrowing.

 

14



--------------------------------------------------------------------------------

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation, perfection or maintenance of
pledges of, or security interests in, Mortgages on, or the obtaining of Mortgage
Policies, surveys, abstracts or appraisals or taking other actions with respect
to, any Excluded Assets.

The Collateral Agent may grant extensions of time for the creation, perfection
or maintenance of security interests in, or the execution or delivery of any
Mortgage and the obtaining of title insurance, surveys or Opinions of Counsel
with respect to, particular assets (including extensions beyond the Closing Date
for the creation, perfection or maintenance of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that creation, perfection or maintenance cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

No actions required by the Laws of any non-U.S. jurisdiction shall be required
in order to create any security interests in any assets or to perfect or make
enforceable such security interests in any assets (including any intellectual
property registered or applied for in any non-U.S. jurisdiction) (it being
understood that there shall be no security agreements or pledge agreements
governed under the Laws of any non-U.S. jurisdiction). No perfection through
control agreements or perfection by “control” shall be required with respect to
any assets (other than (x) the Controlled Account, in respect of the Excess
Closing Date Cash and (y) in respect of any promissory note in excess of
$5.0 million, Indebtedness of any Restricted Subsidiary that is not a Guarantor
that is owing to any Loan Party (which may be evidenced by the Intercompany Note
and pledged to the Collateral Agent) and certificated Equity Interests of the
wholly owned Restricted Subsidiaries that are Material Subsidiaries otherwise
required to be pledged pursuant to the Collateral Documents to the extent
required under clause (3) above). There shall be no (x) Guaranties governed
under the laws of any non-U.S. jurisdiction, (y) requirement to obtain any
landlord waivers, estoppels or collateral access letters or (z) requirement to
perfect a security interest in any letter of credit rights, other than by the
filing of a UCC financing statement.

Notwithstanding anything herein to the contrary, with respect to the
requirements set forth in Section 4.01(1)(c)(i), each certificate required to be
delivered pursuant to Section 4.01(1)(c)(i) on the Effective Date by any Loan
Party will not constitute conditions precedent to the effectiveness of this
Agreement on the Effective Date or the obligation of each Lender to make a
Credit Extension hereunder on the Closing Date and that the only action with
respect to the perfection of the Collateral that shall constitute conditions
precedent to the effectiveness of this Agreement on the Effective Date shall be
the delivery of the UCC-1 financing statements required pursuant to Section
4.01(1)(c)(ii); provided that the Borrower will use commercially reasonable
efforts to effect the delivery of each certificate required to be delivered
pursuant to Section 4.01(1)(c)(i) (and transfer powers with respect thereto) on
or prior to the Closing Date without undue burden or expense; provided further
that each of the Borrower and its wholly owned Material Domestic Subsidiaries
(other than Excluded Subsidiaries) will execute and/or deliver any such
document(s) that is not delivered and take any perfection action that is not
taken on the Effective Date or on the Closing Date within 90 days after the
Closing Date (or such later date as agreed to by the Administrative Agent).

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages (if any), each of the
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent, Collateral Agent or the
Lenders pursuant to Sections 4.01(1)(c), 6.11 or 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Commitment, Incremental Revolving Commitment,
Closing Date Term Loan Commitment, Incremental Term Commitment, Other Revolving
Commitment, Other Term Loan Commitment, Extended Revolving Commitment of a given
Extension Series, or any commitment in respect of Replacement Loans, as the
context may require.

 

15



--------------------------------------------------------------------------------

“Commitment Letter” means the Commitment Letter, dated as of the Effective Date,
among the Arrangers and the Borrower.

“Commitment Fee Rate” means a percentage per annum equal to the Applicable Rate
set forth in the “Commitment Fee Rate” column of the chart in the definition of
“Applicable Rate.”

“Committed Loan Notice” means a notice of (1) a Borrowing with respect to a
given Class of Loans, (2) a conversion of Loans of a given Class from one Type
to the other or (3) a continuation of LIBO Rate Loans of a given Class, pursuant
to Section 2.02(1), which, if in writing, shall be substantially in the form of
Exhibit A, or such other form as may be approved by the Administrative Agent and
the Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Borrower), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(3)(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Financial Officer of the Borrower:

(1) certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto (in each case, other than any Default with respect
to which the Administrative Agent has otherwise obtained notice in accordance
with Section 6.03(1)),

(2) in the case of financial statements delivered under Section 6.01(1), setting
forth reasonably detailed calculations of (i), Excess Cash Flow for each fiscal
year commencing with the financial statements for the fiscal year ending
December 31, 2018 and (ii) the Net Proceeds received during the applicable
period (after the Closing Date in the case of the fiscal year ending
December 31, 2017) by or on behalf of the Borrower or any Restricted Subsidiary
in respect of any Asset Sale or Casualty Event subject to prepayment pursuant to
Section 2.05(2)(b)(i) and the portion of such Net Proceeds that has been
invested or is intended to be reinvested in accordance with
Section 2.05(2)(b)(ii),

(3) commencing with the certificate delivered pursuant to Section 6.02(1) for
the first full fiscal quarter ending after the Closing Date, (x) if on the last
day of the relevant fiscal quarter there are outstanding Revolving Loans and
Letters of Credit (excluding (i) undrawn Letters of Credit in an aggregate
amount of up to $20.0 million and (ii) Letters of Credit (whether drawn or
undrawn) to the extent Cash Collateralized or backstopped on terms reasonably
acceptable to the applicable Issuing Bank) in an aggregate principal amount
exceeding 35% of the aggregate principal amount of all Revolving Commitments
under all outstanding Revolving Facilities (including any Incremental Revolving
Facilities), setting forth a calculation of the First Lien Net Leverage Ratio as
of the last day of the most recent Test Period, or (y) if the First Lien Net
Leverage Ratio as of the last day of the most recent Test Period would result in
a change in the applicable “Pricing Level” as set forth in the definition of
“Applicable Rate,” setting forth a calculation of such First Lien Net Leverage
Ratio.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees, derivative financial
instruments and any assets in respect of Hedge Agreements, and excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition.

 

16



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt,
(B) the current portion of interest, (C) accruals for current or deferred taxes
based on income or profits, (D) accruals of any costs or expenses related to
restructuring reserves or severance, (E) Revolving Loans and L/C Obligations
under this Agreement or any other revolving loans and letter of credit
obligations under any other revolving credit facility, (F) the current portion
of any Capitalized Lease Obligation, (G) deferred revenue arising from cash
receipts that are earmarked for specific projects, (H) liabilities in respect of
unpaid earn-outs, (I) the current portion of any other long-term liabilities,
(J) accrued litigation settlement costs and (K) any liabilities in respect of
Hedge Agreements, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transactions or
any consummated acquisition.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
intangible assets, deferred financing fees, debt issuance costs, commissions,
fees and expenses of such Person and its Restricted Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:

(1) increased (without duplication) by the following, in each case (other than
clauses (h) and (l)) to the extent deducted (and not added back) in determining
Consolidated Net Income for such period:

(a) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations or such derivative
instruments, and bank and letter of credit fees, letter of guarantee and
bankers’ acceptance fees and costs of surety bonds in connection with financing
activities, together with items excluded from the definition of “Consolidated
Interest Expense” pursuant to the definition thereof; plus

(b) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, excise, value added and similar
taxes, property taxes and similar taxes, and foreign withholding taxes paid or
accrued during such period (including any future taxes or other levies that
replace or are intended to be in lieu of taxes, and any penalties and interest
related to taxes or arising from tax examinations) and the net tax expense
associated with any adjustments made pursuant to the definition of “Consolidated
Net Income,”; plus

(c) Consolidated Depreciation and Amortization Expense for such period; plus

(d) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (i) the Borrower may determine not to add back such non-cash charge in
the current period and (ii) to the extent the Borrower does decide to add back
such non-cash charge, the cash payment in respect thereof, with the exception of
any cash payments related to the settlement of deferred compensation balances
awarded prior to the Closing Date, in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period); plus

(e) minority interest expense, the amount of any non-controlling interest
consisting of income attributable to non-controlling interests of third parties
in any non-wholly-owned Restricted Subsidiary, excluding cash distributions in
respect thereof, and the amount of any reductions in arriving at Consolidated
Net Income resulting from the application of Accounting Standards Codification
Topic No. 810, Consolidation; plus

 

17



--------------------------------------------------------------------------------

(f) (i) the amount of board of director fees and (ii) the amount of payments
made to optionholders of such Person in connection with, or as a result of, any
distribution being made to equityholders of such Person, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder; plus

(g) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Facility; plus

(h) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any prior period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (2) below
for any previous period and not added back; plus

(i) any costs or expenses incurred pursuant to any management equity plan, stock
option plan or any other management or employee benefit plan, agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of such Person
or net cash proceeds of an issuance of Equity Interests of such Person (other
than Disqualified Stock); plus

(j) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus

(k) [reserved]; plus

(l) (x) the amount of “run-rate” cost savings, synergies and operating expense
reductions related to restructurings, cost savings initiatives or other
initiatives that are projected by the Borrower in good faith to result from
actions either taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 24 months after the end of such period (or, with respect to cost savings,
synergies and operating expense reductions related to the Transactions, within
36 months after the Closing Date or, to the extent identified in the Quality of
Earnings Analysis of PricewaterhouseCoopers LLP dated February 25, 2017 or
otherwise identified to the Arrangers, undertaken or implemented prior to the
Closing Date) (which cost savings, synergies or operating expense reductions
shall be calculated on a pro forma basis as though such cost savings, synergies
or operating expense reductions had been realized on the first day of such
period), net of the amount of actual benefits realized from such actions during
such period (it is understood and agreed that “run-rate” means the full
recurring benefit that is associated with any action taken or with respect to
which substantial steps have been taken or are expected to be taken, whether
prior to or following the Closing Date) (which adjustments may be incremental to
(but not duplicative of) pro forma cost savings, synergies or operating expense
reduction adjustments made pursuant to Section 1.07); provided that such cost
savings, synergies and operating expenses are reasonably identifiable and
factually supportable; and (y) add-backs of the type identified in the Quality
of Earnings Analysis of PricewaterhouseCoopers LLP dated February 25, 2017; plus

(m) [reserved]; plus

(n) any payments in the nature of compensation or expense reimbursement made to
independent board members; plus

 

18



--------------------------------------------------------------------------------

(o) internal software development costs that are expensed during the period but
could have been capitalized in accordance with GAAP; plus

(p) any loss from discontinued operations (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of); and

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains for such period (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period other
than any such accrual or reserve that has been added back to Consolidated Net
Income in calculating Consolidated EBITDA in accordance with this definition),

(b) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary added to (and not deducted from) Consolidated Net Income in such
period, and

(c) any net income from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of).

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.07.

“Consolidated First Lien Secured Debt” means, as of any date of determination,
subject to the definition of “Designated Revolving Commitments,” the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of Indebtedness for borrowed money, Capitalized Lease
Obligations and purchase money Indebtedness, in each case secured by a first
priority lien on the assets of the Borrower or any Restricted Subsidiary;
provided, Consolidated First Lien Secured Debt will not include Non-Recourse
Indebtedness, undrawn amounts under revolving credit facilities and Indebtedness
in respect of any (1) letter of credit, bank guarantees and performance or
similar bonds, except to the extent of obligations in respect of drawn standby
letters of credit which have not been reimbursed within three (3) Business Days
and (2) Hedging Obligations. The Dollar-equivalent principal amount of any
Indebtedness denominated in a foreign currency will reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations
for currency exchange risks with respect to the applicable currency in effect on
the date of determination of the Dollar-equivalent principal amount of such
Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) cash interest expense (including that attributable to Capitalized Lease
Obligations), net of cash interest income, with respect to Indebtedness of such
Person and its Restricted Subsidiaries for such period, other than Non-Recourse
Indebtedness, including commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs under hedging agreements (other than in connection with the early
termination thereof); plus

(b) non-cash interest expense resulting solely from (a) the amortization of
original issue discount from the issuance of Indebtedness of such Person and its
Restricted Subsidiaries at less than par (excluding the Bridge Loans and any
Indebtedness borrowed under the Facilities in connection with the Transactions
and any Non-Recourse Indebtedness), plus (b) pay-in-kind interest expense of
such Person and its Restricted Subsidiaries payable pursuant to the terms of the
agreements governing Indebtedness for borrowed money;

 

19



--------------------------------------------------------------------------------

excluding, in each case:

(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest other than referred
to in clauses (2)(a) and (2)(b) above (including as a result of the effects of
acquisition method accounting or pushdown accounting),

(ii) interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Obligations or other derivative
instruments, including pursuant to FASB Accounting Standards Codification Topic
815, Derivatives and Hedging,

(iii) costs associated with incurring or terminating Hedging Obligations and
cash costs associated with breakage in respect of hedging agreements for
interest rates,

(iv) commissions, discounts, yield, make-whole premium and other fees and
charges (including any interest expense) incurred in connection with any
Non-Recourse Indebtedness,

(v) “additional interest” owing pursuant to a registration rights agreement with
respect to any securities,

(vi) any payments with respect to make-whole premiums or other breakage costs of
any Indebtedness, including any Indebtedness issued in connection with the
Transactions,

(vii) penalties and interest relating to taxes,

(viii) accretion or accrual of discounted liabilities not constituting
Indebtedness,

(ix) [reserved],

(x) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting,

(xi) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with the Transactions, any
acquisition or Investment and

(xii) annual agency fees paid to any administrative agents and collateral agents
with respect to any secured or unsecured loans, debt facilities, debentures,
bonds, commercial paper facilities or other forms of Indebtedness (including any
security or collateral trust arrangements related thereto), including the
Facilities and the Bridge Loans.

For purposes of this definition, interest on a Capitalized Lease Obligation will
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding (and
excluding the effect of), without duplication,

 

20



--------------------------------------------------------------------------------

(1) extraordinary, non-recurring or unusual gains, losses, fees, costs, charges
or expenses (including relating to any strategic initiatives and accruals and
reserves in connection with such gains, losses, charges or expenses);
restructuring costs, charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves,
and in each case, whether or not classified as such under GAAP); costs and
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of facilities and fixed assets for alternative uses; Public
Company Costs; costs and expenses related to the integration, consolidation,
opening, pre-opening and closing of facilities and fixed assets; severance and
relocation costs and expenses, one-time compensation costs and expenses,
consulting fees, signing, retention or completion bonuses, and executive
recruiting costs; costs and expenses incurred in connection with strategic
initiatives; transition costs and duplicative running costs; costs and expenses
incurred in connection with non-ordinary course product and intellectual
property development; costs incurred in connection with acquisitions (or
purchases of assets) prior to or after the Closing Date (including integration
costs); business optimization expenses (including costs and expenses relating to
business optimization programs, new systems design, retention charges, system
establishment costs and implementation costs and project start-up costs),
accruals and reserves; operating expenses attributable to the implementation of
cost-savings initiatives; curtailments and modifications to pension and
post-employment employee benefit plans (including any settlement of pension
liabilities and charges resulting from changes in estimates, valuations and
judgments);

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with GAAP;

(3) Transaction Expenses;

(4) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

(5) the Net Income for such period of any Person that is an Unrestricted
Subsidiary and, solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(a) of Section 7.05(a), the Net Income for
such period of any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that the Consolidated Net Income of a
Person will be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Restricted
Subsidiary thereof in respect of such period;

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 7.05(a), the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived (or the Borrower reasonably believes such
restriction could be waived and is using commercially reasonable efforts to
pursue such waiver); provided that Consolidated Net Income of a Person will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents), or the amount that could have been paid in cash or Cash
Equivalents without violating any such restriction or requiring any such
approval, to such Person or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) related to the application
of recapitalization accounting or purchase accounting (including in the
inventory, property and equipment, software, goodwill, intangible assets, in
process research and development, deferred revenue and debt line items);

(8) income (loss) from the early extinguishment or conversion of
(a) Indebtedness, (b) Hedging Obligations or (c) other derivative instruments;

 

21



--------------------------------------------------------------------------------

(9) any impairment charge or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP;

(10) (a) any equity based or non-cash compensation charge or expense, including
any such charge or expense arising from grants of stock appreciation, equity
incentive programs or similar rights, stock options, restricted stock or other
rights to, and any cash charges associated with the rollover, acceleration or
payout of, Equity Interests by management of such Person or of a Restricted
Subsidiary, (b) noncash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock Compensation
or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
Non-Employees, and (c) any income (loss) attributable to deferred compensation
plans or trusts;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to the offering and issuance
of the Bridge Loans and the syndication and incurrence of any Facilities),
issuance of Equity Interests (including by any direct or indirect parent of the
Borrower), recapitalization, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Bridge Loans and other securities and any Facilities) and
including, in each case, any such transaction whether consummated on, after or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or nonrecurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt, the effects of expensing all
transaction related expenses in accordance with Accounting Standards
Codification Topic No. 805, Business Combinations);

(12) accruals and reserves that are established or adjusted in connection with
the Transactions, an Investment or an acquisition that are required to be
established or adjusted as a result of the Transactions, such Investment or such
acquisition, in each case in accordance with GAAP;

(13) any expenses, charges or losses to the extent covered by insurance that
are, directly or indirectly, reimbursed or reimbursable by a third party, and
any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any acquisition, Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement;

(14) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification Topic 815—Derivatives and Hedging or mark
to market movement of other financial instruments pursuant to FASB Accounting
Standards Codification Topic 825—Financial Instruments;

(15) any net unrealized gain or loss (after any offset) resulting in such period
from currency transaction or translation gains or losses including those related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from (a) Hedging Obligations for currency exchange risk and
(b) resulting from intercompany indebtedness) and any other foreign currency
transaction or translation gains and losses, to the extent such gain or losses
are non-cash items;

(16) any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;

(17) any non-cash rent expense;

(18) [reserved];

(19) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures; and

 

22



--------------------------------------------------------------------------------

(20) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the amount of proceeds received or receivable from business interruption
insurance, the amount of any expenses or charges incurred by such Person or its
Restricted Subsidiaries during such period that are, directly or indirectly,
reimbursed or reimbursable by a third party, and amounts that are covered by
indemnification or other reimbursement provisions in connection with any
acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted hereunder.

Notwithstanding the foregoing, for the purpose of Section 7.05(a) (other than
clause (3)(d) of Section 7.05(a)), there will be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by such Person and its Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from such Person and its Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by such Person or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under clause (3)(d) of Section
7.05(a).

“Consolidated Secured Debt” means, as of any date of determination, subject to
the definition of “Designated Revolving Commitments,” the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of Indebtedness for borrowed money, Capitalized Lease
Obligations and purchase money Indebtedness, in each case secured by a lien on
the assets of the Borrower or any Restricted Subsidiary; provided, Consolidated
Secured Debt will not include Non-Recourse Indebtedness, undrawn amounts under
revolving credit facilities and Indebtedness in respect of any (1) letter of
credit, bank guarantees and performance or similar bonds, except to the extent
of obligations in respect of drawn standby letters of credit which have not been
reimbursed within three (3) Business Days and (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.

“Consolidated Senior Debt” means all Consolidated Total Debt other than
Subordinated Indebtedness.

“Consolidated Total Debt” means, as of any date of determination, subject to the
definition of “Designated Revolving Commitments,” the aggregate principal amount
of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP,
consisting only of Indebtedness for borrowed money, Capitalized Lease
Obligations and purchase money Indebtedness; provided, Consolidated Total Debt
will not include Non-Recourse Indebtedness, undrawn amounts under revolving
credit facilities and Indebtedness in respect of any (1) letter of credit, bank
guarantees and performance or similar bonds, except to the extent of obligations
in respect of drawn standby letters of credit which have not been reimbursed
within three (3) Business Days and (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other monetary obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent:

 

23



--------------------------------------------------------------------------------

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contract Consideration” has the meaning specified in clause (2)(k) of the
definition of “Excess Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Account” means a restricted deposit account of the Borrower to be
maintained with the Administrative Agent into which shall be deposited, on the
Closing Date, the Excess Closing Date Cash.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Investor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

“Corrective Extension Amendment” has the meaning specified in Section 2.16(6).

“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) to Refinance, in whole or in
part, existing Loans (or, if applicable, unused Commitments) or any
then-existing Credit Agreement Refinancing Indebtedness (“Credit Agreement
Refinanced Debt”); provided, further, that (i) the terms of any such
Indebtedness (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence of such Indebtedness (as
determined by the Borrower in good faith) or (B) if otherwise not consistent
with the terms of such Credit Agreement Refinanced Debt, not be materially more
restrictive to the Borrower (as determined by the Borrower in good faith), when
taken as a whole, than the terms of such Credit Agreement Refinanced Debt,
except in the case of clauses (A) and (B) to the extent necessary to provide for
(1) covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such Refinancing or (2) subject
to the immediately succeeding proviso, a Previously Absent Financial Maintenance
Covenant; provided that, notwithstanding anything to the contrary contained
herein, if any such terms of such Indebtedness contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Latest
Maturity Date, such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of each Facility; provided further, that if (x) such
Indebtedness that includes a Previously Absent Financial Maintenance Covenant
consists of a revolving credit facility (whether or not the documentation
therefor includes any other facilities) and (y) the applicable Previously Absent
Financial Maintenance Covenant is included only for the benefit of such
revolving credit facility, the

 

24



--------------------------------------------------------------------------------

Previously Absent Financial Maintenance Covenant shall not be required to be
included in this Agreement for the benefit of any Term Facility hereunder,
(ii) any such Indebtedness shall have a maturity date that is no earlier than
the Credit Agreement Refinanced Debt and a Weighted Average Life to Maturity
equal to or greater than that of the Credit Agreement Refinanced Debt as of the
date of determination, (iii) except to the extent otherwise permitted under this
Agreement (subject to a dollar for dollar usage of any other basket set forth in
Section 7.02, if applicable), such Indebtedness shall not have a greater
principal amount (or shall not have a greater accreted value, if applicable)
than the principal amount (or accreted value, if applicable) of the Credit
Agreement Refinanced Debt plus accrued interest, fees and premiums (including
tender premium) and penalties (if any) thereon and fees, expenses, original
issue discount and upfront fees incurred in connection with such Refinancing,
(iv) such Credit Agreement Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, within five (5) Business Days after the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained with the Net Proceeds received from the incurrence or issuance of such
Indebtedness and (v) any mandatory prepayments of (I) any Permitted Junior
Priority Refinancing Debt or Permitted Unsecured Refinancing Debt may not be
made and to the extent required hereunder or pursuant to the terms of any
Permitted Equal Priority Refinancing Debt, first made or offered to the holders
of the Term Loans constituting First Lien Obligations and any such Permitted
Equal Priority Refinancing Debt, and (II) any Permitted Equal Priority
Refinancing Debt in respect of events described in Section 2.05(2)(a), (b) and
(d)(i), shall be made on a pro rata basis, less than a pro rata basis or greater
than a pro rata basis (but not greater than a pro rata basis as compared to any
Class of Term Loans unless the Credit Agreement Refinanced Debt was so entitled
to participate on a greater than a pro rata basis) with each Class of Term Loans
constituting First Lien Obligations under Section 2.05(2)(a), (b) and (d)(i),
provided, further, that “Credit Agreement Refinancing Indebtedness” may be
incurred in the form of a bridge or other interim credit facility intended to be
Refinanced with long-term indebtedness (and such bridge or other interim credit
facility shall be deemed to satisfy clause (ii) of the second proviso in this
definition so long as (x) such credit facility includes customary “rollover”
provisions and (y) assuming such credit facility were to be extended pursuant to
such “rollover” provisions, such extended credit facility would comply with
clause (ii) above) and in which case, on or prior to the first anniversary of
the incurrence of such “bridge” or other interim credit facility, clause (v) of
the preceding proviso in this definition shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions.

“Credit Extension” means each of the following: (i) a Borrowing and (ii) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.04(1).

“Cure Expiration Date” has the meaning specified in Section 8.04(1)(a).

“Debt Fund Affiliate” means any Affiliate of an Investor that is a bona fide
diversified debt fund that is not (a) a natural person or (b) the Borrower or
any Subsidiary of the Borrower.

“Debt Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(2)(g).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

25



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Revolving Loans plus (c)
2.00% per annum; provided that with respect to the outstanding principal amount
of any Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan (giving
effect to Section 2.02(3)) plus 2.00% per annum, in each case, to the fullest
extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(2), any Lender that (a) has
refused (which refusal may be given verbally or in writing and has not been
retracted) or failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of L/C
Obligations, within one Business Day of the date required to be funded by it
hereunder, (b) has failed to pay over to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, (c) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (d) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (e) has, or has a direct or indirect parent
company that has, either (i) admitted in writing that it is insolvent or
(ii) become subject to a Lender-Related Distress Event. Any determination by the
Administrative Agent as to whether a Lender is a Defaulting Lender shall be
conclusive absent manifest error.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale, redemption or repurchase of, or collection or payment on, such
Designated Non-Cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any
Restricted Subsidiary thereof (in each case other than Disqualified Stock) that
is issued for cash (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries)
and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, on or promptly after the issuance date thereof, the cash proceeds
of which are excluded from the calculation set forth in clause (3) of Section
7.05(a).

“Designated Revolving Commitments” means any commitments to make loans or extend
credit on a revolving basis to the Borrower or any Restricted Subsidiary by any
Person other than the Borrower or any Restricted Subsidiary that have been
designated in an Officer’s Certificate delivered to the Administrative Agent as
“Designated Revolving Commitments” until such time as the Borrower subsequently
delivers an Officer’s Certificate to the Administrative Agent to the effect that
such commitments will no longer constitute “Designated Revolving Commitments”;
provided that, during such time, except for purposes of determining actual
compliance with the Financial Covenant, such Designated Revolving Commitments
will be deemed an incurrence of Indebtedness on such date and will be deemed
outstanding for purposes of calculating the Interest Coverage Ratio, Total Net
Leverage Ratio, First Lien Net Leverage Ratio, Secured Net Leverage Ratio and
the availability of any Baskets hereunder.

“Discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance
or other discharge of such Indebtedness, in any such case in whole or in part.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(1)(e)(C).

“Discount Range” has the meaning assigned to such term in Section 2.05(1)(e)(E).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(1)(e)(E).

 

26



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(1)(e)(E) substantially in the form of Exhibit J.

“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit K, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(1)(e)(E).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(1)(e)(G).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(1)(e)(J).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B),
Section 2.05(1)(e)(E) or Section 2.05(1)(e)(H), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.05(1)(e)(A).

“disposition” has the meaning set forth in the definition of “Asset Sale.”

“Disqualified Institution” means (a) any competitor of the Borrower or its
Subsidiaries identified in writing by or on behalf of the Borrower to (i) the
Arrangers on or prior to the Effective Date or (ii) the Administrative Agent
from time to time after the Effective Date, (b) those particular banks,
financial institutions, other institutional lenders and other Persons identified
by the Borrower to the Arrangers on or prior to March 22, 2017 (or related funds
of any such Persons) and (c) any Affiliate of the entities described in the
preceding clauses (a) or (b) that are either (x) reasonably identifiable as such
or associated on the basis of their name or (y) are identified as such in
writing by or on behalf of the Borrower to (i) the Arrangers on or prior to the
Effective Date or (ii) the Administrative Agent from time to time after the
Effective Date (other than financial investors in competitors that are not
operating companies or Affiliates of operating companies and other than bona
fide diversified debt funds); provided that any Person that is a Lender and
subsequently becomes a Disqualified Institution (but was not a Disqualified
Institution at the time it became a Lender) shall be deemed to not be a
Disqualified Institution hereunder. The identity of Disqualified Institutions
may be communicated by the Administrative Agent to a Lender upon request, but
will not be otherwise posted or distributed to any Person.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of
control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than (i) for any Qualified Equity Interests or (ii) solely
as a result of a change of control, asset sale, casualty, condemnation or
eminent domain), in whole or in part, in each case prior to the date 91 days
after the earlier of the then Latest Maturity Date or the date the Loans are no
longer outstanding and the Commitments have been terminated; provided that if
such Capital Stock is issued pursuant to any plan for the benefit of future,
current or former employees, directors, officers, members of management,
consultants or independent contractors (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees
thereof) of the Borrower or its Subsidiaries or by any such plan to such
employees, directors, officers, members of management, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof), such Capital
Stock will not constitute

 

27



--------------------------------------------------------------------------------

Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s, consultant’s or independent contractor’s termination, death
or disability; provided further any Capital Stock held by any future, current or
former employee, director, officer, member of management, consultant or
independent contractor (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower,
any of its Subsidiaries or any other entity in which the Borrower or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors (or the compensation committee thereof),
in each case pursuant to any equity subscription or equity holders’ agreement,
management equity plan or stock option plan or any other management or employee
benefit plan or agreement will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Subsidiary in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s, consultant’s or
independent contractor’s termination, death or disability. For the purposes
hereof, the aggregate principal amount of Disqualified Stock will be deemed to
be equal to the greater of its voluntary or involuntary liquidation preference
and maximum fixed repurchase price, determined on a consolidated basis in
accordance with GAAP, and the “maximum fixed repurchase price” of any
Disqualified Stock that does not have a fixed repurchase price will be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which the Consolidated Total
Debt, Consolidated First Lien Secured Debt or Consolidated Secured Debt, as
applicable, will be required to be determined pursuant to this Agreement, and if
such price is based upon, or measured by, the fair market value of such
Disqualified Stock, such fair market value shall be determined in good faith by
the Borrower. For the avoidance of doubt, none of the Equity Interests issued in
connection with the Equity Contribution (or any value or payment associated
therewith) shall be included in the calculation of any financial ratio or test
where Disqualified Stock may otherwise be included therein.

“Distressed Person” shall have the meaning provided in the definition of the
term Lender-Related Distress Event.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than U.S. Dollars, the equivalent amount
thereof in Dollars as determined by the Administrative Agent or an Issuing Bank,
as the case may be, at such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such currency.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is organized under the Laws of the United States, any state thereof or the
District of Columbia.

“Domination Agreement” means the Domination Profit and Loss Pooling Agreement
(Beherrschungs-und Gewinnabführungsvertrag) according to Sec. 291 of the German
Stock Corporation Act (AktG) to be entered into by and between the Target and
AcquisitionCo.

“ECF Payment Amount” has the meaning specified in Section 2.05(2)(a).

“ECF Percentage” has the meaning specified in Section 2.05(2)(a).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

28



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 hereof shall have been satisfied, which date is March 22, 2017.

“Eligible Assignee” has the meaning specified in Section 10.07(a).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean the legislative measures of the EMU for the
introduction of, changeover to, or operation of the Euro in one or more member
states.

“Enterprise Transformative Event” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or disposition, in any such case by the
Borrower or any Restricted Subsidiary that is either (a) not permitted by the
terms of any Loan Document immediately prior to the consummation of such
transaction or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such transaction, would not provide the Borrower
and the Borrower’s Restricted Subsidiaries with adequate flexibility under the
Loan Documents for the continuation or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and sub-surface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability or Environmental Law (hereinafter “Claims”), including
(i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or, to the extent relating to exposure to
Hazardous Materials, human health.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract or other
written agreement pursuant to which liability is assumed or imposed with respect
to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equal Priority Intercreditor Agreement” means, to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies), at the option of the Borrower and the
Administrative Agent acting together in good faith, either (a) an intercreditor
agreement substantially in the form of Exhibit G-1 or (b) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank equal in priority
to the Liens on the Collateral securing the First Lien Obligations under this
Agreement (but without regard to the control of remedies), in each case with
such modifications thereto as the Administrative Agent and the Borrower may
agree.

 

29



--------------------------------------------------------------------------------

“Equity Contribution” means, collectively, the direct or indirect contribution
to the Borrower by the Investors of an aggregate amount of not less than
$150.0 million in the form of either preferred equity and/or, solely in the
event that the Borrower has not received the requisite approvals by the Mexican
Competition Bureau and pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (as amended), in each case prior to the Closing Date, subordinated
convertible payment-in-kind notes issued by the Borrower to the Investor (such
debt, the “Sponsor Subordinated Debt” and, such issuance, the “Sponsor
Subordinated Debt Issuance”), in each case on the terms and conditions set forth
in the Investment Agreement (as in effect on the Effective Date, and as amended,
restated or otherwise modified in a manner not materially adverse to the
Administrative Agent and the Lenders).

“Equity Interests” means, with respect to any Person, the Capital Stock of such
Person and all warrants, options or other rights to acquire Capital Stock of
such Person, but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock of such Person.

“Equity Offering” means any public or private sale of common equity or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

(1) public offerings with respect to the Borrower’s common equity registered on
Form S-4 or Form S-8;

(2) issuances to any Restricted Subsidiary of the Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of withdrawal liability or written notification that a
Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of ERISA)
or has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension
Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement in
writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer
Plan; (e) the imposition of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or Multiemployer Plan, other than for the
payment of PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any of their respective ERISA Affiliates; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) a failure to satisfy the minimum funding standard
(within the meaning of Section 302 of ERISA or Section 412 of the Code) with
respect to a Pension Plan, whether or not waived; (h) the application for a
minimum funding waiver under Section 302(c) of ERISA with respect to a Pension
Plan; (i) the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code with respect to any Pension Plan; (j) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 303
of ERISA or Section 430 of the Code); or (k) the occurrence of a nonexempt
prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to any Loan Party.

 

30



--------------------------------------------------------------------------------

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EU Treaty” shall mean the Treaty on European Union.

“Euro” or “euro” or “€” shall mean the single currency of the Participating
Member States introduced in accordance with the provisions of Article 109(i)4 of
the EU Treaty.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(1) the sum, without duplication, of:

(a) Consolidated Net Income of the Borrower for such period,

(b) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) for such period to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period,

(c) decreases in Consolidated Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa) and,
without duplication, decreases in long-term accounts receivable and increases in
the long-term portion of deferred revenue (except as a result of the
reclassification of items from short-term to long-term or vice versa), in each
case, for such period (other than any such decreases or increases, as
applicable, arising from acquisitions or Asset Sales outside the ordinary course
of assets by the Borrower or any Restricted Subsidiary during such period or the
application of recapitalization or purchase accounting),

(d) [reserved];

(e) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period and

(f) net cash receipts in respect of Hedge Agreements during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

(2) the sum, without duplication, of:

(a) an amount equal to the amount of all non-cash credits (including, to the
extent constituting non-cash credits, amortization of deferred revenue acquired
as a result of the Closing Date Acquisition or any Permitted Acquisition or
other investment permitted hereunder) included in arriving at such Consolidated
Net Income (but excluding any non-cash credit to the extent representing the
reversal of an accrual or reserve described in clause (1)(b) above) and cash
losses, charges (including any reserves or accruals for potential cash charges
in any future period), expenses, costs and fees excluded by virtue of the
definition of “Consolidated Net Income,”

 

31



--------------------------------------------------------------------------------

(b) [reserved],

(c) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (i) the principal component
of payments in respect of Capitalized Lease Obligations, (ii) all scheduled
principal repayments of Loans, the Bridge Loans, Permitted Incremental
Equivalent Debt and Credit Agreement Refinancing Indebtedness (or any
Indebtedness representing Refinancing Indebtedness of any of the foregoing in
accordance with the corresponding provisions of the governing documentation
thereof), in each case to the extent such payments are permitted hereunder and
actually made and (iii) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.07 and mandatory prepayment of Term Loans pursuant to
Section 2.05(2)(b), any mandatory Discharge of the Bridge Loans (or any
Indebtedness representing Refinancing Indebtedness in respect thereof in
accordance with the corresponding provisions of the governing documentation
thereof) and any mandatory Discharge of Permitted Incremental Equivalent Debt or
Credit Agreement Refinancing Indebtedness (or any Indebtedness representing
Refinancing Indebtedness of any of the foregoing in accordance with the
corresponding provisions of the governing documentation thereof) pursuant to the
corresponding provisions of the governing documentation thereof, in each case,
to the extent required due to an Asset Sale or Casualty Event that resulted in
an increase to Consolidated Net Income for such period and not in excess of the
amount of such increase, but excluding (x) all other prepayments of Term Loans,
(y) all prepayments of Revolving Loans and all prepayments in respect of any
other revolving credit facility, except to the extent there is an equivalent
permanent reduction in commitments thereunder and (z) payments on any
Subordinated Indebtedness, except in each case to the extent permitted to be
paid pursuant to Section 7.05) made during such period, and other than
Investments in the Borrower or any Subsidiaries, in each case, except to the
extent financed with the proceeds of Funded Debt (other than any Indebtedness
under any revolving credit facilities) of the Borrower or any Restricted
Subsidiary (unless such Indebtedness has been repaid),

(d) [Reserved];

(e) increases in Consolidated Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa) and,
without duplication, increases in long-term accounts receivable and decreases in
the long-term portion of deferred revenue (except as a result of the
reclassification of items from short-term to long-term or vice versa), in each
case, for such period (other than any such increases or decreases, as
applicable, arising from acquisitions or Asset Sales outside the ordinary course
by the Borrower or any Restricted Subsidiary during such period or the
application of recapitalization or purchase accounting),

(f) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(g) without duplication of amounts deducted pursuant to clause (k) below in
prior fiscal years, the amount of cash consideration paid by the Borrower and
the Restricted Subsidiaries (on a consolidated basis) in connection with
investments made during such period (including Permitted Acquisitions,
investments constituting Permitted Investments and investments made pursuant to
Section 7.05, but other than Investments in cash and Cash Equivalents), except
to the extent such investments were financed with the proceeds of Funded Debt
(other than any Indebtedness under any revolving credit facilities) of the
Borrower or any Restricted Subsidiary (unless such Indebtedness has been
repaid),

 

32



--------------------------------------------------------------------------------

(h) the amount of Restricted Payments paid in cash during such period (other
than Restricted Payments made pursuant to Section 7.05(b)(10) and Section
7.05(b)(15), except to the extent such Restricted Payments were financed with
the proceeds of Funded Debt (other than any Indebtedness under any revolving
credit facilities) of the Borrower or any Restricted Subsidiary (unless such
Indebtedness has been repaid),

(i) the aggregate amount of expenditures (including expenditures for the payment
of financing fees) paid in cash during such period to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income, except to the extent such expenditures were
financed with the proceeds of Funded Debt (other than any Indebtedness under any
revolving credit facilities) of the Borrower or any Restricted Subsidiary
(unless such Indebtedness has been repaid),

(j) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment or redemption of Indebtedness to
the extent (x) such premium, make-whole or penalty payments were not expensed
during such period or are not deducted in calculating Consolidated Net Income
and (y) such prepayments or redemptions reduced Excess Cash Flow pursuant to
clause (2)(c) above or reduced the mandatory prepayment required by
Section 2.05(2)(a),

(k) without duplication of amounts deducted from Excess Cash Flow in other
periods, and at the option of the Borrower, (1) the aggregate consideration
required to be paid in cash by the Borrower or any of its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period and (2) any planned cash
expenditures by the Borrower or any of its Restricted Subsidiaries (the “Planned
Expenditures”), in the case of each of the preceding clauses (1) and (2),
relating to Permitted Acquisitions or other investments, Capital Expenditures,
Restricted Payments, acquisitions of intellectual property, any scheduled
payment of Indebtedness that was permitted by the terms of this Agreement to be
incurred and paid or permitted tax distributions, in each case, to be
consummated or made, as applicable, during the period of four consecutive fiscal
quarters of the Borrower following the end of such period (except to the extent
financed with the proceeds of long-term Indebtedness (other than revolving
Indebtedness)); provided that to the extent that the aggregate amount of
internally generated cash flow actually utilized to finance such Permitted
Acquisitions or other investments, Capital Expenditures, Restricted Payments,
acquisitions of intellectual property, permitted scheduled payments of
Indebtedness that were permitted by the terms of this Agreement to be incurred
and paid or permitted tax distributions during such following period of four
consecutive fiscal quarters is less than the Contract Consideration and Planned
Expenditures, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow, at the end of such period of four consecutive fiscal quarters,

(l) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period,

(m) cash expenditures in respect of Hedging Obligations during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income,

(n) any fees, expenses or charges incurred during such period (including the
Transaction Expenses), or any amortization thereof for such period, in
connection with any acquisition, investment, disposition, incurrence or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (including any amendment or
other modification of this Agreement, the other Loan Documents, the Bridge Loan
Agreement, any Senior Notes Indenture and related documents) and including, in
each case, any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful, and

 

33



--------------------------------------------------------------------------------

(o) at the option of the Borrower, any amounts in respect of investments
(including Permitted Acquisitions, Investments constituting Permitted
Investments and Investments made pursuant to Section 7.05) and Restricted
Payments (including related earnouts and similar payments) which could have been
deducted pursuant to clauses (g) or (h) above if made in such period, but which
are made after the end of such period and prior to the date upon which a
mandatory prepayment for such period would be required under Section 2.05(2)(a)
(which amounts, if so deducted in accordance with this clause (o), shall not
affect the calculation of Excess Cash Flow in any future period).

“Excess Closing Date Cash” means an amount equal to the aggregate amount of
proceeds of the Closing Date Term Loans that are not used on the Closing Date
for the payment of the Transaction Consideration, the Transaction Expenses and
the Closing Date Refinancing or otherwise reserved to satisfy Transaction
Expenses within 60 days following the Closing Date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means on any day with respect to any currency other than U.S.
Dollars, the rate at which such currency may be exchanged into U.S. Dollars, as
set forth at approximately 11:00 a.m. (London time) on such day on the Reuters
“FXFIX” Page for such currency; in the event that such rate does not appear on
any Reuters “FXFIX” Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of U.S. Dollars for delivery two Business Days later.

“Excluded Assets” means (i) any fee-owned real property (other than Material
Real Property) and any leasehold interest in real property, (ii) motor vehicles
and other assets subject to certificates of title, except to the extent a
security interest therein can be perfected by the filing of a UCC financing
statement, (iii) all commercial tort claims that are not expected to result in a
judgment or settlement payment in excess of $5.0 million (as determined by the
Borrower in good faith), (iv) any governmental or regulatory licenses,
authorizations, certificates, charters, franchises, approvals and consents
(whether Federal, State, Provincial or otherwise) to the extent a security
interest therein is prohibited or restricted thereby or requires any consent or
authorization from a Governmental Authority not obtained (without any
requirement to obtain such consent or authorization other than any approval or
other authorization of any Governmental Authority otherwise required to be
obtained pursuant to any Tender Document) other than to the extent such
prohibition or restriction is ineffective under the UCC or other applicable Law
notwithstanding such prohibition and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC,
(v) assets to the extent the pledge thereof or grant of security interests
therein (x) is prohibited or restricted by any applicable Law, rule or
regulation (other than proceeds and receivables thereof, the assignment of which
is expressly deemed effective under the UCC or other applicable Law
notwithstanding such prohibition), (y) would cause the destruction, invalidation
or abandonment of such asset under applicable Law (solely with respect to any
intellectual property), or (z) requires any consent, approval, license or other
authorization of any third party (other than the Borrower or its Subsidiaries)
pursuant to a contract binding on such asset (provided that such requirement
existed on the Effective Date or at the time of the acquisition of such asset
and was not incurred in contemplation thereof (other than in the case of capital
leases and purchase money financings)) or Governmental Authority not obtained
(without any requirement to obtain such consent, approval, license or other
authorization after giving effect to the anti-assignment provisions of the UCC,
(vi) margin stock and Equity Interests in any Person other than the Borrower and
wholly owned Restricted Subsidiaries, (vii) Equity Interests in Immaterial
Subsidiaries and Excluded Subsidiaries (other than first tier Foreign
Subsidiaries and first tier CFC Holdcos that are Restricted Subsidiaries;
provided that in the case of any first tier Foreign Subsidiary or first tier CFC
Holdco, the pledge of the Equity Interests of such Subsidiary shall be subject
to clause (viii) below), (viii) Equity Interests in excess of 65% of the total
issued and outstanding Equity Interests of a Foreign Subsidiary or CFC

 

34



--------------------------------------------------------------------------------

Holdco, (ix) any lease, license or agreement (not otherwise subject to clause
(iv) above) or any property that is subject to a purchase money security
interest or similar arrangement, in each case permitted by this Agreement, to
the extent that a grant of a security interest therein (x) would violate or
invalidate such lease, license or agreement or purchase money security interest
or similar arrangement or create a right of termination in favor of any other
party thereto (other than the Borrower or any of its Subsidiaries) after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable Law or (y) would require governmental or regulatory approval, consent
or authorization not obtained (without any requirement to obtain such approval,
consent or authorization), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable Law notwithstanding such prohibition), (x) letter of credit rights,
except to the extent the security interest therein is accomplished by the filing
of a UCC financing statement, (xi) any intent-to-use trademark applications
filed in the United States Patent and Trademark Office, pursuant to Section 1(b)
of the Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a
“Statement of Use” and issuance of a “Certificate of Registration” pursuant to
Section 1(d) of the Lanham Act or an accepted filing of an “Amendment to Allege
Use” whereby such intent-to-use trademark application is converted to a “use in
commerce” application pursuant to Section 1(c) of the Lanham Act, (xii) assets
where the burden or cost (including any adverse tax consequences) of obtaining a
security interest therein or perfection thereof exceeds the practical benefit to
the Lenders afforded thereby as reasonably determined between the Borrower and
the Administrative Agent, (xiii) any assets to the extent a security interest in
such assets or perfection thereof would result in material adverse tax
consequences to the Borrower or any Restricted Subsidiary as reasonably
determined by the Borrower in good faith, in consultation with the
Administrative Agent, (xiv) any assets located in or governed by any non-U.S.
jurisdiction law or regulation (other than (x) equity interests and intercompany
debt of Foreign Subsidiaries and certain disregarded entities otherwise required
to be pledged pursuant to the Collateral Documents and (y) assets that can be
perfected by the filing of a UCC financing statement), including any
intellectual property located in a non-U.S. jurisdiction, (xv) any “Collateral”
under and as defined in the Agreement for Standby Letter of Credit granted to
the Tender Issuing Bank as security for the obligations of the Borrower
thereunder; provided that such exclusion shall only apply until the later of
(x) the termination, undrawn, of the Tender Letter of Credit and (y) if the
Tender Letter of Credit is drawn upon, the repayment in full of all
“Obligations” under and as defined in the Agreement for Standby Letter of Credit
in accordance with the terms thereof, including any reimbursement obligations
and all commissions, fees (including under the L/C Fee Letter), expenses,
interest (including any interest accruing after the filing of any petition in
bankruptcy, whether or not a claim for post-petition interest is allowed in such
proceeding) and additional costs thereunder, other than contingent
indemnification obligations not then due and payable and (xvi) cash and Cash
Equivalents (except to the extent constituting identifiable proceeds of
Collateral which is perfected by the filing of a UCC financing statement),
deposit, securities, commodities and other accounts, securities entitlements and
related assets held in such account except, in each case, to the extent a
security interest therein is perfected by filing of a UCC financing statement
and other than any Cash Collateral, Cash Collateral Account or other cash or
assets deposited with a Secured Party as Collateral.

“Excluded Contribution” means net cash proceeds or the fair market value of
marketable securities or the fair market value of Qualified Proceeds received by
the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments from any joint ventures
that are not Restricted Subsidiaries; and

(2) the sale (other than to a Restricted Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Borrower;

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate and that are excluded from the calculation set forth in clause
(3) of Section 7.05(a); provided that Excluded Contributions shall not include
Cure Amounts.

“Excluded Proceeds” means, with respect to any Asset Sale or Casualty Event, the
sum of, (1) any Net Proceeds therefrom that constitute Declined Proceeds and
(2) any Net Proceeds therefrom that otherwise are waived by the Required
Facility Lenders from the requirement to be applied to prepay the applicable
Term Loans pursuant to Section 2.05(2)(b).

 

35



--------------------------------------------------------------------------------

“Excluded Subsidiaries” means all of the following and “Excluded Subsidiary”
means any of them:

(1) any Subsidiary that is not a direct, wholly owned Subsidiary of the Borrower
or a Guarantor,

(2) any Foreign Subsidiary,

(3) any CFC Holdco,

(4) any Domestic Subsidiary that is a Subsidiary of any CFC,

(5) any Subsidiary (including any regulated entity that is subject to net worth
or net capital or similar capital and surplus restrictions) that is prohibited
or restricted by applicable Law or by Contractual Obligation (including in
respect of assumed Indebtedness permitted hereunder) existing on the Effective
Date (or, with respect to any Subsidiary acquired by the Borrower or a
Restricted Subsidiary after the Effective Date (and so long as such Contractual
Obligation was not incurred in contemplation of such acquisition), on the date
such Subsidiary is so acquired) from providing a Guaranty (including any
Broker-Dealer Regulated Subsidiary) or if such Guaranty would require
governmental (including regulatory) or third party (other than any Loan Party or
their respective Subsidiaries) consent, approval, license or authorization
(other than any governmental approval required to be obtained under the Tender
Documents) unless such consent, approval, license or authorization has been
obtained,

(6) any special purpose vehicle (or similar entity) or any Securitization
Subsidiary,

(7) any Captive Insurance Subsidiary or not-for-profit Subsidiary,

(8) any Subsidiary that is not a Material Subsidiary,

(9) any Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden or cost (including any adverse
tax consequences) of providing the Guaranty will outweigh the benefits to be
obtained by the Lenders therefrom, and

(10) any Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, (a) any
obligation to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (each such obligation, a “Swap Obligation”), if, and to the extent
that, all or a portion of the guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 3.02 of the Guaranty and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act) at the time the guarantee of such Loan Party, or a grant by such Loan Party
of a security interest, becomes effective with respect to such Swap Obligation,
or (ii) in the case of a Swap Obligation that is subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act, because such
Loan Party is a “financial entity,” as defined in section 2(h)(7)(C) of the
Commodity Exchange Act, at the time the guarantee of (or grant of such security
interest by, as applicable) such Loan Party becomes or would become effective
with respect to such Swap Obligation, or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Loan Party as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest becomes excluded in accordance with the first
sentence of this definition.

 

36



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to each Agent and each Lender,

(1) any tax imposed on (or measured by) such Agent or Lender’s net income or
profits (or franchise or net worth tax in lieu of such tax on net income or
profits) imposed by a jurisdiction as a result of such Agent or Lender being
organized under the laws of or having its principal office or applicable Lending
Office located in such jurisdiction or as a result of any other present or
former connection between such Agent or Lender and the jurisdiction (including
as a result of such Agent or Lender carrying on a trade or business, having a
permanent establishment or being a resident for tax purposes in such
jurisdiction), other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or sold or
assigned an interest in, any Loan or Loan Document,

(2) any branch profits tax under Section 884(a) of the Code, or any similar tax,
imposed by any jurisdiction described in clause (1),

(3) other than with respect to and to the extent that any Lender becomes a party
hereto pursuant to the Borrower’s request under Section 3.07, any U.S. federal
tax that is withheld or required to be withheld on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date such Lender (i) acquires such
interest in the applicable Commitment or, if such Lender did not fund the
applicable Loan pursuant to a prior Commitment, on the date such Lender acquires
the applicable interest in such Loan (or where the Lender is a partnership for
U.S. federal income tax purposes, pursuant to a Law in effect on the later of
the date on which such Lender acquires such interest or the date on which the
affected partner becomes a partner of such Lender), or (ii) designates a new
Lending Office (or where the Lender is a partnership for U.S. federal income tax
purposes, pursuant to a Law in effect on the later of the date on which the
Lender designates a new Lending Office or, if applicable, the date on which the
affected partner designates a new Lending Office) except, in the case of a
Lender or partner that designates a new Lending Office or is an assignee, to the
extent that such Lender or partner (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to
such U.S. federal tax pursuant to Section 3.01,

(4) any withholding tax attributable to such Lender’s failure to comply with
Section 3.01(3),

(5) any tax imposed under FATCA,

(6) any U.S. federal backup withholding under Section 3406 of the Code, and

(7) any interest, additions to taxes and penalties with respect to any taxes
described in clauses (1) through (6) of this definition.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 19, 2014, by and among the Borrower, the banks, financial institutions
and other investors from time to time parties thereto and JPMorgan Chase Bank,
as administrative agent, as amended, restated or otherwise modified from time to
time.

“Existing Revolving Class” has the meaning specified in Section 2.16(2).

“Existing Term Loan Class” has the meaning specified in Section 2.16(1).

“Extended Revolving Commitments” has the meaning specified in Section 2.16(2).

 

37



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.16(1).

“Extending Lender” means an Extending Revolving Lender or an Extending Term
Lender, as the case may be.

“Extending Revolving Lender” has the meaning specified in Section 2.16(3).

“Extending Term Lender” has the meaning specified in Section 2.16(3).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning specified in Section 2.16(4).

“Extension Election” has the meaning specified in Section 2.16(3).

“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the Borrower’s sole discretion) of any or all applicable Classes be
submitted for Extension.

“Extension Request” means any Term Loan Extension Request or any Revolving
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolving Extension
Series, as the case may be.

“Facilities” means the Closing Date Term Loans, the Revolving Facility, a given
Extension Series of Extended Revolving Commitments, a given Class of Other Term
Loans, a given Extension Series of Extended Term Loans, a given Class of
Incremental Term Loans, a given Class of Incremental Revolving Commitments, any
Other Revolving Loan (or Commitment) or a given Class of Replacement Loans, as
the context may require, and “Facility” means any of them.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with (and, in each case,
any current or future regulations promulgated thereunder or official
interpretations thereof), any applicable intergovernmental agreement entered
into in respect thereof, and any provision of law or administrative guidance
implementing or interpreting such provisions, including any agreements entered
into pursuant to any such intergovernmental agreement or Section 1471(b)(1) of
the Code as of the Effective Date (or any amended or successor version described
above).

“FCPA” has the meaning specified in Section 5.17.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for the day for such transactions received by the
Administrative Agent from three depository institutions of recognized standing
selected by it.

 

38



--------------------------------------------------------------------------------

“Fee Letter” means the Fee Letter, dated as of the Effective Date, among the
Arrangers and the Borrower.

“Financial Covenant” means the covenant specified in Section 7.12(1).

“Financial Covenant Cross Default” has the meaning specified in Section 8.01(2).

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(2).

“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person, as appropriate.

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Secured Debt outstanding as of the last day
of such Test Period, minus, the aggregate amount of cash and Cash Equivalents of
the Borrower and the Restricted Subsidiaries on such date (other than cash in
the Controlled Account) that (x) would not appear as “restricted” on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries or
(y) are restricted in favor of the Facilities (which may also secure other
Indebtedness secured by a pari passu or junior Lien on the Collateral along with
the Facilities) to (b) Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for such Test Period, in each case on a pro forma basis with such
pro forma adjustments as are appropriate and consistent with Section 1.07.

“First Lien Obligations” means the Obligations, the Permitted Incremental
Equivalent Debt and the Credit Agreement Refinancing Indebtedness, in each case,
that are, or purported to be, secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with liens on the
Collateral securing the Closing Date Term Loans. For the avoidance of doubt,
“First Lien Obligations” shall include the Closing Date Term Loans.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“floor” means, with respect to any reference rate of interest, any fixed minimum
amount specified for such rate.

“Foreign Asset Sale” has the meaning specified in Section 2.05(2)(h).

“Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any Subsidiary of
the Borrower with respect to employees employed outside the United States (other
than benefit plans, programs or agreements that are mandated by applicable
Laws).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

39



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, as in effect from time to
time. At any time after the Effective Date, the Borrower may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided, however, that any such election, once
made, will be irrevocable; provided further that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS will remain as previously calculated or determined in accordance with
GAAP. The Borrower will give notice of any such election made in accordance with
this definition to the Administrative Agent. Notwithstanding any other provision
contained herein the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations and Attributable Indebtedness shall be determined
in accordance with the definition of Capitalized Lease Obligations and
Attributable Indebtedness, respectively.

Notwithstanding the foregoing, if at any time any change occurs after the
Effective Date in GAAP (or IFRS) or in the application thereof on the
computation of any financial ratio or financial requirement, or compliance with
any covenant, set forth in any Loan Document, and the Borrower shall so request
(regardless of whether any such request is given before or after such change),
the Administrative Agent, the Lenders and the Borrower will negotiate in good
faith to amend (subject to the approval of the Required Lenders) such ratio,
requirement or covenant to preserve the original intent thereof in light of such
change in GAAP (or IFRS); provided further that until so amended, (a) such
ratio, requirement or covenant shall continue to be computed in accordance with
GAAP (or IFRS) prior to such change therein and (b) the Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP (or IFRS).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorizations” means all permits, authorizations, certificates,
waivers, concessions, exemptions, orders and other and approvals issued by or
obtained from a Governmental Authority by the Borrower or any of the Restricted
Subsidiaries, and in effect as of the date of the Agreement.

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business or consistent with
industry practice), direct or indirect, in any manner (including letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

 

40



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing any Indebtedness or other
monetary obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with the Transaction or any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” has the meaning specified in clause (2) of the definition of
“Collateral and Guarantee Requirement.” For avoidance of doubt, the Borrower
may, in its sole discretion, cause any Restricted Subsidiary that is not
required to be a Guarantor to Guarantee the Obligations by causing such
Restricted Subsidiary to execute a joinder to the Guaranty (substantially in the
form provided therein or as the Administrative Agent, the Borrower and such
Guarantor may otherwise agree), and any such Restricted Subsidiary shall be a
Guarantor hereunder for all purposes; provided that (i) in the case of any
Restricted Subsidiary organized in a foreign jurisdiction, the Administrative
Agent shall be reasonably satisfied with the jurisdiction of organization of
such Restricted Subsidiary and (ii) the Administrative Agent shall have received
at least two (2) Business Days prior to the effectiveness of such joinder all
documentation and other information in respect of such Guarantor required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

“Guaranty” means (a) the Guaranty substantially in the form of Exhibit E made by
each Guarantor, (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11 and (c) each other guaranty and guaranty supplement
delivered by any Restricted Subsidiary pursuant to the second sentence of the
definition of “Guarantor.”

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other substances, wastes, pollutants and contaminants and chemicals in
any form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, to the extent any of the foregoing are regulated
pursuant to, or can form the basis for liability under, any Environmental Law.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

41



--------------------------------------------------------------------------------

“Hedge Bank” means any Person party to a Secured Hedge Agreement that is an
Agent, a Lender, an Arranger, any person set forth on Schedule 1.01(3) or an
Affiliate of any of the foregoing on the Effective Date or at the time it enters
into such Secured Hedge Agreement, in its capacity as a party thereto, whether
or not such Person subsequently ceases to be an Agent, a Lender, an Arranger or
an Affiliate of any of the foregoing.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Honor Date” has the meaning specified in Section 2.03(3)(a).

“Identified Participating Lenders” has the meaning specified in
Section 2.05(1)(e)(G).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(1)(e)(J).

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Material Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(6).

“Incremental Amounts” has the meaning specified in clause (1) of the definition
of Refinancing Indebtedness.

“Incremental Commitments” has the meaning specified in Section 2.14(1).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(4).

“Incremental Lenders” has the meaning specified in Section 2.14(3).

“Incremental Loan” has the meaning specified in Section 2.14(2).

“Incremental Loan Request” has the meaning specified in Section 2.14(1).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(1).

“Incremental Revolving Facility” has the meaning specified in Section 2.14(1).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(3).

“Incremental Revolving Loan” has the meaning specified in Section 2.14(2).

“Incremental Term Commitments” has the meaning specified in Section 2.14(1).

“Incremental Term Lender” has the meaning specified in Section 2.14(3).

 

42



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning specified in Section 2.14(2).

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the deferred and unpaid balance of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business or consistent with industry practice, (ii) any earn-out
obligations until such obligation is reflected as a liability on the balance
sheet (excluding any footnotes thereto) of such Person in accordance with GAAP
and is not paid within 60 days after becoming due and payable and (iii) accruals
for payroll and other liabilities accrued in the ordinary course of business; or

(d) representing the net obligations under any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than
obligations in respect of letters of credit and Hedging Obligations) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of this definition of a third Person (whether
or not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business or consistent with industry practice; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of this definition of a third Person secured by a Lien on any
asset owned by such first Person, whether or not such Indebtedness is assumed by
such first Person; provided that the amount of such Indebtedness will be the
lesser of (i) the fair market value of such asset at such date of determination
and (ii) the amount of such Indebtedness of such other Person; provided that
notwithstanding the foregoing, Indebtedness will be deemed not to include:

(i) Contingent Obligations incurred in the ordinary course of business or
consistent with industry practice,

(ii) reimbursement obligations under commercial letters of credit (provided that
unreimbursed amounts under commercial letters of credit will be counted as
Indebtedness three (3) Business Days after such amount is drawn),

(iii) obligations under or in respect of Qualified Securitization Facilities,

(iv) accrued expenses,

(v) deferred or prepaid revenues, and

 

43



--------------------------------------------------------------------------------

(vi) asset retirement obligations and obligations in respect of reclamation and
workers compensation (including pensions and retiree medical care);

provided further that Indebtedness will be calculated without giving effect to
the effects of Accounting Standards Codification Topic No. 815, Derivatives and
Hedging, and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that, in the good
faith judgment of the Borrower, is qualified to perform the task for which it
has been engaged.

“Information” has the meaning specified in Section 10.09.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Note” means the Intercompany Note, dated as of the Effective Date,
substantially in the form of Exhibit Q executed by the Borrower and each
Restricted Subsidiary of the Borrower party thereto.

“Intercreditor Agreement” means any Equal Priority Intercreditor Agreement(s),
Junior Lien Intercreditor Agreement(s) or Junior Lien Equal Priority
Intercreditor Agreement that may be executed from time to time.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for such
Test Period to (b) Consolidated Interest Expense of the Borrower and the
Restricted Subsidiaries for such Test Period, in each case on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with
Section 1.07.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Loans of such Class; provided that if any
Interest Period for a LIBO Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan of any Class,
the last Business Day of each March, June, September and December and the
applicable Maturity Date of the Loans of such Class.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, or to
the extent consented to by each applicable Lender, twelve months, as selected by
the Borrower in its Committed Loan Notice; provided that:

(1) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(3) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans of which such LIBO Rate Loan is a part.

 

44



--------------------------------------------------------------------------------

“Investment Agreement” means, collectively, (i) the Investment Agreement between
TPG Growth III Sidewall, L.P. and the Borrower dated as of the Effective Date
and (ii) the Certificate of Designations as defined and referred to therein, in
each case, as amended, restated or otherwise modified from time to time in a
manner not materially adverse to the Administrative Agent and the Lenders.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency selected by the Borrower.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or debt instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(3) investments in any fund that invests substantially all of its assets in
investments of the type described in clauses (1) and (2) of this
definition which fund may also hold immaterial amounts of cash pending
investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers,
members of management, consultants and independent contractors, in each case
made in the ordinary course of business or consistent with industry practice),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person. For purposes of the
definitions of “Permitted Investments” and “Unrestricted Subsidiary” and
Section 7.05,

(1) “Investments” will include the portion (proportionate to the Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary and for so long as such Subsidiary constitutes an
Unrestricted Subsidiary; and

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer.

The amount of any Investment outstanding at any time will be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“Investor” means TPG Capital, L.P. and any of its Affiliates and/or any funds or
partnership managed or advised by any of TPG Capital, L.P. or any of its
Affiliates but not including, however, any portfolio company of any of the
foregoing.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means Internal Revenue Service of the United States.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

45



--------------------------------------------------------------------------------

“Issuing Bank” means Citibank N.A., JPMorgan Chase Bank, N.A., Royal Bank of
Canada and Deutsche Bank AG New York Branch, in each case, in its capacity as an
issuer of Letters of Credit hereunder and solely with respect to its L/C
Commitment, together with its permitted successors and assigns and any other
Revolving Lender that becomes an Issuing Bank in accordance with
Section 2.03(12); provided that each such Issuing Bank shall have a commitment
with respect to the L/C Commitment that is proportionate with its pro rata share
of the L/C Sublimit and shall issue standby letters of credit based on its pro
rata share of the L/C Commitment in an aggregate amount at any time outstanding
up to its pro rata share of the L/C Commitment; provided that no Issuing Bank
shall be required to issue any Letters of Credit other than standby Letters of
Credit.

“Issuing Bank Document” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
any Issuing Bank and the Borrower (or any of its Subsidiaries) or in favor of
such Issuing Bank and relating to such Letter of Credit.

“Junior Lien Debt” has the meaning specified in clause (39) of the definition of
Permitted Liens.

“Junior Lien Equal Priority Intercreditor Agreement” means, to the extent
executed in connection with the incurrence of Indebtedness secured by Liens on
the Collateral which are intended to rank junior in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement and junior
or equal in priority to Liens on the Collateral securing Junior Lien Debt, at
the option of the Borrower and the Administrative Agent acting together in good
faith, a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
equal in priority or junior to the Liens on the Collateral securing Junior Lien
Debt permitted under this Agreement and shall rank junior in priority to the
Liens on the Collateral securing First Lien Obligations under this Agreement, in
each case with such modifications thereto as the Administrative Agent and the
Borrower may agree.

“Junior Lien Intercreditor Agreement” means, to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank junior in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement, at the
option of the Borrower and the Administrative Agent acting together in good
faith, either (a) an intercreditor agreement substantially in the form of
Exhibit G-2 or (b) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Lien on the Collateral securing the First
Lien Obligations under this Agreement, in each case with such modifications
thereto as the Administrative Agent and the Borrower may agree.

“Junior Secured Condition” means, as of any date of determination, that the
Secured Net Leverage Ratio for the Test Period most recently ended, on a pro
forma basis, does not exceed the sum of (i) the Closing Date Secured Net
Leverage Ratio plus (ii) 0.75.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed prior to the Honor Date or
refinanced as a Revolving Borrowing.

“L/C Commitment” means, with respect to any Person, the amount set forth
opposite the name of such Person on Schedule 2.01 under the caption “L/C
Commitment.”

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

46



--------------------------------------------------------------------------------

“L/C Expiration Date” means the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the applicable Revolving Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“L/C Fee Letter” means the Letter of Credit Fee Letter, dated as of the
Effective Date, among the Tender Issuing Bank and the Borrower.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be the stated amount thereof in effect at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means an amount equal to the lesser of (a) $50.0 million and
(b) the aggregate amount of the Revolving Commitments. The L/C Sublimit is part
of, and not in addition to, the Revolving Facility.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Incremental Revolving Commitment, any Other Loan, any Other Revolving
Commitments, any Replacement Loan, any Extended Term Loan or any Extended
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
laws (including common law), statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities and
executive orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“Legal Holiday” means Saturday, Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or at the
place of payment.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as context requires (including for purposes of the definition of
“Secured Parties”), includes any Issuing Bank and its successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.” For the
avoidance of doubt, each Additional Lender is a Lender to the extent any such
Person has executed and delivered a Refinancing Amendment, an Incremental
Amendment or an amendment in respect of Replacement Loans, as the case may be,
and to the extent such Refinancing Amendment, Incremental Amendment or amendment
in respect of Replacement Loans shall have become effective in accordance with
the terms hereof and thereof, and each Extending Lender shall continue to be a
Lender. As of the Effective Date, Schedule 2.01 sets forth the name of each
Lender. Notwithstanding the foregoing, no Disqualified Institution that purports
to become a Lender hereunder (notwithstanding the provisions of this Agreement
that prohibit Disqualified Institutions from becoming Lenders) without the
Borrower’s written consent shall be entitled to any of the rights or privileges
enjoyed by the other Lenders with respect to voting, information and lender
meetings; provided that the Loans of any such Disqualified Institution shall not
be excluded for purposes of making a determination of Required Lenders if the
action in question affects such Disqualified Institution in a disproportionately
adverse manner than its effect on the other Lenders; provided, further, that if
any assignment or participation is made to any Disqualified Institution without
the Borrower’s prior written consent in violation of clause (v) of Section
10.07(b) the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable

 

47



--------------------------------------------------------------------------------

to it hereunder and/or (C) require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.07), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.

“Lender-Related Distress Event” means, with respect to any Lender or any direct
or indirect parent company of such Lender (each, a “Distressed Person”), (a)
that such Distressed Person is or becomes subject to a voluntary or involuntary
case under any Debtor Relief Law, (b) a custodian, conservator, receiver, or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, (c) such Distressed Person is subject to a
forced liquidation, makes a general assignment for the benefit of creditors or
is otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt or (d) that such Distressed Person becomes the subject of a Bail-in
Action; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any direct or indirect parent company of a Lender by
a Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

“LIBO Rate” shall mean, for any Credit Extensions denominated in Dollars or
Euros:

(a) for any Interest Period, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. Dollar or Euro deposits, as
applicable (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; or

provided, in each case, that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, (i) the LIBO Rate with respect to Initial Term Loans shall not
at any time be less than 1.00% per annum and (ii) the LIBO Rate with respect to
Revolving Loans shall not at any time be less than 0% per annum.

“LIBOR” has the meaning specified in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event will an operating lease
be deemed to constitute a Lien.

 

48



--------------------------------------------------------------------------------

“Limited Condition Transactions” means any (1) Permitted Acquisition or other
investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third-party financing and (2) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness requiring irrevocable
notice in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.

“Loan” means an extension of credit under Article II by a Lender (x) to the
Borrower in the form of a Term Loan or (y) to the Borrower in the form of a
Revolving Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment, Extension Amendment or amendment
in respect of Replacement Loans, (d) the Guaranty, (e) the Collateral Documents,
(f) the Intercreditor Agreements and (g) each L/C Application.

“Loan Increase” means a Term Loan Increase or Revolving Commitment Increase.

“Loan Parties” means, collectively, (a) the Borrower and (b) each Guarantor.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Borrower on the date of
the declaration of a Restricted Payment permitted pursuant to Section 7.05(b)(8)
multiplied by (ii) the arithmetic mean of the closing prices per share of such
common Equity Interests on the principal securities exchange on which such
common Equity Interests are traded for the 30 consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Lenders, the Collateral Agent or the Administrative Agent under the Loan
Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.

“Material Foreign Subsidiary” means any Foreign Subsidiary that is a Material
Subsidiary.

“Material Real Property” means any fee-owned real property located in the United
States and owned by any Loan Party with a fair market value in excess of
$10.0 million, on the Effective Date (if owned by a Loan Party on the Effective
Date) or at the time of acquisition (if acquired by a Loan Party after the
Effective Date); provided that for the avoidance of doubt, Material Real
Property will not include any Excluded Assets (excluding for this purpose clause
(i) of the definition of “Excluded Assets”).

“Material Subsidiary” means, as of the Effective Date and thereafter at any date
of determination, each Restricted Subsidiary of the Borrower (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with
the Total Assets of the Restricted Subsidiaries of such Subsidiary at the last
day of the most recent Test Period) were equal to or greater than 5.0% of Total
Assets of the Borrower and the Restricted Subsidiaries at such date or (b) whose
gross revenues for such Test Period (when taken together with the gross revenues
of the Restricted Subsidiaries of such Subsidiary for such Test Period) were
equal to or greater than 5.0% of the consolidated gross revenues of the Borrower
and the Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided that if at any time and from time to time after
the date which is 30 days after the Effective Date (or such longer period as the
Administrative Agent may agree in its

 

49



--------------------------------------------------------------------------------

reasonable discretion), Domestic Subsidiaries that are not Guarantors solely
because they do not meet the thresholds set forth in the preceding clause (a) or
(b) when combined with Foreign Subsidiaries and CFC Holdcos the equity interests
of which are Excluded Assets solely because they do not meet the thresholds set
forth in the preceding clause (a) or (b) comprise in the aggregate more than
(when taken together with the Total Assets of the Restricted Subsidiaries of
such Subsidiaries at the last day of the most recent Test Period) 7.5% of Total
Assets of the Borrower and the Restricted Subsidiaries as of the last day of the
most recent Test Period or more than (when taken together with the gross
revenues of the Restricted Subsidiaries of such Subsidiaries for such Test
Period) 7.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such Test Period, then the Borrower shall, not later
than sixty (60) days after the date by which financial statements for such Test
Period were required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more Restricted
Subsidiaries as “Material Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of
Section 6.11 with respect to any such Subsidiaries (to the extent applicable).
At all times prior to the delivery of the aforementioned financial statements,
such determinations shall be made by the Borrower in good faith based on the
financial statements most recently delivered to the Administrative Agent in
accordance with Section 4.01(2) and Section 6.01(1).

“Maturity Date” means (i) with respect to the Closing Date Term Loans that have
not been extended pursuant to Section 2.16, the seventh anniversary of the
Closing Date (the “Original Term Loan Maturity Date”), (ii) with respect to the
Closing Date Revolving Facility, to the extent not extended pursuant to
Section 2.16, the fifth anniversary of the Closing Date (the “Original Revolving
Facility Maturity Date”), (iii) with respect to any Class of Extended Term Loans
or Extended Revolving Commitments, the final maturity date as specified in the
applicable Extension Amendment, (iv) with respect to any Other Term Loans or
Other Revolving Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (v) with respect to any Class of Replacement
Loans, the final maturity date as specified in the applicable amendment to this
Agreement in respect of such Replacement Loans and (vi) with respect to any
Incremental Loans or Incremental Revolving Commitments, the final maturity date
as specified in the applicable Incremental Amendment; provided, in each case,
that if such day is not a Business Day, the applicable Maturity Date shall be
the Business Day immediately succeeding such day.

“Maximum Rate” has the meaning specified in Section 10.11.

“Mexican Pesos” means the lawful currency of the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage Policies” has the meaning specified in Section 6.11(2)(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (5) of the
definition of “Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs,
deeds to secure debt and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent for the benefit of the Secured Parties in form
and substance reasonably satisfactory to the Collateral Agent, including such
modifications as may be required by local laws, pursuant to Section 6.13(2) and
any other deeds of trust, trust deeds, hypothecs, deeds to secure debt or
mortgages executed and delivered pursuant to Section 6.11.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

50



--------------------------------------------------------------------------------

“Net Proceeds” means:

(1) with respect to any Asset Sale or any Casualty Event, the aggregate cash and
Cash Equivalents received by the Borrower or any Restricted Subsidiary in
respect of any Asset Sale or Casualty Event, including any cash and Cash
Equivalents received upon the sale or other disposition of any Designated
Non-Cash Consideration received in any Asset Sale, net of the costs relating to
such Asset Sale or Casualty Event and the sale or disposition of such Designated
Non-Cash Consideration, including legal, accounting and investment banking fees,
payments made in order to obtain a necessary consent or required by applicable
Law, brokerage and sales commissions, title insurance premiums, related search
and recording charges, survey costs and mortgage recording tax paid in
connection therewith, all dividends, distributions or other payments required to
be made to minority interest holders in Restricted Subsidiaries as a result of
any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of
any purchase price or similar adjustment claimed by any Person to be owed by the
Borrower or any Restricted Subsidiary, until such time as such claim will have
been settled or otherwise finally resolved, or paid or payable by the Borrower
or any Restricted Subsidiary, in either case in respect of such Asset Sale or
Casualty Event, any relocation expenses incurred as a result thereof, costs and
expenses in connection with unwinding any Hedging Obligation in connection
therewith, other fees and expenses, including title and recordation expenses,
taxes paid or payable as a result thereof or any transactions occurring or
deemed to occur to effectuate a payment under this Agreement, amounts required
to be applied to the repayment of principal, premium, if any, and interest on
Indebtedness (other than the First Lien Obligations and Indebtedness secured by
Liens that are expressly subordinated to the Liens securing the Obligations)
secured by a Lien on such assets and required to be paid as a result of such
transaction and any deduction of appropriate amounts to be provided by the
Borrower or any Restricted Subsidiary as a reserve in accordance with GAAP
against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any Restricted Subsidiary after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction; provided that
(a) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net
Proceeds unless such net cash proceeds shall exceed $5.0 million and (b) no such
net cash proceeds shall constitute Net Proceeds under this clause (1) in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $20.0 million (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds under this clause (1)); and

(2) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, any Permitted Equity Issuance by the
Borrower or any contribution to the common equity capital of the Borrower, the
excess, if any, of (i) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (ii) all taxes paid or
reasonably estimated to be payable, and all fees (including investment banking
fees, attorneys’ fees, accountants’ fees, underwriting fees and discounts),
commissions, costs and other out-of-pocket expenses and other customary expenses
incurred, in each case by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(2)(c).

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the
Borrower and the Restricted Subsidiaries.

“Note” means a Term Note or Revolving Note, as the context may require.

 

51



--------------------------------------------------------------------------------

“Notice of Intent to Cure” has the meaning specified in Section 8.04.

“Obligations” means all

(1) advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue
after the commencement by or against any Loan Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed claims
in such proceeding,

(2) obligations (other than Excluded Swap Obligations) of any Loan Party or
Restricted Subsidiary arising under any Secured Hedge Agreement and

(3) Cash Management Obligations under each Secured Cash Management Agreement.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees (including Letter of Credit fees), Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document.

Notwithstanding the foregoing, (a) unless otherwise agreed to by the Borrower
and any applicable Hedge Bank or Cash Management Bank, the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement and under any
Secured Cash Management Agreement shall be secured and guaranteed pursuant to
the Collateral Documents and the Guaranty only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed and (b) any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
and any other Loan Document shall not require the consent of the holders of
Hedging Obligations under Secured Hedge Agreements or of the holders of Cash
Management Obligations under Secured Cash Management Agreements.

“OFAC” has the meaning specified in Section 5.17.

“Offer” has the meaning specified in the Preliminary Statement of this
Agreement.

“Offered Amount” has the meaning specified in Section 2.05(1)(e)(H).

“Offered Discount” has the meaning specified in Section 2.05(1)(e)(H).

“Officer’s Certificate” means a certificate signed on behalf of a Person by a
Responsible Officer of such Person.

“OID” means original issue discount.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. Counsel may be an employee of
or counsel to the Borrower or the Administrative Agent.

“ordinary course of business” means activity conducted in the ordinary course of
business of the Borrower and any Restricted Subsidiary.

“Organizational Documents” means

(1) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

 

52



--------------------------------------------------------------------------------

(2) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and

(3) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Revolving Facility Maturity Date” has the meaning specified in the
definition of “Maturity Date.”

“Original Term Loan Maturity Date” has the meaning specified in the definition
of “Maturity Date.”

“Other Applicable ECF” means Excess Cash Flow or a comparable measure as
determined in accordance with the documentation governing Other Applicable
Indebtedness.

“Other Applicable Indebtedness” means Permitted Incremental Equivalent Debt,
Credit Agreement Refinancing Indebtedness or any other Indebtedness, in each
case secured on a pari passu basis with the Obligations, together with
Refinancing Indebtedness in respect of any of the foregoing that is secured on a
pari passu basis with the Obligations.

“Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as
determined in accordance with the documentation governing Other Applicable
Indebtedness.

“Other Commitments” means Other Revolving Commitments and/or Other Term Loan
Commitments.

“Other Loans” means one or more Classes of Other Revolving Loans and/or Other
Term Loans that result from a Refinancing Amendment.

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.

“Other Taxes” means all present or future stamp or documentary Taxes,
intangible, recording, filing, excise (that is not based on net income),
property or similar Taxes arising from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

“Other Term Loan Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Loans on any date, the outstanding principal amount thereof (or the Dollar
Equivalent thereof, if an Alternative Currency Loan) after giving effect to any
borrowings and prepayments or repayments of Term Loans and Revolving Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Borrowing), as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the outstanding principal amount thereof on such date after giving effect to any
related L/C Credit

 

53



--------------------------------------------------------------------------------

Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding Unreimbursed Amounts
under related Letters of Credit (including any refinancing of outstanding
Unreimbursed Amounts under related Letters of Credit or related L/C Credit
Extensions as a Revolving Borrowing) or any reductions in the maximum amount
available for drawing under related Letters of Credit taking effect on such
date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or an Issuing
Bank, as applicable, in accordance with banking industry rules on interbank
compensation.

“Pari Passu Lien Debt” has the meaning specified in clause (39) of the
definition of “Permitted Liens.”

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Dividends” has the meaning specified in the Investment Agreement.

“Participating Lender” has the meaning specified in Section 2.05(1)(e)(F).

“Participating Member State” shall mean each state as described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Perfection Certificate” has the meaning specified in the Security Agreement.

“Permitted Acquisition” has the meaning specified in clause (3) of the
definition of “Permitted Investments.”

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any Restricted Subsidiary
and another Person; provided that any cash or Cash Equivalents received in
connection with a Permitted Asset Swap that constitutes an Asset Sale must be
applied in accordance with Section 2.05(2)(b)(i).

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Guarantor in the form of one or more series
of senior secured notes, bonds or debentures or first lien secured loans (and,
if applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by Liens on all or a portion of
the Collateral on a basis that is equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies) and is not secured by any property or assets
other than the Collateral, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness,” (iii) such Indebtedness is not at any time guaranteed
by any Person other than the Guarantors and (iv) the applicable Loan Parties,
the holders of such Indebtedness (or their Debt Representative) and the
Administrative Agent and/or Collateral Agent shall be party to an Intercreditor
Agreement providing that the Liens on the Collateral securing such obligations
shall rank equal in priority to the Liens on the Collateral securing the First
Lien Obligations under this Agreement (but without regard to the control of
remedies).

 

54



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower.

“Permitted Holder” means any of the Investors.

“Permitted Incremental Equivalent Debt” means Indebtedness issued, incurred or
otherwise obtained by the Borrower and/or any Guarantor in respect of one or
more series of senior unsecured notes, senior secured first lien or junior lien
notes or subordinated notes (in each case issued in a public offering, Rule 144A
or other private placement or bridge financing in lieu of the foregoing (and any
Registered Equivalent Notes issued in exchange therefor)), first lien or junior
lien loans, unsecured or subordinated loans or secured or unsecured mezzanine
Indebtedness that, in each case, if secured, will be secured by Liens on the
Collateral on an equal priority (but without regard to the control of remedies)
or junior priority basis with the Liens on Collateral securing the First Lien
Obligations under this Agreement, and that are issued or made in lieu of
Incremental Commitments; provided that:

(i) the terms of any such Indebtedness (excluding, for the avoidance of doubt,
interest rates (including through fixed interest rates), interest margins, rate
floors, fees, funding discounts, original issue discounts and prepayment or
redemption premiums and terms) shall either, at the option of the Borrower,
(A) reflect market terms and conditions (taken as a whole) at the time of
incurrence of such Indebtedness (as determined by the Borrower in good faith) or
(B) if otherwise not consistent with the terms of the Closing Date Term Loans,
not be materially more restrictive to the Borrower (as determined by the
Borrower in good faith), when taken as a whole, than the terms of the Closing
Date Term Loans, except in the case of clauses (A) and (B) to the extent
necessary to provide for (1) covenants and other terms applicable to any period
after the Latest Maturity Date of the Closing Date Term Loans or (2) subject to
the immediately succeeding proviso, a Previously Absent Financial Maintenance
Covenant; provided that, notwithstanding anything to the contrary contained
herein, if any such terms of such Indebtedness contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Latest
Maturity Date of the Term Facility or the Revolving Facility, as the case may
be, such Previously Absent Financial Maintenance Covenant shall be included for
the benefit of such Term Facility or Revolving Facility, as the case may be;

(ii) the aggregate principal amount of all Permitted Incremental Equivalent Debt
shall not exceed the Available Incremental Amount at the time of incurrence (it
being understood that for purposes of this clause (ii), references in Section
2.14(4)(c)(B) (other than the first proviso thereto) to Incremental Loans or
Incremental Revolving Commitments shall be deemed to be references to Permitted
Incremental Equivalent Debt);

(iii) such Permitted Incremental Equivalent Debt shall not be subject to any
Guarantee by any Person other than a Loan Party;

(iv) in the case of Permitted Incremental Equivalent Debt that is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
any Person other than any asset constituting Collateral;

(v) if such Permitted Incremental Equivalent Debt is secured, such Permitted
Incremental Equivalent Debt shall be subject to the applicable Intercreditor
Agreement(s);

(vi) such Permitted Incremental Equivalent Debt (a) shall not mature earlier
than the Original Term Loan Maturity Date and (b) shall have a Weighted Average
Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Closing Date Term Loans on the date of incurrence of such
Permitted Incremental Equivalent Debt; provided that the effects of any
amortization or prepayments made on the Closing Date Term Loans prior to the
date of such incurrence will be disregarded;

 

55



--------------------------------------------------------------------------------

(vii) any mandatory prepayments of (I) any Permitted Incremental Equivalent Debt
that comprises junior lien or unsecured notes or loans may not be made unless
(except to the extent that prepayments of such debt are not prohibited hereunder
and to the extent required hereunder or pursuant to the terms of any Permitted
Incremental Equivalent Debt that is secured on a pari passu basis with the First
Lien Obligations under this Agreement) first made or offered to the holders of
the Term Loans constituting First Lien Obligations and any such Permitted
Incremental Equivalent Debt that is secured on a pari passu basis with the First
Lien Obligations under this Agreement, and (II) any Permitted Incremental
Equivalent Debt that is secured on a pari passu basis with the First Lien
Obligations under this Agreement in respect of events described in Section
2.05(2)(a), (b) and (d)(i) shall be made on a pro rata basis, less than a pro
rata basis or greater than a pro rata basis (but not greater than a pro rata
basis as compared to any Class of Term Loans constituting First Lien Obligations
with an earlier maturity date) with the Term Loans constituting First Lien
Obligations; and

(viii) in the case of Permitted Incremental Equivalent Debt consisting of
syndicated term loans secured by a Lien on the Collateral ranking pari passu
with the First Lien Obligations under this Agreement, the All-In Yield of the
Closing Date Term Loans shall be subject to the adjustment in the manner set
forth in the proviso to Section 2.14(5)(c), determined for purposes of this
clause (viii) as if the Permitted Incremental Equivalent Debt were Incremental
Term Loans (to the extent then applicable);

provided, further, that “Permitted Incremental Equivalent Debt” may be incurred
in the form of a bridge or other interim credit facility intended to be
refinanced or replaced with long term indebtedness (so long as such credit
facility includes customary “rollover provisions” that satisfy the requirements
of clause (vi) above following such rollover), in which case, on or prior to the
first anniversary of the incurrence of such “bridge” or other credit facility,
clause (vi) of the first proviso in this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.

“Permitted Indebtedness” means Indebtedness permitted to be incurred in
accordance with Section 7.02.

“Permitted Investments” means:

(1) any Investment in the Borrower or any Restricted Subsidiary;

(2) any Investment(s) in Cash Equivalents or Investment Grade Securities and
Investments that were Cash Equivalents or Investment Grade Securities when made;

(3) (a) any Investment by the Borrower or any Restricted Subsidiary in any
Person that is engaged (directly or through entities that will be Restricted
Subsidiaries) in a Similar Business, or in a business unit, line of business or
division of such Person, if as a result of such Investment (i) such Person
becomes a Restricted Subsidiary or (ii) such Person, in one transaction or a
series of related transactions, is amalgamated, merged or consolidated with or
into, or transfers or conveys substantially all of its assets or assets
constituting a business unit, a line of business or a division of such Person,
to, or is liquidated into, the Borrower or a Restricted Subsidiary (a “Permitted
Acquisition”); provided that immediately after giving pro forma effect to any
such Investment, no Event of Default will have occurred and be continuing; and

(b) any Investment held by such Person described in the preceding clause (a);
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, amalgamation, consolidation, transfer or
conveyance;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made in accordance with Section 7.04 or any other disposition of
assets not constituting an Asset Sale;

 

56



--------------------------------------------------------------------------------

(5) any Investment existing on the Effective Date or made pursuant to binding
commitments in effect on the Effective Date, in each of the foregoing cases with
respect to any such Investment or binding commitment in effect on the Effective
Date in excess of $5.0 million, as set forth on Schedule 7.05, or an Investment
consisting of any extension, modification, replacement, renewal or reinvestment
of any Investment or binding commitment existing on the Effective Date; provided
that the amount of any such Investment or binding commitment may be increased
only (a) as required by the terms of such Investment or binding commitment as in
existence on the Effective Date (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities) or (b) as otherwise permitted hereunder;

(6) any Investment acquired by the Borrower or any Restricted Subsidiary:

(a) in exchange for any other Investment, accounts receivable or indorsements
for collection or deposit held by the Borrower or any Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of, or settlement of delinquent accounts and disputes with or
judgments against, the issuer of such other Investment or accounts receivable
(including any trade creditor or customer);

(b) in satisfaction of judgments against other Persons;

(c) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default; or

(d) as a result of the settlement, compromise or resolution of (i) litigation,
arbitration or other disputes or (ii) obligations of trade creditors or
customers that were incurred in the ordinary course of business or consistent
with industry practice of the Borrower or any Restricted Subsidiary, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(7) Hedging Obligations permitted under Section 7.02(b)(10);

(8) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (8) that are at that time outstanding
not to exceed (as of the date such Investment is made) the greater of (a)
$75.0 million and (b) 37.5% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of making of such Investment for
the most recently ended Test Period (calculated on a pro forma basis);

(9) Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of the Borrower; provided that such Equity Interests will
not increase the amount available for Restricted Payments under clause (3) of
Section 7.05(a);

(10) (a) guarantees of Indebtedness permitted under Section 7.02, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business or consistent with industry practice, and (b) the creation of Liens on
the assets of the Borrower or any Restricted Subsidiary in compliance with
Section 7.01;

(11) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.07(b)
(except transactions described in clauses (2), (5), (6), (7), (9), (14), (15),
(22) or (25) of such Section);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material, services, equipment or similar assets or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

(13) Investments, taken together with all other Investments made pursuant to
this clause (13) that are at that time outstanding, not to exceed (as of the
date such Investment is made) the greater of (i) $50.0 million and (ii) 25% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries determined
at the time of making of such Investment for the most recently ended Test Period
(calculated on a pro forma basis);

 

57



--------------------------------------------------------------------------------

(14) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Borrower, are necessary or advisable to effect any
Qualified Securitization Facility (including distributions or payments of
Securitization Fees) or any repurchase obligation in connection therewith
(including the contribution or lending of Cash Equivalents to Subsidiaries to
finance the purchase of such assets from the Borrower or any Restricted
Subsidiary or to otherwise fund required reserves);

(15) loans and advances to, or guarantees of Indebtedness of, officers,
directors, employees, consultants, independent contractors and members of
management not in excess of $10.0 million outstanding at any one time, in the
aggregate;

(16) loans and advances to employees, directors, officers, members of
management, independent contractors and consultants for business-related travel
expenses, moving expenses, payroll advances and other similar expenses or
payroll expenses, in each case incurred in the ordinary course of business or
consistent with past practice or consistent with industry practice or to future,
present and former employees, directors, officers, members of management,
independent contractors and consultants (and their Controlled Investment
Affiliates or Immediate Family Members) to fund such Person’s purchase of Equity
Interests of the Borrower;

(17) advances, loans or extensions of trade credit or prepayments to suppliers
or loans or advances made to distributors, in each case, in the ordinary course
of business or consistent with past practice or consistent with industry
practice by the Borrower or any Restricted Subsidiary;

(18) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with industry practice;

(19) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with industry practice;

(20) Investments made in the ordinary course of business or consistent with
industry practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors;

(21) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with industry practice;

(22) the purchase or other acquisition of any Indebtedness of the Borrower or
any Restricted Subsidiary to the extent not otherwise prohibited hereunder;

(23) Investments in Unrestricted Subsidiaries or joint ventures, taken together
with all other Investments made pursuant to this clause (23) that are at that
time outstanding, without giving effect to the sale of an Unrestricted
Subsidiary or joint venture to the extent the proceeds of such sale do not
consist of, or have not been subsequently sold or transferred for, Cash
Equivalents or marketable securities, not to exceed (as of the date such
Investment is made) the greater of (i) $40.0 million and (ii) 20% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries determined
at the time of making of such Investment for the most recently ended Test Period
(calculated on a pro forma basis);

(24) Investments in the ordinary course of business or consistent with industry
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers;

 

58



--------------------------------------------------------------------------------

(25) any Investment by any Captive Insurance Subsidiary in connection with its
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business or consistent with
industry practice of such Captive Insurance Subsidiary, or by reason of
applicable Law, rule, regulation or order, or that is required or approved by
any regulatory authority having jurisdiction over such Captive Insurance
Subsidiary or its business, as applicable;

(26) Investments made as part of, to effect or resulting from the Transactions
(including the Closing Date Acquisition);

(27) Investments of assets relating to non-qualified deferred payment plans in
the ordinary course of business or consistent with industry practice;

(28) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business or consistent with industry
practice in connection with the cash management operations of the Borrower and
its Subsidiaries;

(29) acquisitions of obligations of one or more directors, officers or other
employees or consultants or independent contractors of the Borrower or any
Subsidiary of the Borrower in connection with such director’s, officer’s,
employee’s consultant’s or independent contractor’s acquisition of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, to
the extent no cash is actually advanced by the Borrower or any Restricted
Subsidiary to such directors, officers, employees, consultants or independent
contractors in connection with the acquisition of any such obligations;

(30) Investments constituting promissory notes or other non-cash proceeds of
dispositions of assets to the extent permitted under Section 7.04;

(31) Investments resulting from pledges and deposits permitted pursuant to the
definition of “Permitted Liens”;

(32) loans and advances to any direct or indirect parent of the Borrower in lieu
of and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof) Restricted Payments to the
extent permitted to be made in cash to such parent in accordance with
Section 7.05 at such time, such Investment being treated for purposes of the
applicable clause of Section 7.05, including any limitations, as if a Restricted
Payment were made pursuant to such applicable clause;

(33) any other Investments if on a pro forma basis after giving effect to such
Investment, the Total Net Leverage Ratio would be equal to or less than the
Closing Date Total Net Leverage Ratio minus 0.75 to 1.00 as of the last day of
the Test Period most recently ended;

(34) [reserved]; and

(35) any Investment made by any Restricted Subsidiary that is not a Loan Party
to the extent that such Investment is financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
permitted under this Agreement.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower and/or any Guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans (and, if
applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by a Lien on all or a portion of
the Collateral on a junior priority basis to the Liens on Collateral securing
the First Lien Obligations under this Agreement and is not secured by any
property or assets other than the Collateral, (ii) such Indebtedness satisfies
the applicable requirements set forth in the provisos in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) the holders of such
Indebtedness (or their Debt Representative) and the Administrative Agent and/or
the Collateral Agent shall be party to an Intercreditor Agreement providing that
the Liens on Collateral securing such obligations shall rank junior to the Liens
on Collateral securing the First Lien Obligations under this Agreement, and
(iv) such Indebtedness is not at any time guaranteed by any Person other than
the Guarantors.

 

59



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person:

(1) Liens created pursuant to any Loan Document;

(2) Liens, pledges or deposits made in connection with:

(a) workers’ compensation laws, unemployment insurance, health, disability or
employee benefits or other social security laws or similar legislation or
regulations,

(b) insurance-related obligations (including in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit, bank guarantees or similar documents or instruments for the benefit of)
insurance carriers providing property, casualty or liability insurance or
otherwise supporting the payment of items set forth in the foregoing clause
(a) or

(c) bids, tenders, contracts, statutory obligations, surety, indemnity,
warranty, release, appeal or similar bonds, or with regard to other regulatory
requirements, completion guarantees, stay, customs and appeal bonds, performance
bonds, bankers’ acceptance facilities, and other obligations of like nature
(including those to secure health, safety and environmental obligations) (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or deposits to secure public or statutory obligations of such Person or deposits
of cash, Cash Equivalents or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for the payment
of rent, contested taxes or import duties and obligations in respect of letters
of credit, bank guarantees or similar instruments that have been posted to
support the same, in each case incurred in the ordinary course of business or
consistent with industry practice;

(3) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens, or
landlord Liens specifically created by contract (a) for sums not yet overdue for
a period of more than sixty (60) days or, if more than sixty (60) days overdue,
are unfiled and no other action has been taken to enforce such Liens or
(b) being contested in good faith by appropriate actions or other Liens arising
out of or securing judgments or awards against such Person with respect to which
such Person will then be proceeding with an appeal or other proceedings for
review if such Liens are adequately bonded or adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(4) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than thirty (30) days or not yet payable or not subject to
penalties for nonpayment or which are being contested in good faith by
appropriate actions if adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;

(5) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds, instruments or obligations or with respect to
regulatory requirements or letters of credit or bankers acceptance issued, and
completion guarantees provided, in each case, pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice or industry practice;

(6) survey exceptions, encumbrances, ground leases, easements, restrictions,
protrusions, encroachments or reservations of, or rights of others for,
licenses, rights-of-way, servitudes, sewers, electric lines, drains, telegraph,
telephone and cable television lines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects or irregularities
in title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties that were not incurred in connection with Indebtedness and that
do not in the aggregate materially impair their use in the operation of the
business of such Person and exceptions on Mortgage Policies insuring Liens
granted on Mortgaged Properties;

 

60



--------------------------------------------------------------------------------

(7) Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to clause (4), (6), (13),
(15), (23), (31) or (35) of Section 7.02(b) or, with respect to assumed
Indebtedness not incurred in contemplation of the relevant acquisition,
Disqualified Stock or Preferred Stock only, clause (14) of Section 7.02(b);
provided that:

(a) Liens securing obligations relating to any Indebtedness, Disqualified Stock
or Preferred Stock permitted to be incurred pursuant to such clause (13) relate
only to obligations relating to Refinancing Indebtedness that is secured by
Liens on the same assets as the assets securing the Refinanced Debt (as defined
in the definition of Refinancing Indebtedness), plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired
property, or serves to refund, refinance, extend, replace, renew or defease
Indebtedness, Disqualified Stock or Preferred Stock incurred under clause (4) or
(13) of Section 7.02(b);

(b) Liens securing obligations relating to Indebtedness or Disqualified Stock
permitted to be incurred pursuant to such clause (23) or (31) extend only to the
assets of Subsidiaries that are not Guarantors;

(c) Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to such clause (4) extend only
to the assets so purchased, replaced, leased or improved and proceeds and
products thereof; provided further that individual financings of assets provided
by a counterparty may be cross-collateralized to other financings of assets
provided by such counterparty;

(d) [reserved]; and

(e) Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be assumed pursuant to such clause (14) are solely
on acquired property or the assets of the acquired entity (other than after
acquired property that is (A) affixed or incorporated into the property covered
by such Lien, (B) after acquired property subject to a Lien securing such
Indebtedness, the terms of which Indebtedness require or include a pledge of
after acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (C) the proceeds and products thereof).

(8) Liens existing, or provided for under binding contracts existing, on the
Effective Date on (x) any asset of the Borrower or any Restricted Subsidiary
(other than the Target) (provided that any such Lien securing obligations in an
aggregate amount on the Effective Date in excess of $5.0 million shall be set
forth on Schedule 7.01) and (y) on any asset of the Target, securing any
obligations permitted under Section 7.02(b)(3)(y);

(9) Liens on property or shares of stock or other assets of a Person at the time
such Person becomes a Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary;

(10) Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into the Borrower or
any Restricted Subsidiary (provided that such Liens are not created or incurred
in connection with, or in contemplation of, such acquisition, amalgamation,
merger or consolidation) and any replacement, extension or renewal of any such
Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal;

 

61



--------------------------------------------------------------------------------

(11) Liens securing obligations in respect of Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 7.02;

(12) Liens securing (x) Hedging Obligations (including any Hedging Obligations
entered into by any Loan Party or Restricted Subsidiary that as of the Effective
Date is secured pursuant to the Existing Credit Agreement) and (y) obligations
in respect of Cash Management Services;

(13) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(14) leases, subleases, licenses or sublicenses (or other agreement under which
the Borrower or any Restricted Subsidiary has granted rights to end users to
access and use the Borrower’s or any Restricted Subsidiary’s products,
technologies or services) that do not either (a) materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(b) secure any Indebtedness;

(15) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business or consistent with industry practice or purported Liens
evidenced by the filing of precautionary Uniform Commercial Code (or equivalent
statutes) financing statements or similar public filings;

(16) Liens in favor of the Borrower or any Guarantor;

(17) Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business or consistent with industry practice;

(18) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility and Liens on any
receivables transferred in connection with a Receivables Financing Transaction,
including Liens on such receivables resulting from precautionary UCC filings or
from recharacterization or any such sale as a financing or a loan;

(19) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive modification, refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness, Disqualified Stock or Preferred Stock secured by any Lien referred
to in clauses (6), (7), (8), (9), (10) or this clause (19) of this definition;
provided that: (a) such new Lien will be limited to all or part of the same
property that was subject to the original Lien (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired
property) and (b) the Indebtedness, Disqualified Stock or Preferred Stock
secured by such Lien at such time is not increased to any amount greater than
the sum of (i) the outstanding principal amount or, if greater, committed amount
of the Indebtedness, Disqualified Stock or Preferred Stock described under such
clauses (6), (7), (8), (9), (10) or this clause (19) at the time the original
Lien became a Permitted Lien hereunder, plus (ii) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended, replaced, refunded, renewed or defeased, plus (iii) the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such refinanced Indebtedness,
Preferred Stock or Disqualified Stock and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)
incurred in connection with the issuance of such new Indebtedness, Preferred
Stock or Disqualified Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such refinanced Indebtedness, Preferred
Stock or Disqualified Stock;

 

62



--------------------------------------------------------------------------------

(20) deposits made or other security provided to secure liability to insurance
brokers, carriers, underwriters or self-insurance arrangements, including Liens
on insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto;

(21) other Liens securing obligations in an aggregate outstanding amount not to
exceed (as of the date any such Lien is incurred) the greater of (i)
$60.0 million and (ii) 30% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of incurrence of such Lien for
the most recently ended Test Period (calculated on a pro forma basis), which, at
the election of the Borrower, shall be subject to the applicable Intercreditor
Agreement(s);

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(23) (a) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with
industry practice, (b) Liens arising out of conditional sale, title retention or
similar arrangements for the sale of goods in the ordinary course of business or
consistent with industry practice and (c) Liens arising by operation of law
under Article 2 of the Uniform Commercial Code;

(24) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(7);

(25) Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on items in the course of collection, (b) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business or consistent with industry practice and (c) in favor of
banking or other institutions or other electronic payment service providers
arising as a matter of law or under general terms and conditions encumbering
deposits or margin deposits or other funds maintained with such institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(26) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement; provided that such Liens do not
extend to assets other than those that are subject to such repurchase
agreements;

(27) Liens that are contractual rights of setoff (a) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions or other electronic payment service providers and not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or consistent with
industry practice of the Borrower or any Restricted Subsidiary or (c) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any Restricted Subsidiary in the ordinary course of business or
consistent with industry practice;

(28) Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial
Code) of assets sold that were subject to a Lien permitted hereunder;

(29) any encumbrance or restriction (including put, call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(30) Liens (a) on cash advances or cash earnest money deposits in favor of the
seller of any property to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment and
(b) consisting of a letter of intent or an agreement to sell, transfer, lease or
otherwise dispose of any property in a transaction permitted under Section 7.04;

 

63



--------------------------------------------------------------------------------

(31) the interest or title of any lessor, sublessor, licensor or sublicensor, as
applicable, underground leases, subleases, licenses or sublicenses under which
the Borrower or any of its Subsidiaries are the lessee, sublessee, licensee or
sublicensee, as applicable, in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

(32) Liens on assets of any Restricted Subsidiary that is not a Loan Party in
connection with any Sale-Leaseback Transaction(s), with an aggregate fair market
value at any time not in excess of $75.0 million;

(33) Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

(34) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business or consistent with industry
practice;

(35) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries in the ordinary course of business or
consistent with industry practice of the Borrower and such Subsidiary to secure
the performance of the Borrower’s or such Subsidiary’s obligations under the
terms of the lease for such premises;

(36) rights of set-off, banker’s liens, netting arrangements and other Liens
arising by operation of law or by the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

(37) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that such satisfaction or discharge is permitted under
this Agreement;

(38) receipt of progress payments and advances from customers in the ordinary
course of business or consistent with industry practice to the extent the same
creates a Lien on the related inventory and proceeds thereof and Liens on
property or assets under construction arising from progress or partial payments
by a third party relating to such property or assets;

(39) Liens on all or any portion of the Collateral (but no other assets) to
secure obligations in respect of (a) Indebtedness permitted to be incurred
pursuant to Section 7.02; provided that after giving pro forma effect to the
incurrence of the then proposed Indebtedness (and without netting any cash
received from the incurrence of such proposed Indebtedness) (or, in the case of
Indebtedness under Designated Revolving Commitments, on the date such Designated
Revolving Commitments are established after giving pro forma effect to the
incurrence of the entire committed amount of the Indebtedness thereunder (but
without netting any cash proceeds thereof), in which case such committed amount
under such Designated Revolving Commitments may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this proviso), (i) if such Indebtedness is secured on a (x) pari passu
basis with the Liens that secure the First Lien Obligations under this Agreement
(“Pari Passu Lien Debt”), the First Lien Net Leverage Ratio would be no greater
than the Closing Date First Lien Net Leverage Ratio or (y) junior basis to the
Liens that secure the First Lien Obligations (“Junior Lien Debt”), the Junior
Secured Condition is satisfied, (ii) such Liens are in each case subject the
applicable Intercreditor Agreement(s) and (iii) if such Liens secure syndicated
term loans that are secured on a pari passu basis with the First Lien
Obligations under this Agreement, then the Borrower shall comply with the “most
favored nation” pricing provisions of Section 2.14(5)(c) as if such Indebtedness
were Incremental Term Loans incurred pursuant to Section 2.14 (to the extent
then applicable) and (b) any Refinancing Indebtedness in respect of Pari Passu
Lien Debt or Junior Lien Debt (but subject to the foregoing clause (iii));

 

64



--------------------------------------------------------------------------------

(40) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business or consistent with industry
practice;

(41) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar provision of any
Environmental Law;

(42) Liens disclosed by the title insurance reports or policies delivered on or
prior to the Effective Date and any replacement, extension or renewal of any
such Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal;

(43) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(44) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;

(45) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business or consistent with
industry practice;

(46) zoning, building and other similar land use restrictions, including site
plan agreements, development agreements and contract zoning agreements;

(47) Liens granted in favor of the lenders under the Existing Credit Agreement
securing obligations thereunder, until the occurrence of the Closing Date
Refinancing;

(48) Liens on all or any portion of the Collateral (but no other assets)
securing (i) Permitted Incremental Equivalent Debt, (ii) Permitted Equal
Priority Refinancing Debt or (iii) Permitted Junior Priority Refinancing Debt,
and, in each case, Liens securing any Refinancing Indebtedness in respect
thereof;

(49) Liens on the assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness or other obligations of such Restricted Subsidiaries or
any other Restricted Subsidiaries that are not Loan Parties that is permitted by
Section 7.02 or otherwise not prohibited by this Agreement;

(50) Liens on assets of Restricted Subsidiaries that are Foreign Subsidiaries
(i) securing Indebtedness and other obligations of such Foreign Subsidiaries or
(ii) to the extent arising mandatorily under applicable Law;

(51) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters, trustee, escrow agent or
arrangers thereof) or on cash set aside at the time of the incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in an escrow account or similar arrangement to
be applied for such purpose;.

(52) Liens securing any Hedge Obligations of any Loan Party or Restricted
Subsidiary that are permitted hereunder; and

 

65



--------------------------------------------------------------------------------

(53) Liens in the Borrower’s right, title and interest in, to and under (i) this
Agreement, (ii) the Bridge Loan Agreement, (iii) the Investment Agreement and
(iv) all proceeds (as defined in the Uniform Commercial Code as in effect in the
State of New York) of the foregoing securing obligations under the Agreement for
Standby Letter of Credit and the L/C Fee Letter.

If any Liens securing obligations are incurred to refinance liens securing
obligations initially incurred in reliance on a Basket measured by reference to
a percentage of Consolidated EBITDA, and such refinancing would cause the
percentage of Consolidated EBITDA to be exceeded if calculated based on the
Consolidated EBITDA on the date of such refinancing, such percentage of
Consolidated EBITDA will not be deemed to be exceeded to the extent the
principal amount of such obligations secured by such newly incurred Lien does
not exceed the principal amount of such obligations secured by such Liens being
refinanced, plus any accrued and unpaid interest on the Indebtedness (and with
respect to Indebtedness under Designated Revolving Commitments, including an
amount equal to any unutilized Designated Revolving Commitments being
refinanced, extended, replaced, refunded, renewed or defeased to the extent
permanently terminated at the time of incurrence of such Refinancing
Indebtedness), any accrued and unpaid dividends on the Preferred Stock, and any
accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased, plus the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness, Preferred Stock
or Disqualified Stock and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Preferred Stock or
Disqualified Stock or the extension, replacement, refunding, refinancing,
renewal or defeasance of such refinanced Indebtedness, Preferred Stock or
Disqualified Stock.

For purposes of this definition, the term “Indebtedness” will be deemed to
include interest and other obligations payable on or with respect to such
Indebtedness.

“Permitted Ratio Debt” has the meaning specified in Section 7.02(a).

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower and/or the Guarantors in the form of one or more series of senior
unsecured notes, bonds or debentures or unsecured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Person other than the
Guarantors.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Planned Expenditures” has the meaning specified in the definition of Excess
Cash Flow.

“Platform” has the meaning specified in Section 6.02.

“Pledged Collateral” has the meaning specified in the Security Agreement.

“Polish Zloty” means the lawful currency of Poland.

“Preferred Dividends” has the meaning specified in the Investment Agreement.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

 

66



--------------------------------------------------------------------------------

“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels and component definitions (to
the extent relating to such financial maintenance covenant) in this Agreement
that are less restrictive on the Borrower and the Restricted Subsidiaries than
those in the applicable Incremental Amendment, Refinancing Amendment, Extension
Amendment or amendment in respect of Replacement Loans or any documents relating
to Credit Agreement Refinancing Indebtedness, Permitted Incremental Equivalent
Debt or Refinancing Indebtedness.

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or, if the Revolving
Commitments have terminated in full, Revolving Exposure) and, if applicable and
without duplication, Term Loans of such Lender at such time and the denominator
of which is the amount of the Aggregate Commitments (or, if the Revolving
Commitments have terminated in full, Revolving Exposure) and, if applicable and
without duplication, Term Loans at such time; provided that when used with
respect to (i) Commitments, Loans, interest and fees under the Revolving
Facility, “Pro Rata Share,” shall mean with respect to any Lender such Lender’s
Applicable Percentage and (ii) Commitments, Loans and interest under any Term
Facility, “Pro Rata Share,” shall mean, with respect to each Lender at any time
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term Commitments and Term Loans of
such Lender under such Term Facility at such time and the denominator of which
is the amount of the aggregate Term Commitments and Term Loans under such Term
Facility at such time.

“Public Company Costs” means the initial costs relating to establishing
compliance with the Sarbanes-Oxley Act of 2002, as amended, and other expenses
arising out of or incidental to the Borrower’s or its Restricted Subsidiaries’
initial establishment of compliance with the obligations of a reporting company,
including costs, fees and expenses (including legal, accounting and other
professional fees) relating to compliance with provisions of the Securities Act
and the Exchange Act.

“Public Lender” has the meaning specified in Section 6.02.

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal and state
securities laws) with respect to the Borrower or any of its Subsidiaries or any
of their respective securities.

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (other than Capital Stock), and whether acquired
through the direct acquisition of such property or assets, or otherwise.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10.0 million at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.

“Qualified Securitization Facility” means any Securitization Facility
(1) constituting a securitization financing facility that meets the following
conditions: (a) the Board of Directors will have determined in good faith that
such Securitization Facility (including financing terms, covenants, termination
events and other

 

67



--------------------------------------------------------------------------------

provisions) is in the aggregate economically fair and reasonable to the Borrower
and the applicable Restricted Subsidiary or Securitization Subsidiary and
(b) all sales or contributions of Securitization Assets and related assets to
the applicable Person or Securitization Subsidiary are made at fair market value
(as determined in good faith by the Borrower) or (2) constituting a Receivables
Financing Transaction.

“Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(J).

“Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) does not
make a rating on the relevant obligations publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower that will be substituted for Moody’s or S&P (or both), as the
case may be.

“Receivables Financing Transaction” means any transaction or series of
transactions entered into by the Borrower or any Restricted Subsidiary pursuant
to which such party consummates a “true sale” of its receivables to a
non-related third party on market terms as determined in good faith by the
Borrower; provided that such Receivables Financing Transaction is
(i) non-recourse to the Borrower and the Restricted Subsidiaries and their
assets, other than any recourse solely attributable to a breach by the Borrower
or any Restricted Subsidiary of representations and warranties that are
customarily made by a seller in connection with a “true sale” of receivables on
a non-recourse basis and (ii) consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the “true sale” of
receivables on market terms for similar transactions.

“Refinance” has the meaning assigned in the definition of “Refinancing
Indebtedness” and “Refinancing” and “Refinanced” have meanings correlative to
the foregoing.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Other
Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.15.

“Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or
any Restricted Subsidiary, (y) Disqualified Stock issued by the Borrower or any
Restricted Subsidiary or (z) Preferred Stock issued by any Restricted Subsidiary
which, in each case, serves to extend, replace, refund, refinance, renew or
defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
including any Refinancing Indebtedness, so long as:

(1) the principal amount (or accreted value, if applicable) of such new
Indebtedness, the amount of such new Preferred Stock or the liquidation
preference of such new Disqualified Stock does not exceed (a) the principal
amount of (or accreted value, if applicable) Indebtedness, the amount of
Preferred Stock or the liquidation preference of Disqualified Stock being so
extended, replaced, refunded, refinanced, renewed or defeased (such
Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced Debt”),
plus (b) any accrued and unpaid interest on, or any accrued and unpaid dividends
on, such Refinanced Debt, plus (c) the amount of any tender premium or penalty
or premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)
incurred in connection with the issuance of such new Indebtedness, Preferred
Stock or Disqualified Stock or to Refinance such Refinanced Debt (such amounts
in clause (b) and (c) the “Incremental Amounts”);

(2) such Refinancing Indebtedness has a:

(a) Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

 

68



--------------------------------------------------------------------------------

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date of the Loans);

(3) to the extent such Refinancing Indebtedness Refinances (a) Subordinated
Indebtedness (other than Subordinated Indebtedness assumed or acquired in an
acquisition and not created in contemplation thereof), unless such Refinancing
constitutes a Restricted Payment permitted by Section 7.05, such Refinancing
Indebtedness is subordinated to the Loans or the Guaranty thereof at least to
the same extent as the applicable Refinanced Debt, (b) Junior Lien Debt, such
Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
subordinated to the Liens that secure the Loans or the Guaranty thereof, in each
case at least to the same extent as the applicable Refinanced Debt or pursuant
to a Junior Lien Intercreditor Agreement, or (c) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively;

(4) such Refinancing Indebtedness shall not be guaranteed or borrowed by any
Person other than a Person that is so obligated in respect of the Refinanced
Debt being Refinanced; and

(5) such Refinancing Indebtedness shall not be secured by any assets or property
that does not secure the Refinanced Debt being Refinanced (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof and
after-acquired property);

provided that Refinancing Indebtedness will not include:

(a) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness or Disqualified
Stock of the Borrower or a Guarantor;

(b) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor; or

(c) Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

provided further that (x) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness other than Indebtedness incurred under clauses
(2) and (30) of Section 7.02(b) (including any successive Refinancings thereof
incurred under clause (13) of Section 7.02(b)) and any Subordinated Indebtedness
(other than Subordinated Indebtedness assumed or acquired in an Investment or
acquisition and not created in contemplation thereof), Disqualified Stock and
Preferred Stock and (y) Refinancing Indebtedness may be incurred in the form of
a bridge or other interim credit facility intended to be Refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (2) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such credit
facility were to be extended pursuant to such “rollover” provisions, such
extended credit facility would comply with clause (2) of this definition).

“Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Rejection Notice” has the meaning specified in Section 2.05(2)(g).

 

69



--------------------------------------------------------------------------------

“Related Business Assets” means assets (other than cash and Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person is or would become a Restricted
Subsidiary.

“Related Indemnified Person” of an Indemnitee means (1) any controlling Person
or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, partners, employees, advisors or successors of such Indemnitee or any
of its controlling Persons or controlled Affiliates and (3) the respective
agents, trustees and other representatives of such Indemnitee or any of its
controlling Persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling Person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling Person in this definition pertains to a controlled Affiliate or
controlling Person involved in the negotiation of this Agreement or the
syndication of the Facilities. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Related Person” means, with respect to any Person, (a) any Affiliate of such
Person, (b) the respective directors, officers, partners, employees, advisors,
agents, trustees and other representatives of such Person or any of its
Affiliates and (c) the successors and permitted assigns of such Person or any of
its Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into or
migration through the Environment.

“Replaced Loans” has the meaning specified in Section 10.01.

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” means (i) the prepayment, refinancing, substitution,
replacement or conversion of all or a portion of the Closing Date Term Loans
with the incurrence by the Borrower or any other Subsidiary of any senior
secured first lien term loans under any credit facilities the primary purpose of
which is to reduce the All-In Yield of such Indebtedness relative to the Closing
Date Term Loans so repaid, refinanced, substituted, replaced or converted (as
determined in good faith by the Borrower) and (ii) any amendment, amendment or
restatement or other modification to this Agreement the primary purpose of which
is to reduce the All-In Yield applicable to the Closing Date Term Loans (as
determined in good faith by the Borrower), excluding, in each case, for
avoidance of doubt, any such reductions in connection with (a) a Change of
Control or (b) an Enterprise Transformative Event.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice and
(b) with respect to an L/C Credit Extension, a L/C Application.

“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
under such Facility or Facilities being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility or Facilities; provided that the unused Commitments of, and the portion
of the Total Outstandings under such Facility or Facilities held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders; provided, further, that, to the
same extent specified in Section 10.07(i) with respect to determination of
Required Lenders, the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Facility Lenders
unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on the other Lenders; provided
further, for purposes of this definition, the outstanding principal amount of
Alternative Currency Loans at any time shall be determined using the Dollar
Equivalent thereof at the most recent Revaluation Date.

 

 

70



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving
Commitments; provided that the unused Term Commitment and unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided, further, that the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Lenders unless the action in question affects such Affiliated Lender in
a disproportionately adverse manner than its effect on the other Lenders;
provided further, for purposes of this definition, the outstanding principal
amount of Alternative Currency Loans at any time shall be determined using the
Dollar Equivalent thereof at the most recent Revaluation Date.

“Responsible Officer” means, with respect to a Person, the chief executive
officer, chief operating officer, president, executive vice president, chief
financial officer, treasurer or assistant treasurer or other similar officer or
Person performing similar functions, of such Person and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. With respect to any document delivered by a
Loan Party on the Effective Date, Responsible Officer includes any secretary or
assistant secretary of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.

“Restricted Investment” means any Investment other than any Permitted
Investment(s).

“Restricted Payment” has the meaning specified in Section 7.05.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that notwithstanding the foregoing, in no event will any
Securitization Subsidiary be considered a Restricted Subsidiary for purposes of
Section 8.01(5), (6) or (7); provided further that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary will be included in the definition of “Restricted Subsidiary.”
Wherever the term “Restricted Subsidiary” is used herein with respect to any
Subsidiary of a referenced Person that is not the Borrower, then it will be
construed to mean a Person that would be a Restricted Subsidiary of the Borrower
on a pro forma basis following consummation of one or a series of related
transactions involving such referenced Person and the Borrower (unless such
transaction would include a designation of a Subsidiary of such Person as an
Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

“Revaluation Date” shall mean with respect to any Alternative Currency Loan,
each of the following: (i) each date of Borrowing of a Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Borrowing
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Revolving Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.01(2).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(1) make Revolving Loans to the Borrower pursuant to Section 2.01(2) and
(2) purchase participations in L/C Obligations in respect of Letters of Credit
in an aggregate principal amount at any one time outstanding not to exceed the
amount

 

71



--------------------------------------------------------------------------------

specified opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Commitment” or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Commitments of all Revolving Lenders as of the Effective Date is
$150.0 million, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(1).

“Revolving Exposure” means, as to each Revolving Lender, the sum of the amount
of the Outstanding Amount of such Revolving Lender’s Revolving Loans and its
Applicable Percentage of the amount of the L/C Obligations at such time.

“Revolving Extension Request” has the meaning provided in Section 2.16(2).

“Revolving Extension Series” has the meaning provided in Section 2.16(2).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Commitments at such time.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if Revolving Commitments have terminated, Revolving
Exposure.

“Revolving Loan” has the meaning specified in Section 2.01(2) and includes
Revolving Loans under the Closing Date Revolving Facility, Incremental Revolving
Loans, Other Revolving Loans and Loans made pursuant to Extended Revolving
Commitments.

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Lender or its registered assigns, in substantially the form of Exhibit
B-2 hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Lender resulting from the Revolving Loans made by such Revolving
Lender.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“Sale-Leaseback Transaction” means any arrangement providing for the leasing by
the Borrower or any Restricted Subsidiary of any real or tangible personal
property, which property has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctions” has the meaning specified in Section 5.17.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and a Cash
Management Bank; and designated in writing by the Borrower to the Administrative
Agent as a “Secured Cash Management Agreement.”

“Secured Hedge Agreement” means any Hedge Agreement (A) with respect to Hedging
Obligations permitted under Section 7.02 that is (a) entered into by and between
any Loan Party or Restricted Subsidiary and any Hedge Bank and (b) designated in
writing by the Borrower to the Administrative Agent as a “Secured Hedge
Agreement” and (B) entered into by any Loan Party or Restricted Subsidiary that
as of the Effective Date is secured pursuant to the Existing Credit Agreement.

 

72



--------------------------------------------------------------------------------

“Secured Indebtedness” means any Indebtedness of the Borrower or any Restricted
Subsidiary secured by a Lien.

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Debt outstanding as of the last day of such Test
Period, minus, the aggregate amount of cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries on such date (other than cash in the Controlled
Account) that (x) would not appear as “restricted” on a consolidated balance
sheet of the Borrower and the Restricted Subsidiaries or (y) are restricted in
favor of the Facilities (which may also secure other Indebtedness secured by a
pari passu or junior Lien on the Collateral along with the Facilities) to
(b) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for such
Test Period, in each case on a pro forma basis with such pro forma adjustments
as are appropriate and consistent with Section 1.07.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank, each Cash Management
Bank, each Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.01(2) or 9.07.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Securitization Facility and the proceeds thereof and
(b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.

“Securitization Facility” means any transaction or series of securitization
financings that may be entered into by the Borrower or any Restricted Subsidiary
pursuant to which the Borrower or any such Restricted Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not the Borrower or a Restricted
Subsidiary, or may grant a security interest in, any Securitization Assets of
the Borrower or any of its Subsidiaries.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Security Agreement” means, collectively, the Pledge and Security Agreement
executed by the Loan Parties and the Collateral Agent, substantially in the form
of Exhibit F, together with supplements or joinders thereto executed and
delivered pursuant to Section 6.11.

“Senior Notes” means any senior unsecured notes, any demand securities issued in
lieu of the Bridge Loans or to refinance the Bridge Loans, or any other debt
securities issued pursuant to any offering by the Borrower or any of its direct
or indirect Restricted Subsidiaries in a principal amount up to €240 million
(plus an amount sufficient to fund any OID on such Senior Notes, any accrued but
unpaid interest on the Bridge Loans and any other fees and expenses incurred in
connection therewith) in a Rule 144A or other private placement issued pursuant
to the Senior Notes Indenture.

“Senior Notes Indenture” means any indenture pursuant to which the Senior Notes
are issued.

“Significant Holder” means Ralf Schmid, the indirect owner, as of the Effective
Date, of approximately 61% of the outstanding shares of stock of the Target.

 

73



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of
the SEC, as such regulation is in effect on the Effective Date.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any Restricted Subsidiary on the Effective Date or (2) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to (including non-core incidental businesses acquired
in connection with any Permitted Investment), or a reasonable extension,
development or expansion of, the businesses that the Borrower and its Restricted
Subsidiaries conduct or propose to conduct on the Effective Date.

“Solicited Discount Proration” has the meaning specified in
Section 2.05(1)(e)(J).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(H).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(H)
substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit O, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(1)(e)(H).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date:

(1) the fair value of the assets of such Person exceeds its debts and
liabilities, subordinated, contingent or otherwise,

(2) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured,

(3) such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and

(4) such Person is not engaged in, and is not about to engage in, business for
which it has unreasonably small capital.

The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Discount” has the meaning specified in Section 2.05(1)(e)(B).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(B).

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B)
substantially in the form of Exhibit N.

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.

 

74



--------------------------------------------------------------------------------

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(1)(e)(B).

“Specified Discount Proration” has the meaning specified in
Section 2.05(1)(e)(D).

“Specified Representations” means those representations and warranties made in
Sections 5.01(1) (with respect to the organizational existence of the Loan
Parties only), 5.01(2)(b), 5.02(1), 5.02(2)(a), 5.04, 5.13, 5.16, the last
sentence of 5.17 (as related only to the use of proceeds of the Facilities on
the Closing Date not violating the USA PATRIOT Act or Sanctions) and 5.18.

“Specified Transaction” means:

(1) solely for the purposes of determining the applicable cash balance, any
contribution of capital, including as a result of an Equity Offering, to the
Borrower, in each case, in connection with an acquisition or Investment,

(2) any designation of operations or assets of the Borrower or a Restricted
Subsidiary as discontinued operations (as defined under GAAP),

(3) any Investment that results in a Person becoming a Restricted Subsidiary,

(4) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement,

(5) any purchase or other acquisition of a business of any Person, of assets
constituting a business unit, line of business or division of any Person,

(6) any Asset Sale (without regard to any de minimis thresholds set forth
therein) (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower or (b) of a business, business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, amalgamation, consolidation or otherwise,

(7) any operational changes identified by the Borrower that have been made by
the Borrower or any Restricted Subsidiary during the Test Period,

(8) any borrowing of Incremental Loans or Permitted Incremental Equivalent Debt
(or establishment of Incremental Commitments), or

(9) any Restricted Payment or other transaction that by the terms of this
Agreement requires a financial ratio to be calculated on a pro forma basis.

“Sponsor Subordinated Debt” has the meaning specified in the definition of
“Equity Contribution”.

“Sponsor Subordinated Debt Issuance” has the meaning specified in the definition
of “Equity Contribution”.

“Sterling” means the lawful currency of the United Kingdom.

“Submitted Amount” has the meaning specified in Section 2.05(1)(e)(E).

“Submitted Discount” has the meaning specified in Section 2.05(1)(e)(E).

 

75



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means the Sponsor Subordinated Debt (if any) and any
other Indebtedness of any Loan Party that by its terms is subordinated in right
of payment to the Obligations of such Loan Party arising under the Loans or the
Guaranty.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, members of management or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(a) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise; and

(b) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Successor Borrower” has the meaning specified in Section 7.03(4).

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.15(1).

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”

“Target” has the meaning specified in the Preliminary Statement of this
Agreement.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system which utilizes a
single shared platform and which was launched on 19 November 2007 (or, if such
payment system ceases to be operative, such other payment system (if any)
reasonably determined by the Administrative Agent to be a suitable replacement)
is open for the settlement of payments in Euro.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

“Tax Indemnitee” as defined in Section 3.01(5).

“Tender Documents” means all of the documents, schedules and exhibits related to
the Offer as are required to effect the Offer as in effect on the Effective
Date, as each may be amended, modified, supplemented or waived from time to time
in accordance with Section 6.16.

 

76



--------------------------------------------------------------------------------

“Tender Effectiveness” means the Borrower having received acceptance from
holders representing at least seventy-five percent (75%) of the shares in the
Target in respect of the Borrower’s Offer made in accordance with the terms of
the Tender Documents, as confirmed by Dom Maklerski Banku Handlowego S.A. as
tender agent for the Offer following expiration of the Offer’s subscription
period.

“Tender Issuing Bank” means Citibank, N.A.

“Tender Letter of Credit” means that certain letter of credit issued for the
account of AcquisitionCo, at or before the commencement of the Offer, to be
issued by the Tender Issuing Bank in favor of Dom Maklerski Banku
Handlowego S.A. pursuant to the Agreement for Standby Letter of Credit and the
L/C Fee Letter.

“Term Borrowing” means a Borrowing of any Term Loans.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
this Agreement and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) an amendment in respect of Replacement Loans.
The initial amount of each Term Lender’s Term Commitment is specified on
Schedule 2.01 under the caption “Closing Date Term Loan Commitment” or,
otherwise, in the Assignment and Assumption (or Affiliated Lender Assignment and
Assumption), Incremental Amendment, Refinancing Amendment, Extension Amendment
or amendment in respect of Replacement Loans pursuant to which such Lender shall
have assumed its Commitment, as the case may be.

“Term Facility” means any Facility consisting of Term Loans of a single
Class and/or Term Commitments with respect to such Class of Term Loans.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Closing Date Term Loan, Incremental Term Loan, Other Term
Loan, Extended Term Loan or Replacement Loan, as the context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.16(1).

“Term Loan Extension Series” has the meaning provided in Section 2.16(1).

“Term Loan Increase” has the meaning specified in Section 2.14(1).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Termination Conditions” means (1) the termination of the Loan Documents in
accordance with Section 2.01(3) or (2) (a) the payment in full in cash of the
Obligations (other than (i) contingent indemnification obligations not then due
and (ii) Obligations under Secured Hedge Agreements and Secured Cash Management
Agreements) and (b) the termination of the Commitments and the termination or
expiration of all Letters of Credit under this Agreement (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized on
terms reasonably acceptable to the applicable Issuing Bank, backstopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank).

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which, subject to
Section 1.07(1), financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01(1) or
(2), as applicable; provided that, prior to the first date that financial

 

77



--------------------------------------------------------------------------------

statements have been or are required to be delivered pursuant to Section 6.01(1)
or (2), the Test Period in effect shall be the period of four consecutive full
fiscal quarters of the Borrower ended prior to the Closing Date for which
financial statements would have been required to be delivered hereunder had the
Closing Date occurred prior to the end of such period.

“Threshold Amount” means $40.0 million.

“Total Assets” means, at any time, the total assets of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the then most recent balance sheet of the Borrower or such
other Person as may be available (as determined in good faith by the Borrower)
(and, in the case of any determination relating to any Specified Transaction, on
a pro forma basis including any property or assets being acquired in connection
therewith).

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt outstanding as of the last day of such Test Period
(plus, solely for the purposes of testing the Total Net Leverage Ratio under
Sections 2.14(4)(c)(B)(z)(I), 7.02(a)(C)(II) (including any incurrence of
Indebtedness pursuant to other Sections of this Agreement that reference the
test contained in such Section) and 7.02(b)(14)(z), the aggregate liquidation
preference of (i) all Disqualified Stock of the Borrower and the Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP and
(ii) all Preferred Stock of Restricted Subsidiaries (except to the extent held
by the Borrower or a Restricted Subsidiary), in each case, outstanding on the
last day of such Test Period), minus, the aggregate amount of cash and Cash
Equivalents of the Borrower and the Restricted Subsidiaries on such date (other
than cash in the Controlled Account) that (x) would not appear as “restricted”
on a consolidated balance sheet of the Borrower and the Restricted Subsidiaries
or (y) restricted in favor of the Facilities (which may also secure other
Indebtedness secured by a pari passu or junior Lien on the Collateral along with
the Facilities) to (b) Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for such Test Period, in each case on a pro forma basis with such
pro forma adjustments as are appropriate and consistent with Section 1.07.

“Total Senior Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Debt outstanding as of the last day of such
Test Period, minus, the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries on such date (other than cash in the
Controlled Account) that (x) would not appear as “restricted” on a consolidated
balance sheet of the Borrower or the Restricted Subsidiaries or (y) restricted
in favor of the Facilities (which may also secure other Indebtedness secured by
a pari passu or junior Lien on the Collateral along with the Facilities) to
(b) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for such
Test Period, in each case on a pro forma basis with such pro forma adjustments
as are appropriate and consistent with Section 1.07.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

“Transaction Consideration” means an amount equal to the total funds required to
consummate the Offer as contemplated by the Undertaking Agreement and the Tender
Documents.

“Transaction Expenses” means any fees, expenses, costs or charges incurred or
paid by the Investors, the Borrower or any Restricted Subsidiary in connection
with the Transactions, including any expenses in connection with hedging
transactions, payments to officers, employees and directors as change of control
payments, severance payments, special or retention bonuses and charges for
repurchase or rollover of, or modifications to, stock options or restricted
stock.

“Transactions” means, collectively, the transactions contemplated by the
Undertaking Agreement and the Tender Documents (as amended through the Effective
Date) and transactions related or incidental to, or in connection with, such
transactions, the funding of the Closing Date Loans and the Bridge Loans, the
consummation of the Equity Contribution and Closing Date Refinancing and the
payment of the Transaction Expenses.

“Treasury Capital Stock” has the meaning assigned to such term in Section
7.05(b)(2)(a).

 

78



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Undertaking Agreement” means the Agreement Regarding Irrevocable Undertakings
among Uniwheels Holding (Malta) Ltd., the Significant Holder and AcquisitionCo,
dated on or about the Effective Date, as amended, modified or supplemented from
time to time in accordance with the terms hereof.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to the perfection or priority of any Lien on or
otherwise with regard to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(3)(b)(iii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(3)(a).

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate:

(a) any Subsidiary of the Borrower (including any existing Subsidiary and any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary (other than solely any Subsidiary of the Subsidiary to be so
designated); provided that:

(i) such designation shall be deemed an Investment;

(ii) each of (i) the Subsidiary to be so designated and (ii) its Subsidiaries
has not, at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary (other than Equity
Interests in an Unrestricted Subsidiary); and

(iii) immediately after giving effect to such designation, no Event of Default
will have occurred and be continuing; and

(b) any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:

(i) immediately after giving effect to such designation, no Event of Default
will have occurred and be continuing; and

 

79



--------------------------------------------------------------------------------

(ii) the Borrower (A) could incur at least $1.00 of additional Permitted Ratio
Debt pursuant to clause (C)(I) of the definition thereof or (B) the Interest
Coverage Ratio after giving effect to any such designation would be no less than
the Interest Coverage Ratio immediately prior to giving effect to such
designation;

Any such designation by the Borrower will be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness and Liens of such Subsidiary existing at such time.

“U.S. Lender” means any Lender that is not a Foreign Lender.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years (calculated to the nearest
one-twenty-fifth) from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock, multiplied
by the amount of such payment, by

(2) the sum of all such payments;

provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness that is being Refinanced (the “Applicable Indebtedness”),
the effects of any amortization or prepayments made on such Applicable
Indebtedness prior to the date of the applicable Refinancing will be
disregarded.

“wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary
of such Person one hundred percent (100%) of the outstanding Equity Interests of
which (other than (x) directors’ qualifying shares and (y) shares of Capital
Stock of Foreign Subsidiaries issued to foreign nationals as required by
applicable Law) is at the time owned by such Person or by one or more wholly
owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding U.S. Branch” means a U.S. branch of a non-U.S. bank treated as a
U.S. person for purposes of Treasury Regulations Section 1.1441-1 and described
in Treasury Regulations Section 1.1441-1T(b)(2)(iv) that agrees, on IRS Form
W-8IMY or such other form prescribed by the Treasury or the IRS, to accept
responsibility for all U.S. federal income tax withholding and information
reporting with respect to payments made to the Administrative Agent for the
account of Lenders by or on behalf of any Loan Party under the Loan Documents.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

 

80



--------------------------------------------------------------------------------

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(1) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(2) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(3) References in this Agreement to the Preliminary Statements, the introductory
paragraph, an Exhibit, a Schedule, an Article, a Section, an Annex, a clause or
a subclause refer (a) to the Preliminary Statements, the introductory paragraph,
or appropriate Exhibit or Schedule to, or Article, Section, clause or subclause
in this Agreement, as the case may be, or (b) to the extent such references are
not present in this Agreement, to the Loan Document in which such reference
appears, in each case as such Exhibit, Schedule, Article, Section, Annex, clause
or subclause may be amended or supplemented from time to time.

(4) The term “including” is by way of example and not limitation.

(5) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(6) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(7) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(8) The word “or” is not intended to be exclusive unless expressly indicated
otherwise.

(9) [Reserved.]

(10) For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Asset Sale, Restricted
Payment, Affiliate Transaction, Contractual Obligation or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time. For purposes of
determining compliance with the incurrence of any Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness that restricts the amount of such
Indebtedness relative to the amount of Credit Agreement Refinanced Debt or
Refinanced Debt, respectively, the Borrower and Restricted Subsidiaries may
incur an incremental principal amount of Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness in such refinancing to the extent that
the excess portion of the Credit Agreement Refinancing Indebtedness or
Refinancing Indebtedness would otherwise be permitted to be incurred in
accordance with this Agreement. For purposes of determining compliance with the
incurrence of any Indebtedness under Designated Revolving Commitments in
reliance on compliance with any ratio, if on the date such Designated Revolving
Commitments are established, the applicable ratio is satisfied after giving pro
forma effect to the incurrence of the entire committed amount of then proposed
Indebtedness thereunder, then such committed amount under such Designated
Revolving Commitments may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without further compliance with any ratio.

(11) For purposes hereof, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

 

81



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Unless the context indicates otherwise, any reference to a “fiscal year” or a
“fiscal quarter” shall refer to a fiscal year ending December 31 or fiscal
quarter ending March 31, June 30, September 30 or December 31 of the Borrower.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value,” as defined therein.

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (1) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (2) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06 Times of Day and Timing of Payment and Performance. Unless
otherwise specified, (1) all references herein to times of day shall be
references to New York time (daylight or standard, as applicable) and (2) when
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.07 Pro Forma and Other Calculations.

(1) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the
Total Net Leverage Ratio and the Interest Coverage Ratio shall be calculated in
the manner prescribed by this Section 1.07; provided that notwithstanding
anything to the contrary in clauses (2), (3), (4) or (5) of this Section 1.07
when calculating the First Lien Net Leverage Ratio, Total Senior Net Leverage
Ratio or Total Net Leverage Ratio, as applicable, for purposes of (a) the
definition of “Applicable Rate,” (b) Section 2.05(2)(a) and (c) the Financial
Covenant (other than for the purpose of determining pro forma compliance with
the Financial Covenant), the events described in this Section 1.07 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect; provided however that voluntary prepayments made pursuant to
Section 2.05(1) during any fiscal year (without duplication of any prepayments
in such fiscal year that reduced the amount of Excess Cash Flow required to be
repaid pursuant to Section 2.05(2)(a) for any prior fiscal year) shall be given
pro forma effect after such fiscal year-end and prior to the time any mandatory
prepayment pursuant to Section 2.05(2)(a) is due for purposes of calculating the
First Lien Net Leverage Ratio for purposes of determining the ECF Percentage for
such mandatory prepayment, if any. In addition, whenever a financial ratio or
test is to be calculated on a pro forma basis, the reference to “Test Period”
for purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which internal financial statements of the Borrower are available (as determined
in good faith by the Borrower) (it being understood that for purposes of
(x) determining pro forma compliance with the Financial Covenant, if no Test
Period with an applicable level cited in the Financial Covenant has passed, the
applicable level shall be the level for the first Test Period cited in the
Financial Covenant with an indicated level and (y) determining actual compliance
(and not pro forma compliance) with the Financial Covenant, the reference to
“Test Period” shall be deemed to be a reference to, and shall be based on, the
most recently ended Test Period for which financial statements have been or are
required to be delivered pursuant to Section 6.01(1) or (2)).

 

 

82



--------------------------------------------------------------------------------

(2) For purposes of calculating any financial ratio or test (or Consolidated
EBITDA or Total Assets), Specified Transactions (and, subject to clause
(4) below, the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (a) during the applicable Test Period or
(b) subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.07,
then such financial ratio or test (or Consolidated EBITDA or Total Assets) shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.07.

(3) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower and may include, for the avoidance of doubt, the amount of “run-rate”
cost savings, operating expense reductions and synergies projected by the
Borrower in good faith to result from or relating to any Specified Transaction
(including the Transactions and, for the avoidance of doubt, acquisitions
occurring prior to the Closing Date) which is being given pro forma effect that
have been realized or are expected to be realized and for which the actions
necessary to realize such cost savings, operating expense reductions and
synergies are taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (including any savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements), whether prior to or following the Effective
Date, net of the amount of actual benefits realized during such period from such
actions, and any such adjustments shall be included in the initial pro forma
calculations of such financial ratios or tests and during any subsequent Test
Period in which the effects thereof are expected to be realized) relating to
such Specified Transaction; provided that (a) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (b) such actions are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken no later
than twenty-four (24) months after the date of such Specified Transaction (or
actions undertaken or implemented prior to the consummation of such Specified
Transaction); provided further that, with respect to the Transactions, such
period shall be thirty-six (36) months, and (c) no amounts shall be added to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period.

(4) In the event that (a) the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees), issues or repays (including by
redemption, repurchase, repayment, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit unless such Indebtedness
has been permanently repaid and not replaced), (b) the Borrower or any
Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any
Restricted Subsidiary issues, repurchases or redeems Preferred Stock or (d) the
Borrower or any Restricted Subsidiary establishes or eliminates any Designated
Revolving Commitments, in each case included in the calculations of any
financial ratio or test, (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence, issuance, repayment or redemption of Indebtedness,
issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, or
establishment or elimination of any Designated Revolving Commitments, in each
case to the extent required, as if the same had occurred on the last day of the
applicable Test Period (except in the case of the Interest Coverage Ratio (or
similar ratio), in which case such incurrence, issuance, repayment or redemption
of Indebtedness, issuance, repurchase or

 

83



--------------------------------------------------------------------------------

redemption of Disqualified Stock or Preferred Stock, or establishment or
elimination of any Designated Revolving Commitments, in each case will be given
effect, as if the same had occurred on the first day of the applicable Test
Period) and, in the case of Indebtedness for all purposes as if such
Indebtedness in the full amount of any undrawn Designated Revolving Commitments
had been incurred thereunder throughout such period; provided, however, that at
the election of the Borrower, the pro forma calculation will not give effect to
any Indebtedness incurred on such determination date pursuant to the provisions
described in Section 7.02(c).

(5) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or applicable Restricted Subsidiary
may designate.

(6) Notwithstanding anything to the contrary in this Section 1.07 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into, no pro forma effect shall be given to any discontinued operations
(and the Consolidated EBITDA attributable to any such Person, business, assets
or operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated.

(7) Any determination of Total Assets shall be made by reference to the last day
of the Test Period most recently ended for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower) on
or prior to the relevant date of determination.

(8) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (a) calculating any applicable ratio, Consolidated Net Income or
Consolidated EBITDA in connection with the incurrence of Indebtedness, the
issuance of Disqualified Stock or Preferred Stock, the creation of Liens, the
making of any Asset Sale, the making of an Investment, the making of a
Restricted Payment, the designation of a Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary or the repayment of Indebtedness, Disqualified
Stock or Preferred Stock, (b) determining compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom, (c) determining compliance with any
provision of this Agreement which requires compliance with any representations
and warranties set forth herein or (d) determining the satisfaction of all other
conditions precedent to the incurrence of Indebtedness, the issuance of
Disqualified Stock or Preferred Stock, the creation of Liens, the making of any
Asset Sale, the making of an Investment, the making of a Restricted Payment, the
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary or the repayment of Indebtedness, Disqualified Stock or Preferred
Stock, in each case in connection with a Limited Condition Transaction, the date
of determination of such ratio or other provisions, determination of whether any
Default or Event of Default has occurred, is continuing or would result
therefrom, determination of compliance with any representations or warranties
(in the case of Specified Representations, subject to Section 2.14) or the
satisfaction of any other conditions shall, at the option of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election,” which LCT Election may be in respect
of one or more of clauses (a), (b), (c) and (d) above), be deemed to be the date
the definitive agreements (or other relevant definitive documentation) for such
Limited Condition Transaction are entered into (the “LCT Test Date”). If on a
pro forma basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock,
and the use of proceeds thereof), with such ratios and other provisions
calculated as if such Limited Condition Transaction or other transactions had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date for which internal financial statements are available, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
the applicable ratios or other provisions, such provisions shall be deemed to
have been complied with, unless an Event of Default pursuant to Section 8.01(1),
or, solely with respect to the Borrower, Section 8.01(6) shall be continuing on
the date such Limited Condition Transaction is consummated. For the avoidance of
doubt, (i)

 

84



--------------------------------------------------------------------------------

if, following the LCT Test Date, any of such ratios or other provisions are
exceeded or breached as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA or other components of such ratio) or other
provisions at or prior to the consummation of the relevant Limited Condition
Transactions, such ratios and other provisions will not be deemed to have been
exceeded or failed to have been satisfied as a result of such fluctuations
solely for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (ii) such ratios and compliance with such conditions
shall not be tested at the time of consummation of such Limited Condition
Transaction or related Specified Transactions, unless, other than if an Event of
Default pursuant to Section 8.01(1), or, solely with respect to the Borrower,
Section 8.01(6), shall be continuing on such date, the Borrower elects, in its
sole discretion, to test such ratios and compliance with such conditions on the
date such Limited Condition Transaction or related Specified Transactions is
consummated. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
Basket availability or compliance with any other provision hereunder (other than
actual compliance with the Financial Covenant) on or following the relevant LCT
Test Date and prior to the earliest of the date on which such Limited Condition
Transaction is consummated, the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction or the date the Borrower makes an election
pursuant to clause (y) of the immediately preceding sentence, any such ratio,
Basket or compliance with any other provision hereunder shall be calculated on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence or issuance of
Indebtedness, Disqualified Stock or Preferred Stock, and the use of proceeds
thereof) had been consummated on the LCT Test Date; provided that for purposes
of any such calculation of the Interest Coverage Ratio, Consolidated Interest
Expense will be calculated using an assumed interest rate for the Indebtedness
to be incurred in connection with such Limited Condition Transaction based on
the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Borrower in good faith.
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
if the Borrower or its Restricted Subsidiaries (x) incurs Indebtedness, issues
Disqualified Stock or Preferred Stock, creates Liens, makes Asset Sales, makes
Investments, makes Restricted Payments, designates any Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary or repays any Indebtedness,
Disqualified Stock or Preferred Stock in connection with any Limited Condition
Transaction under a ratio-based Basket and (y) incurs Indebtedness, issues
Disqualified Stock or Preferred Stock, creates Liens, makes Asset Sales,
Investments or Restricted Payments, designates any as a Restricted Subsidiary or
an Unrestricted Subsidiary or repays any Indebtedness, Disqualified Stock or
Preferred Stock in connection with such Limited Condition Transaction under a
non-ratio-based Basket (which shall occur within five Business Days of the
events in clause (x) above), then the applicable ratio will be calculated with
respect to any such action under the applicable ratio-based Basket without
regard to any such action under such non-ratio-based Basket made in connection
with such Limited Condition Transaction.

SECTION 1.08 Available Amount Transaction. If more than one action occurs on any
given date the permissibility of the taking of which is determined hereunder by
reference to the amount specified in clause (3) of Section 7.05(a) immediately
prior to the taking of such action, the permissibility of the taking of each
such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously, i.e., each transaction
must be permitted under clause (3) of Section 7.05(a) as so calculated.

SECTION 1.09 Guaranties of Hedging Obligations. Notwithstanding anything else to
the contrary in any Loan Document, no non-Qualified ECP Guarantor shall be
required to guarantee or provide security for Excluded Swap Obligations, and any
reference in any Loan Document with respect to such non-Qualified ECP Guarantor
guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.

SECTION 1.10 Currency Equivalents Generally.

(1) If any basket under Article VII or VIII with respect to any amount expressed
in a currency other than Dollars is exceeded solely as a result of fluctuations
in applicable currency exchange rates after the last time such basket was
utilized, such basket will not be deemed to have been exceeded solely as a
result of such fluctuations in currency exchange rates.

 

85



--------------------------------------------------------------------------------

(2) Any determinations as to the Dollar Equivalent of Revolving Loans
denominated in Euros shall be made by the Administrative Agent as of the most
recent Revaluation Date and such determination shall be conclusive absent
manifest error.

(3) For purposes of determining the First Lien Net Leverage Ratio, Secured Net
Leverage Ratio and the Total Net Leverage Ratio, amounts denominated in a
currency other than U.S. Dollars will be converted to U.S. Dollars for the
purposes of (A) testing the Financial Covenant, at the Exchange Rate as of the
last day of the fiscal quarter for which such measurement is being made, and
(B) calculating any First Lien Net Leverage Ratio (other than for the purposes
of determining compliance with the Financial Covenant), Secured Net Leverage
Ratio and the Total Net Leverage Ratio, at the Exchange Rate as of the date of
calculation, and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the U.S. Dollar equivalent of
such Indebtedness.

(4) The Administrative Agent shall use the Exchange Rate as of each Revaluation
Date for the purpose of calculating Dollar Equivalent amounts of the Revolving
Loans denominated in Euros, as the case may be. Such Exchange Rates shall become
effective as of such Revaluation Date and shall be the Exchange Rates employed
in converting any amounts between the applicable currencies for such purposes
until the next Revaluation Date to occur.

SECTION 1.11 Letters of Credit. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the amount of the stated
amount of such Letter of Credit in effect at such time after giving effect to
any automatic reductions to such stated amount pursuant to the terms of the
applicable Letter of Credit after the occurrence of any applicable condition
(including the expiration of any applicable period); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuing Bank Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the amount of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Article II

The Commitments and Borrowings

SECTION 2.01 The Loans.

(1) Term Borrowings. Subject only to the terms and conditions set forth in
Section 4.02 hereof, each Term Lender severally agrees to make to the Borrower
on the Closing Date the Closing Date Term Loans denominated in Dollars in an
aggregate principal amount equal to such Term Lender’s Closing Date Term Loan
Commitment on the Closing Date. Amounts borrowed under this Section 2.01(1) and
repaid or prepaid may not be reborrowed. The Closing Date Term Loans may be Base
Rate Loans or LIBO Rate Loans, as further provided herein.

(2) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans denominated in Dollars or
any Alternative Currency from its applicable Lending Office (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the period from the Closing Date until the Maturity Date, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided that after giving effect to any
Revolving Borrowing, the aggregate Outstanding Amount of the Revolving Loans of
any Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Revolving Commitment. Within
the limits of each Lender’s Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01(2),
prepay under Section 2.05 and reborrow under this Section 2.01(2). Revolving
Loans may be Base Rate Loans or LIBO Rate Loans, as further provided herein;
provided, that, notwithstanding anything to the contrary herein, each Borrowing
of Alternative Currency Loans shall be limited to LIBO Rate Loans and in no
event shall any such Borrowing be converted into Base Rate Loans.

 

86



--------------------------------------------------------------------------------

(3) Termination. Notwithstanding anything to the contrary herein or in any other
Loan Document, in the event that the Closing Date does not occur on or before
the termination of the Tender Letter of Credit in accordance with its terms,
then this Credit Agreement and the commitments and undertakings of each Agent,
Lender and Issuing Bank hereunder and under the other Loan Documents (including
the Commitment and the obligation to provide any Credit Extension) shall
automatically terminate.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(1) Each Term Borrowing, each Revolving Borrowing, each conversion of Term Loans
or Revolving Loans from one Type to the other, and each continuation of LIBO
Rate Loans shall be made upon the Borrower’s irrevocable notice, on behalf of
the Borrower, to the Administrative Agent (provided that the notice in respect
of any Permitted Acquisition or other transaction permitted under this
Agreement, may be conditioned on such Permitted Acquisition or other
transaction, as applicable), which may be given by: (A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice by the Borrower must
be confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice. Each such notice must be received by the Administrative Agent not
later than (a) 1:00 p.m., New York time, three (3) Business Days prior to the
requested date of any Borrowing or continuation of LIBO Rate Loans or any
conversion of Base Rate Loans to LIBO Rate Loans, (b) 1:00 p.m., New York time,
on the requested date of any Borrowing of Base Rate Loans or any conversion of
LIBO Rate Loans to Base Rate Loans and (c) 1:00 p.m., New York time, four
(4) Business Days prior to the requested date of any Borrowing or continuation
of any Alternative Currency Loans; provided that the notice referred to in
subclause (a) above shall be delivered not later than 1:00 p.m., New York time,
one (1) Business Day prior to the Closing Date in the case of the Closing Date
Loans (provided that upon the satisfaction of the conditions set forth in
Section 4.02, the Borrower shall be deemed to have delivered such borrowing
notice with respect to the Closing Date Loans (provided further that such deemed
borrowing notice shall be without derogation of the Borrower’s obligation to
provide a borrowing notice in respect of such Borrowing in accordance with the
terms of this Section 2.02)). Each telephonic notice by the Borrower pursuant to
this Section 2.02(1) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Sections 2.14, 2.15 and 2.16, each Borrowing of, conversion to or continuation
of LIBO Rate Loans shall be in a principal amount of $1.0 million (or the Dollar
Equivalent thereof) or a whole multiple amount of $250,000 (or the Dollar
Equivalent thereof) in excess thereof. Except as provided in Sections 2.03(3),
2.14, 2.15 and 2.16, each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple amount of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify

(i) whether the Borrower is requesting a Term Borrowing, a Revolving Borrowing,
a conversion of Term Loans or Revolving Loans from one Type to the other or a
continuation of LIBO Rate Loans,

(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day),

(iii) the principal amount of Loans to be borrowed, converted or continued,

(iv) the Class and Type of Loans to be borrowed or to which existing Term Loans
or Revolving Loans are to be converted,

(v) if applicable, the duration of the Interest Period with respect thereto,

(vi) the applicable currency, which shall be either U.S. Dollars or an
Alternative Currency, and

(vii) wire instructions of the account(s) to which funds are to be disbursed.

If the Borrower fails to specify a Type of Loan to be made in a Committed Loan
Notice, then the applicable Loans shall be made as LIBO Rate Loans with an
Interest Period of one (1) month. If the Borrower fails

 

87



--------------------------------------------------------------------------------

to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as the same Type of Loan, which if a
LIBO Rate Loan, shall have a one-month Interest Period. Any such automatic
continuation of LIBO Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans.
If the Borrower requests a Borrowing of, conversion to, or continuation of LIBO
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(2) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic continuation of LIBO Rate Loans or continuation of Loans
described in Section 2.02(1). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than, in the
case of Borrowing on the Closing Date, 10:00 a.m., New York time, and otherwise
3:00 p.m., New York time, on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4 for any Borrowing, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (a) crediting the account(s) of the Borrower on
the books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided by
the Borrower to (and reasonably acceptable to) the Administrative Agent;
provided that if on the date the Committed Loan Notice with respect to a
Borrowing under a Revolving Facility is given by the Borrower (other than with
respect to the Closing Date Revolving Borrowing), there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowing and second, to the Borrower as
provided above.

(3) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan,
unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent at the direction of the Required
Facility Lenders under the applicable Facility may require by notice to the
Borrower that no Loans under such Facility may be converted to or continued as
LIBO Rate Loans.

(4) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. The determination of the LIBO Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time when Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the announcement
of such change.

(5) After giving effect to all Term Borrowings, all Revolving Borrowings, all
conversions of Term Loans or Revolving Loans from one Type to the other, and all
continuations of Term Loans or Revolving Loans as the same Type, there shall not
be more than ten (10) Interest Periods in effect unless otherwise agreed between
the Borrower and the Administrative Agent.

(6) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(7) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or, in the case of any Borrowing of Base
Rate Loans, prior to 1:30 p.m., New York time, on the date of such Borrowing,
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share and such other applicable share available to
the Administrative Agent on the date of such Borrowing in accordance with
paragraph (2) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a

 

88



--------------------------------------------------------------------------------

corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (a) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(b) in the case of such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(7) shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall both pay all or any portion of the principal
amount in respect of such Borrowing or interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such Borrowing or interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03 Letters of Credit.

(1) The Letter of Credit Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Issuing Bank
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (A) from time to time on any Business Day during the
period from the Closing Date until the L/C Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or a Restricted
Subsidiary (provided that any such Letter of Credit may be for the benefit of
any Subsidiary of the Borrower) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(2), and (B) to honor
drawings under the Letters of Credit and (ii) the Revolving Lenders severally
agree to participate in Letters of Credit issued pursuant to this Section 2.03;
provided that no Issuing Bank shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Revolving Exposure of any Revolving Lender would exceed such
Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C Obligations
would exceed the L/C Sublimit or (z) the Outstanding Amount of the L/C
Obligations issued by such Issuing Bank would exceed its L/C Commitment. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(b) An Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date (for which such Issuing Bank is not otherwise compensated hereunder);

(ii) subject to Section 2.03(2)(c), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (A) each Appropriate Lender has approved of such expiration date
or (B) the Outstanding Amount of L/C Obligations in respect of such requested
Letter of Credit has been Cash Collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable Issuing Bank;

 

89



--------------------------------------------------------------------------------

(iii) the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless (A) each Appropriate Lender has approved of such
expiration date or (B) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable Issuing Bank;

(iv) the issuance of such Letter of Credit would violate any policies of such
Issuing Bank applicable to letters of credit generally; or

(v) any Revolving Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(1)(d)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(c) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(2) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Bank (with a copy to the
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such L/C Application must
be received by the relevant Issuing Bank and the Administrative Agent not later
than 1:00 p.m., New York time, at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be, or, in each
case, such later date and time as the relevant Issuing Bank may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail reasonably satisfactory to the relevant Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof;

(iv) the name and address of the beneficiary thereof;

(v) the documents to be presented by such beneficiary in case of any drawing
thereunder;

(vi) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; and

(vii) such other matters as the relevant Issuing Bank may reasonably request.

In the case of a request for an amendment of any outstanding Letter of Credit,
such L/C Application shall specify in form and detail reasonably satisfactory to
the relevant Issuing Bank:

 

90



--------------------------------------------------------------------------------

(A) the Letter of Credit to be amended;

(B) the proposed date of amendment thereof (which shall be a Business Day);

(C) the nature of the proposed amendment; and

(D) such other matters as the relevant Issuing Bank may reasonably request.

(b) Promptly after receipt of any L/C Application, the relevant Issuing Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, such Issuing Bank will provide the Administrative Agent
with a copy thereof. Upon receipt by the relevant Issuing Bank of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or, if applicable, for the
benefit of any Subsidiary of the Borrower) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage of the amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable L/C Application, the relevant
Issuing Bank shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the relevant Issuing Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the relevant
Issuing Bank and the Borrower at the time such Letter of Credit is issued.
Unless otherwise agreed in such Letter of Credit, the Borrower shall not be
required to make a specific request to the relevant Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
applicable Lenders shall be deemed to have authorized (but may not require) the
relevant Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the applicable L/C Expiration Date, unless
the Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank; provided that the
relevant Issuing Bank shall not permit any such extension if (i) the relevant
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(1)(b) or otherwise) or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.03 will not be satisfied on the
applicable date of the Credit Extension.

(d) Promptly after issuance of any Letter of Credit or any amendment to a Letter
of Credit, the relevant Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(3) Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant Issuing Bank shall promptly
notify the Borrower and the Administrative Agent thereof (including the date on
which such payment is to be made). Not later than 12:00 p.m. on the first
Business Day immediately following any payment by an Issuing Bank under a Letter
of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse, or cause to be reimbursed, such Issuing Bank, in each
case, through the Administrative Agent in an amount equal to the amount of such
drawing; provided that, if such reimbursement is not made on the date of
drawing, the Borrower shall pay interest to the relevant Issuing Bank on such
amount at the rate applicable

 

91



--------------------------------------------------------------------------------

to Base Rate Loans (without duplication of interest payable on L/C Borrowings).
The relevant Issuing Bank shall notify the Borrower of the amount of the drawing
promptly following the determination thereof. If the Borrower fails to so
reimburse, or cause to be reimbursed, such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Applicable Percentage thereof. In such
event, in the case of an Unreimbursed Amount under a Letter of Credit, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans but subject to the requirements for
the amount of the unutilized portion of the Revolving Commitments under the
applicable Revolving Facility of the Appropriate Lenders and the conditions set
forth in Section 4.03 (other than the delivery of a Committed Loan Notice). Any
notice given by an Issuing Bank or the Administrative Agent pursuant to this
Section 2.03(3)(a) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(b) Each Appropriate Lender (including any Lender acting as an Issuing Bank)
shall upon any notice pursuant to Section 2.03(3)(a) make funds available to the
Administrative Agent for the account of the relevant Issuing Bank in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(3)(c), each Appropriate Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount and, for the avoidance of doubt,
the making of such Base Rate Loans in an aggregate amount equal to such
Unreimbursed Amount shall satisfy the Borrower’s reimbursement obligations with
respect thereof. The Administrative Agent shall remit the funds so received to
the relevant Issuing Bank.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant Issuing Bank
pursuant to Section 2.03(3)(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(d) Until each Appropriate Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(3) to reimburse the relevant Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
relevant Issuing Bank.

(e) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(3), shall be absolute and unconditional and
shall not be affected by any circumstance, including

(i) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the relevant Issuing Bank, the Borrower or any other
Person for any reason whatsoever;

(ii) the occurrence or continuance of a Default; or

(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing;

 

92



--------------------------------------------------------------------------------

provided that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(3) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant Issuing Bank for the amount
of any payment made by such Issuing Bank under any Letter of Credit, together
with interest as provided herein.

(f) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the relevant Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(3) by the
time specified in Section 2.03(3)(b), such Issuing Bank shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the Overnight Rate from time to time
in effect. A certificate of the relevant Issuing Bank submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(3)(f) shall be conclusive absent manifest error.

(4) Repayment of Participations.

(a) If, at any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(3), the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the amount received by the Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(3)(a) or Section 2.03(3)(b) is required to
be returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Overnight Rate from time to time in effect. The Obligations of the Revolving
Lenders under this Section 2.03(4)(b) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(5) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

 

93



--------------------------------------------------------------------------------

(d) any payment by the relevant Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(e) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions by such Issuing Bank constituting gross negligence, bad faith or
willful misconduct on the part of such Issuing Bank as determined in a final and
non-appealable judgment by a court of competent jurisdiction.

(6) Role of Issuing Banks. Each Issuing Bank shall be entitled to rely upon, and
shall be fully protected in relying upon, any note, writing, resolution, notice,
statement, certificate or facsimile message, order or other document or
telephone message signed, sent or made by any Person that such Issuing Bank
reasonably believed to be genuine and correct and to have been signed, sent or
made by the proper Person, and, with respect to all legal matters pertaining to
this Agreement and any other Loan Document and its duties hereunder and
thereunder, upon advice of counsel selected by such Issuing Bank (which may
include, at the Issuing Bank’s option, counsel of the Administrative Agent or
the Borrower). Each Lender and the Borrower agrees that, in paying any drawing
under a Letter of Credit, the relevant Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
any Related Person of such Issuing Banks, nor any of the respective
correspondents, participants or assignees of any Issuing Bank shall be liable to
any Lender for

(a) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders, the Required Lenders or the Required Facility
Lenders in respect of the Revolving Commitments, as applicable;

(b) any action taken or omitted in the absence of gross negligence, bad faith or
willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction; or

(c) the due execution, effectiveness, validity or enforceability of any document
or instrument related to any Letter of Credit or L/C Application.

The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, any Related Persons of such Issuing Banks, nor any of the
respective correspondents, participants or assignees of any Issuing Bank, shall
be liable or responsible for any of the matters described in clauses (a) through
(f) of Section 2.03(5); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by such Issuing Bank’s willful
misconduct, bad faith or gross negligence or such Issuing Bank’s willful or
grossly negligent, or bad faith, failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit in each
case as determined in a final and non-appealable

 

94



--------------------------------------------------------------------------------

judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no Issuing Bank
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

Each Revolving Lender shall, ratably in accordance with its Applicable
Percentage, indemnify each Issuing Bank, its Related Persons and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ willful misconduct, bad faith or
gross negligence or such Issuing Bank’s willful or grossly negligent, or bad
faith, failure to pay under any Letter of Credit after the presentation to it by
the beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit in each case as determined in a final
and non-appealable judgment by a court of competent jurisdiction) that such
indemnitees may suffer or incur in connection with this Section 2.03 or any
action taken or omitted to be taken by such indemnitees hereunder.

(7) Cash Collateral. Subject to Section 2.17(1)(d), if,

(a) as of any L/C Expiration Date, any applicable Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn,

(b) any Event of Default occurs and is continuing and the Administrative Agent,
upon the direction of the Required Facility Lenders in respect of the Revolving
Facility, requires the Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 8.02 or

(c) an Event of Default set forth under Section 8.01(6) occurs and is
continuing,

the Borrower will Cash Collateralize, or cause to be Cash Collateralized, the
then Outstanding Amount of all relevant L/C Obligations (in an amount equal to
such Outstanding Amount determined as of the date of such Event of Default or
the applicable L/C Expiration Date, as the case may be), and shall do so not
later than 2:00 p.m. on (i) in the case of the immediately preceding clauses
(a) or (b), (x) the Business Day that the Borrower receives notice thereof, if
such notice is received on such day prior to 12:00 p.m. or (y) if clause (x)
above does not apply, the Business Day immediately following the day that the
Borrower receives such notice and (ii) in the case of the immediately preceding
clause (c), the Business Day on which an Event of Default set forth under
Section 8.01(6) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent or the
applicable Issuing Bank, the Borrower will Cash Collateralize all Fronting
Exposure (after giving effect to Section 2.17(1)(d) and any Cash Collateral
provided by the Defaulting Lender). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks and the Revolving
Lenders, a security interest in all such Cash Collateral. Cash Collateral shall
be maintained in blocked accounts at the Administrative Agent and may be
invested in readily available Cash Equivalents selected by the Administrative
Agent in its sole discretion. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Loan Parties or the Administrative Agent (in
its capacity as the depository bank and on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all relevant L/C Obligations, the Borrower will, forthwith upon demand
by the Administrative Agent, pay, or cause to be paid, to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (A) such
aggregate Outstanding Amount over (B) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
Issuing Bank. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such relevant L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall promptly be refunded to
the Borrower. To the extent any Event of Default giving rise to the requirement
to Cash Collateralize any Letter of Credit pursuant to this Section 2.03(7) is
cured or otherwise waived, then so long as no other Event of Default has
occurred and is continuing, the amount of any Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall promptly be refunded to the Borrower.

 

95



--------------------------------------------------------------------------------

(8) [Reserved]

(9) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Lender for the applicable Revolving Facility
in accordance with its Applicable Percentage, a Letter of Credit fee for each
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
set forth in the “LIBO Rate and Letter of Credit Fees” column of the chart in
the definition of “Applicable Rate” times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
decreases or increases periodically pursuant to the terms of such Letter of
Credit); provided, however, that any Letter of Credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.03 shall be payable, to
the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(1)(d),
with the balance of such fee, if any, payable to the applicable Issuing Bank for
its own account. Such Letter of Credit fees shall be computed on a quarterly
basis in arrears on the basis of a 360-day year and actual days elapsed. Such
Letter of Credit fees shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate set
forth in the “LIBO Rate and Letter of Credit Fees” column of the chart in the
definition of “Applicable Rate” during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(10) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Borrower shall pay directly to each Issuing Bank for its own account
a fronting fee with respect to each Letter of Credit issued by such Issuing Bank
equal to 0.125% per annum (or such other lower amount as may be mutually agreed
by the Borrower and the applicable Issuing Bank) of the maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases or decreases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such Issuing Bank. Such
fronting fees shall be computed on a quarterly basis in arrears on the basis of
a 360-day year and actual days elapsed. Such fronting fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. In addition, the
Borrower shall pay, or cause to be paid, directly to each Issuing Bank for its
own account with respect to each Letter of Credit issued by such Issuing Bank
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(11) Conflict with L/C Application. Notwithstanding anything else to the
contrary in this Agreement or any L/C Application, in the event of any conflict
between the terms hereof and the terms of any L/C Application, the terms hereof
shall control.

(12) Addition of an Issuing Bank. There may be one or more Issuing Banks under
this Agreement from time to time. After the Effective Date, a Revolving Lender
reasonably acceptable to the Borrower and the Administrative Agent may become an
additional Issuing Bank hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional Issuing Bank.

(13) Provisions Related to Extended Revolving Commitments. If the L/C Expiration
Date in respect of any Class of Revolving Commitments occurs prior to the expiry
date of any Letter of Credit, then (a) if consented to by the Issuing Bank which
issued such Letter of Credit, if one or more other Classes of Revolving
Commitments in respect of which the L/C Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for

 

96



--------------------------------------------------------------------------------

purposes of the obligations of the Revolving Lenders to purchase participations
therein and to make Revolving Loans and payments in respect thereof pursuant to
Sections 2.03(3) and (4)) under (and ratably participated in by Revolving
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (b) to the extent not reallocated pursuant to immediately
preceding clause (a) and unless provisions reasonably satisfactory to the
applicable Issuing Bank for the treatment of such Letter of Credit as a letter
of credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable Issuing Bank undrawn and
marked “cancelled” or to the extent that the Borrower is unable to so replace
and return any Letter(s) of Credit, such Letter(s) of Credit shall be
backstopped by a “back to back” letter of credit reasonably satisfactory to the
applicable Issuing Bank or the Borrower shall Cash Collateralize any such Letter
of Credit in accordance with Section 2.03(7).

(14) Letter of Credit Reports. For so long as any Letter of Credit issued by an
Issuing Bank that is not the Administrative Agent is outstanding, such Issuing
Bank shall deliver to the Administrative Agent on the last Business Day of each
calendar month, and on each date that an L/C Credit Extension occurs with
respect to any such Letter of Credit, a report in the form of Exhibit R,
appropriately completed with the information for every outstanding Letter of
Credit issued by such Issuing Bank.

(15) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse, or cause to be reimbursed, the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
businesses derives substantial benefits from the businesses of each Subsidiary.

(16) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.

SECTION 2.04 [Reserved].

SECTION 2.05 Prepayments.

(1) Optional.

(a) The Borrower may, upon notice to the Administrative Agent by the Borrower,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans and any Class or Classes of Revolving Loans in whole or in part without
premium (except as set forth in Section 2.18) or penalty; provided that

(i) such notice must be received by the Administrative Agent not later than (A)
1:00 p.m., New York time, three (3) Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) 12:00 p.m., New York time, on the date of
prepayment of Base Rate Loans;

(ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$1.0 million (or the Dollar Equivalent thereof) or a whole multiple of $250,000
(or the Dollar Equivalent thereof) in excess thereof or, if less, the entire
principal amount thereof then outstanding; and

(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.

 

97



--------------------------------------------------------------------------------

Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(1), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.

(b) [Reserved]

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.05(1)(a) by written notice to the Administrative
Agent not later than 12:00 p.m., New York time, on such prepayment date if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable Facility or other conditional event, which refinancing or other
conditional event shall not be consummated or shall otherwise be delayed.

(d) Voluntary prepayments of any Class of Term Loans permitted hereunder shall
be applied to the remaining scheduled installments of principal thereof in a
manner determined at the discretion of the Borrower and specified in the notice
of prepayment (and absent such direction, in direct order of maturity). Each
prepayment in respect of any Term Loans pursuant to this Section 2.05 may be
applied to any Class of Term Loans as directed by the Borrower. For the
avoidance of doubt, the Borrower may (i) prepay Term Loans of an Existing Term
Loan Class pursuant to this Section 2.05 without any requirement to prepay
Extended Term Loans that were converted or exchanged from such Existing Term
Loan Class and (ii) prepay Extended Term Loans pursuant to this Section 2.05
without any requirement to prepay Term Loans of an Existing Term Loan Class that
were converted or exchanged for such Extended Term Loans. In the event that the
Borrower does not specify the order in which to apply prepayments to reduce
scheduled installments of principal or as between Classes of Term Loans, the
Borrower shall be deemed to have elected that such proceeds be applied to reduce
the scheduled installments of principal in direct order of maturity on a pro
rata basis among Term Loan Classes.

(e) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Revolving Loans are used for this purpose, any Borrower Party may (i) purchase
outstanding Term Loans on a non-pro rata basis through open market purchases or
(ii) prepay the outstanding Term Loans (which Term Loans shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such purchase or prepayment), which in the case of clause (ii) only shall be
prepaid without premium or penalty on the following basis:

(A) Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(1)(e) and without premium or penalty.

(B) Any Borrower Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the applicable Borrower Party, to
(x) each Term Lender or (y) each Term Lender with respect to any Class of Term
Loans on an individual Class basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class, the Class or Classes
of Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts or Specified Discount Prepayment

 

98



--------------------------------------------------------------------------------

Amounts may be offered with respect to different Classes of Term Loans and, in
such event, each such offer will be treated as a separate offer pursuant to the
terms of this Section 2.05(1)(e)(B)), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $1.0 million in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).

(C) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(D) If there is at least one Discount Prepayment Accepting Lender, the relevant
Borrower Party will make a prepayment of outstanding Term Loans pursuant to
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(C) above; provided that if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Borrower Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the Classes of Term Loans
to be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, Class and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
applicable Borrower Party and such Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the applicable Borrower Party shall be due and payable by such
Borrower Party on the Discounted Prepayment Effective Date in accordance with
subsection (L) below (subject to subsection (P) below).

(E) Any Borrower Party may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice (or
such shorter period as agreed by the Auction Agent) in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Term Lender
or (y) each Term Lender with respect to any Class of Term Loans on an individual
Class basis, (II) any such notice shall specify the maximum aggregate principal
amount of the relevant Term Loans (the “Discount Range Prepayment Amount”), the
Class or Classes of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant Class of Term Loans willing to be
prepaid by such Borrower Party (it being understood that different Discount
Ranges or Discount Range Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such event, each such offer will be
treated as a separate

 

99



--------------------------------------------------------------------------------

offer pursuant to the terms of this Section 2.05(1)(e)(E)), (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than
$5.0 million and whole increments of $1.0 million in excess thereof and
(IV) unless rescinded, each such solicitation by the applicable Borrower Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Term Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(F) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with subsection (E). The relevant Borrower Party agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to subsection (G)) at the Applicable Discount
(each such Term Lender, a “Participating Lender”).

(G) If there is at least one Participating Lender, the relevant Borrower Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount and the aggregate principal amount and Classes of Term Loans
to be prepaid at the Applicable Discount on such date, (III) each Participating
Lender of the aggregate principal amount and Classes of such Term Lender to be
prepaid at the Applicable Discount on such date and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the relevant Borrower Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower Party shall be due and payable by such
Borrower Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

100



--------------------------------------------------------------------------------

(H) Any Borrower Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice (or such later
notice specified therein); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Term Lender
or (y) each Lender with respect to any Class of Term Loans on an individual
Class basis, (II) any such notice shall specify the maximum aggregate amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the Class or
Classes of Term Loans the applicable Borrower Party is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such event, each such offer will be treated as a separate offer pursuant to the
terms of this Section 2.05(1)(e)(H)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $1.0 million in excess thereof and (IV) unless rescinded, each
such solicitation by the applicable Borrower Party shall remain outstanding
through the Solicited Discounted Prepayment Response Date. The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Term Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Term Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding
Term Loan and the maximum aggregate principal amount and Classes of such Term
Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(I) The Auction Agent shall promptly provide the relevant Borrower Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the applicable
Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
Party elects to accept any Offered Discount as the Acceptable Discount, then as
soon as practicable after the determination of the Acceptable Discount, but in
no event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the applicable Borrower Party shall submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the applicable Borrower Party by the Acceptance Date, such Borrower Party shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(J) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (with the consent of such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Borrower Party at
the Acceptable Discount in accordance with this Section 2.05(1)(e)(J). If the
applicable Borrower Party elects to accept any Acceptable Discount, then such
Borrower Party agrees to accept all Solicited Discounted Prepayment Offers
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount. Each Term Lender that has submitted
a Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable

 

101



--------------------------------------------------------------------------------

Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The applicable Borrower Party will prepay
outstanding Term Loans pursuant to this subsection (J) to each Qualifying Lender
in the aggregate principal amount and of the Classes specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Borrower Party and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Borrower Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the Classes of such Term Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Borrower Party and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Borrower Party shall be due
and payable by such Borrower Party on the Discounted Prepayment Effective Date
in accordance with subsection (L) below (subject to subsection (P) below).

(K) In connection with any Discounted Term Loan Prepayment, the Borrower Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require,
as a condition to the applicable Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Borrower Party to such Auction Agent for its
own account in connection therewith.

(L) If any Term Loan is prepaid in accordance with subsections (B) through (H)
above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:00 p.m., New York time, on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the relevant Class(es) of Term
Loans and Lenders as specified by the applicable Borrower Party in the
applicable offer. The Term Loans so prepaid shall be accompanied by all accrued
and unpaid interest on the par principal amount so prepaid up to, but not
including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(1)(e) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Lenders in accordance with their respective applicable share as calculated by
the Auction Agent in accordance with this Section 2.05(1)(e) and, if the
Administrative Agent is not the Auction Agent, the Administrative Agent shall be
fully protected in relying on such calculations of the Auction Agent. The
aggregate principal amount of the Classes and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(1)(e), the relevant Borrower
Party shall make a customary representation to the assigning or assignee Term
Lenders, as applicable, that it does not possess material non-public information
with respect to the Borrower and its Subsidiaries that either (1) has not been
disclosed to the Term Lenders generally (other than Term Lenders that have
elected not to receive such information) or (2) if not disclosed to the Term
Lenders, would reasonably be expected to have a material effect on, or otherwise
be material to (A) a Term Lender’s decision to participate in any such
Discounted Term Loan Prepayment or (B) the market price of such Term Loans, or
shall make a statement that such representation cannot be made.

 

102



--------------------------------------------------------------------------------

(M) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(1)(e), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.

(N) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(1)(e), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next succeeding Business Day.

(O) Each of the Borrower Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(1)(e) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(1)(e) as well
as activities of the Auction Agent.

(P) Each Borrower Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Borrower Party to make
any prepayment to a Lender, as applicable, pursuant to this Section 2.05(1)(e)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).

(2) Mandatory.

(a) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(1) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(1), commencing with the delivery of financial
statements for the fiscal year ended December 31, 2018, the Borrower shall,
subject to clauses (g) and (h) of this Section 2.05(2), prepay, or cause to be
prepaid, an aggregate principal amount of Term Loans (the “ECF Payment Amount”)
equal to 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus the sum of (x) all voluntary prepayments of

(i) Term Loans made pursuant to Sections 2.05(1)(a) and 2.05(1)(e) (in an
amount, in the case of prepayments pursuant to Section 2.05(1)(e), equal to the
discounted amount actually paid in respect of the principal amount of such Term
Loans and only to the extent that such Loans have been cancelled),

(ii) Credit Agreement Refinancing Indebtedness and Permitted Incremental
Equivalent Debt, in each case to the extent secured in whole or in part on a
pari passu basis with the First Lien Obligations under this Agreement (but
without regard to the control of remedies), and

(iii) Revolving Loans and loans under any other revolving facility that is
secured, in whole or in part, on a pari passu basis with the First Lien
Obligations under this Agreement (but without regard to the control of remedies)
(in each case of this clause (iii) (and with respect to any revolving facility
under clause (ii) above), to the extent accompanied by a permanent reduction in
the corresponding Revolving Commitments or other revolving commitments), plus

 

103



--------------------------------------------------------------------------------

(y) the aggregate amount of Investments, Capital Expenditures, acquisitions of
intellectual property and any Restricted Payments made in respect of (i) regular
cash dividends accrued or paid on the common Equity Interests of the Borrower
and (ii) scheduled cash dividends accrued or paid in respect of the Equity
Interests issued in connection with the Equity Contribution;

in the case of each of the immediately preceding clauses (i), (ii), (iii) and
(iv), made during such fiscal year (without duplication of any prepayments in
such fiscal year that reduced the amount of Excess Cash Flow required to be
repaid pursuant to this Section 2.05(2)(a) for any prior fiscal year) or after
the fiscal year-end but prior to the date a prepayment pursuant to this
Section 2.05(2)(a) is required to be made in respect of such fiscal year and in
each case to the extent such payments or prepayments are not funded with the
proceeds of Funded Debt (other than any Indebtedness under a Revolving Facility
or any other revolving credit facilities); provided that (w) a prepayment of
Term Loans pursuant to this 2.05(2)(a) in respect of any fiscal year shall only
be required in the amount (if any) by which the ECF Payment Amount for such
fiscal year exceeds $5.0 million, (x) the ECF Percentage shall be 25% if the
First Lien Net Leverage Ratio as of the end of the fiscal year covered by such
financial statements was less than or equal to the Closing Date First Lien Net
Leverage Ratio minus 0.50 and greater than the Closing Date First Lien Net
Leverage Ratio minus 1.00 and (y) the ECF Percentage shall be 0% if the First
Lien Net Leverage Ratio as of the end of the fiscal year covered by such
financial statements was less than or equal to the Closing Date First Lien Net
Leverage Ratio minus 1.00; provided further that:

(A) if at the time that any such prepayment would be required, the Borrower (or
any Restricted Subsidiary) is required to Discharge Other Applicable
Indebtedness with Other Applicable ECF pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such portion of Excess Cash Flow otherwise required to
repay the Term Loans pursuant to this Section 2.05(2)(a) on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness requiring such Discharge at such
time) to the prepayment of the Term Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(2)(a)
shall be reduced accordingly (provided that the portion of such Excess Cash Flow
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Other Applicable ECF required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof and the remaining amount, if any, of
such portion of Excess Cash Flow shall be allocated to the Term Loans to the
extent required in accordance with the terms of this Section 2.05(2)(a)); and

(B) to the extent the lenders or holders of Other Applicable Indebtedness
decline to have such Indebtedness repurchased or prepaid with such portion of
Excess Cash Flow, the declined amount shall promptly (and in any event within
ten (10) Business Days after the date of such rejection) be applied to prepay
the Term Loans to the extent required in accordance with the terms of this
Section 2.05(2)(a).

(b) (i) If (x) the Borrower or any Restricted Subsidiary makes an Asset Sale or
(y) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or such Restricted Subsidiary of Net Proceeds, the Borrower shall
prepay, or cause to be prepaid, on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt by the Borrower
or such Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of
this Section 2.05(2)(b) and clauses (2)(g) and (h) of this Section 2.05, an
aggregate principal amount of Term Loans equal to 100% (unless such percentage
is reduced as set out in Section 2.05(2)(b)(iii) below) of all Net Proceeds
realized or received; provided that no prepayment shall be required pursuant to
this Section 2.05(2)(b)(i) with respect to such portion of such Net Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest (or entered into a binding
commitment to reinvest) in accordance with Section 2.05(2)(b)(ii); provided
further that

(A) if at the time that any such prepayment would be required, the Borrower (or
any Restricted Subsidiary) is required to Discharge any Other Applicable
Indebtedness with Other Applicable Net Proceeds pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such Net Proceeds otherwise required to repay the Term
Loans pursuant to this Section 2.05(2)(b)(i) on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other Applicable Indebtedness requiring such

 

104



--------------------------------------------------------------------------------

Discharge at such time), to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.05(2)(b)(i) shall be reduced accordingly (provided that the
portion of such Net Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Other Applicable Net Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof and
the remaining amount, if any, of such portion of Net Proceeds shall be allocated
to the Term Loans to the extent required in accordance with the terms of this
Section 2.05(2)(b)(i));

(B) to the extent the holders of Other Applicable Indebtedness decline to have
such Indebtedness repurchased or prepaid with such portion of such Net Proceeds,
the declined amount shall promptly (and in any event within ten (10) Business
Days after the date of such rejection) be applied to prepay the Term Loans to
the extent required in accordance with the terms of this Section 2.05(2)(b)(i).

(ii) With respect to any Net Proceeds realized or received with respect to any
Asset Sale or any Casualty Event, the Borrower or any Restricted Subsidiary, at
its option, may reinvest all or any portion of such Net Proceeds in assets
useful for their business within (x) eighteen (18) months following receipt of
such Net Proceeds or (y) if the Borrower or any Restricted Subsidiary enters
into a legally binding commitment to reinvest such Net Proceeds within eighteen
(18) months following receipt thereof, within the later of (A) eighteen (18)
months following receipt thereof and (B) one hundred eighty (180) days of the
date of such legally binding commitment; provided that if any Net Proceeds are
no longer intended to be or cannot be so reinvested at any time after such
reinvestment election, and subject to clauses (g) and (h) of this
Section 2.05(2), an amount equal to any such Net Proceeds shall be applied
within five (5) Business Days after the Borrower reasonably determines that such
Net Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.05.

(iii) The percentage of Net Proceeds to be prepaid in connection with an Asset
Sale or Casualty Event shall be 100% if the Total Net Leverage Ratio for the
four fiscal quarter most recently ended was in excess of the Closing Date Total
Net Leverage Ratio minus 0.50 and shall be reduced to (x) 50% if the Total Net
Leverage Ratio for such period was less than or equal to the Closing Date Total
Net Leverage Ratio minus 0.50 and greater than the Closing Date Total Net
Leverage Ratio minus 1.00, (y) to 25% if the Total Net Leverage Ratio for such
period was less than or equal to the Closing Date Total Net Leverage Ratio minus
1.00 and greater than the Closing Date Total Net Leverage Ratio minus 1.50 and
(z) 0% if the Total Net Leverage Ratio for such period was less than or equal to
the Closing Date Total Net Leverage Ratio minus 1.50.

(c) [Reserved].

(d) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (i) not expressly permitted to be incurred or issued pursuant to
Section 7.02 or (ii) that constitutes Other Loans or Credit Agreement
Refinancing Indebtedness, in each case, incurred or issued to refinance any
Class (or Classes) of Term Loans resulting in Net Proceeds (as opposed to such
Credit Agreement Refinancing Indebtedness or Other Loans arising out of an
exchange of existing Term Loans for such Credit Agreement Refinancing
Indebtedness or Other Loans), the Borrower shall prepay, or cause to be prepaid,
an aggregate principal amount of Term Loans of any Class or Classes (in each
case, as directed by the Borrower) equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

(e) Except as otherwise set forth in any Refinancing Amendment, Extension
Amendment or Incremental Amendment, each prepayment of Term Loans required by
Sections 2.05(2)(a), (b) and (d)(i) shall be allocated to any Class of Term
Loans outstanding as directed by the Borrower, shall be applied pro rata to Term
Lenders within such Class of Term Loans, based upon the outstanding principal
amounts owing to each such Term Lender under such Class of Term Loans and shall
be applied to reduce such remaining scheduled installments of principal within
such Class of Term Loans in direct order of maturity; provided that

 

105



--------------------------------------------------------------------------------

(x) such prepayments may not be directed to a later maturing Class of Term Loans
without at least a pro rata repayment of any earlier maturing Classes of Term
Loans (except that any Class of Incremental Term Loans, Other Term Loans,
Extended Term Loans or Replacement Loans may specify that one or more other
Classes of later maturing Term Loans may be prepaid prior to such Class of
earlier maturing Term Loans), and

(y) in the event that there are two or more outstanding Classes of Term Loans
with the same Maturity Date, such prepayments may not be directed to any such
Class of Term Loans without at least a pro rata repayment of any Classes of Term
Loans maturing on the same date (except that any Class of Incremental Term
Loans, Other Term Loans, Extended Term Loans or Replacement Loans may specify
that one or more other Classes of Term Loans with the same Maturity Date may be
prepaid prior to such Class of Term Loans maturing on the same date), and

(z) each prepayment of Term Loans required by Section 2.05(2)(d)(ii) shall be
allocated to any Class or Classes of Term Loans being refinanced as directed by
the Borrower and shall be applied pro rata to Term Lenders within each such
Class, based upon the outstanding principal amounts owing to each such Term
Lender under each such Class of Term Loans.

(f) If for any reason the aggregate Outstanding Amount of Revolving Loans and
L/C Obligations at any time exceeds the aggregate Revolving Commitments then in
effect, the Borrower shall promptly prepay Revolving Loans or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(2)(f) unless after the prepayment in full of the
Revolving Loans such aggregate Outstanding Amount of L/C Obligations exceeds the
aggregate Revolving Commitments then in effect.

(g) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(a) through (d) of this Section 2.05(2) at least three (3) Business Days prior
to the date of such prepayment (provided that, in the case of clause (b) or (d)
of this Section 2.05(2), the Borrower may rescind (or delay the date of
prepayment identified in) such notice if such prepayment would have resulted
from a refinancing of all or any portion of the applicable Facility or other
conditional event, which refinancing or other conditional event shall not be
consummated or shall otherwise be delayed). Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (a),
(b) and (d)(i) of this Section 2.05(2) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m., New York time, one (1) Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Any Declined Proceeds remaining shall be retained by the Borrower (or the
applicable Restricted Subsidiary) and may be applied by the Borrower or such
Restricted Subsidiary in any manner not prohibited by this Agreement.

(h) Notwithstanding any other provisions of this Section 2.05(2), (A) to the
extent that any or all of the Net Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(2)(b) (a
“Foreign Asset Sale”), the Net Proceeds of any Casualty Event from a Foreign
Subsidiary (a “Foreign Casualty Event”) or all or a portion of Excess Cash Flow
are prohibited or delayed by applicable local law from being repatriated to the
United States, an amount equal to the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05(2) so long, but only so long, as the
applicable local law

 

106



--------------------------------------------------------------------------------

will not permit repatriation to the United States (the Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds or Excess Cash
Flow is permitted under the applicable local law, an amount equal to such Net
Proceeds or Excess Cash Flow permitted to be repatriated will be promptly (and
in any event not later than two (2) Business Days after any such repatriation)
applied (net of additional taxes that are or would be payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(2) to the extent otherwise provided herein and (B) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Asset Sale or Foreign Casualty Event or
Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Proceeds or Excess Cash Flow, an
amount equal to the Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.05(2).

(i) All prepayments under this Section 2.05 (other than prepayments of Base Rate
Revolving Loans that are not made in connection with the termination or
permanent reduction of Revolving Commitments) shall be accompanied by all
accrued interest thereon, together with, in the case of any such prepayment of a
LIBO Rate Loan on a date prior to the last day of an Interest Period therefor,
any amounts owing in respect of such LIBO Rate Loan pursuant to Section 3.05.

(j) If as a result of changes in currency exchange rates, on any Revaluation
Date, the aggregate amount of Revolving Exposure exceeds the aggregate Revolving
Commitment by more than $100,000, the Borrower shall, in each case within five
Business Days after being notified thereof by the Administrative Agent, repay
Revolving Loans in an aggregate amount such that the aggregate Revolving
Exposure does no longer exceed the aggregate Revolving Commitments.

(k) The Borrower shall prepay the Term Loans with 100% of the Excess Closing
Date Cash that remains in the Controlled Account on the first anniversary of the
Closing Date (or such later date as the Administrative Agent may agree in its
sole discretion).

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
LIBO Rate Loans is required to be made under this Section 2.05 prior to the last
day of the Interest Period therefor, in lieu of making any payment pursuant to
this Section 2.05 in respect of any such LIBO Rate Loan prior to the last day of
the Interest Period therefor, the Borrower may, in its discretion, deposit an
amount sufficient to make any such prepayment otherwise required to be made
thereunder together with accrued interest to the last day of such Interest
Period into a Cash Collateral Account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.05. Such deposit shall be deemed to be a
prepayment of such Loans by the Borrower for all purposes under this Agreement.

SECTION 2.06 Termination or Reduction of Commitments.

(1) Optional. The Borrower may, upon written notice by the Borrower to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that

(a) any such notice shall be received by the Administrative Agent three
(3) Business Days prior to the date of termination or reduction,

(b) any such partial reduction shall be in an aggregate amount of $5.0 million
or any whole multiple of $1.0 million in excess thereof or, if less, the entire
amount thereof and

 

107



--------------------------------------------------------------------------------

(c) if, after giving effect to any reduction of the Commitments, the L/C
Sublimit exceeds the amount of the Revolving Facility, the L/C Sublimit shall be
automatically reduced by the amount of such excess.

Except as provided above, the amount of any such Revolving Commitment reduction
shall not be applied to the L/C Sublimit unless otherwise specified by the
Borrower. Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of any Commitments if such termination would have
resulted from a refinancing of all of the applicable Facility or other
conditional event, which refinancing or other conditional event shall not be
consummated or shall otherwise be delayed.

(2) Mandatory. The Closing Date Term Loan Commitment of each Term Lender on the
Closing Date shall be automatically and permanently reduced to $0 upon the
making of such Lender’s Closing Date Term Loans to the Borrower pursuant to
Section 2.01(1). The Revolving Commitment of each Revolving Lender shall
automatically and permanently terminate on the Maturity Date for the applicable
Revolving Facility.

(3) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the L/C Sublimit or the unused Commitments of
any Class under this Section 2.06. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced on a pro
rata basis (determined on the basis of the aggregate Commitments under such
Class) (other than the termination of the Commitment of any Lender as provided
in Section 3.07). Any commitment fees accrued until the effective date of any
termination of the Revolving Commitments shall be paid on the effective date of
such termination.

SECTION 2.07 Repayment of Loans.

(1) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (a) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
the first full fiscal quarter ended after the Closing Date, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of all Closing
Date Term Loans outstanding on the Closing Date (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (b) on the Maturity Date for the Closing
Date Term Loans, the aggregate principal amount of all Closing Date Term Loans
outstanding on such date. In connection with any Incremental Term Loans that
constitute part of the same Class as the Closing Date Term Loans, the Borrower
and the Administrative Agent shall be permitted to adjust the rate of prepayment
in respect of such Class such that the Term Lenders holding Closing Date Term
Loans comprising part of such Class continue to receive a payment that is not
less than the same Dollar amount that such Term Lenders would have received
absent the incurrence of such Incremental Term Loans.

(2) Revolving Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Facility the aggregate principal amount of all Revolving
Loans under such Facility outstanding on such date.

SECTION 2.08 Interest.

(1) Subject to the provisions of Section 2.08(2), (a) each LIBO Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the LIBO Rate for such Interest Period, plus
the Applicable Rate and (b) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate, plus the Applicable Rate.

(2) During the continuance of a Default under Section 8.01(1), the Borrower
shall pay interest on past due amounts hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws; provided that no interest at the Default Rate shall accrue
or be payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

108



--------------------------------------------------------------------------------

(3) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

(1) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender under each Revolving Facility in accordance
with its Applicable Percentage, a commitment fee equal to the applicable
Commitment Fee Rate times the actual daily amount by which the aggregate
Revolving Commitments exceed the sum of (a) the Outstanding Amount of Revolving
Loans and (b) the Outstanding Amount of L/C Obligations; provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender under such Revolving Facility during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no commitment fee
shall accrue on any of the Commitments under any Revolving Facility of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Commitment shall accrue at all times from the
Closing Date (or date of initial effectiveness, as applicable) (and for the
avoidance of doubt, the commitment fee on the Revolving Commitment under the
Closing Date Revolving Facility shall accrue from the Closing Date) until the
Maturity Date for the applicable Revolving Commitment, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each of
March, June, September and December, commencing with the last Business Day of
June 30, 2017, and on the Maturity Date for such Revolving Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Commitment Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Commitment Fee Rate separately for each
period during such quarter that such Commitment Fee Rate was in effect.

(2) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(1), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.11 Evidence of Indebtedness.

(1) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent, as set forth in the Register, in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

109



--------------------------------------------------------------------------------

(2) In addition to the accounts and records referred to in Section 2.11(1), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(3) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(1) and (2), and by each Lender in its account or
accounts pursuant to Sections 2.11(1) and (2), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally.

(1) All payments to be made by the Borrower hereunder shall be made in Dollars
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m., New York time, on the date specified herein. The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. Any payments under this
Agreement that are made later than 2:00 p.m., New York time, shall be deemed to
have been made on the next succeeding Business Day (but the Administrative Agent
may extend such deadline for purposes of computing interest and fees (but not
beyond the end of such day) in its sole discretion whether or not such payments
are in process).

(2) Except as otherwise expressly provided herein, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(3) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date, or in the case of any Borrowing of Base Rate Loans, prior to
1:00 p.m., New York time, on the date of such Borrowing, any payment is required
to be made by it to the Administrative Agent hereunder (in the case of the
Borrower, for the account of any Lender or an Issuing Bank hereunder or, in the
case of the Lenders, for the account of any Issuing Bank or the Borrower
hereunder), that the Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(a) if the Borrower failed to make such payment, each Lender or Issuing Bank
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or Issuing Bank in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or Issuing Bank to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the Overnight Rate from time to time
in effect; and

 

110



--------------------------------------------------------------------------------

(b) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount, or cause such amount to be paid, to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. A notice of the Administrative Agent to
any Lender or the Borrower with respect to any amount owing under this
Section 2.12(3) shall be conclusive, absent manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4.03 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or fund any participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03 (or otherwise expressly set forth herein). If the Administrative
Agent receives funds for application to the Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the sum of (i) the Outstanding Amount of all Loans outstanding at such
time and (ii) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments. Other than as expressly provided elsewhere
herein, if any Lender of any Class shall obtain payment in respect of any
principal of or interest on account of the Loans of such Class made by it or the
participations in L/C Obligations held by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (1) notify the Administrative Agent of such fact, and (2) purchase
from the other Lenders such participations in the Loans of such Class made by
them or such subparticipations in the participations in L/C Obligations held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of any principal of or interest on such
Loans of such Class or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together

 

111



--------------------------------------------------------------------------------

with an amount equal to such paying Lender’s ratable share (according to the
proportion of (a) the amount of such paying Lender’s required repayment to
(b) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. For the avoidance of
doubt, the provisions of this Section 2.13 shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(ii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.13 may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.10) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of clause (3) of
the definition of Excluded Taxes, any participation acquired by a Lender
pursuant to this Section 2.13 shall be treated as having been acquired on the
earlier date(s) on which the applicable interest(s) in the Commitment(s) or
Loan(s) to which such participation relates were acquired by such Lender.

SECTION 2.14 Incremental Facilities.

(1) Incremental Loan Request. The Borrower may at any time and from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of the Revolving
Commitments (a “Revolving Commitment Increase”) or the establishment of one or
more new revolving credit commitments (each an “Incremental Revolving Facility”;
and, collectively with any Revolving Commitment Increases, the “Incremental
Revolving Commitments” and any Incremental Revolving Commitments, collectively
with any Incremental Term Commitments, the “Incremental Commitments”), whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders.
Each Incremental Loan Request from the Borrower pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Commitments or Incremental Revolving Commitments.

(2) Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Commitments effected through the establishment of one or more new term loans or
new revolving credit commitments, as applicable, made on an Incremental Facility
Closing Date (other than a Loan Increase) shall be designated a separate
Class of Incremental Term Loans or Incremental Revolving Commitments, as
applicable, for all purposes of this Agreement. On any Incremental Facility
Closing Date on which any Incremental Term Commitments of any Class are effected
(including through any Term Loan Increase), subject to the satisfaction of the
terms and conditions in this Section 2.14, (i) each Incremental Term Lender of
such Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (ii) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto. On any Incremental Facility
Closing Date on which any Incremental Revolving Commitments of any Class are
effected through the establishment of one or more new revolving credit
commitments (including through any Revolving Commitment Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Revolving Lender of such Class shall make its Commitment available
to the Borrower (when borrowed, an “Incremental Revolving Loan” and collectively
with any Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Commitment of such Class and (ii) each Incremental
Revolving Lender of such Class shall become a Lender hereunder with respect to
the Incremental Revolving Commitment of such Class and the Incremental Revolving
Loans of such Class made pursuant thereto.

 

112



--------------------------------------------------------------------------------

(3) Incremental Lenders. Incremental Term Loans may be made, and Incremental
Revolving Commitments may be provided, by any existing Lender (but no existing
Lender will have an obligation to make any Incremental Commitment (or
Incremental Loan), nor will the Borrower have any obligation to approach any
existing Lenders to provide any Incremental Commitment (or Incremental Loan)) or
by any Additional Lender (each such existing Lender or Additional Lender
providing such Loan or Commitment, an “Incremental Term Lender” or “Incremental
Revolving Lender,” as applicable, and, collectively, the “Incremental Lenders”);
provided that (i) the Administrative Agent or, in the case of any Incremental
Revolving Commitments only, each Issuing Bank, shall have consented (in each
case, not to be unreasonably withheld or delayed) to such Additional Lender’s
making such Incremental Term Loans or providing such Incremental Revolving
Commitments to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Commitments, as
applicable, to such Additional Lender, (ii) with respect to Incremental Term
Commitments, any Affiliated Lender providing an Incremental Term Commitment
shall be subject to the same restrictions set forth in Section 10.07(h) as they
would otherwise be subject to with respect to any purchase by or assignment to
such Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not
provide Incremental Revolving Commitments.

(4) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment and the availability of any initial credit extensions thereunder shall
be subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:

(a) (x) no Event of Default shall exist after giving effect to such Incremental
Commitments; provided that, with respect to any Incremental Amendment the
primary purpose of which is to finance an acquisition or other Investment
permitted by this Agreement that is not conditioned upon obtaining third-party
financing, the requirement pursuant to this clause (4)(a)(x) shall be that no
Event of Default under Section 8.01(1) or Section 8.01(6) shall exist after
giving effect to such Incremental Commitments, and (y) the representations and
warranties of the Borrower contained in Article V or any other Loan Document
shall be true and correct in all material respects on and as of the date of such
Incremental Amendment (provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates); provided that, in connection with an acquisition or other Investment
permitted hereunder that is not conditioned upon obtaining third-party
financing, the conditions in the proviso to clause (x) and in clause (y) shall
only be required to the extent requested by the Persons holding more than 50% of
the applicable Incremental Term Loans and Incremental Term Commitments or
Incremental Revolving Loans and Incremental Revolving Commitments, as the case
may be (provided, further, that, in the case of any such acquisition or other
Investment with a purchase price in excess of $20.0 million, the conditions
contained in the proviso to clause (x) with respect to no Event of Default under
Section 8.01(1) or Section 8.01(6) and in clause (y) with respect to Specified
Representations, in each case, shall be required whether or not requested by
such Persons, unless waived in accordance with Section 10.01);

(b) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $5.0 million (provided that such amount may be less than
$5.0 million if such amount represents all remaining availability under the
limit set forth in clause (c) of this Section 2.14(4)) and each Incremental
Revolving Commitment shall be in an aggregate principal amount that is not less
than $5.0 million (provided that such amount may be less than $5.0 million if
such amount represents all remaining availability under the limit set forth in
clause (c) of Section 2.14(4));

(c) the aggregate principal amount of Incremental Term Loans and Incremental
Revolving Commitments shall not, together with the aggregate principal amount of
Permitted Incremental Equivalent Debt, exceed the sum of:

(A) (1) the greater of (i) $200.0 million and (ii) 100% of Consolidated EBITDA
of the Borrower and the Restricted Subsidiaries for the most recently ended Test
Period (calculated on a pro forma basis) plus (2) the aggregate amount of
(x) voluntary prepayments of Term Loans (including Incremental Term Loans) and
Permitted Incremental Equivalent Debt (other than Permitted Incremental
Equivalent Debt consisting of revolving credit facilities) (including purchases
of the Loans or Permitted

 

113



--------------------------------------------------------------------------------

Incremental Equivalent Debt by the Borrower or any of its Subsidiaries at or
below par, in which case the amount of voluntary prepayments of such Loans or
Permitted Incremental Equivalent Debt shall be deemed not to exceed the actual
purchase price of such Loans or Permitted Incremental Equivalent Debt below
par), in the case of prepayments of Incremental Term Loans or Permitted
Incremental Equivalent Debt, only to the extent such Incremental Term Loans or
Permitted Incremental Equivalent Debt was secured on a pari passu basis with the
First Lien Obligations under this Agreement and incurred in reliance on clause
(A)(1) above and (y) voluntary permanent commitment reductions in respect of
Incremental Revolving Commitments or Permitted Incremental Equivalent Debt
consisting of revolving credit commitments, in each case, to the extent such
Incremental Revolving Commitments or Permitted Incremental Equivalent Debt was
secured on a pari passu basis with the First Lien Obligations under this
Agreement and incurred in reliance on clause (A)(1) above, other than, in each
case under clauses (x) and (y), from proceeds of long-term Indebtedness (other
than revolving Indebtedness), plus

(B) an unlimited amount, so long as in the case of this clause (B) only,

(x) in the case of Incremental Loans or Incremental Revolving Commitments
secured by Liens on all or a portion of the Collateral on a basis that is equal
in priority to the Liens on the Collateral securing the First Lien Obligations
under this Agreement (but without regard to the control of remedies), the First
Lien Net Leverage Ratio for the Test Period most recently ended calculated on a
pro forma basis after giving effect to any such incurrence, does not exceed the
Closing Date First Lien Net Leverage Ratio (in the case of an incurrence of
Incremental Revolving Commitments, assuming such Incremental Revolving
Commitments are fully drawn and calculating the First Lien Net Leverage Ratio
without netting the cash proceeds from such Incremental Loans then proposed to
be incurred),

(y) in the case of Incremental Loans or Incremental Revolving Commitments
secured by Liens on all or a portion of the Collateral on a basis that is junior
in priority to the Liens on the Collateral securing the First Lien Obligations
under this Agreement, the Junior Secured Condition is satisfied (in the case of
an incurrence of Incremental Revolving Commitments, assuming such Incremental
Revolving Commitments are fully drawn and calculating the Secured Net Leverage
Ratio without netting the cash proceeds from such Incremental Loans then
proposed to be incurred), and

(z) in the case of Incremental Loans or Incremental Revolving Commitments that
are unsecured, either (i) the Total Net Leverage Ratio for the Test Period most
recently ended calculated on a pro forma basis after giving effect to any such
incurrence, does not exceed the Closing Date Total Net Leverage Ratio or (ii) to
the extent such Incremental Loans or Incremental Revolving Commitments are
incurred in connection with an acquisition or other Investment permitted under
this Agreement, the Total Net Leverage Ratio for the Test Period most recently
ended calculated on a pro forma basis after giving effect to any such incurrence
would be no greater than the Total Net Leverage Ratio immediately prior to
giving effect to such incurrence of Incremental Loans or establishment of
Incremental Revolving Commitments or (x) after giving pro forma effect to such
incurrence, at least $1.00 of additional Indebtedness would be permitted to be
incurred pursuant to the Interest Coverage Ratio test set forth in clause (C)(I)
of Section 7.02(a) or the Total Net Leverage Test set forth in clause (C)(II) of
Section 7.02(a) or (y) to the extent such Incremental Loans or Incremental
Revolving Commitments are incurred in connection with an acquisition or other
Investment permitted under this Agreement, the Interest Coverage Ratio after
giving effect to any such incurrence would be no less than the Interest Coverage
Ratio immediately prior to giving effect to such incurrence of Incremental Loans
or establishment of Incremental Revolving Commitments;

 

114



--------------------------------------------------------------------------------

provided that any calculation of the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, the Interest Coverage Ratio or the Total Net Leverage Ratio
shall be calculated in accordance with Section 1.07 (assuming in the case of any
Incremental Revolving Commitments, a full drawing of such Revolving Commitments)
and including a pro forma application of the net proceeds therefrom, as if the
additional Indebtedness incurred pursuant to clause (B) had been incurred and
the application of the proceeds therefrom has occurred at the beginning of such
Test Period, but without netting the cash proceeds from such additional
Indebtedness; provided, however, that if amounts incurred under clause (B) are
incurred concurrently with, or in a single transaction or series of related
transactions with, the incurrence of Incremental Loans or Incremental
Commitments and/or Permitted Incremental Equivalent Debt (in each case,
including any unused commitments obtained) in reliance on clause (A) above, the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total Net
Leverage Ratio or the Interest Coverage Ratio shall be calculated without giving
effect to such amounts incurred (or commitments obtained) in reliance on the
foregoing clause (A); provided further, for the avoidance of doubt, to the
extent the proceeds of any Incremental Loans are being utilized to repay
Indebtedness (including any repayment, repurchase or refinancing of Indebtedness
for which an irrevocable notice of repayment (or similar notice of repayment)
has been delivered), such calculations shall give pro forma effect to such
repayments (the amount available under clauses (A) and (B), the “Available
Incremental Amount”). The Borrower may elect to use clause (B) of the Available
Incremental Amount regardless of whether the Borrower has capacity under clause
(A) of the Available Incremental Amount. Further, the Borrower may elect to use
clause (B) of the Available Incremental Amount prior to using clause (A) of the
Available Incremental Amount, and if both clause (B) and clause (A) of the
Available Incremental Amount are available and the Borrower does not make an
election, then the Borrower will be deemed to have elected to use clause (B) of
the Available Incremental Amount. In addition, any Indebtedness originally
designated as incurred pursuant to clause (A) of the Available Incremental
Amount shall be reclassified, as the Borrower may elect from time to time, as
incurred under clause (B) of the Available Incremental Amount if the Borrower
would meet the applicable leverage or coverage-based incurrence test at such
time on a pro forma basis.

(5) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Commitments, as the case may be, of any Class and any
Loan Increase shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to the Closing Date Term
Loans or Closing Date Revolving Facility, as applicable, existing on the
Incremental Facility Closing Date, shall either, at the option of the Borrower,
(A) reflect market terms and conditions (taken as a whole) at the time of
incurrence of such Indebtedness (as determined by the Borrower in good faith),
(B) be not materially more restrictive to the Borrower (as determined by the
Borrower in good faith), when taken as a whole, than the terms of the Closing
Date Term Loans or Closing Date Revolving Facility, as applicable, except in the
case of clauses (A) and (B) to the extent necessary to provide for (x) covenants
and other terms applicable to any period after the Latest Maturity Date in
effect immediately prior to the incurrence of the Incremental Term Loans and
Incremental Term Commitments or the Incremental Revolving Loans and Incremental
Revolving Commitments, as the case may be, or (y) subject to the immediately
succeeding proviso, a Previously Absent Financial Maintenance Covenant; provided
that, notwithstanding anything to the contrary contained herein, (i) if any such
terms of any Incremental Revolving Loans and Incremental Revolving Commitments
contain a Previously Absent Financial Maintenance Covenant that is in effect
prior to the applicable Latest Maturity Date of the Revolving Facility, such
Previously Absent Financial Maintenance Covenant shall be included for the
benefit of the Revolving Facility and (ii) if any such terms of any Incremental
Term Loans and Incremental Term Commitments contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Latest
Maturity Date of the Term Loan Facility, such Previously Absent Financial
Maintenance Covenant shall be included for the benefit of the Term Loan Facility
or (C) if neither clause (A) or (B) are satisfied, such terms, provisions and
documentation shall be reasonably satisfactory to the Administrative Agent;
provided, further, that in the case of a Term Loan Increase or a Revolving
Commitment Increase, the terms, provisions and documentation of such Term Loan
Increase or a Revolving Commitment Increase shall be identical (other than with
respect to upfront fees, OID or similar fees, it being understood that, if
required to consummate such Loan Increase transaction, the interest rate margins
and rate floors may be increased, any call protection provision may be made more
favorable to the applicable existing Lenders and additional upfront or similar
fees may be payable to the lenders providing the Loan Increase) to the
applicable Term Loans or Revolving Commitments being increased, in each case, as
existing on the Incremental Facility Closing Date. In any event:

 

115



--------------------------------------------------------------------------------

(a) the Incremental Term Loans:

(i) shall rank equal in priority in right of payment with the First Lien
Obligations under this Agreement and (y) shall either (1) rank equal (but
without regard to the control of remedies) or junior in priority of right of
security with the First Lien Obligations under this Agreement (subject to an
Intercreditor Agreement(s) reasonably acceptable to the Administrative Agent and
the Borrower) or (2) be unsecured, in each case as applicable pursuant to clause
(4)(c) above; provided that any such Incremental Term Loans that rank junior in
priority of right of security with the First Lien Obligations under this
Agreement or that are unsecured shall be incurred as Permitted Incremental
Equivalent Debt,

(ii) shall not mature earlier than the Original Term Loan Maturity Date,

(iii) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Closing Date Term Loans on
the date of incurrence of such Incremental Term Loans; provided that the effects
of any amortization or prepayments made on the Closing Date Term Loans prior to
the date of such incurrence will be disregarded,

(iv) subject to clause (5)(a)(iii) above and clause (5)(c) below, respectively,
shall have amortization and an Applicable Rate determined by the Borrower and
the applicable Incremental Term Lenders,

(v) may participate on a pro rata basis, less than a pro rata basis or greater
than a pro rata basis in any mandatory prepayments of Term Loans hereunder
(except that, unless otherwise permitted under this Agreement, such Incremental
Term Loans may not participate on a greater than a pro rata basis as compared to
any earlier maturing Class of Term Loans constituting First Lien Obligations in
any mandatory prepayments under Section 2.05(2)(a), (b) and (d)(i)), as
specified in the applicable Incremental Amendment,

(vi) shall be denominated in a currency as determined by the Borrower and the
applicable Incremental Term Lenders, subject to the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
and

(vii) shall not at any time be guaranteed by any Subsidiary of the Borrower
other than Subsidiaries that are Guarantors.

(b) the Incremental Revolving Commitments and Incremental Revolving Loans:

(i) shall rank equal in priority in right of payment with the First Lien
Obligations under this Agreement and (y) shall either (1) rank equal (but
without regard to the control of remedies) or junior in priority of right of
security with the First Lien Obligations under this Agreement or (2) be
unsecured, in each case as applicable pursuant to clause (4)(c) above provided
that any such Incremental Revolving Commitments and Incremental Revolving Loans
that rank junior in priority of right of security with the First Lien
Obligations under this Agreement or that are unsecured shall be incurred as
Permitted Incremental Equivalent Debt,

(ii) shall not mature earlier than the Original Revolving Facility Maturity
Date, and shall not be subject to amortization,

(iii) shall provide that the borrowing and repayment (except for (1) payments of
interest and fees at different rates on Incremental Revolving Commitments (and
related outstanding Incremental Revolving Loans), (2) repayments required upon
the Maturity Date of any Revolving Commitments, (3) repayments made in
connection with any refinancing of Revolving Commitments and (4) repayment made
in connection with a permanent repayment and termination of Commitments (subject
to clause (v) below)) of Revolving Loans with respect to Incremental Revolving
Commitments after the associated Incremental Facility Closing Date shall be made
on a pro rata basis with all other outstanding Revolving Commitments existing on
such Incremental Facility Closing Date,

 

116



--------------------------------------------------------------------------------

(iv) subject to the provisions of Section 2.03(13) in connection with Letters of
Credit which mature or expire after a Maturity Date at any time Incremental
Revolving Commitments with a later Maturity Date are outstanding, shall provide
that all Letters of Credit shall be participated on a pro rata basis by each
Lender with a Revolving Commitment in accordance with its percentage of the
Revolving Commitments existing on the Incremental Facility Closing Date (and
except as provided in Section 2.03(13), without giving effect to changes thereto
on an earlier Maturity Date with respect to Letters of Credit theretofore
incurred or issued),

(v) shall provide that the permanent repayment of Revolving Loans with respect
to, and termination of, Incremental Revolving Commitments after the associated
Incremental Facility Closing Date may be made on a pro rata basis or less than a
pro rata basis (but not a greater than pro rata basis) with all other Revolving
Commitments existing on such Incremental Facility Closing Date, except that the
Borrower shall be permitted to permanently repay and terminate Commitments in
respect of any such Class of Revolving Loans on a greater than pro rata basis as
compared to any other Class of Revolving Loans with a later Maturity Date than
such Class or in connection with any refinancing thereof,

(vi) shall provide that assignments and participations of Incremental Revolving
Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans existing on the Incremental Facility Closing Date,

(vii) shall provide that any Incremental Revolving Commitments may constitute a
separate Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Commitments prior to the Incremental
Facility Closing Date; provided at no time shall there be Revolving Commitments
hereunder (including Incremental Revolving Commitments and any original
Revolving Commitments) which have more than four (4) different Maturity Dates
unless otherwise agreed to by the Administrative Agent,

(viii) shall have an Applicable Rate determined by the Borrower and the
applicable Incremental Revolving Lenders,

(ix) shall be denominated in a currency as determined by the Borrower and the
applicable Incremental Revolving Lenders, subject to the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
and

(x) shall not at any time be guaranteed by any Subsidiary of the Borrower other
than Subsidiaries that are Guarantors.

(c) the amortization schedule applicable to any Incremental Term Loans and the
All-In Yield applicable to the Incremental Term Loans of each Class shall be
determined by the Borrower and the applicable Incremental Term Lenders and shall
be set forth in each applicable Incremental Amendment; provided, however, that
with respect to any syndicated Incremental Term Loans made under Incremental
Term Commitments incurred on or prior to the first anniversary of the Closing
Date pursuant to clause (B) of the Available Incremental Amount that rank equal
in priority of right of security with the First Lien Obligations under this
Agreement (but without regard to the control of remedies) and that mature within
one (1) year following the Original Term Loan Maturity Date, the All-In Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Closing Date Term
Loans, plus 75 basis points per annum unless the Applicable Rate (together with,
as provided in the proviso below, the LIBO Rate or Base Rate floor) with respect
to the Closing Date Term Loans is increased so as to cause the then applicable
All-In Yield under this Agreement on the Closing Date Term Loans to equal the
All-In Yield then applicable to the Incremental Term Loans, minus 75 basis
points per annum; provided

 

117



--------------------------------------------------------------------------------

that any increase in All-In Yield on the Closing Date Term Loans due to the
application of a LIBO Rate or Base Rate floor on any Incremental Term Loan shall
be effected solely through an increase in (or implementation of, as applicable)
the LIBO Rate or Base Rate floor applicable to such Closing Date Term Loans.

(6) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Commitments shall become Commitments (or in the case of an
Incremental Revolving Commitment to be provided by an existing Revolving Lender,
an increase in such Lender’s applicable Revolving Commitment), under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Loan Party, Agent or Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14. In connection with any Incremental Amendment, the Borrower
shall, if reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Incremental Loans are provided with the benefit of the applicable Loan
Documents. The Borrower will use the proceeds (if any) of the Incremental Loans
for any purpose not prohibited by this Agreement. No Lender shall be obligated
to provide any Incremental Commitments or Incremental Loans unless it so agrees.

(7) Reallocation of Revolving Exposure. Upon any Incremental Facility Closing
Date on which Incremental Revolving Commitments are effected through an increase
in the Revolving Commitments with respect to any existing Revolving Facility
pursuant to this Section 2.14, (a) each of the Revolving Lenders under such
Facility shall assign to each of the Incremental Revolving Lenders, and each of
the Incremental Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof, such interests in the Revolving Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Lenders and Incremental
Revolving Lenders ratably in accordance with their Revolving Commitments after
giving effect to the addition of such Incremental Revolving Commitments to the
Revolving Commitments, (b) each Incremental Revolving Commitment shall be deemed
for all purposes a Revolving Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with respect to the Incremental Revolving
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Section 2.02 and 2.05(1) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence

(8) This Section 2.14 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary.

SECTION 2.15 Refinancing Amendments.

(1) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender (it being understood that (i) no Lender shall be
required to provide any Other Loan without its consent, (ii) Affiliated Lenders
may not provide Other Revolving Commitments and (iii) Other Term Loans provided
by Affiliated Lenders shall be subject to the limitations set forth in Section
10.07(h)), Other Loans to refinance all or any portion of the applicable
Class or Classes of Loans then outstanding under this Agreement which will be
made pursuant to Other Term Loan Commitments, in the case of Other Term Loans,
and pursuant to Other Revolving Commitments, in the case of Other Revolving
Loans, in each case pursuant to a Refinancing Amendment; provided that such
Other Loans and Other Revolving Commitments (i) shall rank equal in priority in
right of payment with the other Loans and Commitments hereunder, (ii) shall be
unsecured or rank pari passu (without regard to the control of remedies) or
junior in right of security with any First Lien Obligations under this Agreement
and, if secured on a junior basis, shall be subject to an applicable
Intercreditor Agreement(s), (iii) if secured, shall not be secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral, (iv) shall not at any time be guaranteed by any Subsidiary of the
Borrower other than Subsidiaries that are Guarantors, (v)(A) shall have interest
rates (including through fixed interest rates), interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and prepayment terms
and premiums as may be agreed by

 

118



--------------------------------------------------------------------------------

the Borrower and the Lenders thereof and/or (B) may provide for additional fees
and/or premiums payable to the Lenders providing such Other Loans in addition to
any of the items contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Refinancing Amendment, (vi) may have optional
prepayment terms (including call protection and prepayment terms and premiums)
as may be agreed between the Borrower and the Lenders thereof, (vii) will have a
final maturity date no earlier than, and, in the case of Other Term Loans, will
have a Weighted Average Life to Maturity equal to or greater than, the Term
Loans or Revolving Commitments being refinanced and (viii) will have such other
terms and conditions (other than as provided in foregoing clauses (ii) through
(vii)) that either, at the option of the Borrower, (1) reflect market terms and
conditions (taken as a whole) at the time of incurrence of such Other Loans or
Other Revolving Commitments (as determined by the Borrower in good faith) or
(2) if otherwise not consistent with the terms of such Class of Loans or
Commitments being refinanced, not be materially more restrictive to the Borrower
(as determined by the Borrower in good faith), when taken as a whole, than the
terms of such Class of Loans or Commitments being refinanced, except in the case
of clauses (1) and (2) to the extent necessary to provide for (x) covenants and
other terms applicable to any period after the Latest Maturity Date of the Loans
in effect immediately prior to such refinancing or (y) subject to the
immediately succeeding proviso, a Previously Absent Financial Maintenance
Covenant; provided that, notwithstanding anything to the contrary contained
herein, (I) if any such terms of the Other Term Loans contain a Previously
Absent Financial Maintenance Covenant that is in effect prior to the applicable
Latest Maturity Date, such Previously Absent Financial Maintenance Covenant
shall be included for the benefit of each Facility and (II) if any such terms of
the Other Revolving Commitments contain a Previously Absent Financial
Maintenance Covenant, such Previously Absent Financial Maintenance Covenant
shall be included for the benefit of each Class of Revolving Commitments. Any
Other Term Loans may participate on a pro rata basis, less than a pro rata basis
or greater than a pro rata basis in any mandatory prepayments of Term Loans
hereunder (except that, unless otherwise permitted under this Agreement or
unless the Class of Term Loans being refinanced was so entitled to participate
on a greater than a pro rata basis in such mandatory prepayments, such Other
Term Loans may not participate on a greater than a pro rata basis as compared to
any earlier maturing Class of Term Loans constituting First Lien Obligations in
any mandatory prepayments under Section 2.05(2)(a), (b) and (d)(i)), as
specified in the applicable Refinancing Amendment. All Other Revolving
Commitments shall provide that all borrowings under the applicable Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (1) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstanding Other Revolving Loans), (2) repayments
required upon the Maturity Date of the Revolving Commitments, (3) repayments
made in connection with any refinancing of Revolving Commitments and
(4) repayment made in connection with a permanent repayment and termination of
Commitments). In connection with any Refinancing Amendment, the Borrower shall,
if reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Other Loans or Other Revolving Commitments are provided with the benefit of
the applicable Loan Documents.

(2) Each Class of Other Commitments and Other Loans incurred under this
Section 2.15 shall be in an aggregate principal amount that is not less than
$5.0 million. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15.

(3) This Section 2.15 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary.

SECTION 2.16 Extensions of Loans.

(1) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of any Class (each, an “Existing
Term Loan Class”) be converted or exchanged to extend the scheduled Maturity
Date(s) of any payment of principal with respect to all or a portion of

 

119



--------------------------------------------------------------------------------

any principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.16. Prior to entering into any Extension Amendment with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Term Loans of the Existing Term Loan Class from which they are to be
extended except that (i) the scheduled final maturity date shall be extended and
all or any of the scheduled amortization payments, if any, of all or a portion
of any principal amount of such Extended Term Loans may be delayed to later
dates than the scheduled amortization, if any, of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in the Extension
Amendment, the Incremental Amendment, the Refinancing Amendment or any other
amendment, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were extended), (ii)(A) the interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and voluntary prepayment terms
and premiums with respect to the Extended Term Loans may be different than those
for the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Amendment,
(iii) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums) as may be agreed between the
Borrower and the Lenders thereof, (iv) any Extended Term Loans may participate
on a pro rata basis, less than a pro rata basis or greater than a pro rata basis
in any mandatory prepayments of Term Loans hereunder (except that, unless
otherwise permitted under this Agreement, such Extended Term Loans may not
participate on a greater than pro rata basis as compared to any earlier maturing
Class of Term Loans in any mandatory prepayments under Section 2.05(2)(a), (b)
and (d)(i)), in each case as specified in the respective Term Loan Extension
Request and (v) the Extension Amendment may provide for (x) other covenants and
terms that apply to any period after the Latest Maturity Date in respect of Term
Loans that is in effect immediately prior to the establishment of such Extended
Term Loans and (y) subject to the immediately succeeding proviso, a Previously
Absent Financial Maintenance Covenant; provided that, notwithstanding anything
to the contrary contained herein, if any such terms of such Extended Term Loans
contain a Previously Absent Financial Maintenance Covenant that is in effect
prior to the applicable Latest Maturity Date, such Previously Absent Financial
Maintenance Covenant shall be included for the benefit of each Facility. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Class converted into Extended Term Loans pursuant to any Term
Loan Extension Request. Any Extended Term Loans extended pursuant to any Term
Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement and
shall constitute a separate Class of Loans from the Existing Term Loan
Class from which they were extended; provided that any Extended Term Loans
amended from an Existing Term Loan Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Class.

(2) Extension of Revolving Commitments. The Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of any
Class (each, an “Existing Revolving Class”) be converted or exchanged to extend
the scheduled Maturity Date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so extended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.16.
Prior to entering into any Extension Amendment with respect to any Extended
Revolving Commitments, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolving Class, with such request offered
equally to all such Lenders of such Existing Revolving Class) (each, a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical in all
material respects to the Revolving Commitments of the Existing Revolving
Class from which they are to be extended except that (i) the scheduled final
maturity date shall be extended to a later date than the scheduled final
maturity date of the Revolving Commitments of such Existing Revolving Class;
provided, however, that at no time shall there be Classes of Revolving
Commitments hereunder (including Extended Revolving Commitments) which have more
than four (4) different Maturity Dates (unless otherwise consented to by the
Administrative Agent), (ii)(A) the interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding

 

120



--------------------------------------------------------------------------------

discounts, original issue discounts and voluntary prepayment terms and premiums
with respect to the Extended Revolving Commitments may be different than those
for the Revolving Commitments of such Existing Revolving Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Commitments in addition to any of the items contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) all borrowings under the applicable Revolving
Commitments (i.e., the Existing Revolving Class and the Extended Revolving
Commitments of the applicable Revolving Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Commitments (and
related outstanding Extended Revolving Loans), (II) repayments required upon the
Maturity Date of the non-extending Revolving Commitments, (III) repayments made
in connection with any refinancing of Revolving Commitments and (IV) repayments
made in connection with a permanent repayment and termination of Commitments),
and (iv) the Extension Amendment may provide for (x) other covenants and terms
that apply to any period after the Latest Maturity Date in respect of Revolving
Commitments that is in effect immediately prior to the establishment of such
Extended Revolving Commitments and (y) subject to the immediately succeeding
proviso, a Previously Absent Financial Maintenance Covenant; provided that,
notwithstanding anything to the contrary contained herein, if any such terms of
such Extended Revolving Commitments contain a Previously Absent Financial
Maintenance Covenant that is in effect prior to the applicable Latest Maturity
Date, such Previously Absent Financial Maintenance Covenant shall be included
for the benefit of each Class of Revolving Commitments. No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Class converted into Extended Revolving Commitments pursuant to any
Revolving Extension Request. Any Extended Revolving Commitments extended
pursuant to any Revolving Extension Request shall be designated a series (each,
a “Revolving Extension Series”) of Extended Revolving Commitments for all
purposes of this Agreement and shall constitute a separate Class of Revolving
Commitments from the Existing Revolving Class from which they were extended;
provided that any Extended Revolving Commitments amended from an Existing
Revolving Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolving
Extension Series with respect to such Existing Revolving Class.

(3) Extension Request. The Borrower shall provide the applicable Extension
Request to the Administrative Agent at least five (5) Business Days (or such
shorter period as the Administrative Agent may determine in its sole discretion)
prior to the date on which Lenders under the applicable Existing Term Loan
Class or Existing Revolving Class, as applicable, are requested to respond. Any
Lender holding a Term Loan under an Existing Term Loan Class (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans of
an Existing Term Loan Class or Existing Term Loan Classes, as applicable,
subject to such Extension Request converted or exchanged into Extended Term
Loans, and any Revolving Lender with a Revolving Commitment under an Existing
Revolving Class (each, an “Extending Revolving Lender”) wishing to have all or a
portion of its Revolving Commitments of an Existing Revolving Class or Existing
Revolving Classes, as applicable, subject to such Extension Request converted or
exchanged into Extended Revolving Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans or Revolving
Commitments, as applicable, which it has elected to convert or exchange into
Extended Term Loans or Extended Revolving Commitments, as applicable. In the
event that the aggregate principal amount of Term Loans and/or Revolving
Commitments, as applicable, subject to Extension Elections exceeds the amount of
Extended Term Loans and/or Extended Revolving Commitments, respectively,
requested pursuant to the Extension Request, Term Loans and/or Revolving
Commitments, as applicable, subject to Extension Elections shall be converted or
exchanged into Extended Term Loans and/or Revolving Commitments, respectively,
on a pro rata basis (subject to such rounding requirements as may be established
by the Administrative Agent) based on the aggregate principal amount of Term
Loans or Revolving Commitments, as applicable, included in each such Extension
Election or as may be otherwise agreed to in the applicable Extension Amendment.

(4) Extension Amendment. Extended Term Loans and Extended Revolving Commitments
shall be established pursuant to an amendment (each, an “Extension Amendment”)
to this Agreement (which, notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Term Loans and/or Extended
Revolving Commitments established thereby, as the case may be) executed by the
Borrower, the Administrative Agent and the Extending Lenders, it being
understood that such Extension Amendment shall not require the consent of any
Lender other than (A) the Extending Lenders with respect to the Extended Term
Loans or Extended Revolving Commitments, as applicable, established thereby and
(B) with respect to any extension of the Revolving Commitments that results in

 

121



--------------------------------------------------------------------------------

an extension of Issuing Bank’s obligations with respect to Letters of Credit,
the consent of such Issuing Bank. Each request for an Extension Series of
Extended Term Loans or Extended Revolving Commitments proposed to be incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $5.0 million (it being understood that the actual principal amount
thereof provided by the applicable Lenders may be lower than such minimum
amount), and the Borrower may condition the effectiveness of any Extension
Amendment on an Extension Minimum Condition, which may be waived by the Borrower
in its sole discretion. In addition to any terms and changes required or
permitted by Sections 2.16(1) and (2), each of the parties hereto agrees that
this Agreement and the other Loan Documents may be amended pursuant to an
Extension Amendment, without the consent of any other Lenders, to the extent
necessary to (i) in respect of each Extension Amendment in respect of Extended
Term Loans, amend the scheduled amortization payments pursuant to Section 2.07
or the applicable Incremental Amendment, Extension Amendment, Refinancing
Amendment or other amendment, as the case may be, with respect to the Existing
Term Loan Class from which the Extended Term Loans were exchanged to reduce each
scheduled repayment amount for the Existing Term Loan Class in the same
proportion as the amount of Term Loans of the Existing Term Loan Class is to be
reduced pursuant to such Extension Amendment (it being understood that the
amount of any repayment amount payable with respect to any individual Term Loan
of such Existing Term Loan Class that is not an Extended Term Loan shall not be
reduced as a result thereof); (ii) reflect the existence and terms of the
Extended Term Loans or Extended Revolving Commitments, as applicable, incurred
pursuant thereto; (iii) modify the prepayments set forth in Section 2.05 to
reflect the existence of the Extended Term Loans and the application of
prepayments with respect thereto and (iv) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.16, and the Lenders hereby expressly authorize
the Administrative Agent to enter into any such Extension Amendment. In
connection with any Extension Amendment, the Borrower shall, if reasonably
requested by the Administrative Agent, deliver customary reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Extended Term Loans and/or Extended Revolving Commitments are provided with the
benefit of the applicable Loan Documents.

(5) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loan Class and/or Existing Revolving Class is
converted or exchanged to extend the related scheduled maturity date(s) in
accordance with paragraphs (1) and (2) of this Section 2.16, in the case of the
existing Term Loans or Revolving Commitments, as applicable, of each Extending
Lender, the aggregate principal amount of such existing Loans shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Term
Loans and/or Extended Revolving Commitments, respectively, so converted or
exchanged by such Lender on such date, and the Extended Term Loans and/or
Extended Revolving Commitments shall be established as a separate Class of
Loans, except as otherwise provided under Sections 2.16(1) and (2). Subject to
the provisions of Section 2.03(13) in connection with Letters of Credit which
mature or expire after a Maturity Date at any time Extended Revolving
Commitments with a later Maturity Date are outstanding, all Letters of Credit
shall be participated on a pro rata basis by each Lender with a Revolving
Commitment in accordance with its percentage of the Revolving Commitments
existing on the date of the Extension of such Extended Revolving Commitments
(and except as provided in Section 2.03(13), without giving effect to changes
thereto on an earlier Maturity Date with respect to Letters of Credit
theretofore incurred or issued).

(6) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans and/or Extended Revolving Commitments
of a given Extension Series to a given Lender was incorrectly determined as a
result of manifest administrative error in the receipt and processing of an
Extension Election timely submitted by such Lender in accordance with the
procedures set forth in the applicable Extension Amendment, then the
Administrative Agent, the Borrower and such affected Lender may (and hereby are
authorized to), in their sole discretion and without the consent of any other
Lender, enter into an amendment to this Agreement and the other Loan Documents
(each, a “Corrective Extension Amendment”) within 15 days following the
effective date of such Extension Amendment, as the case may be, which Corrective
Extension Amendment shall (i) provide for the conversion or exchange and
extension of Term Loans under the Existing Term Loan Class, or of Revolving
Commitments under the Existing Revolving Class, in either case, in such amount
as is required to cause such Lender to hold Extended Term Loans or Extended
Revolving Commitments, as applicable, of the applicable Extension Series into
which such other Term Loans or Revolving Commitments were initially converted or
exchanged, as the case may be, in the amount such Lender would have held had
such administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it

 

122



--------------------------------------------------------------------------------

was entitled under the terms of such Extension Amendment, in the absence of such
error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Extending Term Lender or Extending
Revolving Lender, as applicable, may agree, and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in the penultimate sentence of Section 2.16(4).

(7) No conversion or exchange of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement

(8) This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary.

SECTION 2.17 Defaulting Lenders.

(1) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove of any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the relevant Issuing Banks hereunder; third, if so determined by the
Administrative Agent or requested by the relevant Issuing Banks, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default has occurred and is continuing), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
relevant Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the relevant Issuing Banks against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (ii) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(1)(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees. That Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(1) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (ii) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(9).

 

123



--------------------------------------------------------------------------------

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the
“Applicable Percentage” of each Non-Defaulting Lender’s Revolving Loans and L/C
Obligations shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default has occurred and is continuing; and (ii) the aggregate obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Non-Defaulting Lender.

(2) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section 2.17(1)(d)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

SECTION 2.18 Loan Repricing Protection. In the event that, on or prior to the
six month anniversary of the Closing Date, the Borrower (a) makes any prepayment
of Closing Date Term Loans in connection with any Repricing Transaction or
(b) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Lender, (i) in the case of clause (a), a prepayment
premium of 1.00% of the aggregate principal amount of the Closing Date Term
Loans being prepaid and (ii) in the case of clause (b), a payment equal to 1.00%
of the aggregate principal amount of the applicable Closing Date Term Loans
outstanding immediately prior to such amendment that is subject to such
Repricing Transaction.

Article III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(1) Except as required by applicable Law, all payments by or on account of any
Loan Party to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes.

(2) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any Taxes from
any sum paid or payable by or on account of any Loan Party to or for the account
of any Lender or Agent under any of the Loan Documents:

(a) the applicable Loan Party shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as such Loan Party
becomes aware of it;

 

124



--------------------------------------------------------------------------------

(b) the applicable Loan Party or other applicable withholding agent shall make
such deduction or withholding and pay to the relevant Governmental Authority any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Loan Party) for such Loan
Party’s account or (if that liability is imposed on the Lender or Agent) on
behalf of and in the name of the Lender or Agent (as applicable);

(c) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable
to such Lender or Agent (as applicable) shall be increased by such Loan Party to
the extent necessary to ensure that, after the making of any required deduction
or withholding for Non-Excluded Taxes or Other Taxes (including any deductions
or withholdings for Non-Excluded Taxes or Other Taxes attributable to any
payments required to be made under this Section 3.01), such Lender (or, in the
case of any payment made to the Administrative Agent for its own account, the
Administrative Agent) receives on the due date a net sum equal to what it would
have received had no such deduction or withholding been required or made; and

(d) within thirty days after paying any sum from which it is required by Law to
make any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (b) above to pay (or, in each
case, as soon as reasonably practicable thereafter), the Borrower shall deliver
to the Administrative Agent evidence reasonably satisfactory to the other
affected parties of such deduction or withholding and of the remittance thereof
to the relevant Governmental Authority.

(3) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Loan
Document. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(3)) obsolete, expired or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and Administrative Agent of its legal
ineligibility to do so.

Without limiting the foregoing:

(a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.

(b) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(i) two properly completed and duly signed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

(ii) two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),

 

125



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit H (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where such Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of such Foreign Lender, accompanied by an IRS
Form W-8ECI, Form W-8BEN or W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY and any other required information (or any successor
forms) from each beneficial owner that would be required under this
Section 3.01(3) if such beneficial owner were a Lender, as applicable (provided
that, if a Lender is a partnership (and not a participating Lender) and if one
or more beneficial owners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Foreign Lender
on behalf of such beneficial owner(s)), or

(v) two properly completed and duly signed copies of any other documentation
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.

(c) If a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this paragraph (c), the
term “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
are intended to refer to documentation with respect to such Lender’s owner and,
as applicable, such Lender.

Notwithstanding any other provision of this Section 3.01(3), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver. Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 3.01(3).

(4) Without duplication of other amounts payable by the Borrower pursuant to
Section 3.01(2), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(5) The Loan Parties shall, jointly and severally, indemnify a Lender or the
Administrative Agent (each a “Tax Indemnitee”), within 10 days after written
demand therefor, for the full amount of any Non-Excluded Taxes paid or payable
by such Tax Indemnitee on or attributable to any payment under or with respect
to any Loan Document, and any Other Taxes payable by such Tax Indemnitee
(including Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) (other than any penalties determined by
a final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such Tax
Indemnitee), whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority; provided that if the Borrower reasonably
believes that such Taxes were not correctly or legally asserted, such Tax
Indemnitee will use reasonable efforts to cooperate with the Borrower to obtain
a refund of such Taxes (which shall be repaid to the Borrower in accordance with
Section 3.01(6)) so long as such efforts would not, in the sole determination of
such Tax Indemnitee, result in any

 

126



--------------------------------------------------------------------------------

additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to such Tax Indemnitee. A certificate as
to the amount of such payment or liability prepared in good faith and delivered
by the Tax Indemnitee or by the Administrative Agent on behalf of another Tax
Indemnitee, shall be conclusive absent manifest error.

(6) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund (whether
received in cash or applied as a credit against any other cash Taxes payable) of
any Non-Excluded Taxes or Other Taxes in respect of which it has received
indemnification payments or additional amounts under this Section 3.01, then
such Tax Indemnitee shall pay to the relevant Loan Party the amount of such
refund, net of all out-of-pocket expenses of the Tax Indemnitee (including any
Taxes imposed with respect to such refund), and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Tax Indemnitee,
agrees to repay the amount paid over by the Tax Indemnitee (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.01(6), in no event will the Tax Indemnitee be required to pay any
amount to a Loan Party pursuant to this Section 3.01(6) the payment of which
would place the Tax Indemnitee in a less favorable net after-Tax position than
the Tax Indemnitee would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

(7) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall deliver to the Borrower whichever of
the following is applicable: (i) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two executed
original copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding or (ii) if the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, (A) with respect to payments received for its own account, two executed
original copies of IRS Form W-8ECI and (ii) with respect to payments received on
account of any Lender, two executed original copies of IRS Form W-8IMY (together
with all required accompanying documentation) certifying that the Administrative
Agent is a Withholding U.S. branch. At any time thereafter, the Administrative
Agent shall provide updated documentation previously provided (or a successor
form thereto) when any documentation previously delivered has expired or become
obsolete or invalid or otherwise upon the reasonable request of the Borrower.
Notwithstanding anything to the contrary in this Section 3.01(7), the
Administrative Agent shall not be required to provide any documentation that the
Administrative Agent is not legally eligible to deliver as a result of a Change
in Law after the Closing Date.

(8) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(9) For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” includes any Issuing Bank.

SECTION 3.02 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the LIBO
Rate, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, (1) any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended, and (2) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the LIBO Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be reasonably determined by the Administrative Agent without
reference to the LIBO Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(a) the Borrower may revoke any

 

127



--------------------------------------------------------------------------------

pending request for a Borrowing of, conversion to or continuation of LIBO Rate
Loans and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all LIBO Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans and (b) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBO Rate component of the Base Rate
with respect to any Base Rate Loans, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 3.03 Inability to Determine Rates. If the Administrative Agent (in the
case of clause (1) or (2) below) or the Required Lenders (in the case of clause
(3) below) reasonably determine that for any reason in connection with any
request for a LIBO Rate Loan or a conversion to or continuation thereof that

(1) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBO
Rate Loan,

(2) adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan or in
connection with an existing or proposed Base Rate Loan, or

(3) the LIBO Rate for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan,

the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain LIBO Rate
Loans shall be suspended, and (ii) in the event of a determination described in
the preceding sentence with respect to the LIBO Rate component of the Base Rate,
the utilization of the LIBO Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans.

(1) Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(b) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes or
Other Taxes covered by Section 3.01 and any Excluded Taxes); or

(c) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBO Rate Loans made by such Lender
that is not otherwise accounted for in the definition of “LIBO Rate” or this
clause (1);

 

128



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Loan or issuing or
maintaining any Letter of Credit the interest on which is determined by
reference to the LIBO Rate (or of maintaining its obligation to make any such
Loan or Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank (whether of principal, interest or any
other amount) then, from time to time within fifteen (15) days after demand by
such Lender or Issuing Bank setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent), the Borrower
will pay to such Lender or Issuing Bank such additional amount or amounts as
will compensate such Lender or Issuing Bank for such additional costs incurred
or reduction suffered; provided that such amounts shall only be payable by the
Borrower to the applicable Lender or Issuing Bank under this Section 3.04(1) so
long as it is such Lender’s or such Issuing Bank’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements.

(2) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it, or participations in or
issuance of Letters of Credit by such Lender, to a level below that which such
Lender or such Lender’s holding company, as the case may be, could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of such Lender’s holding company with respect to capital adequacy
and liquidity requirements), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent),
the Borrower will pay to such Lender additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered; provided that such amounts shall only be payable by the Borrower to
the applicable Lender under this Section 3.04(2) so long as it is such Lender’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements.

(3) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (1) or (2) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

SECTION 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (excluding loss of anticipated profits or margin) actually
incurred by it as a result of:

(1) any continuation, conversion, payment or prepayment of any LIBO Rate Loan on
a day prior to the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(2) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate Loan
on the date or in the amount notified by the Borrower; or

(3) any assignment of a LIBO Rate Loan on a day prior to the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 3.07; including any loss or expense (excluding loss of anticipated
profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such LIBO Rate Loan or from
fees payable to terminate the deposits from which such funds were obtained.

Notwithstanding the foregoing, no Lender may make any demand under this
Section 3.05 with respect to the “floor” specified in the proviso to the
definition of “LIBO Rate.”

 

129



--------------------------------------------------------------------------------

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(1) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (b) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material economic, legal or
regulatory respect.

(2) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue LIBO Rate Loans from one Interest Period to another Interest Period,
or to convert Base Rate Loans into LIBO Rate Loans until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(3) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(3) Conversion of LIBO Rate Loans. If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of such
Lender’s LIBO Rate Loans no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBO Rate
Loans made by other Lenders, as applicable, are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBO Rate Loans to the extent
necessary so that, after giving effect thereto, all Loans of a given Class held
by the Lenders of such Class holding LIBO Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

(4) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of Section 3.01 or 3.04 for any increased costs
incurred or reductions suffered more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event giving
rise to such claim and of such Lender’s intention to claim compensation therefor
(except that, if the circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 3.07 Replacement of Lenders under Certain Circumstances. If (1) any
Lender requests compensation under Section 3.04 or ceases to make LIBO Rate
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(2) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01 or
3.04, (3) any Lender is a Non-Consenting Lender, (4) any Lender becomes a
Defaulting Lender or (5) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent,

(a) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement (or, with respect to clause (3) above, all of its interests, rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver, or amendment, as applicable) and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

 

130



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05 and, in the case of a
Repricing Transaction, any “prepayment premium” pursuant to Section 2.18 that
would otherwise be owed in connection therewith) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to all, or a portion, as
applicable, of such Lender’s Commitment and outstanding Loans and participations
in L/C Obligations and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof); provided that the failure of any such Lender to execute an Assignment
and Assumption or deliver such Notes shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register and the Notes shall be deemed to be canceled upon such failure;

(iv) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification and confidentiality provisions under this Agreement, which shall
survive as to such assigning Lender;

(v) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(vi) such assignment does not conflict with applicable Laws;

(vii) any Lender that acts as an Issuing Bank may not be replaced hereunder at
any time when it has any Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Bank (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such Issuing Bank or the
depositing of Cash Collateral into a Cash Collateral Account in amounts and
pursuant to arrangements reasonably satisfactory to such Issuing Bank) have been
made with respect to each such outstanding Letter of Credit; and

(viii) the Lender that acts as Administrative Agent cannot be replaced in its
capacity as Administrative Agent other than in accordance with Section 9.11, or

(b) terminate the Commitment of such Lender or Issuing Bank, as the case may be,
and (A) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date (including in the
case of a Repricing Transaction, any “prepayment premium” pursuant to
Section 2.18 that would otherwise be owed in connection therewith) and (B) in
the case of an Issuing Bank, repay all Obligations of the Borrower owing to such
Issuing Bank relating to the Loans and participations held by such Issuing Bank
as of such termination date and Cash Collateralize, cancel or backstop, or
provide for the deemed reissuance under another facility, on terms satisfactory
to such Issuing Bank any Letters of Credit issued by it; provided that in the
case of any such termination of the Commitment of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable consent, waiver or amendment of the Loan
Documents and such termination shall, with respect to clause (3) above, be in
respect of all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent, waiver
and amendment.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the

 

131



--------------------------------------------------------------------------------

Lenders or all affected Lenders with respect to a certain Class or Classes of
the Loans/Commitments and (iii) the Required Lenders or Required Facility
Lenders, as applicable, have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

Article IV

Conditions Precedent

SECTION 4.01 Conditions Precedent to Effectiveness. This Agreement will be
effective and enforceable in accordance with its terms upon the satisfaction of
each of the following conditions:

(1) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or copies in .pdf format (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party (other than in the case of clause (1)(c)(ii) and (1)(e)
below):

(a) [reserved];

(b) executed counterparts of this Agreement and the Guaranty by each intended
party hereto and thereto;

(c) each Collateral Document set forth on Schedule 4.01(1)(c) required to be
executed on the Effective Date as indicated on such schedule, duly executed by
each Loan Party that is party thereto, together with:

(i) subject to Section 6.13(2), certificates, if any, representing the Pledged
Collateral that is certificated equity of the Loan Parties’ Material Domestic
Subsidiaries accompanied by undated stock powers executed in blank; and

(ii) all UCC-1 financing statements in the appropriate jurisdiction or
jurisdictions for each Loan Party that the Administrative Agent and the
Collateral Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been provided for, and arrangements for the
filing thereof in a manner reasonably satisfactory to the Administrative Agent
shall have been made (it being understood that such UCC-1 financing statements
will be filed on the Effective Date);

(d) certificates of good standing from the secretary of state of the state of
organization of each Loan Party (to the extent such concept exists in such
jurisdiction), customary certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party
certifying true and complete copies of the Organizational Documents attached
thereto and evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Effective Date;

(e) a customary legal opinion from Winston & Strawn LLP, counsel to the Loan
Parties;

 

132



--------------------------------------------------------------------------------

(f) a certificate of a Responsible Officer certifying that the conditions set
forth in Section 4.01(4) has been satisfied; and

(g) a solvency certificate from a Financial Officer of the Borrower (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit I;

provided, however, that with respect to the requirements set forth in clause
(1)(c)(i) above, each certificate required to be delivered pursuant to clause
(1)(c)(i), above, on the Effective Date by any Loan Party will not constitute
conditions precedent to the effectiveness of this Agreement on the Effective
Date or the obligation of each Lender to make a Credit Extension hereunder on
the Closing Date and that the only action with respect to the perfection of the
Collateral that shall constitute conditions precedent to the effectiveness of
this Agreement on the Effective Date shall be the delivery of the UCC-1
financing statements required pursuant to clause (1)(c)(ii), above; provided
that the Borrower will use commercially reasonable efforts to effect the
delivery of each certificate required to be delivered pursuant to clause
(1)(c)(i) above (and transfer powers with respect thereto) on or prior to the
Closing Date without undue burden or expense; provided further that each of the
Borrower and its wholly owned Material Domestic Subsidiaries (other than
Excluded Subsidiaries) will execute and/or deliver any such document(s) that is
not delivered and take any perfection action that is not taken on the Effective
Date or on the Closing Date within 90 days after the Closing Date (or such later
date as agreed to by the Administrative Agent).

(2) The Administrative Agent shall have received copies of (a) audited
consolidated balance sheets and related audited consolidated statements of
operations, members’ equity (deficit) and cash flows of the Target and its
subsidiaries for the fiscal years ended December 31, 2014 and December 31, 2015
and, to the extent the Target has made such financial statements available to
the Borrower (or otherwise publicly available), each subsequent fiscal year
ended at least 90 days prior to the Effective Date, (b) unaudited consolidated
balance sheets and the related unaudited consolidated statements of income, cash
flows and members’ equity (deficit) of the Target and its subsidiaries for each
subsequent fiscal quarter (other than the fourth fiscal quarter of the Target’s
fiscal year) ended at least 45 days prior to the Effective Date, (c) audited
consolidated balance sheets and related audited consolidated statements of
income, changes in members’ deficit and cash flows of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2014 and December 31, 2015
and each subsequent fiscal year ended at least 90 days prior to the Effective
Date and (d) unaudited consolidated balance sheets and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for each subsequent fiscal quarter (other than the fourth fiscal
quarter of the Borrower’s fiscal year) ended at least 45 days prior to the
Effective Date. For the avoidance of doubt, it is agreed that all Target
financial statements required to be delivered pursuant to this clause (2) shall
be prepared in accordance with IFRS.

(3) The Administrative Agent shall have received at least three (3) Business
Days prior to the Effective Date all documentation and other information in
respect of the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested in writing by it at least five
(5) Business Days prior to the Effective Date.

(4) The Specified Representations shall be true and correct in all material
respects on and as of the Effective Date; provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date.

(5) The Bridge Loan Agreement shall have been executed and delivered by the
parties thereto.

(6) The Undertaking Agreement and the agreement regarding guarantee and
indemnification undertakings, in each case, including all schedules and exhibits
thereto, the Tender Documents and all other related documentation shall be
reasonably satisfactory to the Arrangers and shall (if necessary) have been
executed and delivered by the parties thereto.

 

133



--------------------------------------------------------------------------------

(7) The Investment Agreement (including the conditions precedent set forth
therein) and all of the definitive documentation related thereto shall be
reasonably satisfactory to the Arrangers and shall have been executed and
delivered by the parties thereto.

(8) The amendment to the Existing Credit Agreement, permitting the Transactions
in a manner reasonably satisfactory to the Administrative Agent shall have been
executed and delivered by the parties thereto.

(9) The Tender Documents shall have been, or, substantially concurrently with
the execution of this Agreement, the Bridge Loan Agreement and the Investment
Agreement, shall be submitted to the Polish Financial Supervision Authority.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

SECTION 4.02 Conditions to Credit Extensions on the Closing Date. The obligation
of each Lender to make a Credit Extension hereunder on the Closing Date is
subject solely to satisfaction (or waiver) of the following conditions
precedent:

Prior to or substantially concurrently with the initial Borrowing on the Closing
Date,

(a) all conditions under Section 4.01 shall have been satisfied; and

(b) the Tender Effectiveness shall have occurred or shall occur substantially
contemporaneously with the initial Borrowing.

SECTION 4.03 Conditions to Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
a continuation of LIBO Rate Loans or a Borrowing pursuant to any Incremental
Amendment) after the Closing Date is subject to the following conditions
precedent:

(1) The representations and warranties of the Borrower contained in Article V or
any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension; provided that to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(2) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(3) The Administrative Agent or the relevant Issuing Bank (as applicable) shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(4) Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, a continuation of LIBO
Rate Loans o or a Borrowing pursuant to an Incremental Amendment) submitted by
the Borrower after the Closing Date shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(1) and 4.03(2) have been
satisfied on and as of the date of the applicable Credit Extension.

 

134



--------------------------------------------------------------------------------

In addition, solely to the extent the Borrower has delivered to the
Administrative Agent a Notice of Intent to Cure pursuant to Section 8.04, no
request for a Credit Extension shall be honored after delivery of such notice
until the applicable Cure Amount specified in such notice is actually received
by the Borrower. For the avoidance of doubt, the preceding sentence shall have
no effect on the continuation or conversion of any Loans outstanding.

Article V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Effective Date and at the time of each Credit Extension (in the case of a
Credit Extension made pursuant to Section 2.14, solely to the extent required to
be true and correct for such Credit Extension pursuant to Section 2.14):

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its respective Restricted Subsidiaries that is a Material
Subsidiary:

(1) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction),

(2) has all corporate or other organizational power and authority to (a) own or
lease its assets and carry on its business as currently conducted and (b) in the
case of the Loan Parties, execute, deliver and perform its obligations under the
Loan Documents to which it is a party,

(3) is duly qualified and in good standing (to the extent such concept exists)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business as currently conducted requires such
qualification,

(4) is in compliance with all applicable Laws orders, writs, injunctions and
orders; and

(5) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted;

except in each case referred to in the preceding clauses (2)(a), (3), (4) or
(5), to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

(1) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action.

(2) None of the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party will:

(a) contravene the terms of any of such Person’s Organizational Documents;

(b) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or

(c) violate any applicable Law;

 

135



--------------------------------------------------------------------------------

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in the preceding clauses (b) and (c), to the extent that
such breach, contravention or violation would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.03 Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for:

(1) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties,

(2) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral and Guarantee
Requirement); and

(3) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto or
thereto, as applicable. Each Loan Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws, by general principles of equity and
principles of good faith and fair dealing generally applicable to entities such
as the Loan Parties.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(1) The Borrower Annual Financial Statements and the Borrower Quarterly
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date(s) thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, (i) except as
otherwise expressly noted therein and (ii) subject, in the case of the Borrower
Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

(2) Since the date of effectiveness of this Agreement, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(3) The forecasts of consolidated balance sheets and statements of income of the
Borrower and its Subsidiaries for each fiscal year ending after the Closing Date
until the fifth anniversary of the Closing Date, copies of which have been
furnished to the Administrative Agent prior to the Closing Date, when taken as a
whole, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time made and
at the time the forecasts are delivered, it being understood that:

(a) no forecasts are to be viewed as facts,

(b) all forecasts are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties or the Investors,

(c) no assurance can be given that any particular forecasts will be realized and

(d) actual results may differ and such differences may be material.

 

136



--------------------------------------------------------------------------------

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (1) there are no
strikes or other labor disputes against the Borrower or the Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened in writing
and (2) hours worked by and payment made based on hours worked to employees of
each of the Borrower or the Restricted Subsidiaries have not been in violation
of the Fair Labor Standards Act of 1938 or any other applicable Laws dealing
with wage and hour matters.

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each of its
respective Restricted Subsidiaries has good and valid record title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted by Section 7.01
(and, prior to the Closing Date, liens under the Existing Credit Agreement) and
except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.09 Environmental Matters. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect: (a) each
Loan Party and each of its Restricted Subsidiaries and their respective
operations and properties is in compliance with all applicable Environmental
Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained
and maintained all Environmental Permits required to conduct their operations;
(c) none of the Loan Parties or any of their respective Restricted Subsidiaries
is subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim in writing or Environmental Liability; (d) none of the Loan
Parties or any of their respective Restricted Subsidiaries or predecessors has
treated, stored, transported or Released Hazardous Materials at or from any
currently or formerly owned, leased or operated real estate or facility except
for such actions that were in compliance with Environmental Law; and (e) to the
knowledge of any Loan Party or any Restricted Subsidiary, there are no
occurrences, facts, circumstances or conditions which could reasonably be
expected to give rise to an Environmental Claim.

SECTION 5.10 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each of its Restricted Subsidiaries has timely filed all Tax
returns and reports required to be filed, and have timely paid all Taxes
(including satisfying its withholding tax obligations) levied or imposed on
their properties, income or assets (whether or not shown in a Tax return),
except those which are being contested in good faith by appropriate actions
diligently taken and for which adequate reserves have been provided in
accordance with GAAP.

There is no proposed Tax assessment, deficiency or other claim against any Loan
Party or any of its Restricted Subsidiaries except (i) those being actively
contested by a Loan Party or such Restricted Subsidiary in good faith and by
appropriate actions diligently taken and for which adequate reserves have been
provided in accordance with GAAP or (ii) those which would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(1) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws.

(2) (i) No ERISA Event has occurred or is reasonably expected to occur and
(ii) none of the Loan Parties or any of their respective ERISA Affiliates has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(2), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

137



--------------------------------------------------------------------------------

(3) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (a) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable Laws, and (b) none of the Borrower or any Subsidiary
has incurred any obligation in connection with the termination of or withdrawal
from any Foreign Plan.

SECTION 5.12 Subsidiaries.

(1) Subject to the occurrence of the Closing Date Refinancing, all Equity
Interests that constitute Collateral owned by the Borrower or any Guarantor in
any of their respective Subsidiaries are owned free and clear of all Liens of
any person except (a) those Liens created under the Collateral Documents and
(b) any nonconsensual Lien that is permitted under Section 7.01.

(2) As of the Effective Date, Schedule 5.12 sets forth:

(a) the name and jurisdiction of organization of each Subsidiary, and

(b) the ownership interests of the Borrower and any Subsidiary of the Borrower
in each Subsidiary, including the percentage of such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) As of the Effective Date, none of the Collateral is Margin Stock. No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System of the United States), or extending credit for the purpose of purchasing
or carrying Margin Stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.

(b) No Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

SECTION 5.14 Disclosure. As of the Effective Date, none of the written
information and written data heretofore or contemporaneously furnished in
writing by or on behalf of the Borrower or any Guarantor to any Agent or any
Lender on or prior to the Effective Date in connection with the Transactions,
when taken as a whole, contains any material misstatement of fact or omits to
state any material fact necessary to make such written information and written
data taken as a whole, in the light of the circumstances under which it was
delivered, not materially misleading (after giving effect to all modifications
and supplements to such written information and written data, in each case,
furnished after the date on which such written information or such written data
was originally delivered and prior to the Effective Date); it being understood
that for purposes of this Section 5.14, such written information and written
data shall not include any projections, pro forma financial information,
financial estimates, forecasts and forward-looking information or information of
a general economic or general industry nature.

SECTION 5.15 Intellectual Property; Licenses, etc. The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge
of the Borrower are reasonably necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
rights, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the operation of the respective businesses of the Borrower or any Subsidiary of
the Borrower as currently conducted does not infringe upon, dilute,
misappropriate or violate any IP Rights held by any Person except for such
infringements, dilutions, misappropriations or violations, individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

138



--------------------------------------------------------------------------------

SECTION 5.16 Solvency. On the Effective Date (or, with respect to the making of
such representation on or after the Closing Date, the Closing Date), before and
after giving effect to the Transactions on a pro forma basis, the Borrower and
the Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.17 USA PATRIOT Act; Anti-Corruption Compliance; Sanctions. To the
extent applicable, each of the Borrower and the Restricted Subsidiaries are in
compliance, in all material respects, with (i) the USA PATRIOT Act, (ii) the
United States Foreign Corrupt Practices Act of 1977 (the “FCPA”) and (iii) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto. Neither the Borrower nor any Restricted
Subsidiary nor any director or officer, nor, to the knowledge of the Borrower,
employee or agent of the Borrower or any of the Restricted Subsidiaries, is
currently the subject of any U.S. sanctions administered by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”) or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom (“Sanctions”). No
proceeds of the Loans will be used by the Borrower or any Restricted Subsidiary
directly or indirectly, in violation of Sanctions, the USA PATRIOT Act or the
FCPA or for the purpose of financing activities of or with any Person, or in any
country or territory, that, at the time of such financing, is the subject of any
Sanctions, or in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.18 Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents and subject to limitations set forth in the
Collateral and Guarantee Requirement and the effectiveness of the Collateral
Documents pursuant to their terms, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to the Collateral
Agent of any Pledged Collateral required to be delivered pursuant hereto or the
applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid,
perfected and enforceable first priority Lien (subject to Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, no Loan Party makes any representation or
warranty as to (A) the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Equity Interests
of any Foreign Subsidiary, or as to the rights and remedies of the Agents or any
Lender with respect thereto, under foreign Law, (B) the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest to the
extent such pledge, security interest, perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement, (C) on the Closing Date
and until required pursuant to Section 6.13 or 4.01, the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 4.01 or (D) any Excluded
Assets.

Article VI

Affirmative Covenants

Effective as of the Effective Date and for so long thereafter as the Termination
Conditions have not been satisfied, the Borrower shall and (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) shall cause each of
the Restricted Subsidiaries to:

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender (subject
to the limitations on distribution of any such information to Public Lenders as
described in Section 6.02) each of the following:

(1) within ninety (90) days (or the last date on which the Borrower is required
to file its 10-K for the applicable fiscal year (including any grace periods or
extensions permitted by the SEC), if later) after the end of each fiscal year of
the Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income and cash

 

139



--------------------------------------------------------------------------------

flows for such fiscal year, together with related notes thereto and management’s
discussion and analysis describing results of operations in the form customarily
prepared by management of the Borrower, setting forth in each case in
comparative form the figures for the previous fiscal year, in reasonable detail
and all prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing or another accounting firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will not be
subject to any qualification as to the scope of such audit (but may contain a
“going concern” or like qualification that is due to (i) the impending maturity
of the Facilities, the Bridge Loans, the Senior Notes or any permitted
refinancings thereof, (ii) any anticipated inability to satisfy the Financial
Covenant or (iii) except in the case of the Revolving Facility, an actual
Default of the Financial Covenant);

(2) within forty-five (45) days (or the last date on which the Borrower is
required to file its 10-Q for the applicable fiscal quarter (including any grace
periods or extensions permitted by the SEC), if later) after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower
commencing with March 31, 2017, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
(a) consolidated statement of income for such fiscal quarter and for the portion
of the fiscal year then ended and (b) consolidated statement of cash flows for
the portion of the fiscal year then ended, setting forth, in each case of the
preceding clauses (a) and (b), in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year (provided that no such comparative
information will be required if such comparative data would be for a date or
period prior to March 31, 2017), accompanied by an Officer’s Certificate stating
that such financial statements fairly present in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject to normal year-end adjustments
and the absence of footnotes, together with management’s discussion and analysis
describing results of operations in the form customarily prepared by management
of the Borrower;

(3) [reserved];

(4) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(1) and 6.01(2), the related unaudited
(it being understood that such information may be audited at the option of the
Borrower) consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements; and

(5) annually, upon request of the Administrative Agent, at a time mutually
agreed with the Administrative Agent that is promptly after the delivery of the
information required pursuant to Section 6.01(1) above, commencing with the
delivery of information with respect to the fiscal year ending December 31,
2017, to participate in a conference call for Lenders to discuss the financial
position and results of operations of the Borrower and its Subsidiaries for the
most recently ended fiscal year for which financial statements have been
delivered; provided that if the Borrower holds conference calls on a quarterly
basis for the benefit of any of its securityholders, the Lenders shall be
permitted to participate in such quarterly conference calls; provided, further,
that if the Borrower is holding a conference call open to the public to discuss
the financial condition and results of operations of the Borrower and its
Subsidiaries for the most recently ended fiscal period for which financial
statements have been delivered pursuant to Sections 6.01(1) or 6.01(2) above,
the Borrower will not be required to hold a second, separate call for the
Lenders so long as the Lenders are provided access to such initial conference
call and the ability to ask questions thereon.

Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1)
and 6.01(2) may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC (and the public filing of such report with the
SEC shall constitute delivery under this Section 6.01); provided that with
respect to the preceding clause, to the extent such information is in lieu of
information required to be provided under Section 6.01(1) (it being understood
that such information may be audited at the option of the Borrower), such
materials are accompanied by a report and opinion

 

140



--------------------------------------------------------------------------------

of an independent registered public accounting firm of nationally recognized
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion (a) will be prepared in accordance with
generally accepted auditing standards and (b) will not be subject to any
qualification as to the scope of such audit (but may contain a “going concern”
or like qualification that is due to (i) the impending maturity of the
Facilities, the Bridge Loans, the Senior Notes or any permitted refinancings
thereof, (ii) any anticipated inability to satisfy the Financial Covenant or
(iii) except in the case of the Revolving Facility, an actual Default of the
Financial Covenant).

Any financial statements required to be delivered pursuant to Sections 6.01(1)
or 6.01(2) shall not be required to contain all purchase accounting adjustments
relating to the Transactions or any other transaction(s) permitted hereunder to
the extent it is not practicable to include any such adjustments in such
financial statements.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in this Section 6.02):

(1) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(1) and (2) (commencing with such delivery for the
fiscal quarter in which the Closing Date occurs), a duly completed Compliance
Certificate signed by a Financial Officer of the Borrower;

(2) promptly after the same are publicly available, copies of all special
reports and registration statements which the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor or with any national securities exchange, as the case may
be (other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(3) promptly after the furnishing thereof, copies of any notices of default to
any holder of any class or series of debt securities of any Loan Party having an
aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of the Bridge Loan Agreement or any Senior Notes Indenture
so long as the aggregate outstanding principal amount thereunder is greater than
the Threshold Amount (in each case, other than in connection with any board
observer rights) and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(4) together with the delivery of the Compliance Certificate with respect to the
financial statements referred to in Section 6.01(1), (a) a report setting forth
the information required by Section 1(a) of the Perfection Certificate (or
confirming that there has been no change in such information since the later of
the Closing Date or the last report delivered pursuant to this clause (a)) and
(b) a list of each Subsidiary of the Borrower that identifies each Subsidiary as
a Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such list or a confirmation that there is no change in such information since
the later of the Closing Date and the last such list; and

(5) promptly, but subject to the limitations set forth in Section 6.10 and
Section 10.09, such additional information regarding the business and financial
affairs of any Loan Party or any Material Subsidiary that is a Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (a) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02 hereto (or as such address may be
updated from time to time in accordance with Section 10.02); or (b) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request
by the

 

141



--------------------------------------------------------------------------------

Administrative Agent, the Borrower will deliver paper copies of such documents
to the Administrative Agent for further distribution by the Administrative Agent
to each Lender (subject to the limitations on distribution of any such
information to Public Lenders as described in this Section 6.02) until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents or link and,
upon the Administrative Agent’s request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials or information provided
by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks, SyndTrak, ClearPar
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may have personnel who do not wish to receive any information with
respect to the Borrower, its Subsidiaries or their respective securities that is
not Public-Side Information, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities (each, a
“Public Lender”). The Borrower hereby agrees that (i) at the Administrative
Agent’s request, all Borrower Materials that are to be made available to Public
Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” will appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrower will be deemed to have
authorized the Administrative Agent, the Lenders and the Issuing Banks to treat
such Borrower Materials as containing only Public-Side Information (provided,
however, that to the extent such Borrower Materials constitute Information, they
will be treated as set forth in Section 10.09); (iii) all Borrower Materials
marked “PUBLIC” and, except to the extent the Borrower notifies the
Administrative Agent to the contrary, any Borrower Materials provided pursuant
to Section 6.01(1), 6.01(2) or 6.02(1) are permitted to be made available
through a portion of the Platform designated as “Public Side Information”; and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat
Borrower Materials that are not specifically identified as “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark the Borrower Materials “PUBLIC.”

Anything to the contrary notwithstanding, nothing in this Agreement will require
the Borrower or any Subsidiary to disclose, permit the inspection, examination
or making copies or abstracts of, or discussion of, any document, information or
other matter, or provide information (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure is prohibited by Law or binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that in the event that the Borrower does not provide information that
otherwise would be required to be provided hereunder in reliance on the
exclusions in this paragraph relating to violation of any obligation of
confidentiality, the Borrower shall use commercially reasonable efforts to
provide notice to the Administrative Agent promptly upon obtaining knowledge
that such information is being withheld (but solely if providing such notice
would not violate such obligation of confidentiality).

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent of:

(1) the occurrence of any Default; and

(2) (a) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (b) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws or in respect of IP Rights, the occurrence of any
violation by any Loan Party or any of its Subsidiaries of, or liability under,
any Environmental Law or Environmental Permit, or (c) the occurrence of any
ERISA Event that, in any such case referred to in clauses (a), (b) or (c) of
this Section 6.03(2), has resulted or would reasonably be expected to result in
a Material Adverse Effect.

 

142



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (a) that such notice is being
delivered pursuant to Section 6.03(1) or (2) (as applicable) and (b) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Taxes. Timely pay, discharge or otherwise satisfy, as
the same shall become due and payable, all of its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (1) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (2) the failure to pay
or discharge the same would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, etc.

(1) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(2) take all reasonable action to obtain, preserve, renew and keep in full force
and effect its rights, licenses, permits, privileges, franchises, and IP Rights
material to the conduct of its business,

except in the case of clause (1) or (2) to the extent (other than with respect
to the preservation of the existence of the Borrower) that failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or pursuant to any merger, consolidation, liquidation,
dissolution or disposition permitted by Article VII.

SECTION 6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted and any repairs and replacements that are the obligation
of the owner or landlord of any property leased by the Borrower or any of the
Restricted Subsidiaries excepted.

SECTION 6.07 Maintenance of Insurance.

(1) Maintain with insurance companies that the Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed or with a Captive Insurance
Subsidiary, insurance with respect to the Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried;
provided that notwithstanding the foregoing, in no event will the Borrower or
any Restricted Subsidiary be required to obtain or maintain insurance that is
more restrictive than its normal course of practice. Subject to Section 6.13(2),
each such policy of insurance will, as appropriate, (i) name the Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder as
its interests may appear or (ii) in the case of each casualty insurance policy,
contain an additional loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Secured Parties, as the additional loss payee
thereunder.

(2) If any improved portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower will, or
will cause each Loan Party to (a) maintain, or cause to be maintained, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(b) deliver to the Collateral Agent evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent; provided that to the
extent that the requirements of this Section 6.07 are not satisfied on the
Effective Date, the Borrower may satisfy such requirements in accordance with
the Collateral and

 

143



--------------------------------------------------------------------------------

Guarantee Requirement and Section 6.11(2)(b) but in no event later than ten
(10) days prior to the recording of the Mortgages and the delivery of the other
real estate items required to be delivered pursuant to the Collateral and
Guarantee Requirement and Section 6.11(2)(b).

SECTION 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and comply with the USA PATRIOT Act, Sanctions and all orders,
writs, injunctions and decrees of any Governmental Authority applicable to it or
to its business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be (it
being understood and agreed that certain Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that only the Administrative
Agent on behalf of the Lenders may exercise rights of the Administrative Agent
and the Lenders under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than two (2) times during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at the Borrower’s expense; provided further that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants. For the
avoidance of doubt, this Section 6.10 is subject to the last paragraph of
Section 6.02.

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(1) (x) upon (i) the formation or acquisition of any new direct or indirect
wholly owned Material Domestic Subsidiary (other than any Excluded Subsidiary)
by any Loan Party, (ii) the designation of any existing direct or indirect
wholly owned Material Domestic Subsidiary (other than any Excluded Subsidiary)
as a Restricted Subsidiary, (iii) any Subsidiary (other than any Excluded
Subsidiary) becoming a wholly owned Material Domestic Subsidiary or (iv) an
Excluded Subsidiary that is a wholly owned Material Domestic Subsidiary ceasing
to be an Excluded Subsidiary but continuing as a Restricted Subsidiary of the
Borrower, (y) upon the acquisition of any material assets by the Borrower or any
Guarantor or (z) with respect to any Subsidiary at the time it becomes a Loan
Party, for any material assets held by such Subsidiary (in each case, other than
assets constituting Collateral under a Collateral Document that becomes subject
to the Lien created by such Collateral Document upon acquisition thereof
(without limitation of the obligations to perfect such Lien)):

(a) within sixty (60) days (or such greater number of days specified below)
after such formation, acquisition or designation or, in each case, such longer
period as the Administrative Agent may agree in its reasonable discretion, cause
each such Material Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to execute the Guaranty (or a
joinder thereto) and other documentation the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Guaranty and the Collateral Documents and

 

144



--------------------------------------------------------------------------------

(A) within sixty (60) days (or within one hundred and twenty (120) days in the
case of documents listed in Section 6.11(2)(b)) after such formation,
acquisition or designation, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent, Mortgages and
the other items listed in Section 6.11(2)(b), mutatis mutandis, with respect to
any Material Real Property, supplements to the Security Agreement, a counterpart
signature page to the Intercompany Note, Intellectual Property Security
Agreements and other security agreements and documents (if applicable), as
reasonably requested by and in form and substance reasonably satisfactory to the
Collateral Agent (consistent with the Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing Date
as amended and in effect from time to time), in each case granting and
perfecting Liens required by the Collateral and Guarantee Requirement;

(B) within sixty (60) days after such formation, acquisition or designation,
cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, if applicable, a joinder to the
Intercompany Note substantially in the form of Annex I thereto with respect to
the intercompany Indebtedness held by such Material Domestic Subsidiary and
required to be pledged pursuant to the Collateral Documents;

(C) within sixty (60) days (or within one hundred and twenty (120) days in the
case of documents listed in Section 6.11(2)(b)) after such formation,
acquisition or designation, take and cause (i) the applicable Material Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement and (ii) to the extent applicable, each direct or indirect
parent of such applicable Material Domestic Subsidiary, in each case, to take
customary action(s) (including the recording of Mortgages, the filing of Uniform
Commercial Code financing statements and delivery of stock and membership
interest certificates to the extent certificated) as may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected (subject to Liens permitted by Section 7.01) Liens required by the
Collateral and Guarantee Requirement, enforceable against all third parties in
accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); and

(D) within sixty (60) days (or one hundred and twenty (120) days in the case of
documents described in Section 6.11(2)(b)) after the reasonable request therefor
by the Administrative Agent (or such longer period as the Administrative Agent
may agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of a customary Opinion of Counsel, addressed to the Administrative
Agent and the Lenders, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this Section 6.11(1) as
the Administrative Agent may reasonably request;

provided that actions relating to Liens on real property are governed by
Section 6.11(2) and not this Section 6.11(1).

(2) Material Real Property.

(a) Notice.

 

145



--------------------------------------------------------------------------------

(i) Within sixty (60) days (or such longer period as the Collateral Agent may
agree in its reasonable discretion), after the formation, acquisition or
designation of a Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement, the Borrower will, or
will cause such Material Domestic Subsidiary to, furnish to the Collateral Agent
a description of any Material Real Property (other than any Excluded Asset(s))
owned by such Material Domestic Subsidiary.

(ii) Within sixty (60) days (or such longer period as the Collateral Agent may
agree in its reasonable discretion), after the acquisition of any Material Real
Property (other than any Excluded Asset(s)) by a Loan Party, after the Closing
Date, the Borrower will, or will cause such Loan Party to, furnish to the
Collateral Agent a description of any such Material Real Property.

(b) Mortgages. The Borrower will, or will cause the applicable Loan Party to,
provide the Collateral Agent with a Mortgage with respect to any Material Real
Property that is the subject of a notice delivered pursuant to Section
6.11(2)(a), within one hundred and twenty (120) days of the acquisition,
formation or designation of such Material Domestic Subsidiary or the acquisition
of such Material Real Property (or such longer period as the Collateral Agent
may agree in its sole discretion), together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create, except to the extent otherwise
provided hereunder, including subject to Liens permitted by Section 7.01, a
valid and subsisting perfected Lien on such Material Real Property in favor of
the Collateral Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Collateral Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction without surveys (it being agreed that
zoning reports from a nationally recognized zoning company shall be acceptable
in lieu of zoning endorsements to title policies in any jurisdiction where there
is a material difference in the cost of zoning reports and zoning endorsements)
and in amounts, reasonably acceptable to the Collateral Agent (not to exceed the
fair market value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, subject only to Liens permitted by Section 7.01 or such other Liens
reasonably satisfactory to the Collateral Agent that do not have a material
adverse impact on the use or value of the Mortgaged Properties, and providing
for such other affirmative insurance and such coinsurance and direct access
reinsurance as the Collateral Agent may reasonably request and is available in
the applicable jurisdiction;

(iii) customary Opinions of Counsel for the applicable Loan Parties in states in
which such Material Real Properties are located, with respect to the
enforceability and perfection of the Mortgage(s) and any related fixture filings
and the due authorization, execution and delivery of the Mortgages, in form and
substance reasonably satisfactory to the Collateral Agent;

(iv) American Land Title/American Congress on Surveying and Mapping surveys (or,
if reasonably acceptable to the Collateral Agent, zip or express maps) for each
Material Real Property or existing surveys together with no change affidavits,
in each case certified to the Collateral Agent if deemed necessary by the
Collateral Agent in its reasonable discretion, sufficient for the title
insurance company issuing a Mortgage Policy to remove the standard survey
exception and issue standard survey related endorsements and otherwise
reasonably satisfactory to the Collateral Agent;

 

146



--------------------------------------------------------------------------------

(v) a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Material Real Property
containing improved land addressed to the Collateral Agent and otherwise in
compliance with the Flood Insurance Laws, and if any such Material Real Property
is located in an area determined by the Federal Emergency Management Agency (or
any successor agency) to be a special flood hazard area, the Borrower’s duly
executed acknowledgement of receipt of written notification from the Collateral
Agent about special flood hazard area status and flood disaster assistance and
evidence that the Borrower or applicable Loan Party has obtained flood insurance
reasonably satisfactory to the Collateral Agent that is in compliance with all
applicable requirements of the Flood Insurance Laws; and

(vi) as promptly as practicable after the reasonable request therefor by the
Collateral Agent, environmental assessment reports and reliance letters (if any)
that have been prepared in connection with such acquisition, designation or
formation of any Material Domestic Subsidiary or acquisition of any Material
Real Property; provided that there shall be no obligation to deliver to the
Collateral Agent any environmental assessment report whose disclosure to the
Collateral Agent would require the consent of a Person other than the Borrower
or one of its Subsidiaries, where, despite the commercially reasonable efforts
of the Borrower to obtain such consent, such consent cannot be obtained.

The Collateral Agent may grant extensions of time for the creation and
perfection of Mortgage Liens in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular Material Real Property
where it determines that such action cannot be accomplished by the time periods
set forth in this Agreement or the Collateral Documents.

Notwithstanding anything herein to the contrary, with respect to the
requirements set forth in Section 4.01(1)(c)(i), each certificate required to be
delivered pursuant to Section 4.01(1)(c)(i) on the Effective Date by any Loan
Party will not constitute conditions precedent to the effectiveness of this
Agreement on the Effective Date or the obligation of each Lender to make a
Credit Extension hereunder on the Closing Date and that the only action with
respect to the perfection of the Collateral that shall constitute conditions
precedent to the effectiveness of this Agreement on the Effective Date shall be
the delivery of the UCC-1 financing statements required pursuant to Section
4.01(1)(c)(ii); provided that the Borrower will use commercially reasonable
efforts to effect the delivery of each certificate required to be delivered
pursuant to Section 4.01(1)(c)(i) (and transfer powers with respect thereto) on
or prior to the Closing Date without undue burden or expense; provided further
that each of the Borrower and its wholly owned Material Domestic Subsidiaries
(other than Excluded Subsidiaries) will execute and/or deliver any such
document(s) that is not delivered and take any perfection action that is not
taken on the Effective Date or on the Closing Date within 90 days after the
Closing Date (or such later date as agreed to by the Administrative Agent).

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (1) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits (including any cleanup, removal or remedial obligations)
and (2) obtain and renew all Environmental Permits required to conduct its
operations or in connection with its properties.

SECTION 6.13 Further Assurances and Post-Closing Covenant.

(1) Subject to the provisions of the Collateral and Guarantee Requirement and
any applicable limitations in any Collateral Document and in each case at the
expense of the Borrower, promptly upon reasonable request from time to time by
the Administrative Agent or the Collateral Agent or as may be required by
applicable Laws (a) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or Collateral Agent may reasonable
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents and to satisfy the Collateral and Guarantee
Requirement.

 

147



--------------------------------------------------------------------------------

(2) As promptly as practicable, and in any event no later than ninety (90) days
after the Closing Date or such later date as the Administrative Agent reasonably
agrees to in writing, including to reasonably accommodate circumstances
unforeseen on the Closing Date, (a) deliver the documents or take the actions
required pursuant to sub clauses (i) through (vi) of Section 6.11(2)(b) hereof
with respect to any Material Real Properties listed in Schedule 1.01(2) and
(b) deliver the documents or take the actions specified in Schedule 6.13(2), in
each case except to the extent otherwise agreed by the Administrative Agent
pursuant to its authority as set forth in the definition of the term “Collateral
and Guarantee Requirement.”

SECTION 6.14 Use of Proceeds. The proceeds of (a) the Closing Date Term Loans,
together with the proceeds of the Equity Contribution, the Bridge Loans and any
Revolving Loans drawn on the Closing Date (to the extent permitted under this
Agreement) and cash on hand, will be used (i) to fund the Closing Date
Refinancing, together with any premiums and accrued and unpaid interest thereon
and any fees and expenses with respect thereto, (ii) to pay the Transaction
Consideration, and (iii) to pay the Transaction Expenses, and (b) any Revolving
Loans will be used (i) on the Closing Date, solely (A) to fund working capital
needs and (B) in an amount not to exceed $30.0 million, to pay the Transaction
Consideration and Transaction Expenses and to fund any OID with respect to the
Closing Date Term Loans; provided that such cap shall not apply to any
Transaction Expenses to replace, backstop or cash collateralize letters of
credit, letters of guarantee or banker acceptances outstanding on the Closing
Date and (ii) after the Closing Date, for working capital and general corporate
purposes and for any other purpose not prohibited by the Loan Documents.
Notwithstanding the foregoing, any Excess Closing Date Cash on the Closing Date
shall be deposited into the Controlled Account.

SECTION 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (1) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of the Borrower, and (2) a public rating (but
not any specific rating) in respect of the Term Facility as of the Closing Date
from each of S&P and Moody’s.

SECTION 6.16 Tender Documents; Etc. The Tender Documents, the Undertaking
Agreement and the Investment Agreement shall not be amended or waived, and no
consents shall be given with respect thereto, by the Borrower or any Restricted
Subsidiary in a manner materially adverse to the Lenders without the consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood that (a) any increase or decrease
in the Transaction Consideration of less than 10% shall not be materially
adverse to the Lenders (so long as any such increase is funded by an increase to
the Equity Contribution (or is otherwise funded by an issuance of common Equity
Interests of the Borrower) and any such decrease results in the pro rata
reduction to the Equity Contribution, the Term Loans and the Bridge Loans
(provided that any such decrease in respect of the Bridge Loans shall be
allocated to instead reduce the Term Loans)), (b) any increase or decrease in
the number of days in the Offer’s subscription period that does not extend the
subscription period beyond seventy (70) days and does not require the Borrower
to settle a purchase of less than 75% of the shares in the Target shall not be
materially adverse to the Lenders and (c) any decrease in the tender condition
to less than 75% of the shares in the Target shall be materially adverse to the
Lenders).

SECTION 6.17 Anti-Corruption Compliance. Comply in all material respects with
the requirements of the FCPA and implement and maintain policies and procedures
reasonably designed to ensure compliance with the FCPA.

SECTION 6.18 Controlled Account. Enter into a control agreement in respect of
the Controlled Account in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent on or prior to the Closing Date (or such
later date as the Administrative Agent may agree).

Article VII

Negative Covenants

Effective as of the Effective Date and for so long thereafter as the Termination
Conditions are not satisfied:

 

148



--------------------------------------------------------------------------------

SECTION 7.01 Liens. The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, directly or indirectly, create, incur or assume any
Lien (except any Permitted Lien(s)) that secures obligations under any
Indebtedness or any related guarantee of Indebtedness on any asset or property
of the Borrower or any Restricted Subsidiary, or any income or profits
therefrom.

The expansion of Liens by virtue of accretion or amortization of original issue
discount, the payment of dividends in the form of Indebtedness, and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 7.01.

For purposes of determining compliance with this Section 7.01, (A) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in the definition thereof, but is permitted to be incurred in part under any
combination thereof and of any other available exemption and (B) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of the
categories of Permitted Liens, the Borrower will, in its sole discretion, be
entitled to divide, classify or reclassify, in whole or in part, any such Lien
(or any portion thereof) among one or more of such categories or clauses in any
manner.

SECTION 7.02 Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

(i) create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness), or

(ii) issue any shares of Disqualified Stock or permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock;

provided that the Borrower may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary may incur Indebtedness (including Acquired Indebtedness), issue
shares of Disqualified Stock and issue shares of Preferred Stock, in each case,
if (any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
pursuant to following clauses (A), (B) and (C), “Permitted Ratio Debt”):

(A) with respect to Indebtedness secured on a pari passu basis with the First
Lien Obligations, the First Lien Net Leverage Ratio for the Test Period
preceding the date on which such additional Indebtedness is incurred (or, in the
case of Indebtedness under Designated Revolving Commitments, on the date such
Designated Revolving Commitments are established after giving pro forma effect
to the incurrence of the entire committed amount of Indebtedness thereunder, in
which case such committed amount under such Designated Revolving Commitments may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this proviso) (without netting any cash received
from the incurrence of such Indebtedness proposed to be incurred) would be no
greater than the Closing Date First Lien Net Leverage Ratio;

(B) with respect to Indebtedness secured by Liens on a basis that is junior in
priority to the First Lien Obligations, the Junior Secured Condition is
satisfied for the Test Period preceding the date on which such additional
Indebtedness is incurred (or, in the case of Indebtedness under Designated
Revolving Commitments, on the date such Designated Revolving Commitments are
established after giving pro forma effect to the incurrence of the entire
committed amount of Indebtedness thereunder, in which case such committed amount
under such Designated Revolving Commitments may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this proviso) (without netting any cash received from the incurrence of
such Indebtedness proposed to be incurred); or

 

149



--------------------------------------------------------------------------------

(C) with respect to unsecured Indebtedness, any other Indebtedness not included
in clause (A) or (B) above, or any Disqualified Stock or Preferred Stock, either
(I) the Interest Coverage Ratio for the Test Period preceding the date on which
such additional Indebtedness is incurred or such Disqualified Stock or Preferred
Stock is issued (or, in the case of Indebtedness under Designated Revolving
Commitments, on the date such Designated Revolving Commitments are established
after giving pro forma effect to the incurrence of the entire committed amount
of Indebtedness thereunder, in which case such committed amount under such
Designated Revolving Commitments may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without further compliance with this
proviso) would be at least 2.00 to 1.00 or (II) the Total Net Leverage Ratio for
the Test Period preceding the date on which such additional Indebtedness is
incurred or such Disqualified Stock or Preferred Stock is issued (or, in the
case of Indebtedness under Designated Revolving Commitments, on the date such
Designated Revolving Commitments are established after giving pro forma effect
to the incurrence of the entire committed amount of Indebtedness thereunder, in
which case such committed amount under such Designated Revolving Commitments may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this proviso) (without netting any cash received
from the incurrence of such Indebtedness proposed to be incurred) would be no
greater than the Closing Date Total Net Leverage Ratio,

in each case, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of such Test Period;

provided further that (A) Restricted Subsidiaries of the Borrower that are not
Guarantors may not incur Indebtedness or issue Disqualified Stock or Preferred
Stock under this Section 7.02(a) if, after giving pro forma effect to such
incurrence or issuance (including a pro forma application of the net proceeds
therefrom), the aggregate principal amount of Indebtedness, liquidation
preference of Disqualified Stock and amount of Preferred Stock of such
Restricted Subsidiaries incurred or issued pursuant to this Section 7.02(a),
together with any principal amounts incurred or issued by such Restricted
Subsidiaries under Section 7.02(b)(14)(a), Section 7.02(b)(23) and Section
7.02(b)(31) and Refinancing Indebtedness in respect of any of the foregoing
(excluding any Incremental Amounts), in each case then outstanding, would exceed
(as of the date such Indebtedness, Disqualified Stock or Preferred Stock is
issued, incurred or otherwise obtained) the greater of (I) $100.0 million and
(II) 50% of Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis), (B)
Permitted Ratio Debt (x) shall not mature earlier than the Original Term Loan
Maturity Date and (y) shall have a Weighted Average Life to Maturity not shorter
than the remaining Weighted Average Life to Maturity of the Closing Date Term
Loans on the date of incurrence of such Permitted Ratio Debt and (C) if any such
Indebtedness is incurred on or prior to the first anniversary of the Closing
Date, matures within one year of the Original Term Loan Maturity Date and
consists of syndicated term loans secured on a pari passu basis with the First
Lien Obligations under this Agreement, then the Borrower shall comply with the
“most favored nation” pricing provisions of Section 2.14(5)(c) as if such
Indebtedness were Incremental Term Loans incurred pursuant to Section 2.14 (to
the extent then applicable).

(b) The provisions of Section 7.02(a) will not apply to:

(1) Indebtedness under the Loan Documents (including Incremental Loans, Other
Loans, Extended Term Loans, Loans made pursuant to Extended Revolving
Commitments and Replacement Loans);

(2) the incurrence by the Borrower of the Bridge Loans, the Senior Notes, the
Permanent Notes (as defined in the Bridge Loan Agreement) and/or the Senior
Exchange Notes (as defined in the Bridge Loan Agreement) and the Guarantee
thereof by any Guarantor;

(3) the incurrence of Indebtedness (x) by the Borrower and any Restricted
Subsidiary (other than the Target) in existence on the Effective Date (excluding
Indebtedness described in the preceding clauses (1) and (2)); provided that any
such item of Indebtedness (other than any Indebtedness of the Target outstanding
as on the Effective Date) with an aggregate outstanding principal amount on the
Effective Date in excess of $5.0 million shall be set forth on Schedule 7.02 and
(y) by the Target in an aggregate principal amount at any one time outstanding
not to exceed €20.0 million;

 

150



--------------------------------------------------------------------------------

(4) the incurrence of Attributable Indebtedness and Indebtedness (including
Capitalized Lease Obligations and Purchase Money Obligations) and Disqualified
Stock incurred or issued by the Borrower or any Restricted Subsidiary and
Preferred Stock issued by any Restricted Subsidiary, to finance the purchase,
lease, expansion, construction, installation, replacement, repair or improvement
of property (real or personal), equipment or other assets, including assets that
are used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets in an aggregate
principal amount, together with any Refinancing Indebtedness in respect thereof
(excluding any Incremental Amounts) and all other Indebtedness, Disqualified
Stock or Preferred Stock incurred or issued and outstanding under this clause
(4), at such time not to exceed (as of the date such Indebtedness, Disqualified
Stock or Preferred Stock is issued, incurred or otherwise obtained) the greater
of (I) $60.0 million and (II) 30% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis);

(5) Indebtedness incurred by the Borrower or any Restricted Subsidiary
(a) constituting reimbursement obligations with respect to letters of credit,
bank guarantees, banker’s acceptances, warehouse receipts, or similar
instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry
practice, including in respect of workers’ compensation claims, performance,
completion or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, unemployment
insurance or other social security legislation or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or (b) as an account party in respect of letters of credit, bank guarantees or
similar instruments in favor of suppliers, trade creditors or other Persons
issued or incurred in the ordinary course of business or consistent with
industry practice;

(6) the incurrence of Indebtedness arising from agreements of the Borrower or
any Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(7) the incurrence of Indebtedness by the Borrower and owing to a Restricted
Subsidiary or the issuance of Disqualified Stock of the Borrower to a Restricted
Subsidiary; provided that any such Indebtedness for borrowed money owing to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Loans to the extent permitted by applicable law and it does
not result in adverse tax consequences; provided further that any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness or Disqualified Stock (except to
the Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
or Disqualified Stock constituting a Permitted Lien) will be deemed, in each
case, to be an incurrence of such Indebtedness (to the extent such Indebtedness
is then outstanding) or issuance of such Disqualified Stock (to the extent such
Disqualified Stock is then outstanding) not permitted by this clause (7);

(8) the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or
another Restricted Subsidiary to the extent permitted by Section 7.05; provided
that any such Indebtedness for borrowed money incurred by a Guarantor and owing
to a Restricted Subsidiary that is not a Guarantor is expressly subordinated in
right of payment to the Guaranty of the Loans of such Guarantor to the extent
permitted by applicable law and it does not result in adverse tax consequences;
provided further that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any such subsequent transfer of any such Indebtedness
(except to the Borrower or a Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be
an incurrence of such Indebtedness (to the extent such Indebtedness is then
outstanding) not permitted by this clause (8);

 

151



--------------------------------------------------------------------------------

(9) the issuance of shares of Preferred Stock or Disqualified Stock of a
Restricted Subsidiary to the Borrower or a Restricted Subsidiary; provided that
any subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Restricted Subsidiary that holds such Preferred Stock or
Disqualified Stock ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock or Disqualified Stock (except to
the Borrower or another Restricted Subsidiary or any pledge of such Preferred
Stock or Disqualified Stock constituting a Permitted Lien) will be deemed, in
each case, to be an issuance of such shares of Preferred Stock or Disqualified
Stock (to the extent such Preferred Stock or Disqualified Stock is then
outstanding) not permitted by this clause (9);

(10) the incurrence of Hedging Obligations (excluding Hedging Obligations
entered into for speculative purposes) including, without limitation, Hedging
Obligations entered into under the Existing Credit Agreement;

(11) the incurrence of obligations in respect of self-insurance and obligations
in respect of performance, bid, appeal and surety bonds and performance,
banker’s acceptance facilities and completion guarantees and similar obligations
provided by the Borrower or any Restricted Subsidiary or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with industry
practice, including those incurred to secure health, safety and environmental
obligations;

(12) the incurrence of:

(a) Indebtedness or issuance of Disqualified Stock of the Borrower and the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100.0% of the net cash proceeds received by the Borrower since
the Closing Date from the issue or sale of Equity Interests of the Borrower or
contributions to the capital of the Borrower, including through consolidation,
amalgamation or merger (in each case, other than proceeds of Disqualified Stock
or any exercise of the cure right set forth in Section 8.04 and other than
proceeds received from the Borrower or a Restricted Subsidiary) as determined in
accordance with clauses (3)(b) and (3)(c) of Section 7.05(a) to the extent such
net cash proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments pursuant to Section 7.05(a) or to make Permitted Investments
(other than Permitted Investments specified in clause (1), (2) or (3) of the
definition thereof); and

(b) Indebtedness or issuance of Disqualified Stock of the Borrower and the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference that, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred or issued, as applicable, pursuant to this clause
(12)(b), together with any Refinancing Indebtedness in respect thereof
(excluding any Incremental Amounts), does not exceed (as of the date such
Indebtedness, Disqualified Stock or Preferred Stock is issued, incurred or
otherwise obtained) (i) the greater of (I) $60.0 million and (II) 30% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis) plus, without
duplication, (ii) in the event of any extension, replacement, refinancing,
renewal or defeasance of any such Indebtedness, Disqualified Stock or Preferred
Stock, an amount equal to (x) any accrued and unpaid interest on the
Indebtedness, any accrued and unpaid dividends on the Preferred Stock, and any
accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased plus (y) the amount of any
tender premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Indebtedness, Disqualified Stock or
Preferred Stock and any defeasance costs and any fees and expenses (including
original issue discount, upfront fees or similar fees) incurred in connection
with the issuance of such new Indebtedness, Disqualified Stock or Preferred
Stock or the extension, replacement, refunding, refinancing, renewal or
defeasance of such Indebtedness, Disqualified Stock or Preferred Stock;

 

152



--------------------------------------------------------------------------------

(13) the incurrence or issuance by the Borrower of Refinancing Indebtedness or
the incurrence or issuance by a Restricted Subsidiary of Refinancing
Indebtedness that serves to Refinance any Indebtedness (including any Designated
Revolving Commitments) permitted under Section 7.02(a) and clauses (b)(2), (3)
and (12)(a) above, this clause (13) and clauses (14) and (30)(b), or any
successive Refinancing Indebtedness with respect to any of the foregoing;

(14) the incurrence or issuance of:

(a) Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary, incurred or
issued to finance an acquisition or investment (or other purchase of assets) or
that is assumed by the Borrower or any Restricted Subsidiary in connection with
such acquisition or investment (or other purchase of assets), or

(b) Indebtedness, Disqualified Stock or Preferred Stock of Persons that are
acquired by the Borrower or any Restricted Subsidiary or merged into,
amalgamated or consolidated with the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement,

in the case of the preceding clauses (a) and (b), in an aggregate principal
amount or liquidation preference, together with any Refinancing Indebtedness in
respect thereof (excluding any Incremental Amounts), not to exceed (A) the
greater of $60.0 million and 30% of Consolidated EBITDA plus (B) an unlimited
amount so long as in the case of this clause (B) only, either:

(x) after giving pro forma effect to such acquisition, investment amalgamation,
consolidation or merger and such incurrence, assumption or issuance of
Indebtedness and the use of proceeds thereof, the Borrower would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Interest
Coverage Ratio test set forth in clause (C)(I) of Section 7.02(a) or the Total
Net Leverage Ratio test set forth in clause (C)(II) of Section 7.02(a);

(y) after giving pro forma effect to such acquisition, investment, amalgamation,
consolidation or merger and such incurrence, assumption or issuance of
Indebtedness and the use of proceeds thereof, the Interest Coverage Ratio of the
Borrower for the Test Period preceding the date on which such additional
Indebtedness is incurred or assumed or such Disqualified Stock or Preferred
Stock is issued (or, in the case of Indebtedness under Designated Revolving
Commitments, on the date such Designated Revolving Commitments are established
after giving pro forma effect to the incurrence or assumption of the entire
committed amount of Indebtedness thereunder, in which case such committed amount
under such Designated Revolving Commitments may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this proviso) is greater than or equal to the Interest Coverage Ratio
immediately prior to giving effect to such incurrence or assumption of
Indebtedness or issuance of Disqualified Stock or Preferred Stock; or

(z) after giving pro forma effect to such acquisition, investment, amalgamation,
consolidation or merger and such incurrence, assumption or issuance of
Indebtedness and the use of proceeds thereof, the Total Net Leverage Ratio of
the Borrower for the Test Period preceding the date on which such additional
Indebtedness is incurred or assumed or such Disqualified Stock or Preferred
Stock is issued (or, in the case of Indebtedness under Designated Revolving
Commitments, on the date such Designated Revolving Commitments are established
after giving pro forma effect to the incurrence or assumption of the entire
committed amount of Indebtedness thereunder, in which case such committed amount
under such Designated Revolving Commitments may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this proviso) (without netting any cash received from the incurrence or
assumption of such Indebtedness proposed to be incurred or assumed) would be no
greater than the Total Net Leverage Ratio immediately prior to giving effect to
such incurrence or assumption of Indebtedness or issuance of Disqualified Stock
or Preferred Stock;

 

153



--------------------------------------------------------------------------------

provided that with respect to Indebtedness incurred or assumed pursuant to
clause (14)(a), (A) Restricted Subsidiaries of the Borrower that are not
Guarantors may not incur or assume Indebtedness or issue Disqualified Stock or
Preferred Stock under clause (14)(a) if, after giving pro forma effect to such
incurrence, assumption or issuance (including a pro forma application of the net
proceeds therefrom), the aggregate principal amount of Indebtedness, liquidation
preference of Disqualified Stock and amount of Preferred Stock of such
Restricted Subsidiaries incurred, assumed or issued pursuant to clause (14)(a),
together with any principal amounts incurred, assumed or issued by such
Restricted Subsidiaries under Section 7.02(a), Section 7.02(b)(23) and Section
7.02(b)(31) and any Refinancing Indebtedness in respect of any of the foregoing
(excluding any Incremental Amounts), in each case then outstanding, would exceed
(as of the date such Indebtedness, Disqualified Stock or Preferred Stock is
issued, incurred, assumed or otherwise obtained) the greater of (I)
$100.0 million and (II) 50% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis), (B) such Indebtedness (x) shall not mature earlier than the
Original Term Loan Maturity Date and (y) shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Closing Date Term Loans on the date of incurrence or assumption of such
Indebtedness (C) if Indebtedness consists of syndicated term loans secured on a
pari passu basis with the First Lien Obligations under this Agreement, then the
Borrower shall comply with the “most favored nation” pricing provisions of
Section 2.14(5)(c) as if such Indebtedness were Incremental Term Loans incurred
pursuant to Section 2.14 (to the extent then applicable).

(15) the incurrence of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or consistent with
industry practice;

(16) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary
supported by letters of credit or bank guarantees issued in connection herewith,
any Credit Agreement Refinancing Indebtedness or Permitted Incremental
Equivalent Debt, in each case, in a principal amount not in excess of the stated
amount of such letters of credit or bank guarantees;

(17) (a) the incurrence of any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary so long as the incurrence of such Indebtedness or other
obligations incurred by the Borrower or such Restricted Subsidiary is permitted
by this Agreement, or (b) any co-issuance by the Borrower or any Restricted
Subsidiary of any Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary so long as the incurrence of such Indebtedness or other
obligations by the Borrower or such Restricted Subsidiary is permitted by this
Agreement;

(18) the incurrence of Indebtedness issued by the Borrower or any Restricted
Subsidiary to future, present or former employees, directors, officers, members
of management, consultants and independent contractors thereof, their respective
Controlled Investment Affiliates or Immediate Family Members and permitted
transferees thereof, in each case to finance the purchase or redemption of
Equity Interests of the Borrower to the extent described in Section 7.05(b)(4);

(19) customer deposits and advance payments received in the ordinary course of
business or consistent with industry practice from customers for goods and
services purchased in the ordinary course of business or consistent with
industry practice;

(20) the incurrence of (a) Indebtedness owed to banks and other financial
institutions incurred in the ordinary course of business or consistent with
industry practice in connection with ordinary banking arrangements to manage
cash balances of the Borrower and its Restricted Subsidiaries and
(b) Indebtedness in respect of Cash Management Services, including Cash
Management Obligations;

 

154



--------------------------------------------------------------------------------

(21) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business or consistent with industry
practice on arm’s-length commercial terms;

(22) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (a) the financing of insurance premiums or (b) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business or consistent with industry practice;

(23) the incurrence of Indebtedness or issuance of Disqualified Stock or
Preferred Stock by Restricted Subsidiaries of the Borrower that are not
Guarantors; provided that the amount of such Indebtedness proposed to be
incurred or Disqualified Stock or Preferred Stock proposed to be issued at such
time shall be limited to an aggregate principal amount or liquidation preference
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued, as applicable, pursuant to this clause (23) at any time
when this proviso applies, together with any principal amounts incurred, assumed
or issued by such Restricted Subsidiaries under Section 7.02(a), Section
7.02(b)(14)(a) and Section 7.02(b)(31) and any Refinancing Indebtedness in
respect of any of the foregoing (excluding any Incremental Amounts), does not
exceed the greater of (I) $100.0 million and (II) 50% of Consolidated EBITDA of
the Borrower and the Restricted Subsidiaries for the most recently ended Test
Period (calculated on a pro forma basis);

(24) the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary
undertaken in connection with cash management (including netting services,
automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and related or similar services or activities) with respect to the
Borrower, any Subsidiaries or any joint venture in the ordinary course of
business or consistent with industry practice, including with respect to
financial accommodations of the type described in the definition of Cash
Management Services;

(25) Qualified Securitization Facilities and, to the extent constituting
Indebtedness, Receivables Financing Transactions;

(26) guarantees incurred in the ordinary course of business or consistent with
industry practice in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sub-licensees and distribution partners and
guarantees required by Governmental Authorities in the ordinary course of
business;

(27) the incurrence of Indebtedness attributable to (but not incurred to
finance) the exercise of appraisal rights or the settlement of any claims or
actions (whether actual, contingent or potential) with respect to the
Transactions or any other acquisition (by merger, consolidation or amalgamation
or otherwise) in accordance with the terms hereof;

(28) the incurrence of Indebtedness representing deferred compensation to
employees of the Borrower or any Restricted Subsidiary, including Indebtedness
consisting of obligations under deferred compensation or any other similar
arrangements incurred in connection with the Transactions, any investment or any
acquisition (by merger, consolidation or amalgamation or otherwise) permitted
under this Agreement;

(29) the incurrence of Indebtedness arising out of any Sale-Leaseback
Transaction incurred in the ordinary course of business or consistent with
industry practice;

(30) (a) Credit Agreement Refinancing Indebtedness and (b) Permitted Incremental
Equivalent Debt;

 

155



--------------------------------------------------------------------------------

(31) the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
Restricted Subsidiaries of the Borrower that are not Guarantors to fund working
capital requirements in an aggregate principal amount or liquidation preference
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued, as applicable, pursuant to this clause (31), together
with any principal amounts incurred, assumed or issued by such Restricted
Subsidiaries under Section 7.02(a), Section 7.02(b)(14)(a) and Section
7.02(b)(23) and any Refinancing Indebtedness in respect thereof (excluding any
Incremental Amounts), does not exceed (as of the date such Indebtedness is
issued, incurred or otherwise obtained) the greater of (I) $100.0 million and
(II) 50.0% of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the most recently ended Test Period (calculated on a pro forma
basis);

(32) any Preferred Stock issued pursuant to the Investment Agreement

(33) any Indebtedness in respect of the Tender Letter of Credit, including under
the Agreement for Standby Letter of Credit and the L/C Fee Letter with respect
thereto;

(34) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (1) through (33) above;

(35) Indebtedness under a bilateral Polish Zloty facility in an amount not to
exceed €20.0 million; and

(36) Indebtedness under the Existing Credit Agreement, until the occurrence of
the Closing Date Refinancing.

(c) For purposes of determining compliance with this Section 7.02:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) at any time, whether at the time of incurrence or
upon the application of all or a portion of the proceeds thereof or
subsequently, meets the criteria of more than one of the categories of permitted
Indebtedness, Disqualified Stock or Preferred Stock described in clauses
(1) through (36) above or is entitled to be incurred pursuant to Section
7.02(a), the Borrower, in its sole discretion, may divide and classify and may
subsequently re-divide and reclassify, such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock (or a portion thereof) in such of the above clauses or under
Section 7.02(a) as determined by the Borrower at such time; provided that all
Indebtedness (x) incurred hereunder on the Closing Date and (y) represented by
the Bridge Loans and related Guarantees on the Closing Date will, at all times,
be treated as incurred on the Closing Date under Section 7.02(b)(1) and (2),
respectively, and may not be reclassified;

(2) the Borrower is entitled to divide and classify an item of Indebtedness,
Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Section 7.02(a)
and (b), subject to the proviso to the preceding clause (1) of this Section
7.02(c);

(3) the principal amount of Indebtedness outstanding under any clause of this
Section 7.02 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness;

(4) in the event an item of Indebtedness, Disqualified Stock or Preferred Stock
(or any portion thereof) is incurred or issued pursuant to Section 7.02(b)
(other than Section 7.02(b)(14) or Section 7.02(b)(30)(b) (but, in the case of
Section 7.02(b)(30)(b), solely with respect to Permitted Incremental Equivalent
Debt incurred in reliance upon a ratio test)) on the same date that an item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) is
incurred or issued under Section 7.02(a), 7.02(b)(14) or Section 7.02(b)(30)(b)
(but, in the case of Section 7.02(b)(30)(b), solely with respect to Permitted
Incremental Equivalent Debt

 

156



--------------------------------------------------------------------------------

incurred in reliance upon a ratio test), then the Interest Coverage Ratio, or
applicable leverage ratio, will be calculated with respect to such incurrence or
issuance under Section 7.02(a), 7.02(b)(14) or Section 7.02(b)(30)(b) (but, in
the case of Section 7.02(b)(30)(b), solely with respect to Permitted Incremental
Equivalent Debt incurred in reliance upon a ratio test) without regard to any
incurrence or issuance under Section 7.02(b) (other than with respect to any
incurrence under Section 7.02(b)(14) or Section 7.02(b)(30)(b) (but, in the case
of Section 7.02(b)(30)(b), solely with respect to Permitted Incremental
Equivalent Debt incurred in reliance upon a ratio test)); provided that unless
the Borrower elects otherwise, the incurrence or issuance of Indebtedness,
Disqualified Stock or Preferred Stock will be deemed incurred or issued first
under Section 7.02(a), 7.02(b)(14) or Section 7.02(b)(30)(b) (but, in the case
of Section 7.02(b)(30)(b), solely with respect to Permitted Incremental
Equivalent Debt incurred in reliance upon a ratio test) to the extent permitted
with the balance incurred under Section 7.02(b) (other than pursuant to Section
7.02(b)(14) or Section 7.02(b)(30)(b) (but, in the case of Section
7.02(b)(30)(b), solely with respect to Permitted Incremental Equivalent Debt
incurred in reliance upon a ratio test)); and

(5) guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that are otherwise included in the determination of a particular
amount of Indebtedness will not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was incurred in
compliance with this Section 7.02.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock and increases in the amount of Indebtedness outstanding solely
as a result of fluctuations in the exchange rate of currencies, in each case,
will not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this Section 7.02. Any Indebtedness incurred, or
Disqualified Stock or Preferred Stock issued, to refinance Indebtedness
incurred, or Disqualified Stock or Preferred Stock issued, pursuant to clauses
(2), (3), (4), (12), (13), (14), (23), (30), (31) and (32) of Section 7.02(b)
will be permitted to include additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay (I) any accrued and unpaid interest on the
Indebtedness, any accrued and unpaid dividends on the Preferred Stock, and any
accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased and (II) the amount of any
tender premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness, Preferred Stock
or Disqualified Stock and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Preferred Stock or
Disqualified Stock or the extension, replacement, refunding, refinancing,
renewal or defeasance of such refinanced Indebtedness, Preferred Stock or
Disqualified Stock (and with respect to Indebtedness under Designated Revolving
Commitments, including an amount equal to any unutilized Designated Revolving
Commitments being refinanced, extended, replaced, refunded, renewed or defeased
to the extent permanently terminated at the time of incurrence of such
Refinancing Indebtedness).

For purposes of determining compliance with any Dollar denominated restriction
on the incurrence of Indebtedness or issuance of Disqualified Stock or Preferred
Stock, the Dollar equivalent principal amount of Indebtedness or liquidation
preference of Disqualified Stock or amount of Preferred Stock denominated in a
foreign currency will be calculated based on the relevant currency exchange rate
in effect on the date such Indebtedness, Disqualified Stock or Preferred Stock
was incurred or issued (or, in the case of revolving credit debt, the date such
Indebtedness was first committed or first incurred (whichever yields the lower
Dollar equivalent)); provided that if such Indebtedness, Disqualified Stock or
Preferred Stock is issued to Refinance other Indebtedness, Disqualified Stock or
Preferred Stock denominated in a foreign currency, and such refinancing would
cause the applicable Dollar denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated restriction will be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness,
Disqualified Stock or Preferred Stock does not exceed (i) the principal amount
of such Indebtedness, the liquidation preference of such Disqualified Stock or
the amount of such Preferred Stock (as applicable) being refinanced, extended,
replaced, refunded, renewed or defeased plus (ii) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended,

 

157



--------------------------------------------------------------------------------

replaced, refunded, renewed or defeased, plus (iii) the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness, Preferred Stock
or Disqualified Stock and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Preferred Stock or
Disqualified Stock or the extension, replacement, refunding, refinancing,
renewal or defeasance of such refinanced Indebtedness, Preferred Stock or
Disqualified Stock (and with respect to Indebtedness under Designated Revolving
Commitments, including an amount equal to any unutilized Designated Revolving
Commitments being refinanced, extended, replaced, refunded, renewed or defeased
to the extent permanently terminated at the time of incurrence of such
Refinancing Indebtedness).

The principal amount of any Indebtedness incurred or Disqualified Stock or
Preferred Stock issued to refinance other Indebtedness, Disqualified Stock or
Preferred Stock, if incurred or issued in a different currency from the
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness or Disqualified Stock or
Preferred Stock is denominated that is in effect on the date of such
refinancing. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date will be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.

For purposes of determining compliance with this Section 7.02, if any
Indebtedness is incurred, or Disqualified Stock or Preferred Stock is issued, in
reliance on a Basket measured by reference to a percentage Consolidated EBITDA,
and any refinancing thereof would cause the percentage of Consolidated EBITDA to
be exceeded if calculated based on the Consolidated EBITDA on the date of such
refinancing, such percentage of Consolidated EBITDA will not be deemed to be
exceeded to the extent the principal amount of such newly incurred Indebtedness,
the liquidation preference of such newly issued Disqualified Stock or the amount
of such newly issued Preferred Stock does not exceed the sum of (i) the
principal amount of such Indebtedness, the liquidation preference of such
Disqualified Stock or the amount of such Preferred Stock being refinanced,
extended, replaced, refunded, renewed or defeased, plus (ii) any accrued and
unpaid interest on the Indebtedness, any accrued and unpaid dividends on the
Preferred Stock, and any accrued and unpaid dividends on the Disqualified Stock
being so refinanced, extended, replaced, refunded, renewed or defeased, plus
(iii) the amount of any tender premium or penalty or premium required to be paid
under the terms of the instrument or documents governing such refinanced
Indebtedness, Preferred Stock or Disqualified Stock and any defeasance costs and
any fees and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with the issuance of such new Indebtedness,
Preferred Stock or Disqualified Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such refinanced Indebtedness, Preferred
Stock or Disqualified Stock (and with respect to Indebtedness under Designated
Revolving Commitments, including an amount equal to any unutilized Designated
Revolving Commitments being refinanced, extended, replaced, refunded, renewed or
defeased to the extent permanently terminated at the time of incurrence of such
Refinancing Indebtedness).

SECTION 7.03 Fundamental Changes. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, consolidate, amalgamate or merge with or
into or wind up into another Person, or liquidate or dissolve or dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (other than as part of the Transactions), except that:

(1) any Restricted Subsidiary may merge or consolidate with the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that

(a) the Borrower shall be the continuing or surviving Person, and

(b) such merger or consolidation does not result in the Borrower ceasing to be
organized under the Laws of the United States, any state thereof or the District
of Columbia.

(2) (a) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party; (b) any Restricted Subsidiary may merge or consolidate with or into any
other Restricted Subsidiary that is a Loan Party; provided that a Loan Party

 

158



--------------------------------------------------------------------------------

shall be the continuing or surviving Person; (c) any merger the sole purpose of
which is to reincorporate or reorganize a Loan Party in another jurisdiction in
the United States will be permitted; and (d) any Restricted Subsidiary may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and the
Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

provided that in the case of clause (d), the Person who receives the assets of
such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be
a Loan Party or such disposition shall otherwise be permitted under Section 7.05
or the definition of “Permitted Investments”;

(3) any Restricted Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary;

(4) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with (or dispose of all
or substantially all of its assets to) any other Person; provided that (a) the
Borrower shall be the continuing or surviving corporation or (b) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (or,
in connection with a disposition of all or substantially all of the Borrower’s
assets, is the transferee of such assets) (any such Person, a “Successor
Borrower”):

(i) the Successor Borrower will:

(A) be an entity organized or existing under the laws of the United States, any
state thereof or the District of Columbia,

(B) expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and the Borrower and

(C) deliver to the Administrative Agent (I) an Officer’s Certificate stating
that such merger or consolidation or other transaction and such supplement to
this Agreement or any Loan Document (as applicable) comply with this Agreement
and (II) an Opinion of Counsel including customary organization, due execution,
no conflicts and enforceability opinions to the extent reasonably requested by
the Administrative Agent;

(ii) substantially contemporaneously with such transaction (or at a later date
as agreed by the Administrative Agent),

(A) each Guarantor, unless it is the other party to such merger or
consolidation, will by a supplement to the Guaranty (or in another form
reasonably satisfactory to the Administrative Agent and the Borrower) reaffirm
its Guaranty of the Obligations (including the Successor Borrower’s obligations
under this Agreement),

(B) each Loan Party, unless it is the other party to such merger or
consolidation, will, by a supplement to the Security Agreement (or in another
form reasonably satisfactory to the Administrative Agent), confirm its grant or
pledge thereunder,

(C) if reasonably requested by the Administrative Agent, each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, will, by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent
and the Borrower), confirm that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement;

 

159



--------------------------------------------------------------------------------

(iii) after giving pro forma effect to such incurrence, the Borrower would be
permitted to incur at least $1.00 of additional Permitted Ratio Debt pursuant to
clause (C)(I) of the definition thereof; and

(iv) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received at least two (2) Business Days prior to
the consummation of such transaction all documentation and other information in
respect of the Successor Borrower required under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act;

provided further that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement;

(5) [reserved];

(6) any Restricted Subsidiary may merge or consolidate with (or dispose of all
or substantially all of its assets to) any other Person in order to effect a
Permitted Investment or other investment permitted pursuant to Section 7.05;
provided that solely in the case of a merger or consolidation involving a Loan
Party, no Event of Default exists or would result therefrom; provided further
that the continuing or surviving Person will be (a) the Borrower or (b) a
Restricted Subsidiary, in each case, which together with each of its Restricted
Subsidiaries, will have complied with the applicable requirements of
Section 6.11;

(7) a merger, dissolution, liquidation, consolidation or disposition, the
purpose of which is to effect a disposition permitted pursuant to Section 7.04
or a disposition that does not constitute any Asset Sale (other than a
transaction described in clause (b) of the definition of Asset Sale);

(8) the Borrower and any Restricted Subsidiary may (a) convert into a
corporation, partnership, limited partnership, limited liability company or
trust organized or existing under the laws of the jurisdiction of organization
of the Borrower or the laws of a jurisdiction in the United States and
(b) change its name; and

(9) the Loan Parties and the Restricted Subsidiaries may consummate the
Transactions.

SECTION 7.04 Asset Sales. The Borrower shall not, nor shall the Borrower permit
any Restricted Subsidiary to, consummate any Asset Sale unless:

(1) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise in connection with
such Asset Sale) at least equal to the fair market value (measured at the time
of contractually agreeing to such Asset Sale) of the assets sold or otherwise
disposed of and

(2) except in the case of a Permitted Asset Swap, with respect to any Asset Sale
pursuant to this Section 7.04 for a purchase price in excess of $10.0 million,
at least 75.0% of the consideration for such Asset Sale, together with all other
Asset Sales since the Closing Date (on a cumulative basis), received by the
Borrower or a Restricted Subsidiary, as the case may be, is in the form of cash
or Cash Equivalents; provided that each of the following will be deemed to be
cash or Cash Equivalents for purposes of this clause (2):

(a) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto or if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been reflected on the Borrower’s or a Restricted Subsidiary’s consolidated
balance sheet or in the footnotes thereto if such incurrence or accrual had
taken place on or prior to the date of such balance sheet, as determined in good
faith

 

160



--------------------------------------------------------------------------------

by the Borrower) of the Borrower or any Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
Obligations, that are (i) assumed by the transferee of any such assets (or a
third party in connection with such transfer) or (ii) otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Borrower or a Restricted Subsidiary);

(b) any securities, notes or other obligations or assets received by the
Borrower or any Restricted Subsidiary from such transferee or in connection with
such Asset Sale (including earnouts and similar obligations) that are converted
by the Borrower or a Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of such Asset Sale;

(c) any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of (i) $20.0 million and (ii) 10% of Consolidated EBITDA of the Borrower
and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis), with the fair market value of each item of
Designated Non-Cash Consideration being measured, at the Borrower’s option,
either at the time of contractually agreeing to such Asset Sale or at the time
received and, in either case, without giving effect to any subsequent change(s)
in value; or

(d) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted
Subsidiary as a result of such Asset Sale (other than intercompany debt owed to
the Borrower or a Restricted Subsidiary), to the extent that the Borrower and
each other Restricted Subsidiary are released from any guarantee of payment of
the principal amount of such Indebtedness in connection with such Asset Sale.

To the extent any Collateral is disposed of as expressly permitted by this
Section 7.04 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and, if requested by the Administrative Agent, upon the certification by the
Borrower that such disposition is permitted by this Agreement, the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

SECTION 7.05 Restricted Payments.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

(A) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
solely in such Person’s capacity as holder of such Equity Interests), including
any dividend or distribution payable in connection with any merger, amalgamation
or consolidation, other than:

(i) dividends, payments or distributions payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests; or

(ii) dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
wholly owned Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend, payment or distribution in accordance
with its Equity Interests in such class or series of securities or such other
amount to which it is entitled pursuant to the terms of such Equity Interest;

 

161



--------------------------------------------------------------------------------

(B) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower, including in connection with any merger,
amalgamation or consolidation, in each case held by Persons other than the
Borrower or a Restricted Subsidiary;

(C) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or final maturity, any Subordinated Indebtedness, other
than:

(i) Indebtedness permitted under clauses (7), (8) and (9) of Section 7.02(b); or

(ii) the payment, redemption, repurchase, defeasance, acquisition or retirement
for value of Subordinated Indebtedness purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition or retirement; or

(D) make any Restricted Investment;

(all such payments and other actions set forth in clauses (A) through (D) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and immediately after giving effect to such Restricted Payment:

(1) in the case of a Restricted Payment described in clauses (A) and (B) above
utilizing clause 3(a) or (g) below, no Event of Default will have occurred and
be continuing or would occur as a consequence thereof;

(2) [reserved];

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments (including the fair market value of any non-cash amount)
made by the Borrower and its Restricted Subsidiaries after the Closing Date
(excluding Restricted Payments permitted by 7.05(b) other than clause
(1) thereof), is less than the sum of (without duplication):

(a) 50.0% of the Consolidated Net Income of the Borrower and the Restricted
Subsidiaries for the period (taken as one accounting period) commencing on the
first day of the fiscal quarter in which the Closing Date occurs (which, prior
to the consummation of the Transactions, shall be calculated on a pro forma
basis giving effect to the Transactions as of the first day of the fiscal
quarter in which the Closing Date occurs) to the end of the most recently ended
fiscal quarter for which internal financial statements of the Borrower are
available (as determined in good faith by the Borrower) preceding such
Restricted Payment or, in the case such Consolidated Net Income for such period
is a deficit, minus 100.0% of such deficit; plus

(b) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower and its
Restricted Subsidiaries since the Closing Date (other than net cash proceeds to
the extent such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to Section 7.02(b)(12)(a)) from
the issue or sale of:

 

162



--------------------------------------------------------------------------------

(i) Equity Interests of the Borrower, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value of
marketable securities or other property received from the sale of:

(I) Equity Interests to any future, present or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or any permitted transferees
thereof) of the Borrower or its Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with Section 7.05(b)(4); and

(II) Designated Preferred Stock; or

(ii) Indebtedness of the Borrower or any Restricted Subsidiary, that has been
converted into or exchanged for Equity Interests of the Borrower;

provided that this clause (b) will not include the proceeds from (v) any
exercise of the cure right set forth in Section 8.04, (w) Refunding Capital
Stock (as defined below) applied in accordance with Section 7.05(b)(2) below,
(x) Equity Interests or convertible debt securities of the Borrower sold to a
Restricted Subsidiary, (y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (z) Excluded Contributions; plus

(c) 100.0% of the aggregate amount of cash, Cash Equivalents and the fair market
value of marketable securities or other property contributed to the capital of
the Borrower following the Closing Date (including the fair market value of any
Indebtedness contributed to the Borrower or its Subsidiaries for cancellation)
or that becomes part of the capital of the Borrower through consolidation,
amalgamation or merger following the Closing Date, in each case not involving
cash consideration payable by the Borrower (other than (v) the Equity
Contribution, (w) net cash proceeds of any exercise of the cure right set forth
in Section 8.04, (x) net cash proceeds to the extent such net cash proceeds have
been used to incur Indebtedness or issue Disqualified Stock or Preferred Stock
pursuant to Section 7.02(b)(12)(a), (y) cash, Cash Equivalents and marketable
securities or other property that are contributed by a Restricted Subsidiary or
(z) Excluded Contributions); plus

(d) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by the Borrower or a Restricted
Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of, or other returns on investments from, Restricted Investments
made by the Borrower or its Restricted Subsidiaries (including cash
distributions and cash interest received in respect of Restricted Investments)
and repurchases and redemptions of such Restricted Investments from the Borrower
or its Restricted Subsidiaries (other than by the Borrower or a Restricted
Subsidiary) and repayments of loans or advances, and releases of guarantees,
which constitute Restricted Investments made by the Borrower or its Restricted
Subsidiaries, in each case after the Closing Date (excluding any Excluded
Contributions made pursuant to clause (2) of the definition thereof);

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of Equity
Interests of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than, in each case, to the extent the Investment in such
Unrestricted Subsidiary constituted a Permitted Investment, but including such
cash or fair market value to the extent exceeding the amount of such Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing Date
(excluding any Excluded Contributions made pursuant to clause (2) of the
definition thereof); or

(iii) any returns, profits, distributions and similar amounts received on
account of any Permitted Investment subject to a dollar-denominated or ratio
based basket (to the extent in excess of the original amount of the Investment);
plus

 

163



--------------------------------------------------------------------------------

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the fair
market value of the Investment in such Unrestricted Subsidiary (or the assets
transferred) at the time of the redesignation of such Unrestricted Subsidiary as
a Restricted Subsidiary or at the time of such merger, amalgamation,
consolidation or transfer of assets, other than to the extent the Investment in
such Unrestricted Subsidiary constituted a Permitted Investment, but, to the
extent exceeding the amount of such Permitted Investment, including such excess
amounts of cash or fair market value; plus

(f) 100% of the aggregate amount of any Excluded Proceeds (except to the extent
utilized to repurchase, redeem, defease, acquire, or retire for value any
Subordinated Indebtedness pursuant to clause (b)(13) below); plus

(g) the greater of (i) $60.0 million and (ii) 30% of the Consolidated EBITDA of
the Borrower and the Restricted Subsidiaries for the most recently ended Test
Period (calculated on a pro forma basis).

(b) The provisions of Section 7.05(a) will not prohibit:

(1) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Section 7.05;

(2) (a) the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of (i) any Equity Interests of the Borrower, any Restricted
Subsidiary, including any accrued and unpaid dividends thereon (“Treasury
Capital Stock”) or (ii) Subordinated Indebtedness, in each case, made (x) in
exchange for, or out of the proceeds of, a sale or issuance (other than to a
Restricted Subsidiary) of Equity Interests of the Borrower (in each case, other
than Disqualified Stock) (“Refunding Capital Stock”) and (y) within 120 days of
such sale or issuance, (b) the declaration and payment of dividends on Treasury
Capital Stock out of the proceeds of a sale or issuance (other than to a
Restricted Subsidiary of the Borrower or to an employee stock ownership plan or
any trust established by the Borrower or any Restricted Subsidiary) of Refunding
Capital Stock made within 120 days of such sale or issuance, and (c) if,
immediately prior to the retirement of Treasury Capital Stock, the declaration
and payment of dividends thereon by the Borrower was permitted under clause
(6)(a) or (b) of this Section 7.05(b), the declaration and payment of dividends
on the Refunding Capital Stock in an aggregate amount per annum no greater than
the aggregate amount of dividends per annum that were declarable and payable on
such Treasury Capital Stock immediately prior to such retirement;

(3) the principal payment on, defeasance, redemption, repurchase, exchange or
other acquisition or retirement of:

(a) Subordinated Indebtedness of the Borrower or a Guarantor made (i) by
exchange for, or out of the proceeds of the sale, issuance or incurrence of, new
Subordinated Indebtedness of the Borrower or a Guarantor or Disqualified Stock
of the Borrower or a Guarantor and (ii) within 120 days of such sale, issuance
or incurrence,

(b) Disqualified Stock of the Borrower or a Guarantor made by exchange for, or
out of the proceeds of the sale, issuance or incurrence of Disqualified Stock or
Subordinated Indebtedness of the Borrower or a Guarantor, made within 120 days
of such sale, issuance or incurrence,

 

164



--------------------------------------------------------------------------------

(c) Disqualified Stock of a Restricted Subsidiary that is not a Guarantor made
by exchange for, or out of the proceeds of the sale or issuance of, Disqualified
Stock of a Restricted Subsidiary that is not a Guarantor, made within 120 days
of such sale or issuance, that, in each case, is Refinancing Indebtedness
incurred or issued, as applicable, in compliance with Section 7.02 and

(d) any Subordinated Indebtedness or Disqualified Stock that constitutes
Acquired Indebtedness;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) (including related stock appreciation rights or similar securities) of
the Borrower held by any future, present or former employee, director, officer,
member of management, consultant or independent contractor (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower or any of its Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any equity subscription or equity holder agreement
(including, for the avoidance of doubt, any principal and interest payable on
any notes issued by the Borrower in connection with any such repurchase,
retirement or other acquisition), including any Equity Interests rolled over by
management of the Borrower or any of its Subsidiaries in connection with the
Transactions; provided that the aggregate amount of Restricted Payments made
under this clause (4) does not exceed $15.0 million in any fiscal year with
unused amounts in any calendar year being carried over to the next two
succeeding calendar years; provided further that each of the amounts in any
calendar year under this clause (4) may be increased by an amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower to any future, present or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or any permitted transferees
thereof) of the Borrower or any of its Subsidiaries that occurs after the
Closing Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of clause (3) of Section 7.05(a); plus

(b) the amount of any cash bonuses otherwise payable to members of management,
employees, directors, consultants or independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members or any
permitted transferees thereof) of the Borrower or any of its Subsidiaries that
are foregone in exchange for the receipt of Equity Interests of the Borrower
pursuant to any compensation arrangement, including any deferred compensation
plan; plus

(c) the cash proceeds of life insurance policies received by the Borrower or its
Restricted Subsidiaries after the Closing Date; minus

(d) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a), (b) and (c) of this clause (4);

provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (a), (b) and (c) above in any
calendar year; provided further that cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary from any future, present or former
employees, directors, officers, members of management, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower
or any Restricted Subsidiary in connection with a repurchase of Equity Interests
of the Borrower will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.05 or any other provision of this Agreement;

 

165



--------------------------------------------------------------------------------

(5) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary or any class or series of Preferred Stock of any Restricted
Subsidiary issued in accordance with Section 7.02;

(6) (a) the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock issued by the Borrower or any
Restricted Subsidiary after the Closing Date; (b) the declaration and payment of
dividends or distributions to the Borrower, the proceeds of which will be used
to fund the payment of dividends or distributions to holders of any class or
series of Designated Preferred Stock issued by the Borrower after the Closing
Date; provided that the amount of dividends and distributions paid pursuant to
this clause (b) will not exceed the aggregate amount of cash actually
contributed to the Borrower from the sale of such Designated Preferred Stock; or
(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 7.05(b);

provided that in the case of each of clauses (a), (b) and (c) of this clause
(6), for the most recently ended Test Period preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Borrower would have had an
Interest Coverage Ratio of at least 2.00 to 1.00;

(7) (a) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable by any future,
present or former employee, director, officer, member of management, consultant
or independent contractor (or their respective Controlled Investment Affiliates
or Immediate Family Members or permitted transferees) of the Borrower or any
Restricted Subsidiary, (b) any repurchases or withholdings of Equity Interests
in connection with the exercise of stock options, warrants or similar rights if
such Equity Interests represent a portion of the exercise price of, or
withholding obligations with respect to, such options, warrants or similar
rights or required withholding or similar taxes and (c) loans or advances to
officers, directors, employees, managers, consultants and independent
contractors of the Borrower or any Restricted Subsidiary in connection with such
Person’s purchase of Equity Interests of the Borrower; provided that no cash is
actually advanced pursuant to this clause (c) other than to pay taxes due in
connection with such purchase, unless immediately repaid;

(8) the declaration and payment of dividends on the Borrower’s common equity in
an aggregate amount per annum not to exceed 6.0% of Market Capitalization;

(9) Restricted Payments in an amount that does not exceed the aggregate amount
of Excluded Contributions;

(10) Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (10) not to exceed (as of the
date any such Restricted Payment is made) the greater of (a) $20.0 million and
(b) 10% of Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis);
provided that if this clause (10) is utilized to make a Restricted Investment,
the amount deemed to be utilized under this clause (10) will be the amount of
such Restricted Investment at any time outstanding (with the fair market value
of such Investment being measured at the time made and without giving effect to
subsequent changes in value, but subject to adjustment as set forth in the
definition of “Investment”); provided further that at the time of, and after
giving effect to, any Restricted Payment pursuant to this clause (10), no Event
of Default or payment Default will have occurred and be continuing or would
occur as a consequence thereof;

(11) distributions or payments of Securitization Fees;

(12) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or owed to any Affiliate(s) including any
payments to holders of Equity Interests of the Target in connection with, or as
a result of, (x) their exercise of appraisal rights or the settlement of any
claims or actions (whether actual, contingent or potential) related to the
Transactions or (y) the acquisition of any minority Equity Interests in the
Target following the Closing Date, whether by way of a “squeeze out” process or
otherwise;

 

166



--------------------------------------------------------------------------------

(13) the repurchase, redemption, defeasance, acquisition or retirement for value
of any Subordinated Indebtedness from Excluded Proceeds (except to the extent
utilized to make Restricted Payments pursuant to clause (f) of Section 7.05(a));

(14) [reserved]

(15) the distribution, by dividend or otherwise, or other transfer or
disposition of shares of Capital Stock of, Equity Interests in, or Indebtedness
owed to the Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries
(other than Unrestricted Subsidiaries, substantially all the assets of which are
cash and Cash Equivalents);

(16) [reserved];

(17) (a) Restricted Payments described in clauses (A) and (B) of the definition
thereof contained in Section 7.05(a); provided that after giving pro forma
effect thereto and the application of the net proceeds therefrom, the Total Net
Leverage Ratio for the Test Period immediately preceding such Restricted Payment
would be no greater than the Closing Date Total Net Leverage Ratio minus 0.75 to
1.00 and (b) Restricted Payments described in clauses (C) and (D) of the
definition thereof contained in Section 7.05(a); provided that after giving pro
forma effect thereto and the application of the net proceeds therefrom, the
Total Net Leverage Ratio for the Test Period immediately preceding such
Restricted Payment would be no greater than Closing Date Total Net Leverage
Ratio minus 0.75 to 1.00;

(18) payments made for the benefit of the Borrower or any Restricted Subsidiary
to the extent such payments could have been made by the Borrower or any
Restricted Subsidiary because such payments (a) would not otherwise be
Restricted Payments and (b) would be permitted by Section 7.07;

(19) payments and distributions to dissenting stockholders of Restricted
Subsidiaries pursuant to applicable law, pursuant to or in connection with a
consolidation, amalgamation, merger or transfer of all or substantially all of
the assets of any Restricted Subsidiary that complies with the terms of this
Agreement or any other transaction that complies with the terms of this
Agreement;

(20) [reserved];

(21) [reserved];

(22) [reserved];

(23) the refinancing of any Subordinated Indebtedness with the Net Proceeds of,
or in exchange for, any Refinancing Indebtedness;

(24) dividends (including all Preferred Dividends and Participating Dividends)
required to be made in accordance with the terms of the Investment Agreement
(irrespective of whether made in cash or kind) in respect of the Preferred Stock
issued pursuant thereto, other than in connection with any optional or mandatory
redemption of such Preferred Stock exercised under the terms of the Investment
Agreement; and

(25) payments or distributions to minority shareholders of Target after the
Closing Date pursuant to, or in connection with, or in contemplation of, the
Domination Agreement;

 

167



--------------------------------------------------------------------------------

provided that at the time of, and after giving effect to, any Restricted Payment
pursuant to clause (17) in respect of Restricted Payments described in clauses
(A), (B) or (C) of the definition thereof, no Event of Default will have
occurred and be continuing or would occur as a consequence thereof. For purposes
of clauses (7) and (14) above, taxes will include all interest and penalties
with respect thereto and all additions thereto.

(c) For purposes of determining compliance with this Section 7.05, in the event
that any Restricted Payment or Investment (or any portion thereof) meets the
criteria of more than one of the categories of Restricted Payments described in
Section 7.05(a), clauses (1) through (25) of Section 7.05(b) or one or more of
the clauses contained in the definition of “Permitted Investments,” the Borrower
will be entitled to divide or classify (or later divide, classify or
reclassify), in whole or in part, in its sole discretion, such Restricted
Payment or Investment (or any portion thereof) among Section 7.05(a), such
clauses (1) through (25) of Section 7.05(b) or one or more clauses contained in
the definition of “Permitted Investments,” in any manner.

The amount of all Restricted Payments (other than cash) will be the fair market
value on the date the Restricted Payment is made, or at the Borrower’s election,
the date a commitment is made to make such Restricted Payment, of the assets or
securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

For the avoidance of doubt, this Section 7.05 will not restrict the making of
any AHYDO Payment with respect to, and required by the terms of, any
Indebtedness of the Borrower or any Restricted Subsidiary permitted to be
incurred under this Agreement.

SECTION 7.06 Change in Nature of Business. The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business(es)
or any other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.

SECTION 7.07 Transactions with Affiliates.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$25.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
whole, that are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained at such time in a
comparable transaction by the Borrower or such Restricted Subsidiary with a
Person other than an Affiliate of the Borrower on an arm’s-length basis or, if
in the good faith judgment of the Board of Directors no comparable transaction
is available with which to compare such Affiliate Transaction, such Affiliate
Transaction is otherwise fair to the Borrower or such Restricted Subsidiary from
a financial point of view, and (B) the Borrower delivers to the Administrative
Agent with respect to any Affiliate Transaction or series of related Affiliate
Transactions requiring aggregate payments or consideration in excess of
$100.0 million, a resolution adopted by the majority of the Board of Directors
approving such Affiliate Transaction and set forth in an Officer’s Certificate
certifying that such Affiliate Transaction complies with clause (A) above.

(b) The foregoing restriction will not apply to the following:

(1) transactions between or among the Borrower and one or more Restricted
Subsidiaries or between or among Restricted Subsidiaries or, in any case, any
entity that becomes a Restricted Subsidiary as a result of such transaction;

(2) (a) Restricted Payments permitted by Section 7.05 (including any transaction
specifically excluded from the definition of the term “Restricted Payments,”
including pursuant to the exceptions contained in the definition thereof and the
parenthetical exclusions of such definition, but excluding any Restricted
Payment permitted by Section 7.05(14)(g)), (b) any Permitted Investment(s) or
any acquisition otherwise permitted hereunder and (c) Indebtedness permitted by
Section 7.02;

 

168



--------------------------------------------------------------------------------

(3) (a) [reserved], (b) the payment of indemnification and similar amounts to,
and reimbursement of expenses to, the Investors and their officers, directors,
employees and Affiliates, in each case, approved by, or pursuant to arrangements
approved by, the Board of Directors, (c) payments, loans, advances or guarantees
(or cancellation of loans, advances or guarantees) to future, present or former
employees, officers, directors, managers, consultants or independent contractors
or guarantees in respect thereof for bona fide business purposes or in the
ordinary course of business or consistent with industry practice, (d) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with current,
former or future officers, directors, employees, managers, consultants and
independent contractors of the Borrower or any Subsidiary; and (e) any payment
of compensation or other employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers current, former or
future officers, directors, employees, managers, consultants and independent
contractors of the Borrower or any Subsidiary;

(4) the payment of fees and compensation paid to, and indemnities and
reimbursements and employment and severance arrangements provided to, or on
behalf of or for the benefit of, present, future or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or Immediate Family Members or
any permitted transferees thereof) of the Borrower;

(5) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or stating that the terms,
when taken as a whole, are not materially less favorable to the Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with a
Person that is not an Affiliate of the Borrower on an arm’s-length basis;

(6) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any agreement as in effect as
of the Effective Date, or any amendment thereto or replacement thereof (so long
as any such amendment or replacement is not materially disadvantageous in the
good faith judgment of the Board of Directors to the Lenders, when taken as a
whole, as compared to the applicable agreement as in effect on the Effective
Date);

(7) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any equity holders agreement
or the equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Effective Date and
any amendment thereto and, similar agreements or arrangements that it may enter
into thereafter; provided that the existence of, or the performance by the
Borrower or any Restricted Subsidiary of obligations under any future amendment
to any such existing agreement or arrangement or under any similar agreement or
arrangement entered into after the Effective Date will only be permitted by this
clause (7) to the extent that the terms of any such amendment or new agreement
or arrangement are not otherwise materially disadvantageous in the good faith
judgment of the Board of Directors to the Lenders, when taken as a whole, as
compared to the original agreement or arrangement in effect on the Effective
Date;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions, including Transaction Expenses;

(9) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, or transactions
otherwise relating to the purchase or sale of goods or services, in each case in
the ordinary course of business or consistent with industry practice and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Borrower, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

169



--------------------------------------------------------------------------------

(10) the issuance, sale or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower to any Person and the granting and performing of
customary rights (including registration rights) in connection therewith, and
any contribution to the capital of the Borrower;

(11) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility and any other transaction effected in connection with a Qualified
Securitization Facility or a financing related thereto;

(12) payments by the Borrower or any Restricted Subsidiary made for any
financial advisory, consulting, financing, underwriting or placement services or
in respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by, or made pursuant
to arrangements approved by, a majority of the Board of Directors in good faith;

(13) payments with respect to Indebtedness, Disqualified Stock and other Equity
Interests (and cancellation of any thereof) of the Borrower and any Restricted
Subsidiary and Preferred Stock (and cancellation of any thereof) of the Borrower
or any Restricted Subsidiary to any future, current or former employee,
director, officer, member of management, consultant or independent contractor
(or their respective Controlled Investment Affiliates or permitted transferees)
of the Borrower or any of its Subsidiaries pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any equity subscription or equity holder agreement that are, in
each case, approved by the Borrower in good faith; and any employment
agreements, severance arrangements, stock option plans and other compensatory
arrangements (and any successor plans thereto) and any supplemental executive
retirement benefit plans or arrangements with any such employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or any permitted transferees
thereof) that are, in each case, approved by the Borrower in good faith;

(14) (a) investments by Affiliates in securities or Indebtedness of the Borrower
or any Restricted Subsidiary (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by the Borrower or such Restricted Subsidiary generally to
other investors on the same or more favorable terms and (b) payments to
Affiliates in respect of securities or Indebtedness of the Borrower or any
Restricted Subsidiary contemplated in the foregoing subclause (a) or that were
acquired from Persons other than the Borrower and the Restricted Subsidiaries,
in each case, in accordance with the terms of such securities or Indebtedness;

(15) payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice, industry practice or industry norms (including, any cash
management activities related thereto);

(16) payments by the Borrower and its Subsidiaries pursuant to tax sharing
agreements among the Borrower and its Subsidiaries;

(17) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee and any Affiliate of the Borrower, as lessor, and any transaction(s)
pursuant to that lease, which lease is approved by the Board of Directors or
senior management of the Borrower in good faith;

(18) intellectual property licenses in the ordinary course of business or
consistent with industry practice;

(19) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to equity holders of the Borrower
pursuant to any equity holders agreement or registration rights agreement
entered into on or after the Effective Date;

 

170



--------------------------------------------------------------------------------

(20) transactions permitted by, and complying with, Section 7.03 solely for the
purpose of reincorporating the Borrower in a new jurisdiction;

(21) transactions undertaken in good faith (as determined by the Board of
Directors or certified by senior management of the Borrower in an Officer’s
Certificate) for the purposes of improving the consolidated tax efficiency of
the Borrower and its Restricted Subsidiaries and not for the purpose of
circumventing Articles VI and VII of this Agreement; so long as such
transactions, when taken as a whole, do not result in a material adverse effect
on the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, when taken as a whole, in each case, as determined in good
faith by the Board of Directors or certified by senior management of the
Borrower in an Officer’s Certificate;

(22) (a) transactions with a Person that is an Affiliate of the Borrower (other
than an Unrestricted Subsidiary) solely because the Borrower or any Restricted
Subsidiary owns Equity Interests in such Person and (b) transactions with any
Person that is an Affiliate solely because a director or officer of such Person
is a director or officer of the Borrower or any Restricted Subsidiary;

(23) (a) pledges and other transfers of Equity Interests in Unrestricted
Subsidiaries and (b) any transactions with an Affiliate in which the
consideration paid consists solely of Equity Interests of the Borrower;

(24) the sale, issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower;

(25) investments by any Investor in securities or Indebtedness of the Borrower
or any Guarantor;

(26) payments in respect of (a) the Obligations (or any Credit Agreement
Refinancing Indebtedness), (b) the Bridge Loans or (c) other Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower and its Subsidiaries held
by Affiliates; provided that such Obligations were acquired by an Affiliate of
the Borrower in compliance herewith; and

(27) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium.

SECTION 7.08 Burdensome Agreements.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that
is a Guarantor) to, directly or indirectly, create or otherwise cause to exist
or become effective any consensual encumbrance or consensual restriction (other
than this Agreement or any other Loan Document) on the ability of any Restricted
Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that
is a Guarantor) to:

(1) (a) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary that is a Guarantor on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, or

(b) pay any Indebtedness owed to the Borrower or to any Restricted Subsidiary
that is a Guarantor;

(2) make loans or advances to the Borrower or to any Restricted Subsidiary that
is a Guarantor;

(3) sell, lease or transfer any of its properties or assets to the Borrower or
to any Restricted Subsidiary that is a Guarantor; or

 

171



--------------------------------------------------------------------------------

(4) with respect to the Borrower or any Guarantor, (a) Guaranty the Obligations
or (b) create, incur or cause to exist or become effective Liens on property of
such Person for the benefit of the Lenders with respect to the Obligations under
the Loan Documents to the extent such Lien is required to be given to the
Secured Parties pursuant to the Loan Documents;

provided that any dividend or liquidation priority between or among classes or
series of Capital Stock, and the subordination of any obligation (including the
application of any remedy bars thereto) to any other obligation will not be
deemed to constitute such an encumbrance or restriction.

(b) Section 7.08(a) will not apply to any encumbrances or restrictions existing
under or by reason of:

(1) encumbrances or restrictions in effect on the Closing Date, including
pursuant to the Loan Documents and any Hedge Agreements, Hedging Obligations and
the related documentation;

(2) the Existing Credit Agreement, Bridge Loan Agreement, any Senior Notes
Indenture, any Senior Notes and the guarantees thereof; provided that,
notwithstanding anything in this Agreement or any Loan Document to the contrary,
until the occurrence of the Closing Date Refinancing, all of the terms and
conditions of the Existing Credit Agreement, and the performance thereof by the
Borrower and any Restricted Subsidiary, is expressly permitted hereunder and no
such term or condition or performance shall constitute a Default or an Event of
Default hereunder;

(3) Purchase Money Obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clauses (3) and 4(b) above on the
property so acquired;

(4) applicable Law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person, or relating to Indebtedness
or Equity Interests of a Person, acquired by or merged, amalgamated or
consolidated with and into the Borrower or any Restricted Subsidiary or an
Unrestricted Subsidiary that is designated as a Restricted Subsidiary, or any
other transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation in existence at the time of such acquisition or at
the time it merges, amalgamates or consolidates with or into the Borrower or any
Restricted Subsidiary or an Unrestricted Subsidiary that is designated as a
Restricted Subsidiary or assumed in connection with the acquisition of assets
from such Person (but, in any such case, not created in contemplation thereof),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person so acquired and its
Subsidiaries, or the property or assets of the Person so acquired or designated
and its Subsidiaries or the property or assets so acquired or designated;

(6) contracts or agreements for the sale or disposition of assets, including any
restrictions with respect to a Subsidiary of the Borrower pursuant to an
agreement that has been entered into for the sale or disposition of any of the
Capital Stock or assets of such Subsidiary;

(7) [reserved];

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business or consistent
with industry practice or arising in connection with any Liens permitted by
Section 7.01;

(9) provisions in agreements governing Indebtedness, Disqualified Stock or
Preferred Stock of Restricted Subsidiaries that are not Guarantors permitted to
be incurred subsequent to the Closing Date pursuant to Section 7.02;

(10) provisions in joint venture agreements and other similar agreements
(including equity holder agreements) relating to such joint venture or its
members or entered into in the ordinary course of business;

 

172



--------------------------------------------------------------------------------

(11) customary provisions contained in leases, sub-leases, licenses,
sub-licenses, Equity Interests or similar agreements, including with respect to
intellectual property and other agreements;

(12) restrictions created in connection with any Qualified Securitization
Facility or Receivables Financing Transaction that, in the good faith
determination of the Board of Directors of the Borrower, are necessary or
advisable to effect such Qualified Securitization Facility or Receivables
Financing Transaction;

(13) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any Restricted Subsidiary is a party entered into in the ordinary
course of business or consistent with industry practice; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are subject to such agreement, the
payment rights arising thereunder or the proceeds thereof and does not extend to
any other asset or property of the Borrower or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary;

(14) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(15) customary provisions restricting assignment of any agreement;

(16) restrictions arising in connection with cash or other deposits permitted
under Section 7.01;

(17) any other agreement or instrument governing any Indebtedness, Disqualified
Stock, or Preferred Stock permitted to be incurred or issued pursuant to
Section 7.02 entered into after the Closing Date that contains encumbrances and
restrictions that either (i) are no more restrictive in any material respect,
taken as a whole, with respect to the Borrower or any Restricted Subsidiary than
(A) the restrictions contained in the Loan Document and the Bridge Loan
Agreement as of the Closing Date or (B) those encumbrances and other
restrictions that are in effect on the Closing Date with respect to the Borrower
or that Restricted Subsidiary pursuant to agreements in effect on the Closing
Date, (ii) are not materially more disadvantageous, taken as a whole, to the
Lenders than is customary in comparable financings for similarly situated
issuers or (iii) will not materially impair the Borrower’s ability to make
payments on the Obligations when due, in each case in the good faith judgment of
the Borrower;

(18) (i) under terms of Indebtedness and Liens in respect of Indebtedness
permitted to be incurred pursuant to Section 7.02(b)(4) and any permitted
refinancing in respect of the foregoing and (ii) agreements entered into in
connection with any Sale-Leaseback Transaction entered into in the ordinary
course of business or consistent with industry practice;

(19) customary restrictions and conditions contained in documents relating to
any Lien so long as (i) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.08;

(20) any encumbrance or restriction with respect to a Restricted Subsidiary that
was previously an Unrestricted Subsidiary which encumbrance or restriction
exists pursuant to or by reason of an agreement that such Subsidiary is a party
to or entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary becoming a Restricted Subsidiary and any such
encumbrance or restriction does not extend to any assets or property of the
Borrower or any other Restricted Subsidiary other than the assets and property
of such Restricted Subsidiary;

(21) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (t) above; provided that such amendments,

 

173



--------------------------------------------------------------------------------

modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions, taken as a whole, than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;

(22) any encumbrance or restriction existing under, by reason of or with respect
to Refinancing Indebtedness; provided that the encumbrances and restrictions
contained in the agreements governing that Refinancing Indebtedness are, in the
good faith judgment of the Borrower, not materially more restrictive, taken as a
whole, than those contained in the agreements governing the Indebtedness being
refinanced; and

(23) applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred or issued pursuant to Section 7.02
is incurred.

SECTION 7.09 Accounting Changes. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.10 Modification of Terms of Subordinated Indebtedness. The Borrower
shall not, nor shall the Borrower permit any Restricted Subsidiary to, amend,
modify or change in any manner materially adverse to the interests of the
Lenders, as determined in good faith by the Borrower, any term or condition of
any Subordinated Indebtedness having an aggregate outstanding principal amount
greater than the Threshold Amount (other than as a result of any Refinancing
Indebtedness in respect thereof) without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed).

SECTION 7.11 [Reserved].

SECTION 7.12 Financial Covenant. The Borrower and each of the Restricted
Subsidiaries covenant and agree that:

(1) If on the last day of any Test Period (commencing with the fiscal quarter
ending September 30, 2017) there are outstanding Revolving Loans and Letters of
Credit (excluding (a) undrawn Letters of Credit in an amount not to exceed
$20.0 million and (b) Letters of Credit to the extent Cash Collateralized or
backstopped (whether drawn or undrawn) on terms reasonably acceptable to the
applicable Issuing Bank) in an aggregate principal amount exceeding 35% of the
aggregate principal amount of all Revolving Commitments under all outstanding
Revolving Facilities (including any Incremental Revolving Facilities), permit
the Total Net Leverage Ratio as of the last day of such Test Period to be
greater than 4.50 to 1.00 (such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(1) and Section 6.01(2) for such Test Period) (the
“Financial Covenant”).

(2) The provisions of this Section 7.12 are for the benefit of the Revolving
Lenders only and the Required Facility Lenders in respect of the Revolving
Facility may amend, waive or otherwise modify this Section 7.12 or the defined
terms used in this Section 7.12 (solely in respect of the use of such defined
terms in this Section 7.12) or waive any Default or Event of Default resulting
from a breach of this Section 7.12 without the consent of any Lenders other than
the Required Facility Lenders in respect of the Revolving Facility.

SECTION 7.13 Controlled Account. The Borrower shall not use any funds held in
the Controlled Account for any purpose other than purchasing any remaining
equity interests in the Target, prepaying the Loans pursuant to Section
2.05(2)(j) hereof and paying any Transaction Expenses incurred in connection
therewith.

 

174



--------------------------------------------------------------------------------

SECTION 7.14 Equity Contribution. The Borrower shall not fail to receive the
Equity Contribution in full on the Closing Date.

Article VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Effective on and after the Closing Date
(including with respect to events that occurred between the Effective Date and
the Closing Date), each of the events referred to in clauses (1) through (11) of
this Section 8.01 shall constitute an “Event of Default”:

(1) Non-Payment. The Borrower fails to pay (a) when and as required to be paid
herein, any amount of principal of any Loan or (b) within five (5) Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

(2) Specific Covenants. The Borrower or any Guarantor fails to perform or
observe any term, covenant or agreement contained in any of the second proviso
to Section 4.01(1), Section 6.03(1), 6.05(1) (solely with respect to the
Borrower, other than in a transaction permitted under Section 7.03 or 7.04) or
Article VII; provided that the Borrower’s failure to comply with the Financial
Covenant or the occurrence of an Event of Default with respect to the Revolving
Facility only pursuant to Section 6.01(1) (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to any Term
Loans or Term Commitments unless and until the Required Facility Lenders for the
Revolving Facilities have actually terminated the Revolving Commitments and
declared all Obligations with respect to the Revolving Facility to be
immediately due and payable pursuant to Section 8.02 as a result of such failure
to comply (and such declaration has not been rescinded as of the applicable
date) (the occurrence of such termination and declaration by the Required
Facility Lenders for the Revolving Facilities, a “Financial Covenant Cross
Default”); provided further that any Financial Covenant Event of Default is
subject to cure pursuant to Section 8.04; or

(3) Other Defaults. The Borrower or any Guarantor fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(1) or (2) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or

(4) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(5) Cross-Default. The Borrower or any Restricted Subsidiary (a) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (b) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Hedging Obligations,
termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by the Borrower or any
Restricted Subsidiary), the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all of such Indebtedness to be
made, prior to its stated maturity; provided that (A) such failure is unremedied
and is not waived by the holders of such Indebtedness prior to any termination
of the Commitments or acceleration of the Loans pursuant to Section 8.02 and
(B) this clause (5)(b) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

 

175



--------------------------------------------------------------------------------

(6) Insolvency Proceedings, etc. The Borrower, any Restricted Subsidiary that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(7) Judgments. There is entered against the Borrower, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, a final
non-appealable judgment and order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid or covered by
insurance or indemnities as to which the insurer or indemnity has been notified
of such judgment or order and the applicable insurance company or indemnity has
not denied coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(8) ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan, (b) the Borrower or any Guarantor or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan, or (c) with respect to a
Foreign Plan, a termination, withdrawal or noncompliance with applicable Law or
plan terms occurs, except, with respect to each of the foregoing clauses of this
Section 8.01(8), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; or

(9) Invalidity of Loan Documents. Any material provision of the Loan Documents,
taken as a whole, at any time after its execution and delivery and for any
reason (other than (a) as expressly permitted by a Loan Document (including as a
result of a transaction permitted under Section 7.03 or 7.04), (b) as a result
of acts or omissions by an Agent or any Lender or (c) due to the satisfaction in
full of the Termination Conditions) ceases to be in full force and effect; or
any Loan Party contests in writing the validity or enforceability of the Loan
Documents, taken as a whole (other than as a result of the satisfaction of the
Termination Conditions), or any Loan Party denies in writing that it has any or
further liability or obligation under the Loan Documents, taken as a whole
(other than (i) as expressly permitted by a Loan Document (including as a result
of a transaction permitted under Section 7.03 or 7.04) or (ii) as a result of
the satisfaction of the Termination Conditions), or purports in writing to
revoke or rescind the Loan Documents, taken as a whole, prior to the
satisfaction of the Termination Conditions; or

(10) Collateral Documents. Any Collateral Document with respect to a material
portion of the Collateral after delivery thereof pursuant to Section 4.01, 6.11,
6.13 or pursuant to the provisions of any Collateral Document for any reason
(other than pursuant to the terms hereof or thereof including as a result of a
transaction not prohibited under this Agreement) ceases to create, or any Lien
purported to be created by any Collateral Document with respect to a material
portion of the Collateral shall be asserted in writing by any Loan Party (prior
to the satisfaction of the Termination Conditions) not to be, a valid and
perfected Lien with the priority required by such Collateral Document (or other
security purported to be created on the applicable Collateral) on, and security
interest in, any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
Collateral actually delivered to it and pledged under the Collateral Documents,
to

 

176



--------------------------------------------------------------------------------

file Uniform Commercial Code amendments relating to a Loan Party’s change of
name or jurisdiction of formation (solely to the extent that the Borrower
provides the Collateral Agent written notice thereof in accordance with the
Security Agreement, and the Collateral Agent and the Borrower have agreed that
the Collateral Agent will be responsible for filing such amendments) or
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage; or

(11) Change of Control. There occurs any Change of Control.

SECTION 8.02 Remedies upon Event of Default. Subject to Section 8.04, if any
Event of Default occurs and is continuing, the Administrative Agent may, at any
time after the Closing Date, with the consent of the Required Lenders and shall,
at the request of the Required Lenders, take any or all of the following
actions:

(1) declare the Commitments of each Lender and any obligation of the Issuing
Banks to make L/C Credit Extensions to be terminated, whereupon such Commitments
and obligation will be terminated;

(2) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable under any
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;

(3) require that the Borrower Cash Collateralize the then outstanding Letters of
Credit (in an amount equal to the then Outstanding Amount thereof); and

(4) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that (a) upon the occurrence of an actual or deemed entry of an order
for relief with respect to the Borrower under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”), the Commitments of each Lender and any obligation of
the Issuing Banks to issue Letters of Credit, will automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid will automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the Letters of Credit as
aforesaid will automatically become effective, in each case without further act
of the Administrative Agent or any Lender and (b) notwithstanding anything to
the contrary, if the only Events of Default then having occurred and continuing
are pursuant to a Financial Covenant Event of Default, then, unless a Financial
Covenant Cross Default has occurred and is continuing, the Administrative Agent
shall only take the actions set forth in this Section 8.02 at the request (or
with the consent) of the Required Facility Lenders under the Revolving
Facilities (as opposed to the Required Lenders) and only with respect to the
Revolving Commitments, Revolving Loans, Letters of Credit and Obligations under
the Revolving Facilities.

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the first clause (a) of the proviso to
Section 8.02), subject to any Intercreditor Agreement then in effect, any
amounts received on account of the Obligations will be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

177



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), the Obligations under Secured Hedge Agreements and Cash Management
Obligations under Secured Cash Management Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(3), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above will be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth above and, if no Obligations
remain outstanding, will be paid to the Borrower.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

SECTION 8.04 Right to Cure.

(1) Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02, but subject to Sections 8.04(2) and (3), for the purpose of
determining whether an Event of Default under the Financial Covenant has
occurred, the Borrower may on one or more occasions designate any portion of the
Net Proceeds from any Permitted Equity Issuance or of any contribution to the
common equity capital of the Borrower (or from any other contribution to capital
or sale or issuance of any other Equity Interests on terms reasonably
satisfactory to the Administrative Agent) (the “Cure Amount”) as an increase to
Consolidated EBITDA of the Borrower for the applicable fiscal quarter; provided
that

(a) such amounts to be designated are actually received by the Borrower (i) on
and after the first Business Day of the applicable fiscal quarter and (ii) on
and prior to the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”),

(b) such amounts to be designated do not exceed the maximum aggregate amount
necessary to cure any Event of Default under the Financial Covenant as of such
date and

(c) the Borrower will have provided notice to the Administrative Agent on the
date such amounts are designated as a “Cure Amount” (it being understood that to
the extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the amount of such Net Proceeds that is
designated as the Cure Amount may be lower than specified in such notice to the
extent that the amount necessary to cure any Event of Default under the
Financial Covenant is less than the full amount of such originally designated
amount).

The Cure Amount used to calculate Consolidated EBITDA for one fiscal quarter
will be used and included when calculating Consolidated EBITDA for each Test
Period that includes such fiscal quarter. The parties hereby acknowledge that
this Section 8.04(1) may not be relied on for purposes of calculating any
financial ratios

 

178



--------------------------------------------------------------------------------

other than as applicable to the Financial Covenant (and may not be included for
purposes of determining pricing, mandatory prepayments and the availability or
amount permitted pursuant to any covenant under Article VII) and may not result
in any adjustment to any amounts (including the amount of Indebtedness) or
increase in cash with respect to the fiscal quarter with respect to which such
Cure Amount was received other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence, except to the extent such
proceeds are actually applied to prepay Indebtedness under the Facilities.
Notwithstanding anything to the contrary contained in Section 8.01 and
Section 8.02, (A) upon designation of the Cure Amount by the Borrower in an
amount necessary to cure any Event of Default under the Financial Covenant, the
Financial Covenant will be deemed satisfied and complied with as of the end of
the relevant fiscal quarter with the same effect as though there had been no
failure to comply with the Financial Covenant and any Event of Default under the
Financial Covenant (and any other Default as a result thereof) will be deemed
not to have occurred for purposes of the Loan Documents and (B) from and after
the date that the Borrower delivers a written notices to the Administrative
Agent that it intends to exercise its cure right under this Section 8.04 (a
“Notice of Intent to Cure”) neither the Administrative Agent nor any Lender may
exercise any rights or remedies under Section 8.02 (or under any other Loan
Document) on the basis of any actual or purported Event of Default under the
Financial Covenant (and any other Default as a result thereof) until and unless
the Cure Expiration Date has occurred without the Cure Amount having been
designated.

(2) In each period of four consecutive fiscal quarters, there shall be no more
than two (2) fiscal quarters in which the cure right set forth in
Section 8.04(1) is exercised.

(3) There shall be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 8.04(1) are exercised during the term of the
Facilities; provided that, so long as the Closing Date Revolving Facility is no
longer outstanding, there may be an additional fiscal quarter after the Original
Revolving Facility Maturity Date in which the cure rights set forth in this
Section 8.04 are exercised during the term of any Revolving Commitments.

Article IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of the Administrative Agent.

(1) Each Lender and Issuing Bank hereby irrevocably appoints Citibank, N.A., to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Sections 9.07, 9.11, 9.12, 9.15 and 9.16) are solely for the benefit of the
Administrative Agent, the Lenders and each Issuing Bank and the Borrower shall
not have rights as a third-party beneficiary of any such provision. The
Administrative Agent hereby represents and warrants that it is either (i) a
“U.S. person” and a “financial institution” and that it will comply with its
“obligation to withhold,” each within the meaning of Treasury Regulations
Section 1.1441-1(b)(2)(ii) or (ii) a Withholding U.S. Branch.

(2) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Hedge Bank or Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender and Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X with
respect to the Administrative Agent (including Sections 10.04 and 10.05), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents. Without limiting the generality of the
foregoing, the Lenders hereby expressly

 

179



--------------------------------------------------------------------------------

authorize the Administrative Agent to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto (including any Intercreditor Agreement), as contemplated by
and in accordance with the provisions of this Agreement and the Collateral
Documents and acknowledge and agree that any such action by any Agent shall bind
the Lenders.

SECTION 9.02 Rights as a Lender. Any Lender that is also serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Lender (if any) serving as an Agent hereunder in its individual capacity.
Any such Person serving as an Agent and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.

SECTION 9.03 Exculpatory Provisions. The Administrative Agent and Collateral
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement and in the other Loan Documents. Without limiting the
generality of the foregoing, each Agent (including the Administrative Agent):

(1) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent or Arranger is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

(2) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(3) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by the final and non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender, or an Issuing Bank.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other

 

180



--------------------------------------------------------------------------------

terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Loan Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no powers, duties, responsibilities
or liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that each Arranger shall be entitled to all indemnification and reimbursement
rights in favor of the Arrangers as, and to the extent, provided for under
Section 10.05. Without limitation of the foregoing, each Arranger shall not,
solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

SECTION 9.04 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and the Restricted Subsidiaries in connection with the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of the Borrower and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. The Administrative Agent shall not be responsible
to any Lender or the holder of any Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Loan
Document or the financial condition of the Borrower or any of the Restricted
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Loan Document, or the financial condition of the Borrower
or any of the Restricted Subsidiaries or the existence or possible existence of
any Default or Event of Default.

SECTION 9.05 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

SECTION 9.06 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any note, writing, resolution, notice, statement, certificate, telex, teletype
or facsimile message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent. In determining compliance with any condition hereunder to the making of a
Loan or the issuance, extension, renewal or increase of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or issuances of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

181



--------------------------------------------------------------------------------

SECTION 9.07 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Notwithstanding anything to the contrary in this Section 9.07 or Section 9.15,
the Administrative Agent shall not delegate to any Supplemental Administrative
Agent responsibility for receiving any payments under any Loan Document for the
account of any Lender, which payments shall be received directly by the
Administrative Agent, without prior written consent of the Borrower (not to
unreasonably withheld or delayed). The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that the Administrative Agent or the Collateral
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents as determined by a court of competent jurisdiction in a final and
non-appealable judgment.

SECTION 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, to the extent the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
Administrative Agent or any other Agent-Related Person (solely to the extent any
such Agent-Related Person was performing services on behalf of the
Administrative Agent) in proportion to their respective Pro Rata Shares for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent or any other Agent-Related Person (solely to the extent any
such Agent-Related Person was performing services on behalf of the
Administrative Agent) in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or any other Agent-Related Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, provided
further that the failure of any Lender to indemnify or reimburse the
Administrative Agent shall not relieve any other Lender of its obligation in
respect thereof. The undertaking in this Section 9.08 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

SECTION 9.09 The Administrative Agent in Its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this

 

182



--------------------------------------------------------------------------------

Agreement and otherwise without having to account for the same to the Lenders.
The Lenders acknowledge that, pursuant to such activities, any Agent or its
Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

SECTION 9.10 [Reserved].

SECTION 9.11 Resignation by the Administrative Agent. The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder or under the other Loan Documents at any time by giving 30 Business
Days prior written notice to the Lenders and the Borrower. If the Administrative
Agent becomes subject to a Lender-Related Distress Event, then the
Administrative Agent may be removed as the Administrative Agent at the
reasonable request of the Required Lenders. If the Administrative Agent becomes
subject to an Agent-Related Distress Event, then the Borrower may remove the
Administrative Agent from such role upon 15 days’ prior written notice to the
Lenders. Such resignation or removal shall take effect upon the appointment of a
successor Administrative Agent as provided below.

Notwithstanding anything to the contrary in this Agreement, no successor
Administrative Agent shall be appointed unless such successor Administrative
Agent represents and warrants that it is (i) a “U.S. person” and a “financial
institution” and that it will comply with its “obligation to withhold,” each
within the meaning of U.S. Treasury Regulations Section 1.1441-1, or (ii) a
Withholding U.S. Branch.

Upon any such notice of resignation by, or notice of removal of, the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default under Section 8.01(1) or, solely with
respect to the Borrower, Section 8.01(6) has occurred and is continuing).

If a successor Administrative Agent shall not have been so appointed within such
30 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has
occurred and is continuing), shall then appoint a successor Administrative Agent
who shall serve as Administrative Agent hereunder or thereunder until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

If no successor Administrative Agent has been appointed pursuant to the
foregoing by the 35th Business Day after the date such notice of resignation was
given by the Administrative Agent or such notice of removal was given by the
Required Lenders or the Borrower, as applicable, the Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder or under
any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above. The retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender or
Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.11.

Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.11).

 

183



--------------------------------------------------------------------------------

The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

Upon a resignation or removal of the Administrative Agent pursuant to this
Section 9.11, the Administrative Agent (i) shall continue to be subject to
Section 10.09 and (ii) shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Article IX
(and the analogous provisions of the other Loan Documents) shall continue in
effect for the benefit of the Administrative Agent for all of its actions and
inactions while serving as the Administrative Agent.

SECTION 9.12 Collateral Matters. Each Lender (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to take
the actions to be taken by them as set forth in Sections 7.04 and 10.24.

Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders or the Required Facility Lenders, as applicable,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders or the Required Facility Lenders, as
applicable, of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time, to take any action with respect to any
Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents.

Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release particular types or items
of Collateral pursuant to this Section 9.12. In each case as specified in this
Section 9.12, Section 7.04 and Section 10.24, the applicable Agent will (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents, this Section 9.12, Section 7.04 and Section 10.24.

The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Section 9.12, Section 7.04, Section 10.24 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

SECTION 9.13 [Reserved].

 

184



--------------------------------------------------------------------------------

SECTION 9.14 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, any Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, any Issuing Bank and the Administrative Agent
under Sections 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and relevant Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of the first proviso to Section 10.01(1) of this Agreement),
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

185



--------------------------------------------------------------------------------

SECTION 9.15 Appointment of Supplemental Administrative Agents.

(1) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(2) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent or such Supplemental Administrative Agent, as the context may require.

(3) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
reasonably acceptable to it promptly upon request by the Administrative Agent.
In case any Supplemental Administrative Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

SECTION 9.16 Intercreditor Agreements. The Administrative Agent and Collateral
Agent are hereby authorized to enter into any Intercreditor Agreement to the
extent contemplated by the terms hereof, and the parties hereto acknowledge that
such Intercreditor Agreement is binding upon them. Each Secured Party (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements, (b) hereby authorizes and instructs
the Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreements and to subject the Liens on the Collateral securing the Obligations
to the provisions thereof and (c) without any further consent of the Lenders,
hereby authorizes and instructs the Administrative Agent and the Collateral
Agent to negotiate, execute and deliver on behalf of the Secured Parties any
intercreditor agreement or any amendment (or amendment and restatement) to the
Collateral Documents or any Intercreditor Agreement contemplated hereunder. In
addition, each Secured Party hereby authorizes the Administrative Agent and the
Collateral Agent to enter into (i) any amendments to any Intercreditor
Agreements, and (ii) any other intercreditor arrangements, in the case of
clauses (i) and (ii) to the extent required to give effect to the establishment
of intercreditor rights and privileges as contemplated and required or permitted
by this Agreement. Each Secured Party acknowledges and agrees that any of the
Administrative Agent and Collateral Agent (or one or more of their respective
Affiliates) may (but are not obligated to) act as the “Debt Representative” or
like term for the holders of Credit Agreement Refinancing Indebtedness under the
security agreements with respect thereto or any Intercreditor

 

186



--------------------------------------------------------------------------------

Agreement then in effect. Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against any Agent or any of its affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.

SECTION 9.17 Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

SECTION 9.18 Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.18. The agreements in
this Section 9.18 shall survive the resignation or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Article X

Miscellaneous

SECTION 10.01 Amendments, etc.

(1) Except as otherwise set forth in this Agreement, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (other than (x) with
respect to any amendment or waiver contemplated in clauses (g), (h) or (i) below
(in the case of clause (i), to the extent permitted by Section 2.14), which
shall only require the consent of the Required Facility Lenders under the
applicable Facility or Facilities, as applicable (and not the Required Lenders)
and (y) with respect to any amendment or waiver contemplated in clauses (b) or
(c), which shall only require the consent of the Lenders expressly set forth
therein and not the Required Lenders) (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and the
Administrative Agent hereby agrees to acknowledge any such waiver, consent or
amendment that otherwise satisfies the requirements of this Section 10.01 as
promptly as possible, however, to the extent the final form of such waiver,
consent or amendment has been delivered to the Administrative Agent at least one
Business Day prior to the proposed effectiveness of the consents by the Lenders
party thereto, the Administrative Agent shall acknowledge such waiver, consent
or amendment (i) immediately, in the case of any amendment which does not
require the consent of any existing Lender under this Agreement or
(ii) otherwise, within two hours of the time copies of the

 

187



--------------------------------------------------------------------------------

Required Lender consents or other applicable Lender consents required by this
Section 10.01 have been provided to the Administrative Agent; and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01, 4.02 or 4.03 or the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 (other than pursuant to
Section 2.08(2)) or any payment of fees or premiums hereunder or under any Loan
Document with respect to payments to any Lender without the written consent of
such Lender, it being understood that none of the following will constitute a
postponement of any date scheduled for, or a reduction in the amount of, any
payment of principal, interest, fees or premiums: (i) the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans, (ii) the
waiver of any Default or Event of Default, and (iii) any change to the
definition of “First Lien Net Leverage Ratio,” “Secured Net Leverage Ratio,”
“Total Net Leverage Ratio,” “Interest Coverage Ratio” or, in each case, in the
component definitions thereof;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amount, or any fees or other amounts payable hereunder or
under any other Loan Document to any Lender without the written consent of such
Lender, it being understood that none of the following will constitute a
reduction in any rate of interest or any fees: any change to the definition of
“First Lien Net Leverage Ratio,” “Secured Net Leverage Ratio,” “Total Net
Leverage Ratio,” “Interest Coverage Ratio,” or, in each case, in the component
definitions thereof; provided that only the consent of (A) the Required Lenders
shall be necessary to amend the definition of “Default Rate” and (B) the
Required Lenders or, with respect to any Default Rate payable in respect of the
Revolving Facility, the Required Facility Lenders under the Closing Date
Revolving Facility, shall be necessary to waive any obligation of the Borrower
to pay interest at the Default Rate;

(d) except as contemplated by clause (C) in the second proviso immediately
succeeding clause (i) of this Section 10.01(1), change any provision of this
Section 10.01 or the definition of “Required Lenders” or “Required Facility
Lenders,” “Pro Rata Share” or any other provision specifying the number of
Lenders or portion of the Loans or Commitments required to take any action under
the Loan Documents or Section 2.13 or 8.03, without the written consent of each
Lender directly and adversely affected thereby;

(e) other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f) other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

(g) amend, waive or otherwise modify any term or provision (including the waiver
of any conditions set forth in Section 4.03 as to any Credit Extension under one
or more Revolving Facilities) which directly affects Lenders under one or more
Revolving Facilities and does not directly affect Lenders under any other
Facilities, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Facility or Facilities with respect to
Revolving Commitments (and in the case of multiple Facilities which are
affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause (g)
shall not require the consent of any Lenders other than the Required Facility
Lenders under the applicable Revolving Facility or Facilities (it being
understood that any amendment to the conditions of effectiveness of Incremental
Commitments set forth in Section 2.14 shall be subject to clause (i) below);

 

188



--------------------------------------------------------------------------------

(h) amend, waive or otherwise modify the Financial Covenant or any definition
related thereto (solely in respect of the use of such defined terms in the
Financial Covenant) or waive any Default or Event of Default resulting from a
failure to perform or observe the Financial Covenant (including any waiver of a
Default or Event of Default solely with respect to the Revolving Facilities
pursuant to Section 6.01(1)) without the written consent of the Required
Facility Lenders under the applicable Revolving Facility or Facilities with
respect to Revolving Commitments (such Required Facility Lenders shall consent
together as one Facility); provided, however, that the amendments, waivers and
other modifications described in this clause (h) shall not require the consent
of any Lenders other than the Required Facility Lenders under the applicable
Revolving Facility or Facilities;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding (subject to the requirements of
Section 2.14) with respect to Incremental Term Loans and Incremental Revolving
Commitments, but excluding the rate of interest applicable thereto which shall
be subject to clause (c) above)) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Commitments and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable
Incremental Term Loans or Incremental Revolving Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that, to the extent
permitted under Section 2.14, the waivers described in this clause (i) shall
only require the consent of the Required Facility Lenders under such applicable
Incremental Term Loans or Incremental Revolving Commitments;

(j) amend, waive or otherwise modify any term or provision in Section 4.01 or
Section 4.02, in each case, without the written consent of each Lender;

provided that:

(I) no amendment, waiver or consent shall, unless in writing and signed by each
Issuing Bank in addition to the Lenders required above, affect the rights or
duties of such Issuing Bank under this Agreement or any Issuing Bank Document
relating to any Letter of Credit issued or to be issued by it; provided,
however, that this Agreement may be amended to adjust the mechanics related to
the issuance of Letters of Credit, including mechanical changes relating to the
existence of multiple Issuing Banks, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrower so long as
the obligations of the Revolving Lenders, if any, who have not executed such
amendment, and if applicable the other Issuing Banks, if any, who have not
executed such amendment, are not adversely affected thereby;

(II) [reserved]

(III) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and

(IV) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;

provided further that notwithstanding the foregoing:

(A) no Defaulting Lender shall have any right to approve or disapprove of any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders);

 

189



--------------------------------------------------------------------------------

(B) no Lender consent is required to effect any amendment or supplement to any
Intercreditor Agreement (i) that is for the purpose of adding the holders of
Permitted Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness
or any other Permitted Indebtedness that is Secured Indebtedness (or a Debt
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such Intercreditor Agreement, as applicable (it
being understood that any such amendment, modification or supplement may make
such other changes to the applicable Intercreditor Agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any Intercreditor Agreement in connection with joinders and supplements;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent, as applicable;

(C) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans, the Revolving
Loans and L/C Obligations and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders;

(D) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time;

(E) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent (or the Collateral Agent, as applicable) to cure any ambiguity, omission,
defect or inconsistency (including amendments, supplements or waivers to any of
the Collateral Documents, guarantees, intercreditor agreements or related
documents executed by any Loan Party or any other Subsidiary in connection with
this Agreement if such amendment, supplement or waiver is delivered in order to
cause such Collateral Documents, guarantees, intercreditor agreements or related
documents to be consistent with this Agreement and the other Loan Documents) so
long as, in each case, the Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any borrowing of
Incremental Loans, any borrowing of Other Loans, any Extension or any borrowing
of Replacement Loans and otherwise to effect the provisions of Section 2.14,
2.15 or 2.16 or the immediately succeeding paragraph of this Section 10.01,
respectively;

(F) the Borrower and the Administrative Agent may, without the input or consent
of the other Lenders, (i) effect changes to any Mortgage as may be necessary or
appropriate in the opinion of the Collateral Agent and (ii) effect changes to
this Agreement that are necessary and appropriate to effect the offering process
set forth in Section 2.05(1)(e); and

(G) any provision of this Agreement or any other Loan Document may be amended by
the Administrative Agent without written consent of the Borrower or any other
party, to (1) effect any “market flex” provisions of the Fee Letter and /or
(2) if the Sponsor Subordinated Debt Issuance occurs, (x) to permit the Sponsor
Subordinated Debt Issuance in accordance with the Investment Agreement and to
adjust any baskets or incurrence test tied to the Closing Date Total Net
Leverage Ratio as reasonably necessary to account for the Sponsor Subordinated
Debt Issuance; provided that the Administrative Agent shall first consult with
the Borrower to determine which adjustments, if any, are reasonably necessary
and (y) to

 

190



--------------------------------------------------------------------------------

replace the Total Net Leverage Ratio test in Section 7.12 with a Total Senior
Net Leverage Ratio for so long as the Sponsor Subordinated Debt has not
converted into preferred equity, in each case within 1 Business Day of notice by
the Arrangers to the Borrower of their intention to make such amendments.

(2) In addition, notwithstanding anything to the contrary contained in this
Section 10.01, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the Replacement
Loans (as defined below) to permit the refinancing of all outstanding Term Loans
of any Class (“Replaced Loans”) with replacement term loans (“Replacement
Loans”) hereunder; provided that

(a) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Replaced Loans, plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
incurred in connection with such refinancing of Replaced Loans with such
Replacement Loans,

(b) the All-In Yield with respect to such Replacement Loans (or similar interest
rate spread applicable to such Replacement Loans) shall not be higher than the
All-In Yield for such Replaced Loans (or similar interest rate spread applicable
to such Replaced Loans) immediately prior to such refinancing,

(c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Loans at the
time of such refinancing, and

(d) all other terms (other than with respect to pricing, interest rate margins,
fees, discounts, rate floors and prepayment or redemption terms) applicable to
such Replacement Loans shall either, at the option of the Borrower, (i) reflect
market terms and conditions (taken as a whole) at the time of incurrence of such
Replacement Loans (as determined by the Borrower in good faith) or (ii) if not
otherwise consistent with the terms of such Replaced Loans, not be materially
more restrictive to the Borrower (as determined by the Borrower in good faith),
when taken as a whole, than the terms of such Replaced Loans, except in the case
of clauses (i) and (ii) to the extent necessary to provide for (x) covenants and
other terms applicable to any period after the Latest Maturity Date of the Loans
in effect immediately prior to such refinancing or (y) subject to the
immediately succeeding proviso, a Previously Absent Financial Maintenance
Covenant; provided that, notwithstanding anything to the contrary contained
herein, if any such terms of the Replacement Loans contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Latest
Maturity Date, such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of each Facility.

Each amendment to this Agreement providing for Replacement Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower to effect the provisions of
this paragraph, and for the avoidance of doubt, this paragraph shall supersede
any other provisions in this Section 10.01 to the contrary.

(3) In addition, notwithstanding anything to the contrary in this Section 10.01,

(a) the Guaranty, the Collateral Documents and related documents executed by
Loan Parties in connection with this Agreement and the other Loan Documents may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause the Guaranty, Collateral Documents or
other document to be consistent with this Agreement and the other Loan Documents
(including by adding additional parties as contemplated herein or therein) and

(b) (i) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error (including an incorrect cross-reference) or any
error or omission of a technical or immaterial nature or (ii) if the
Administrative Agent shall have identified any administrative, operational or
agency changes of a

 

191



--------------------------------------------------------------------------------

technical nature, in each case, in any provision of this Agreement or any other
Loan Document (including, for the avoidance of doubt, any exhibit, schedule or
other attachment to any Loan Document), then the Administrative Agent (acting in
its sole discretion) and the Borrower or any other relevant Loan Party shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document.
Notification of such amendment shall be made by the Administrative Agent to the
Lenders promptly upon such amendment becoming effective.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(1) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(a) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next succeeding Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (2) below shall be effective as provided in such
subsection (2).

(2) Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(3) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next succeeding Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(4) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent

 

192



--------------------------------------------------------------------------------

Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(5) Change of Address. Each Loan Party and the Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by written notice to the other parties hereto. Each other Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private-Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(6) Reliance by the Administrative Agent. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Agent-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.10 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

193



--------------------------------------------------------------------------------

SECTION 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date
occurs and to the extent not paid or reimbursed on or prior to the Closing Date,
to pay or reimburse the Administrative Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and the Arrangers incurred in connection with the preparation,
negotiation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of a single U.S. counsel and, if necessary, a single local
counsel in each relevant material jurisdiction, and (b) upon presentation of a
summary statement, together with any supporting documentation reasonably
requested by the Borrower, to pay or reimburse the Administrative Agent, each
Issuing Bank and the other Lenders, taken as a whole, promptly following a
written demand therefor for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole (and, if
necessary, one local counsel in any relevant material jurisdiction and solely in
the case of a conflict of interest, one additional counsel in each relevant
material jurisdiction to each group of affected Lenders similarly situated taken
as a whole)). The agreements in this Section 10.04 shall survive the termination
of the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) Business Days
following receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail (other than amounts referred to in clause
(a) of this Section 10.04, which shall be payable on the Closing Date to the
extent invoiced at least three (3) Business Days prior thereto). If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Agents, each Issuing Bank, each other Lender, the Arrangers
and their respective Related Persons (collectively, the “Indemnitees”) from and
against any and all losses, claims, damages, liabilities or expenses (including
Attorney Costs and Environmental Liabilities) to which any such Indemnitee may
become subject arising out of, resulting from or in connection with (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant material
jurisdiction, and solely in the case of a conflict of interest, one additional
counsel in each relevant material jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole) any actual or threatened claim,
litigation, investigation or proceeding relating to the Transactions or to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents, the Loans, the Letters of Credit or the
use, or proposed use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), whether based on contract, tort or any
other theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, litigation, investigation or proceeding), and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Indemnified
Persons as determined by a final, non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or any of its Related Indemnified Persons as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Loan Document and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates (as determined by a final, non-appealable judgment of a court
of competent jurisdiction). To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 10.05 may be unenforceable in whole or
in part because they are violative of any applicable Law or public policy, the
Borrower shall contribute the maximum portion that they are permitted to pay and
satisfy under applicable Law to the payment and satisfaction of all

 

194



--------------------------------------------------------------------------------

Indemnified Liabilities incurred by the Indemnitees or any of them. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement (except to
the extent such damages are found in a final non-appealable judgment of a court
of competent jurisdiction to have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnitee), nor shall any Indemnitee or any
Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
for which such Indemnitee is otherwise entitled to indemnification pursuant to
this Section 10.05). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) Business Days after written
demand therefor. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section 10.05 shall not apply to
Taxes, except any Taxes that represent losses or damages arising from any
non-Tax claim. Notwithstanding the foregoing, each Indemnitee shall be obligated
to refund and return promptly any and all amounts paid by any Loan Party or any
of its Affiliates under this Section 10.05 to such Indemnitee for any such fees,
expenses or damages to the extent such Indemnitee is not entitled to payment of
such amounts in accordance with the terms hereof as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

SECTION 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Overnight Rate from time
to time in effect.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby, except that the Borrower may not, except as permitted
by Section 7.03 and the last sentence of this clause (a), assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder (including to
existing Lenders and their Affiliates) except (i) to an assignee in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Eligible Assignee that, immediately prior
to or upon giving effect to such assignment, is an Affiliated Lender, in
accordance with the provisions of Section 10.07(h), (B) in the case of any
Eligible Assignee that is the Borrower or any Subsidiary of the Borrower, in
accordance with the provisions of Section 10.07(l), or (C) in the case of any
Eligible Assignee that, immediately prior to or upon giving effect to such
assignment, is a Debt Fund Affiliate, in accordance with the provisions of
Section 10.07(k), (ii) by way of participation in accordance with the provisions
of Section 10.07(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.07(f), or (iv) to an SPC in
accordance with the provisions of Section 10.07(g) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, Related Persons of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

195



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Borrower may assign its
right, title and interest in, to and under this Agreement and the other Loan
Documents and all proceeds (as defined in the Uniform Commercial Code as in
effect in the State of New York) of the foregoing to the Tender Issuing Bank to
secure obligations under the Agreement for Standby Letter of Credit and the L/C
Fee Letter.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1.0 million, in the case of Term Loans, and not less than $5.0 million, in the
case of Revolving Loans and Revolving Commitments, unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(1)
or, solely with respect to the Borrower, Section 8.01(6) has occurred and is
continuing, the Borrower otherwise consents (in the case of an assignment of
Term Loans, each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned (it being understood that assignments under separate Facilities shall
not be required to be made on a pro rata basis).

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (in the case of an assignment of Term Loans,
such consent not to be unreasonably withheld or delayed) shall be required
unless (1) an Event of Default under Section 8.01(1) or, solely with respect to
the Borrower, Section 8.01(6) has occurred and is continuing at the time of such
assignment determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date or
(2) in respect of an assignment of all or a portion of the Term Loans only, such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any assignment
of all or a portion of the Term Loans unless it shall have objected thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received such request for assignment; provided further that no consent of
the Borrower shall be required for an assignment of all or a portion of the
Loans pursuant to Section 10.07(h), (k) or (l);

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided that no consent of the Administrative Agent shall be
required for an assignment of all or a portion of the Loans pursuant to
Section 10.07 (h), (k) or (l); and

 

196



--------------------------------------------------------------------------------

(C) the consent of each applicable Issuing Bank at the time of such assignment
(such consent not to be unreasonably withheld or delayed) shall be required;
provided that no consent of the applicable Issuing Bank shall be required for
any assignment not related to Revolving Commitments or Revolving Exposure.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent). Other
than in the case of assignments pursuant to Section 10.07(l), the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms.

(v) No Assignments to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries except as permitted under
Sections 2.05(1)(e) and 10.07(l), (B) subject to Sections 10.07(h), (k) and
(l) below, to any Affiliate of the Borrower, (C) to a natural person, (D) to any
Disqualified Institution or (E) to any Defaulting Lender.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or sub
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.07 (and, in the case of an Affiliated Lender or
a Person that, after giving effect to such assignment, would become an
Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption,
other than in connection with an assignment pursuant to Section 10.07(l), (x)
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and (y) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment), but shall in any event continue
to be subject to Section 10.09. Upon request, and the surrender by the assigning
Lender of its Note, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it, each notice of cancellation of any Loans delivered
by the Borrower pursuant to subsections (h) or (l) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying Unreimbursed Amounts), L/C Borrowings and amounts due
under Section 2.03, owing to

 

197



--------------------------------------------------------------------------------

each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to its own Loans, any Lender, at any reasonable time and from time to
time upon reasonable prior notice. This Section 10.07(c) and Section 2.11 shall
be construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender, nor shall the
Administrative Agent be obligated to monitor the aggregate amount of the Term
Loans or Incremental Term Loans held by Affiliated Lenders.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower and its Affiliates, a Defaulting Lender or a
Disqualified Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights or obligations under this Agreement (including all or a portion
of its Commitment or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01(1) (other than clauses (g),(h) and (i) thereof) that directly and
adversely affects such Participant. Subject to subsection (e) of this
Section 10.07, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01
(including subsections (2), (3) and (4), as applicable) as though it were a
Lender; provided that any forms required to be provided under Section 3.01(3)
shall be provided solely to the participating Lender), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 10.07. To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant shall agree to be subject to Section 2.13 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed). Each Lender that sells a participation shall
(acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder on
which is entered the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender and the Borrower shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary; provided
that no Lender shall have the obligation to disclose all or a portion of the
Participant Register (including the identity of the Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) to any Person
except to the extent such disclosure is necessary to establish that any such
commitments, loans, letters of credit or other obligations are in registered
form for U.S. federal income tax purposes or such disclosure is otherwise
required under Treasury Regulations Section 5f.103-1(c).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

198



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all Lenders
on a pro rata basis in accordance with procedures to be mutually determined by
such Affiliated Lender and the Administrative Agent or (y) open market purchase
on a non-pro rata basis, in each case subject to the following limitations:

(i) Affiliated Lenders will not (A) receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or
(B) make any challenge to the Administrative Agent’s or any other Lender’s
attorney-client privilege on the basis of its status as a Lender;

(ii) each Affiliated Lender that purchases any Loans pursuant to clause (x)
above shall represent and warrant to the selling Lender (other than any other
Affiliated Lender) that it does not possess material non-public information with
respect to the Borrower and its Subsidiaries that either (1) has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such information) or (2) if not disclosed to the Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Lender’s decision to participate in any such assignment or (B) the market
price of such Loans, or shall make a statement that such representation cannot
be made;

(iii) each Lender (other than any other Affiliated Lender) that assigns any
Loans to an Affiliated Lender pursuant to clause (y) above shall deliver to the
Administrative Agent and the Borrower a customary Big Boy Letter (unless such
Affiliated Lender is willing, in its sole discretion, to make the representation
and warranty contemplated by the foregoing clause (ii));

(iv) the aggregate principal amount of Term Loans of any Class under this
Agreement held by Affiliated Lenders at the time of any such purchase or
assignment shall not exceed 25% of the aggregate principal amount of Term Loans
of such Class outstanding at such time under this Agreement (such percentage,
the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Term
Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;

 

199



--------------------------------------------------------------------------------

(v) as a condition to each assignment pursuant to this subsection (h), the
Administrative Agent and the Borrower shall have been provided a notice in
connection with each assignment to an Affiliated Lender or a Person that upon
effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender (in its capacity as such) shall waive any right
to bring any action in connection with such Loans against the Administrative
Agent, in its capacity as such; and

(vi) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto (an “Affiliated Lender
Assignment and Assumption”).

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (h) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion thereof, plus all accrued and unpaid interest thereon,
to the Borrower for the purpose of cancelling and extinguishing such Term Loans.
Upon the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Term Loans shall reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.

Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within ten
(10) Business Days) if it becomes an Affiliated Lender. The Administrative Agent
may conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence or pursuant to clause (v) of this subsection (h) and shall
not have any liability for any losses suffered by any Person as a result of any
purported assignment to or from an Affiliated Lender.

(i) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders (in
respect of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(j), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and, except with
respect to any amendment, modification, waiver, consent or other action (x) in
Section 10.01 requiring the consent of all Lenders, all Lenders directly and
adversely affected or specifically such Lender, (y) that alters an Affiliated
Lender’s pro rata share of any payments given to all Lenders, or (z) affects the
Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender in the same Class, the Loans held
by an Affiliated Lender shall be disregarded in both the numerator and
denominator in the calculation of any Lender vote (and shall be deemed to have
been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph) (but, in any event, in
connection with any amendment, modification, waiver, consent or other action,
shall be entitled to any consent fee, calculated as if all of such Affiliated
Lender’s Loans had voted in favor of any matter for which a consent fee or
similar payment is offered).

(j) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole

 

200



--------------------------------------------------------------------------------

discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Term
Loans held by it as the Administrative Agent directs; provided that such
Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner than the proposed treatment of
similar Obligations held by Term Lenders that are not Affiliated Lenders.

(k) Although any Debt Fund Affiliate(s) shall be Eligible Assignees and shall
not be subject to the provisions of Section 10.07(h), (i) or (j), any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Term Loans under this Agreement to a Person who is or will become,
after such assignment, a Debt Fund Affiliate only through (x) Dutch auctions or
other offers to purchase or take by assignment open to all Lenders on a pro rata
basis in accordance with procedures of the type described in Section 2.05(1)(e)
(for the avoidance of doubt, without requiring any representation as to the
possession of material non-public information by such Affiliate) or (y) open
market purchase on a non-pro rata basis. Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan Document
or (iii) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans, Revolving Commitments and Revolving
Loans held by Debt Fund Affiliates, in the aggregate, may not account for more
than 49.9% of the Term Loans, Revolving Commitments and Revolving Loans of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.01.

(l) Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to the Borrower or any
Subsidiary of the Borrower through (x) Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(1)(e) or (y) open market purchases on a
non-pro rata basis; provided that:

(i) (x) if the assignee is a Subsidiary of the Borrower, upon such assignment,
transfer or contribution, the applicable assignee shall automatically be deemed
to have contributed or transferred the principal amount of such Term Loans, plus
all accrued and unpaid interest thereon, to the Borrower; or (y) if the assignee
is the Borrower (including through contribution or transfers set forth in
clause (x)), (a) the principal amount of such Term Loans, along with all accrued
and unpaid interest thereon, so contributed, assigned or transferred to the
Borrower shall be deemed automatically cancelled and extinguished on the date of
such contribution, assignment or transfer, (b) the aggregate outstanding
principal amount of Term Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrower and
(c) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register;

(ii) each Person that purchases any Loans pursuant to clause (x) of this
subsection (l) shall represent and warrant to the selling Lender (other than any
Affiliated Lender) that it does not possess material non-public information with
respect to the Borrower and its Subsidiaries that either (1) has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such information) or (2) if not disclosed to the Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Lender’s decision to participate in any such assignment or (B) the market
price of such Loans, or shall make a statement that such representation cannot
be made;

(iii) each Lender (other than an Affiliated Lender) that assigns any Loans the
Borrower or any Subsidiary of the Borrower pursuant to clause (y) above shall
deliver to the Administrative Agent and the Borrower a customary Big Boy Letter
(unless such Person is willing, in its sole discretion, to make the
representation and warranty contemplated by the foregoing clause (ii)); and

 

201



--------------------------------------------------------------------------------

(iv) purchases of Term Loans pursuant to this subsection (l) may not be funded
with the proceeds of Revolving Loans.

(m) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(n) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Institution.

SECTION 10.08 Resignation of Issuing Bank. Notwithstanding anything to the
contrary contained herein, any Issuing Bank may, upon thirty (30) Business Days’
notice to the Borrower and the Lenders, resign as an Issuing Bank, so long as on
or prior to the expiration of such 30-Business Day period with respect to such
resignation, the relevant Issuing Bank shall have identified a successor Issuing
Bank reasonably acceptable to the Borrower willing to accept its appointment as
successor Issuing Bank. In the event of any such resignation of an Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders willing to
accept such appointment a successor Issuing Bank hereunder; provided that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant Issuing Bank except as expressly provided above. If
an Issuing Bank resigns as an Issuing Bank, it shall retain all the rights and
obligations of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(3)).

SECTION 10.09 Confidentiality. Each of the Agents, the Arrangers, the Lenders
and each Issuing Bank agrees to maintain the confidentiality of the Information
in accordance with its customary procedures (as set forth below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, legal counsel,
independent auditors, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, with such Affiliate being responsible for such
Person’s compliance with this Section 10.09; provided, however, that such Agent,
Arranger, Lender or Issuing Bank, as applicable, shall be principally liable to
the extent this Section 10.09 is violated by one or more of its Affiliates or
any of its or their respective employees, directors or officers), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided, however, that each Agent,
each Arranger, each Lender and each Issuing Bank agrees to notify the Borrower
promptly thereof to the extent it is legally permitted to do so, (c) to the
extent required by applicable laws or regulations or by any subpoena or
otherwise as required by applicable Law or regulation or as requested by a
governmental authority; provided that such Agent, such Arranger, such Lender or
such Issuing Bank, as applicable, agrees that it will (x) notify the Borrower as
soon as practicable in the event of any such disclosure by such Person (except
in connection with any request as part of a regulation examination) unless such
notification is prohibited by law, rule or regulation and (y) seek confidential
treatment with respect to any such disclosure, (d) to any other party hereto,
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.09, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee (or its agent) invited to be an
Additional Lender or (ii) with the prior consent of the Borrower, any actual or
prospective

 

202



--------------------------------------------------------------------------------

direct or indirect counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any of their Subsidiaries or any of
their respective obligations; provided that such disclosure shall be made
subject to the acknowledgment and acceptance by such prospective Lender,
Participant or Eligible Assignee that such Information is being disseminated on
a confidential basis (on substantially the terms set forth in this paragraph or
as is otherwise reasonably acceptable to the Borrower, the Agents and the
Arrangers, including as set forth in any confidential information memorandum or
other marketing materials) in accordance with the standard syndication process
of the Agents and the Arrangers or market standards for dissemination of such
type of information which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such confidential
information, (f) for purposes of establishing a “due diligence” defense, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (iii) service providers
to the Agents and the Lenders in connection with the administration, settlement
and management of this Agreement and the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach by any Person
of this Section 10.09 or any other confidentiality provision in favor of any
Loan Party, (y) becomes available to any Agent, any Arranger, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or any Subsidiary thereof, and which
source is not known by such Agent, such Lender, such Issuing Bank or the
applicable Affiliate to be subject to a confidentiality restriction in respect
thereof in favor of the Borrower or any Affiliate thereof or (z) is
independently developed by the Agents, the Lenders, the Issuing Banks, the
Arrangers or their respective Affiliates, in each case, so long as not based on
information obtained in a manner that would otherwise violate this
Section 10.09.

For purposes of this Section 10.09, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or Affiliate thereof or their respective businesses, other than any
such information that is available to any Agent, any Lender or any Issuing Bank
on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; it being understood that no information received from the
Borrower or any Subsidiary or Affiliate thereof after the Effective Date shall
be deemed nonconfidential on account of such information not being clearly
identified at the time of delivery as being confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.09
shall be considered to have complied with its obligation to do so in accordance
with its customary procedures if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each Agent, each Arranger, each Lender and each Issuing Bank acknowledges that
(a) the Information may include trade secrets, protected confidential
information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of such information and (c) it will handle such information in
accordance with applicable Law, including United States Federal and state
securities Laws and to preserve its trade secret or confidential character.

The respective obligations of the Agents, the Arrangers, the Lenders and any
Issuing Bank under this Section 10.09 shall survive, to the extent applicable to
such Person, (x) the payment in full of the Obligations and the termination of
this Agreement, (y) any assignment of its rights and obligations under this
Agreement and (z) the resignation or removal of any Agent, and in any event no
later than two years following such termination, assignment, resignation or
removal.

SECTION 10.10 Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party then due and payable under this
Agreement or any other Loan Document to such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or any other Loan Document; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the

 

203



--------------------------------------------------------------------------------

provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and each Issuing Bank under this Section 10.10 are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
such Issuing Bank may have. Each Lender and each Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12 Counterparts; Integration; Effectiveness. This Agreement and each
of the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging (including in .pdf format)
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 10.13 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

SECTION 10.14 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

SECTION 10.15 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

204



--------------------------------------------------------------------------------

SECTION 10.16 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

(c) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.16. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

SECTION 10.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent, each Lender, each other party hereto and
their respective successors and assigns.

 

205



--------------------------------------------------------------------------------

SECTION 10.19 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.20 Use of Name, Logo, etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark; provided that any such material shall be
provided to the Borrower for its review a reasonable period of time in advance
of publication. Such consent shall remain effective until revoked by such Loan
Party in writing to the Administrative Agent and the Arrangers.

SECTION 10.21 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that (i) (A) the arranging and
other services regarding this Agreement provided by the Agents, the Arrangers
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each Agent, Arranger and Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Agents, the Arrangers nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agents, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 10.24 Release of Collateral and Guarantee Obligations; Subordination of
Liens.

(a) The Lenders and the Issuing Banks hereby irrevocably agree that the Liens
granted to the Administrative Agent or the Collateral Agent by the Loan Parties
on any Collateral shall be automatically released (i) in full, as set forth in
clause (b) below, (ii) upon the sale or other transfer of such Collateral
(including as part of or in connection with any other sale or other transfer
permitted hereunder (including any Receivables Financing Transaction)) to any
Person other than another Loan Party, to the extent such sale, transfer or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a

 

206



--------------------------------------------------------------------------------

certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iii) to the extent such Collateral is
comprised of property leased to a Loan Party by a Person that is not a Loan
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 10.01), (v) to the extent the property constituting such Collateral
is owned by any Guarantor (other than the Borrower), upon the release of such
Guarantor from its obligations under the Guaranty (in accordance with the second
succeeding sentence), (vi) as required by the Collateral Agent to effect any
sale, transfer or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Collateral
Documents and (vii) to the extent such Collateral otherwise becomes Excluded
Assets. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders and the Issuing Banks hereby irrevocably
agree that the Guarantors shall be released from the Guaranties upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary. The Lenders and the Issuing Banks hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, consents, acknowledgements, and agreements
necessary or desirable to evidence or confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender or Issuing Bank. Any
representation, warranty or covenant contained in any Loan Document relating to
any such released Collateral or Guarantor shall no longer be deemed to be
repeated.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when the Termination Conditions are satisfied, upon request of the
Borrower, the Administrative Agent or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Loan Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements, (iii) contingent obligations not then due and
(iv) Outstanding Amount of L/C Obligations related to any Letter of Credit that
has been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank. Any such release
of Obligations shall be deemed subject to the provision that such Obligations
shall be reinstated if after such release any portion of any payment in respect
of the Obligations guaranteed thereby shall be rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Liens
permitted by the Loan Documents, the Administrative Agent or Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to subordinate the Lien on any
Collateral to any Lien expressly permitted under Section 7.01 to be senior to
the Liens in favor of the Collateral Agent.

SECTION 10.25 Entire Agreement. This Agreement, together with all of the other
Loan Documents, the applicable provisions of the Commitment Letter and the Fee
Letter referred to herein, and all certificates and documents delivered
hereunder or thereunder, embodies the entire agreement of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof. In the event of any conflict between the terms of this Agreement
and any other Loan Document, the Commitment Letter or the Fee Letter, the terms
of this Agreement shall govern.

SECTION 10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

207



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

208



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC., as the Borrower By:  

            /s/ Kerry A. Shiba

  Name:  

Kerry A. Shiba

  Title:   Executive Vice President,     Chief Financial Officer and Secretary

 

209



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Issuing Bank,
Revolving Lender and Term Lender

By:

 

            /s/ Akshay Kulkarni

 

Name:

Title:

 

Akshay Kulkarni

Vice President

 

210



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Issuing Bank and Revolving Lender By:  

            /s/ Jeff Bailard

  Name:   Jeff Bailard   Title:   Managing Director

 

211



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Issuing Bank and Revolving Lender By:  

            /s/ Dusan Lazarov

  Name:  

Dusan Lazarov

  Title:   Director By:  

            /s/ Peter Cucchiara

  Name:  

Peter Cucchiara

  Title:   Vice President

 

212



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Issuing Bank and Revolving Lender

By:

 

            /s/ Edward D. Herko

 

Name:

 

Edward D. Herko

 

Title:

 

Authorized Signatory

 

213